

Exhibit 10.1
EXECUTION VERSION





--------------------------------------------------------------------------------









LOAN AGREEMENT
dated as of March 26, 2014
among
PBF RAIL LOGISTICS COMPANY LLC,
as Borrower,


VARIOUS LENDERS,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Administrative Agent,


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Lead Arranger,
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent
and
DVB BANK SE, ING BANK NV AND SIEMENS FINANCIAL SERVICES, INC.,
as Co-Documentation Agents










--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page

ARTICLE I DEFINITIONS
1


SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Computation of Time Periods and Other Definitional Provisions
23


 
 
 
ARTICLE II THE CREDIT FACILITY
23


SECTION 2.01.
Commitment to Lend Loans
23


SECTION 2.02.
Procedures for Loan Borrowing
23


SECTION 2.03.
Notice to Lenders; Funding of Loans
24


SECTION 2.04.
Evidence of Loans
25


SECTION 2.05.
Interest
27


SECTION 2.06.
Repayment of Loans
28


SECTION 2.07.
Prepayments; Application of Payments
28


SECTION 2.08.
Adjustment of Commitments
30


SECTION 2.09.
Commitment Fees
30


SECTION 2.10.
Pro Rata Treatment
31


SECTION 2.11.
Sharing of Payments
31


SECTION 2.12.
Payments; Computations; Proceeds of Collateral, Etc
32


 
 
 
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
33


SECTION 3.01.
Taxes
33


SECTION 3.02.
Illegality
36


SECTION 3.03.
Increased Costs and Reduced Return
37


SECTION 3.04.
Funding Losses
38


SECTION 3.05.
Market Disruption
39


SECTION 3.06.
Mitigation and Matters Applicable to All Requests for Compensation
40


 
 
 
ARTICLE IV CONDITIONS
40


SECTION 4.01.
Conditions to Facility Closing
40


SECTION 4.02.
Conditions to Each Funding Date
42


 
 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES
44


SECTION 5.01.
Organization and Good Standing
44


SECTION 5.02.
Organization and Good Standing
44


SECTION 5.03.
No Conflicts
45


SECTION 5.04.
No Default
45


SECTION 5.05.
Financial Condition
45


SECTION 5.06.
No Material Change
46


SECTION 5.07.
Title to Properties
46


SECTION 5.08.
Litigation
46


SECTION 5.09.
Taxes
46


SECTION 5.10.
Compliance with Law
47


SECTION 5.11.
ERISA
47


SECTION 5.12.
Governmental Regulations, Etc
47


SECTION 5.13.
Purpose of Loans
48






i    Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

SECTION 5.14.
Special Purpose Status
48


SECTION 5.15.
Environmental Matters
48


SECTION 5.16.
Intellectual Property
48


SECTION 5.17.
Solvency
49


SECTION 5.18.
Disclosure
49


SECTION 5.19.
Security Documents
49


SECTION 5.20.
Ownership
49


SECTION 5.21.
Employees
50


SECTION 5.22.
PATRIOT Act; OFAC
50


 
 
 
ARTICLE VI AFFIRMATIVE COVENANTS
50


SECTION 6.01.
Information
50


SECTION 6.02.
Preservation of Existence and Franchises; Authorizations. Approvals and
Recordations
53


SECTION 6.03.
Books and Records
53


SECTION 6.04.
Compliance with Laws
53


SECTION 6.05.
Payment of Taxes and Other Debt
54


SECTION 6.06.
Insurance; Certain Proceeds
54


SECTION 6.07.
Operation, Use and Maintenance
55


SECTION 6.08.
Replacement of Parts; Modifications and Improvements
57


SECTION 6.09.
Use of Proceeds
57


SECTION 6.10.
Audits/Inspections
57


SECTION 6.11.
Stamp Tax
58


SECTION 6.12.
Accounts
58


SECTION 6.13.
Action after an Event of Default
60


SECTION 6.14.
Required Disclosures
60


SECTION 6.15.
Railcars Not Subject to the TSA
61


SECTION 6.16.
Use Fees under the TSA
61


SECTION 6.17.
Performance under the TSA
61


 
 
 
ARTICLE VII NEGATIVE COVENANTS
61


SECTION 7.01.
Limitation on Debt
61


SECTION 7.02.
Restriction on Liens
61


SECTION 7.03.
Nature of Business
62


SECTION 7.04.
Consolidation, Merger and Dissolution
62


SECTION 7.05.
Asset Dispositions
62


SECTION 7.06.
Maintenance of Separate Existence
63


SECTION 7.07.
Investments
64


SECTION 7.08.
Restricted Payments, etc
65


SECTION 7.09.
Transactions with Affiliates
65


SECTION 7.10.
Fiscal Year; Organization and Other Documents
65


SECTION 7.11.
Impairment of Security Interests
66


SECTION 7.12.
TSA Matters
66


SECTION 7.13.
Independence of Covenants
66




ii    Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

SECTION 7.14.
Use of Proceeds
66


 
 
 
ARTICLE VIII DEFAULTS
66


SECTION 8.01.
Events of Default
66


SECTION 8.02.
Acceleration; Remedies
69


 
 
 
ARTICLE IX AGENCY PROVISIONS
70


SECTION 9.01.
Appointment; Authorization
70


SECTION 9.02.
Delegation of Duties
71


SECTION 9.03.
Exculpatory Provisions
72


SECTION 9.04.
Reliance on Communications
72


SECTION 9.05.
Notice of Default
73


SECTION 9.06.
Credit Decision; Disclosure of Information by the Administrative Agent or
Collateral Agent
73


SECTION 9.07.
Indemnification
74


SECTION 9.08.
Administrative Agent and Collateral Agent in Their Individual Capacities
75


SECTION 9.09.
Successor Administrative Agent
75


SECTION 9.10.
Withholding Taxes
76


SECTION 9.11.
Request for Documents
76


 
 
 
ARTICLE X MISCELLANEOUS
76


SECTION 10.01.
Notices and Other Communications
76


SECTION 10.02.
No Waiver; Cumulative Remedies
77


SECTION 10.03.
Amendments, Waivers and Consents
77


SECTION 10.04.
Expenses
79


SECTION 10.05.
Indemnification
80


SECTION 10.06.
Successors and Assigns
82


SECTION 10.07.
Confidentiality
85


SECTION 10.08.
Set-off
86


SECTION 10.09.
Interest Rate Limitation
87


SECTION 10.10.
Counterparts
87


SECTION 10.11.
Integration
87


SECTION 10.12.
Survival of Representations and Warranties
88


SECTION 10.13.
Severability
88


SECTION 10.14.
Headings
88


SECTION 10.15.
Marshalling; Payments Set Aside
88


SECTION 10.16.
Performance by the Administrative Agent
89


SECTION 10.17.
Limited Recourse
89


SECTION 10.18.
Third Party Beneficiaries
89


SECTION 10.19.
Governing Law; Submission to Jurisdiction
89


SECTION 10.20.
Waiver of Jury Trial
90


SECTION 10.21.
Binding Effect
90


SECTION 10.22.
The Patriot Act
90




iii    Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont.)

SCHEDULES:
Schedule 2.01    -    Lenders and Commitments
Schedule 4.01    -    Organizational and Capital Structure
Schedule 5.02    -    Required Consents, Authorizations, Notices and Filings
Schedule 6.06    -    Insurance
Schedule 7.01    -    Existing Debt
Schedule 7.07    -    Investments
Schedule 10.01    -    Notice Addresses; Administrative Agent’s Office
EXHIBITS:
Exhibit A
-    Form of Notice of Borrowing

Exhibit B
-    Form of Note

Exhibit C
-    Form of Assignment and Acceptance

Exhibit D-1
-    Form of Opinion of Counsel for the Borrower, PBF Holdings, PBF
Transportation Company LLC and the TSA Guarantors

Exhibit D-2
-    Form of Opinion of Special STB Counsel for the Borrower

Exhibit D-3
-    Form of Opinion of Special Canadian Counsel for the Borrower

Exhibit E
-    Form of Security Agreement

Exhibit F
-    Form of Transportation Services Agreement

Exhibit G
-    Form of Officer’s Certificate

Exhibit H
-    Reserved

Exhibit I
-    Independent Appraisal

Exhibit J
-    Form of Notice of Interest Period Election

Exhibit K
-    Form of Payment Date Schedule




iv    Loan Agreement



--------------------------------------------------------------------------------




LOAN AGREEMENT
This Loan Agreement is dated as of March 26, 2014 and is among PBF Rail
Logistics Company LLC, a Delaware limited liability company (the “Borrower”),
the banks and other lending institutions from time to time party hereto, CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK (“CA-CIB”), in its capacity as
Administrative Agent for the Lenders (in such capacity, and together with its
successors and assigns, the “Administrative Agent”), DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation, in its capacity as Collateral Agent
for the Protected Parties referred to herein (in such capacity and, together
with its successors and assigns, the “Collateral Agent”), CA-CIB, as Lead
Arranger (in such capacity, the “Lead Arranger”), DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent (in such capacity, the “Syndication Agent”), and DVB BANK
SE, ING BANK NV and SIEMENS FINANCIAL SERVICES, INC., as Co-Documentation Agents
(in such capacity, the “Co-Documentation Agents”).
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;
WHEREAS, Lenders have agreed to extend a credit facility to the Borrower of up
to $250,000,000 aggregate principal amount of Loans. The proceeds of Loans shall
be made available to the Borrower to finance the acquisition of Eligible
Railcars, related fees, costs and expenses and fees, costs and expenses incurred
in connection with the negotiation, documentation and consummation of the
transaction contemplated by this Agreement and the other Loan Documents.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01.    Defined Terms. The following terms, as used herein, have the
following meanings:
“A.A.R.” means the Association of American Railroads, and its successors.
“Account Bank” means each of the Borrower Account Bank and such other bank with
which an Account is established.
“Accounts” has the meaning assigned to such term in Section 6.12.
“Adjusted Eurodollar Rate” means, for each Interest Period, the quotient
obtained (rounded upward, if necessary, to the next higher 1/100th of 1%) by
dividing (i) One Month LIBOR for such Interest Period by (ii) 1.00 minus the
Eurodollar Reserve Percentage.
“Administrative Agent” has the meaning assigned to such term in the preliminary
statements to this Agreement.

Loan Agreement

--------------------------------------------------------------------------------




“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth and identified as such in Schedule 10.01, or
such other address and account as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
“Advance Rate” means, (i) with respect to any Eligible Railcars financed on a
date occurring during the period beginning on (and including) the Closing Date
and ending on (but not including) the first anniversary of the Closing Date, 70%
and (ii) with respect to any Eligible Railcars financed on a date occurring
during the period beginning on (and including) the first anniversary of the
Closing Date and ending on (but not including) the second anniversary of the
Closing Date, 65%.
“Affiliate” means, with respect to any Person, (i) any Person that directly, or
indirectly through one or more intermediaries, Controls such Person (including
all directors and officers of such Person) (a “Controlling Person”) or (ii) any
other Person which is controlled by or is under common control with a
Controlling Person.
“Agreement” means this Loan Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time.
“Applicable Law” means, with reference to any Person, all laws (foreign or
domestic), statutes, rulings, codes, ordinances and treaties, including income
tax conventions, the FRA and the Interchange Rules, and all judgments, decrees,
injunctions, writs and orders of any court, arbitrator or other Governmental
Authority, and all rules, regulations, orders, interpretations, directives,
licenses and permits of any governmental body, instrumentality, agency or other
regulatory authority applicable to such Person or its property or in respect of
its operations.
“Applicable Rate” means, with respect to any Loan for any day during any
Interest Period, the sum of (i) One Month LIBOR for such Interest Period or the
Corporate Base Rate, as applicable, plus (ii) the applicable Facility Margin.
“Appraised Value” means, with respect to each Eligible Railcar, the amount set
forth in the Independent Appraisal with respect to any Eligible Railcar that is
of the same design and vintage as such Eligible Railcar, expressed in terms of
currency, that may reasonably be expected for property exchanged between a
willing buyer and a willing seller, with equity to both, neither under any
compulsion to buy or sell, and both fully aware of all relevant, reasonably
ascertainable facts.
“Approved Change of Control” means a Change of Control resulting from the
disposition of the Equity Interests in the Borrower or all, or substantially
all, of the assets then owned by the Borrower to an MLP; provided that (i) such
Change of Control does not affect the rights and obligations of the Borrower,
PBF Holdings, any TSA Party or any TSA Guarantor under the Loan Documents in a
manner that is materially adverse to the Lenders; (ii) the MLP shall pledge in
favor the Collateral Agent the Equity Interests of the Borrower under the
Security Agreement and (iii) no Event of Default has occurred and is continuing
or, as a result of such Change of Control, would occur.

2    Loan Agreement



--------------------------------------------------------------------------------




“Asset Disposition” means any sale, transfer or other disposition by the
Borrower of any Portfolio Railcar (whether directly or indirectly through a
disposition of Equity Interests), whether by sale, transfer, Event of Loss,
Condemnation or otherwise, in each case other than in connection with an
Approved Change of Control.
“Assignment and Acceptance” means an Assignment and Acceptance, substantially in
the form of Exhibit C hereto, under which an interest of a Lender hereunder is
transferred to an Eligible Assignee pursuant to Section 10.06(b).
“Available Commitment” means, with respect to any Lender, at any date of
determination, the aggregate of such Lender’s Commitment less an amount equal to
the aggregate principal amount of Loans held by such Lender that are outstanding
as of such date of determination.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended.
“Bill of Sale” means a bill of sale delivered to the Borrower from the seller
with respect to an Eligible Railcar.
“Borrower” has the meaning assigned to such term in the preliminary statements
to this Agreement.
“Borrower Account Bank” means Wells Fargo Bank, National Association, or such
other bank with which the Borrower Equity Account is established.
“Borrowing Base” means, on any Funding Date with respect to each Eligible
Railcar to be financed on such Funding Date, the product of (i) the Advance Rate
for the Eligible Railcars that are to be financed on such Funding Date and (ii)
the amount equal to the lesser of (a) the Appraised Value of such Eligible
Railcar and (b) the Purchase Price of such Eligible Railcar.
“Borrower Equity Account” has the meaning assigned to such term in Section 6.12.
“Business Day” means any day of the week, other than a Saturday or a Sunday, on
which banks are open for business in London for the conduct of transactions in
the London interbank market and on which commercial banks in New York City are
open for business and are not required or authorized by law, executive order or
governmental decree to be closed.
“CA-CIB” has the meaning set forth in the Preamble.
“Capital Lease” of any Person means any lease of property (whether real,
personal or mixed) by such Person as lessee which would, in accordance with GAAP
as in effect on the date hereof (and without giving effect to any change to GAAP
that would result in a transaction currently accounted for as an operating lease
being accounted for as a Capital Lease), be required to be accounted for as a
capital lease on the balance sheet of such Person.

3    Loan Agreement



--------------------------------------------------------------------------------




“Cash Collateral Reserve Account” has the meaning assigned to such term in
Section 6.12.
“Cash Collateral Shortfall” means, for any Payment Date, the amount, if any, by
which the aggregate of the amounts due under clauses first and fourth of Section
2.07(c)(ii) exceed the balance in the Collection Account for such Payment Date
remaining after payment in full of all amounts senior thereto in Section
2.07(c)(ii).
“Cash Collateral Top-Up Amount” means, on any Payment Date, an amount equal to
the excess, if any, of the Required Amount for such Payment Date over the
balance of the Cash Collateral Reserve Account on such Payment Date (determined
after giving effect to any transfers to the Collection Account for such Payment
Date).
“Cash Equivalents” means (a) securities issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 12 months or less from the date of acquisition; (b) certificates
of deposit, time deposits and eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding one year and overnight bank deposits, in each case with any
domestic or foreign commercial bank in the United States having capital and
surplus of not less than $500,000,000; (c) repurchase obligations with a term of
not more than 30 days for underlying securities of the types described in
clauses (a) and (b) entered into with any financial institution meeting the
qualifications specified in clause (b) above; (d) commercial paper rated at
least P-1 by Moody’s Investors Service Inc. or at least A-1 by Standard & Poor’s
Ratings Group and in each case maturing within 24 months after the date of
creation thereof and Indebtedness or preferred stock issued by Persons with a
rating of “A” or higher from Standard & Poor’s Ratings Group or “A2” or higher
from Moody’s Investors Service Inc. with maturities of 24 months or less from
the date of acquisition; (e) readily marketable direct obligations issued by any
state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof having a rating of “BBB+” or higher from
Standard & Poor’s Ratings Group or “Baa1” or higher from Moody’s Investors
Service Inc. with maturities of 24 months or less from the date of acquisition;
or (f) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three ratings category by
Standard & Poor’s Ratings Group or Moody’s Investors Service Inc.
“Casualty” means any Event of Loss or other casualty, loss, damage, destruction
or other similar loss with respect to any Portfolio Railcar.
“Casualty Insurance Policy” means any insurance policy maintained by or on
behalf of the Borrower covering losses with respect to Casualties involving one
or more Portfolio Railcars.
“Casualty Proceeds” means all proceeds under any Casualty Insurance Policy, and
all other insurance proceeds, damages, awards, claims and rights of action of
the Borrower with respect to any Casualty.

4    Loan Agreement



--------------------------------------------------------------------------------




“Change of Control” means PBF Holdings shall cease to own directly or indirectly
100% of the Equity Interests of the Borrower.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority. Notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements or the Basel Committee on
Banking Regulations, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Closing Date” means March 26, 2014.
“Co-Documentation Agents” has the meaning assigned to such term in the
preliminary statements to this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all of the property which is subject or is purported to be
subject to the Liens granted by the Collateral Documents.
“Collateral Agent” has the meaning assigned to such term in the preliminary
statements to this Agreement.
“Collateral Documents” means, collectively, the Security Agreement (including,
for the avoidance of doubt, each supplement thereto), any additional pledges,
security agreements or filings required to be delivered pursuant to the Loan
Documents and any instruments of assignment, control agreements, lockbox letters
or other instruments or agreements executed pursuant to the foregoing.
“Collection Account” has the meaning assigned to such term in Section 6.12.
“Collections” mean (a) for the Eligible Railcars, the TSA Amounts received by
the Borrower pursuant to the TSA, (b) all Railroad Mileage Credits allocable to
the Eligible Railcars actually received, (c) all insurance, A.A.R. 107 payments
or other third party payments received in respect of any Casualty, (d) Net Cash
Proceeds, if any, and (e) interest earned on accounts established pursuant to
the Collateral Documents.
“Commitment” means the commitment of a Lender to make or otherwise fund any Loan
and “Commitments” means such commitments of all Lenders in the aggregate. The
amount of each Lender’s Commitment, if any, is set forth on Schedule 2.01 or in
the applicable Assignment and

5    Loan Agreement



--------------------------------------------------------------------------------




Acceptance, as applicable, subject to any adjustment or reduction pursuant to
Section 2.08 and the other terms and conditions hereof. The aggregate amount of
the Commitments as of the Closing Date is $250,000,000.
“Commitment Fee” has the meaning set forth in Section 2.09.
“Commitment Percentage” means, for each Lender, the percentage identified as its
Commitment Percentage on Schedule 2.01 hereto for the Commitments, as such
percentage may be modified in connection with any assignment made in accordance
with Section 2.08 and in connection with the provisions of Section 10.06(b).
“Condemnation” means any taking of property or assets, or any part thereof or
interest therein, for public or quasi-public use under the power of eminent
domain, by reason of any public improvement or condemnation, in each case by a
Governmental Authority.
“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof with respect to any Portfolio Railcar or other item of Collateral.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any indenture, loan agreement, mortgage, deed of
trust, contract or other agreement, instrument or undertaking to which such
Person is a party or by which it or any of its property or assets is bound.
Contractual Obligation does not include obligations under the Loan Documents.
“Control” means (i) with respect to any Person having voting shares or their
equivalent and elected directors, managers or Persons performing similar
functions, the possession, directly or indirectly, of the power to vote 10% or
more of the Equity Interests having ordinary voting power of such Person,
(ii) the ownership, directly or indirectly, of 10% or more of the Equity
Interests in any Person or (iii) the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting shares or their equivalent, by
contract or otherwise.
“Corporate Base Rate” means for any day, the higher of (i) the prime rate per
annum determined from time to time by CA-CIB in New York in effect on such day,
(ii) the Federal Funds Rate plus 50 basis points and (iii) One Month LIBOR plus
1.00%. (The Corporate Base Rate is not intended to represent the lowest rate
charged by CA-CIB for extensions of credit.)
“Corporate Base Rate Interest Period” means an Interest Period as to which the
Borrower has elected to apply the Corporate Base Rate interest rate pursuant to
Section 2.05(a).
“Credit Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of such Lender’s Loans together
with the unfunded portion of such Lender’s Commitments.


“Credit Obligations” means, without duplication:

6    Loan Agreement



--------------------------------------------------------------------------------




(i)    all principal of and interest (including, without limitation, any
interest which accrues after the commencement of any bankruptcy or insolvency
proceeding with respect to the Borrower, whether or not allowed or allowable as
a claim under the Bankruptcy Code) on any Loan under, or any Note issued
pursuant to, this Agreement or any other Loan Document;
(ii)    all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter required to be paid by the Borrower (including,
without limitation, any amounts which accrue after the commencement of any
bankruptcy or insolvency proceeding with respect to the Borrower, whether or not
allowed or allowable as a claim under the Bankruptcy Code) pursuant to this
Agreement or any other Loan Document;
(iii)    all expenses of the Administrative Agent and the Collateral Agent as to
which the Administrative Agent or the Collateral Agent, as the case may be, has
a right to reimbursement by the Borrower under Section 10.04 of this Agreement
or under any other similar provision of any other Loan Document, including,
without limitation, any and all sums advanced by the Collateral Agent, if any,
to preserve the Collateral or preserve its security interests in the Collateral
as permitted pursuant to the provisions of the Loan Documents; and
(iv)    all amounts paid by any Protected Party as to which such Protected Party
has the right to reimbursement by the Borrower under Section 10.05 of this
Agreement or under any other similar provision of any other Loan Document;
together in each case with all renewals, modifications, consolidations or
extensions thereof.
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person under conditional sale or other title retention agreements
relating to property purchased by such Person to the extent of the value of such
property (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business
consistent with past practice), (iv) all obligations of such Person to pay the
deferred purchase price of property or services (other than accounts payable
arising in the ordinary course of business), (v) the capitalized amount of all
Capital Leases of such Person that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP, (vi) all obligations
(other than obligations in respect of like kind exchanges) of such Person in
respect of securities repurchase agreements or otherwise to purchase securities
or other property which arise out of or in connection with the sale of the same
or substantially similar securities or property, (vii) all non-contingent
obligations (and, for purposes of Section 7.01, all contingent obligations) of
such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit, bankers’ acceptance or similar instrument, (viii) all
obligations of others secured by (or for which the holder of such obligations
has an existing right, contingent or otherwise, to be secured by) a Lien on, or
payable out of the proceeds of production from, any property or asset of such
Person, whether or not such obligation is assumed by such Person; provided that
the amount of any Debt of others that constitutes Debt of such Person solely by
reason of this clause (viii) shall not for purposes of this Agreement exceed the
greater of the book value or the fair market value of the properties or assets
subject to such Lien, (ix) all Guaranty Obligations of such Person, (x) all
Disqualified

7    Loan Agreement



--------------------------------------------------------------------------------




Stock of such Person, (xi) all derivatives obligations of such Person and
(xii) the Debt of any other Person (including any partnership in which such
Person is a general partner and any unincorporated joint venture in which such
Person is a joint venturer) to the extent such Person would be liable therefor
under Applicable Law or any agreement or instrument by virtue of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Debt provide that such person shall not be liable
therefor.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Designated Type” means, when used with respect to Eligible Railcars, railcars
which are classified as (a) newly-built coiled and insulated tank cars or (b)
newly-built non-coiled and non-insulated tank cars (each of which shall be a
separate “type” of Eligible Railcar).
“Disqualified Institution” means any affiliate of any manufacturer of any
Designated Type of railcar (other than the Manufacturer and its affiliates).
“Disqualified Stock” of any Person means any Equity Interest of such Person
which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any
event, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part (other than in Equity Interests that are
otherwise not Disqualified Stock), on or prior to the ninety-first (91st) day
after the Termination Date, (b) is convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) debt securities or (ii) any
Equity Interests referred to in (a) above (other than in Equity Interests that
are otherwise not Disqualified Stock), in each case at any time on or prior to
the ninety-first (91st) day after Termination Date, or (c) contains any
repurchase obligation for cash purchase which may come into effect prior to
payment in full of all Obligations; provided, however, that any Equity Interests
that would not constitute Disqualified Stock but for provisions thereof giving
holders thereof (or the holders of any security into or for which such Equity
Interests is convertible, exchangeable or exercisable) the right to require the
issuer thereof to redeem such Equity Interests upon the occurrence of a change
in control or an asset sale occurring prior to the ninety-first (91) day after
the Termination Date shall not constitute Disqualified Capital Stock if such
Equity Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations (other than Contingent Obligations).
“Dollars” and the sign “$” means lawful money of the United States.
“Eligible Assignee” means (i) any Lender, (ii) any Affiliate of a Lender, (iii)
the Federal Reserve or other similar central bank, (iv) a commercial bank
organized under the laws of the United States, or any state thereof, (v) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development or a political
subdivision of any such country, (vi) a finance company, insurance company, or
other

8    Loan Agreement



--------------------------------------------------------------------------------




financial institution or fund that is engaged in making, purchasing, or
otherwise investing in commercial leases or loans in the ordinary course of its
business, (vii) any transferee in a transaction undertaken as part of a sale of
all or substantially all of the business unit of the transferring Lender or
pursuant to the directive of an entity having regulatory authority over the
transferring Lender, (viii) so long as no Event of Default has occurred and is
continuing, any other Person approved by Administrative Agent (which approval of
the Administrative Agent shall not be unreasonably withheld or delayed) and the
Borrower (which approval of the Borrower shall not be unreasonably withheld or
delayed), and (ix) during the continuation of an Event of Default, any other
Person (other than a natural Person) approved by the Administrative Agent (which
approval of the Administrative Agent shall not be unreasonably withheld or
delayed); provided that in no event shall any Disqualified Institution
constitute an Eligible Assignee.
“Eligible Railcar” means, as of any date of determination, a railcar:
(i)    that is a Designated Type manufactured by the Manufacturer;
(ii)    in respect of which the Security Agreement is effective to create a
valid and perfected first priority Lien in favor of the Collateral Agent,
subject only to Permitted Liens; and
(iii)    which is not the subject of an Event of Loss or other Casualty or an
Asset Disposition.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, the Borrower, any of its Subsidiaries or any of
its ERISA Affiliates.
“Environment” means ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.
“Environmental Claims” means any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.
“Environmental Laws” means any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements of Governmental
Authorities, and the common law, relating to

9    Loan Agreement



--------------------------------------------------------------------------------




protection of public health or the Environment, the Release or threatened
Release of Hazardous Material, natural resources or natural resource damages, or
occupational safety or health, and any and all Environmental Permits.
“Environmental Permits” means any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.
“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
“ERISA Affiliate” means, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” means: (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30- day notice period is waived by
regulation); (b) with respect to a Pension Plan, the failure to satisfy the
minimum funding standard of Section 412 of the Code and Section 302 of ERISA,
whether or not waived; (c) the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Pension Plan;
(d) the filing pursuant to Section 412(c) of the Code or Section 303(d) of ERISA
(or after the effective date of the Pension Protection Act of 2006, Section
412(c) of the Code and Section 302(c) of ERISA) of an application for a waiver
of the minimum funding standard with respect to any Pension Plan; (e) the
incurrence by any Obligor or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (f) the
receipt by any Obligor or any of its ERISA Affiliates from the PBGC or a Pension
Plan administrator of any notice relating to the intention to terminate any
Pension Plan or Pension Plans or to appoint a trustee to administer any Pension
Plan, or the occurrence of any event or condition which could reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the incurrence by
any Obligor or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the withdrawal from any Pension Plan or Multiemployer
Pension Plan; (h) the receipt by any Obligor or its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Pension Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Pension Plan; (j) the making of any amendment to any Pension Plan
which could result in the imposition of a lien or the posting of a bond or other
security; and (k)

10    Loan Agreement



--------------------------------------------------------------------------------




the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Obligor.
“Eurodollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any other entity succeeding to the
functions currently performed thereby) for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding five billion Dollars in respect of “Eurocurrency
liabilities”, whether or not a Lender has any Eurocurrency liabilities subject
to such reserve requirement at that time. Loans shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credits for prorations, exceptions or offsets
that may be available from time to time to a Lender. The Adjusted Eurodollar
Rate shall be adjusted automatically on and as of the effective date of any
change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning set forth in Section 8.01.
“Event of Loss”, with respect to any Portfolio Railcar, means any of the
following events:
(i)    loss of such Eligible Railcar or the use of such Eligible Railcar due to
destruction of or damage to such Eligible Railcar or any other casualty that, in
each case, renders repair uneconomic and renders such Eligible Railcar
permanently unfit for normal use;
(ii)    any damage to such Eligible Railcar that gives rise to a right to
receive Casualty Proceeds by the Administrative Agent or the Collateral Agent
with respect to such Eligible Railcar, in each case, on the basis of an actual,
constructive or compromised total loss;
(iii)    the theft or disappearance of such Eligible Railcar for a period in
excess of 120 consecutive days;
(iv)    the confiscation of, seizure of or taking of title to or other
Condemnation of such Eligible Railcar by any Governmental Authority;
(v)    the requisition of use of such Eligible Railcar (not involving taking of
title) by any Governmental Authority, which continues for a period of more
than 120 consecutive days; or
(vi)    as a result of any law, rule, regulation, order or other action by the
STB or other Governmental Authority having jurisdiction, use of such Eligible
Railcar in the normal course of business of rail transportation is prohibited
for a period of longer than 120 consecutive days (other than by reason of a
mechanical condition to the extent that the Borrower is diligently pursuing the
remedy of such mechanical condition such that such use would no longer be
prohibited).

11    Loan Agreement



--------------------------------------------------------------------------------




“Excepted Payments” means amounts payable to or for the benefit of the Borrower,
the Administrative Agent, the Collateral Agent or any Lender (or any similar
party as defined and used in the TSA), including, without limitation,
(i) proceeds of public liability insurance (or other liability insurance
maintained by or on behalf of the Borrower for its own account) payable to or
for the benefit of the Borrower or a TSA Party (or governmental indemnities in
lieu thereof), (ii) proceeds of any business interruption insurance or directors
and officers insurance and (iii) any rights to enforce and collect the same, but
excluding, for the avoidance of doubt, payments for the use of, the loss of use
of, damage to, or compensation for any loss of acquisition of any Portfolio
Railcar (other than as set forth in clause (i) above).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated)
or franchise Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e), (c) any U.S. federal withholding Taxes imposed under
FATCA, (d) any branch profits Taxes imposed by the United States or any similar
tax imposed in any other jurisdiction by a taxing authority or other
Governmental Authority or (e) in the case of a Lender, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.01(f)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office.
“Facility Margin” means, with respect to a One Month LIBOR Interest Period, 200
basis points per annum and, with respect to a Corporate Base Rate Interest
Period, 100 basis points per annum.
“Failed Loan” has the meaning set forth in Section 2.03(e).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof, any foreign legislation implemented to give effect to any
intergovernmental agreements entered into thereunder and any agreements entered
into pursuant to Section 1471(b) of the Code.
“Federal Funds Rate” means for any day the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal

12    Loan Agreement



--------------------------------------------------------------------------------




funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to CA-CIB, on such day on such transactions as determined by
the Administrative Agent.
“FRA” means the Federal Railroad Administration Rules and Regulations, as such
regulations are amended from time to time, or corresponding provisions of future
regulations.
“Funding Date” means with respect to all Loans, each date on which a Loan is
made to the Borrower in accordance with this Agreement.
“Funding Losses” has the meaning set forth in Section 3.04.
“GAAP” means, at any time, generally accepted accounting principles as then in
effect in the United States, applied on a basis consistent (except for changes
with which the independent public accountants of the Borrower have concurred)
with the financial statements of the Borrower delivered to the Administrative
Agent and each of the Lenders pursuant to Section 6.01(a) and (b).
“Governmental Authority” means any federal, state, local, provincial or foreign
government, authority, agency, central bank, quasi-governmental or regulatory
authority, court or other governmental body or entity, and any arbitrator with
authority to bind a party at law, including international and multi-national
agencies and commissions.
“Grantor” has the meaning assigned to such term in the Security Agreement.
“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guarantying, intended to
guaranty, or having the economic effect of guarantying, any Debt of any other
Person in any manner, whether direct or indirect, and including without
limitation any obligation, whether or not contingent, (i) to purchase any such
Debt or other obligation or any property constituting security therefor, (ii) to
advance or provide funds or other support for the payment or purchase of such
indebtedness or obligation or to maintain working capital, solvency or other
balance sheet condition of such other Person (including, without limitation,
maintenance agreements, comfort letters, take or pay arrangements, put
agreements or similar agreements or arrangements) for the benefit of the holder
of Debt of such other Person, or (iii) to lease or purchase property, securities
or services primarily for the purpose of assuring the owner of such Debt. The
amount of any Guaranty Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Debt in respect of which
such Guaranty Obligation is made.

13    Loan Agreement



--------------------------------------------------------------------------------




“Hazardous Materials” means the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; and any other pollutant or contaminant
or chemicals, wastes, materials, compounds, constituents or substances, subject
to regulation or which can give rise to liability under any Environmental Laws.
“Illegality Event” has the meaning specified in Section 3.02.
“Indemnified Liabilities” has the meaning set forth in Section 10.05.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Independent Appraisal” means the appraisal executed by RailSolutions, Inc.
attached as Exhibit I setting forth the Appraised Value of the Designated Types
of Eligible Railcars and the data and explanation, all in reasonable detail,
supporting such Appraised Value.
“Interchange Rules” means the interchange rules and supplements thereto
promulgated by the A.A.R., as in effect from time to time.
“Interest Period” means (i) initially, the period from the Closing Date to the
first Payment Date, and (ii) thereafter, the period from the last day of the
immediately preceding Interest Period to the next succeeding Payment Date;
provided that (x) with respect to any Funding Date that is not a Payment Date,
the “Interest Period” means the period from such Funding Date to the immediately
succeeding Payment Date and (y) the final Interest Period shall end on but
exclude the Termination Date.
“Investment” in any Person means (i) the acquisition (whether for cash,
property, services, assumption of Debt, securities or otherwise) of assets,
Equity Interests, bonds, notes, debentures, time deposits or other securities of
such other Person, (ii) any deposit with, or advance, loan or other extension of
credit to or for the benefit of such Person (other than deposits made in
connection with the purchase of equipment or inventory in the ordinary course of
business consistent with past practice) or (iii) any other capital contribution
to or investment in such Person.
“IRS” means the Internal Revenue Service, and its successor.
“Lender” means each financial institution listed on the signature pages hereto
as a Lender and each Eligible Assignee which acquires or funds a Commitment or
Loan pursuant to Section 10.06(b) or 10.06(g), and their respective successors.
“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
collateral assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind in the nature of a

14    Loan Agreement



--------------------------------------------------------------------------------




security interest (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any valid financing statement or
memorandum of lien under the Uniform Commercial Code or comparable laws of any
jurisdiction), including the interest of a purchaser of accounts receivable,
chattel paper, payment intangibles or promissory notes.
“Loan” means a loan made by a Lender to the Borrower in accordance with Section
2.01.
“Loan Documents” means this Agreement, the Notes, the TSA, the TSA Guaranties
and the Collateral Documents, collectively, and all other related agreements and
documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto, in each case as the same may be amended, amended and restated, modified
or supplemented from time to time.
“Loans Allocable” means, with respect to any Portfolio Railcar on any date, the
Borrowing Base for such Portfolio Railcar as was set forth in the Notice of
Borrowing pursuant to which the Loan relating to such Portfolio Railcar was
made.
“Manufacturer” means Trinity Industries, Inc. or any Affiliate thereof, as
applicable.
“Market Disruption Event” has the meaning set forth in Section 3.05.
“Marks” means identification (i.e. reporting) marks of railcars.
“Material Adverse Effect” means any event or circumstance that will have a
material adverse effect, individually or in the aggregate with other events or
circumstances, on (i) the operations, properties or financial condition of the
Borrower (individually) or the Obligors (taken as a whole) (after taking into
account any applicable insurance and any applicable indemnification (to the
extent the provider of such insurance or indemnification has the financial
ability to support its obligations with respect thereto and is not disputing or
refusing to acknowledge the same)), (ii) the ability of any Obligor to
consummate the transactions contemplated hereby to occur on the Closing Date,
(iii) the ability of any Obligor to perform its payment obligations under any
Loan Document or (iv) the validity or enforceability of the rights and benefits
of the Lenders under any Loan Document; provided, however, that in no event
shall any effect that results from any of the following be deemed to constitute
a Material Adverse Effect: (1) any actions taken in compliance with this
Agreement or the Loan Documents, or the pendency or announcement thereof; (2)
changes or conditions generally affecting the industry in which the Obligors
operate; (3) changes in general economic, regulatory or political conditions
(including interest rate, commodities and currency fluctuations); (4) changes in
law or Environmental Laws; (5) changes in accounting principles; or (6) acts of
war, insurrection, sabotage or terrorism, unless, in the case of each of clauses
(2) through (6) above, such change has a disproportionate effect on the Obligors
or their assets as compared to the effect on other participants in the industry
or their assets, as the case may be.
“MLP” means a master limited partnership that is directly or indirectly
Controlled by PBF Energy Company LLC, a Delaware limited liability company and
the parent of PBF Holdings.

15    Loan Agreement



--------------------------------------------------------------------------------




“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“Net Cash Proceeds” means with respect to any Asset Disposition (A) the gross
amount of cash proceeds (including Casualty Proceeds and Condemnation Awards in
the case of any Event of Loss or Condemnation) actually received by the Borrower
in respect of such Asset Disposition (including any cash proceeds received as
income or other proceeds of any noncash proceeds of any Asset Disposition as and
when received in cash), less (B) the sum of (x) the amount, if any, of all
sales, use, turnover and similar taxes payable by the Borrower or any Borrower
Affiliate or withheld from the proceeds as a result of such Asset Disposition
(other than income, franchise, doing business and similar taxes of the Borrower
and any Borrower Affiliate) and fees, brokerage fees, commissions, costs and
other expenses (including fees and expenses of counsel but excluding all such
fees, brokerage fees, commissions, costs and other expenses payable to any
Affiliates of the Borrower other than as reimbursement for such amounts incurred
for the benefit of the Borrower and paid by such Affiliates to unrelated third
parties on behalf of the Borrower) that are incurred in connection with such
Asset Disposition and are payable by the Borrower or a Borrower Affiliate, but
only to the extent not already deducted in arriving at the amount referred to
above, plus (y) appropriate amounts that must be set aside as a reserve in
accordance with GAAP against any liabilities associated with such Asset
Disposition.
“Net Cash Proceeds Distribution Date” means, with respect to any Asset
Disposition, the date that is the earlier of (A) the first Payment Date
following the date that the Net Cash Proceeds of such Asset Disposition(s) shall
have been deposited to the Collection Account and (B) the date selected by the
Borrower that is at least two days after the date on which the aggregate amount
of all prepayments required to be made pursuant to Section 2.07(b)(ii) in
connection with all Asset Dispositions is equal to or greater than $250,000.
“Note” means a promissory note, substantially in the form of Exhibit B hereto,
evidencing the obligation of the Borrower to repay outstanding Loans, as such
note may be amended, amended and restated, modified, supplemented, extended,
renewed or replaced from time to time.
“Notice of Borrowing” means a request by the Borrower for a Loan, substantially
in the form of Exhibit A hereto, with appropriate insertions, or with such other
changes as may be reasonably agreed to by the Administrative Agent.
“Notice of Interest Period Election” means a Notice of Interest Period Election,
substantially in the form of Exhibit J hereto, under which the Borrower shall
elect a Corporate Base Rate Interest Period for the related Interest Period
pursuant to Section 2.05(a).
“Obligor” means any of the Borrower, PBF Transportation Company LLC, PBF
Holdings and the TSA Guarantors.

16    Loan Agreement



--------------------------------------------------------------------------------




“Obsolete” means an Eligible Railcar that (i) is no longer in a condition for
intended use, as determined reasonably and in good faith by the Borrower or (ii)
is no longer capable of being made subject to the TSA, as determined reasonably
and in good faith by the Borrower.
“OFAC” means the United States Department of Treasury, Office of Foreign Assets
Control.
“One Month LIBOR” means the rate determined by the Administrative Agent to be
the arithmetic mean (rounded upwards) of the offered rate for one-month deposits
in Dollars, straight line interpolated as needed, which appears on Reuters’ ICE
Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making a London Interbank Offered Rate available)
(“IBA”) LIBOR 01 page as of 11:00 a.m. London time on the second (2nd) Business
Day before the commencement of the relevant accrual period. In the event that
such rate does not appear on the Reuters’ IBA LIBOR 01 page, the One Month LIBOR
for the purposes of this definition shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent.
“One Month LIBOR Interest Period” means an Interest Period as to which the
Borrower has elected to apply the One Month LIBOR interest rate pursuant to
Section 2.05(a).
“Organization Documents” means: (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (ii) with respect to
any limited liability company, the certificate of formation and operating
agreement (or articles of organization, as the case may be); and (iii) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state or other jurisdiction of its formation, in each case as
amended from time to time.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections solely arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
“Part” or “Parts” means all appliances, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature, which may from
time to time be installed on, incorporated in or attached to, an Eligible
Railcar and, so long as such items remain subject to this Agreement, all such
items that are subsequently removed therefrom and which are owned by the
Borrower.

17    Loan Agreement



--------------------------------------------------------------------------------




“Participant Register” has the meaning set forth in Section 10.06(e).
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.
“Payment Date” means 15th day of each calendar month; provided that if any
Payment Date is a day other than a Business Day, such Payment Date shall occur
on the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Payment Date shall
occur on the next preceding Business Day.
“Payment Date Schedule” has the meaning set forth in Section 2.07(c)(i).
“PBF Holdings” means PBF Holding Company LLC.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Permitted Liens” means: (i) the Liens granted by the Borrower to the Collateral
Agent (for the benefit of the Protected Parties) under the Loan Documents;
(ii) the respective rights of a TSA Party under the TSA with respect to any
Portfolio Railcar; (iii) Liens for Taxes payable by the Borrower or any TSA
Party either not yet due or being contested in good faith by appropriate
proceedings diligently conducted so long as adequate reserves have been
established in accordance with GAAP with respect to such Taxes;
(iv) materialmen’s, suppliers’, mechanics’, workmen’s, repairmen’s, employees’
or other like Liens arising in the ordinary course of business for amounts the
payment of which is either not yet delinquent or is being contested in good
faith by appropriate proceedings diligently conducted so long as adequate
reserves have been established in accordance with GAAP with respect to such
amounts; (v) Liens arising out of judgments or awards against the Borrower or
any TSA Party that do not give rise to any Event of Default and with respect to
which there shall have been secured a stay of execution pending such appeal or
review; (vi) customary salvage and similar rights of insurers under policies of
insurance maintained with respect to the Collateral, (vii) bankers’ Liens,
rights of setoff and other similar Liens existing solely with respect to cash
and Cash Equivalents on deposit in the Collection Account and Cash Collateral
Reserve Account, in each case granted in the ordinary course of business in
favor of the bank or banks with which such accounts are maintained and (viii)
Liens (other than Liens on any Portfolio Railcar) securing appeal bonds and
other similar liens arising in connection with court proceedings.
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or an unincorporated association or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.
“Portfolio” means, collectively, all of the Portfolio Railcars.

18    Loan Agreement



--------------------------------------------------------------------------------




“Portfolio Railcars” means an Eligible Railcar which is owned by the Borrower
which has been funded in whole or in part by a Loan hereunder or otherwise added
to the Portfolio and not released from the Lien of the Security Agreement
pursuant to Section 8.12 of the Security Agreement or otherwise.
“Post-Acceleration Distribution Date” means, at any time after the acceleration
of the Loans as provided in Section 8.02(b), any date on which any funds are
received into the Collection Account; provided that if any Post-Acceleration
Distribution Date is a day other than a Business Day, such Post-Acceleration
Distribution Date shall occur on the next succeeding Business Day.
“Protected Party” means, without duplication, the Administrative Agent, the
Collateral Agent, the Lead Arranger, each Lender, and their respective
Affiliates, and any successor or permitted assign of any thereof.
“Purchase Price” means, with respect to any Eligible Railcar, the amount equal
to the purchase price paid to the Manufacturer as evidenced by the Bill of Sale,
the purchase order for such Eligible Railcar or the Manufacturer's invoice for
such Eligible Railcar.
“Railroad Mileage Credits” means the mileage credit payments made by the
railroads under their applicable tariffs to the owner of the Marks on the
applicable railcar.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Register” has the meaning set forth in Section 10.06(d).
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as amended, or any successor regulation.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as amended, or any successor regulation.
“Regulation V” means Regulation V of the Board of Governors of the Federal
Reserve System as amended, or any successor regulation.
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
“Relevant Notice” has the meaning set forth in Section 6.12.
“Required Amount” means, with respect to each Payment Date (such Payment Date,
the “Original Payment Date”), an amount equal to the sum of (i) the product of
(a) the aggregate amount of interest on the outstanding principal balance of the
Loans as of such Original Payment Date for the period beginning on such Original
Payment Date and ending on (but not including) the

19    Loan Agreement



--------------------------------------------------------------------------------




immediately succeeding Payment Date and (b) six and (ii) the product of (a) 50
basis points and (b) the Available Commitment as of such Original Payment Date.
“Required Lenders” means, collectively, Lenders whose aggregate Credit Exposure
constitutes more than 50% of the Credit Exposure of all Lenders.
“Responsible Officer” means (a) with respect to the Borrower, any such officer
or other authorized person of the general partner, manager, trustee or Person
performing similar management functions in respect of the Borrower (or, if the
Borrower is a corporation, the president, any vice president, chief financial
officer, treasurer or assistant treasurer or other authorized person in respect
thereof). Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower and (b) with respect to the Collateral Agent,
any officer within the corporate trust department of the Collateral Agent,
including any vice president, assistant vice president, assistant secretary,
assistant treasurer, trust officer or any other officer of the Collateral Agent
who customarily performs functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such person's knowledge of and familiarity with
the particular subject and who shall have direct responsibility for the
administration of the Loan Documents.
“Restricted Payment” means (i) any dividend or other distribution on account of
any class of Equity Interests of the Borrower, now or hereafter outstanding,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any class of Equity
Interests of the Borrower, now or hereafter outstanding, (iii) any payment made
to retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any class of Equity Interests of the Borrower, now or
hereafter outstanding, and (iv) any loan, advance, tax sharing payment or
indemnification payment to, or investment in, any Affiliate of the Borrower.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, and its successors.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state or (b) any Person operating, organized or
resident in a Sanctioned Country.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC or the U.S. Department of
State.

20    Loan Agreement



--------------------------------------------------------------------------------




“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit E hereto, dated as of the Closing Date, between the Borrower, PBF
Transportation Company LLC, the Collateral Agent and the Administrative Agent.
“Solvent” means, as to any relevant Person as of any relevant date of
determination, that (a) the sum of the present fair saleable value of the assets
of such Person (on a consolidated basis with its Subsidiaries) on a going
concern basis, is greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person (on a consolidated basis
with its Subsidiaries) as they become absolute and matured, the amount of
contingent or unliquidated liabilities having been computed at an amount that,
in light of all of the facts and circumstances existing as of the relevant date
of determination, represents the amount that can reasonably be expected to
become an actual or matured liability; (b) such Person does not have
unreasonably small capital in relation to their business; and (c) such Person
has not incurred, does not intend to incur, and does not believe they will
incur, debts beyond their ability to pay such debts as such debts mature in the
ordinary course of business.
“STB” means the United States Surface Transportation Board and its successors.
“Subsidiary” means with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, more than 50% of the total voting power of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, limited liability company,
association or business entity other than a corporation, more than 50% of the
partnership or other similar ownership interests thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more Subsidiaries
of that Person or a combination thereof. For purposes hereof, a Person or
Persons shall be deemed to have more than 50% ownership interest in a
partnership, limited liability company, association or other business entity if
such Person or Persons shall be allocated more than 50% of partnership,
association or other business entity gains or losses or shall be or control the
managing director, manager or a general partner of such partnership, association
or other business entity.
“Syndication Agent” has the meaning assigned to such term in the preliminary
statements to this Agreement.
“Taxes” means any and all taxes, duties, levies, imposts, deductions, charges or
withholdings (including backup withholding), and all interest, penalties,
additions to tax and similar liabilities with respect thereto, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority.
“Termination Date” means the earlier of (i) March 31, 2016, (ii) the date on
which all outstanding Credit Obligations of the Borrower have been repaid in
full, and all Commitments

21    Loan Agreement



--------------------------------------------------------------------------------




have been terminated and (iii) the date that the balance of the Cash Collateral
Reserve Account is less than $300,000; provided that in the event the Closing
Date does not occur by April 15, 2014, the Termination Date shall be April 15,
2014.
“Treasury Regulations” means the regulations, including temporary and proposed
regulations, promulgated by the United States Department of Treasury with
respect to the Code, as such regulations are amended from time to time, or
corresponding provisions of future regulations.
“TSA” means the Transportation Services Agreement dated as of the Closing Date
between the Borrower and PBF Holdings.
“TSA Amounts” means all Use Fees and other amounts payable by or on behalf of a
TSA Party under the TSA or any TSA Guaranty.
“TSA Default” means the occurrence of any default (other than a default which
has been waived in compliance with Section 7.12) under the TSA which is not or
has not become, through the giving of notice and/or passage of time or
otherwise, a TSA Event of Default.
“TSA Event of Default” means any default (other than a default which has been
waived with the specific written consent of the Administrative Agent under
Section 7.12) under the TSA which, through the giving of notice, the passage of
time or otherwise, has become an Event of Default as defined in the TSA.
“TSA Guarantors” means, individually or collectively, as the context may
require, Delaware City Refining Company LLC, Paulsboro Refining Company LLC and
Toledo Refining Company LLC.
“TSA Guaranty” means each Guaranty dated as of the Closing Date made by a TSA
Guarantor.
“TSA Party” means each party to the TSA other than the Borrower and the
Collateral Agent.
“Unfunded Pension Liability” means at any date the excess of a Pension Plan’s
benefit liabilities under Section 400 l(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for finding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
“United States” means the United States of America, including the States and the
District of Columbia but excluding its territories and possessions.
“Unused Commitment Amount” means, with respect to the Commitments and as of any
date of determination, the amount by which (i) the then applicable Commitments
exceed (ii) the sum of the aggregate principal amount of all outstanding Loans
as of such date.

22    Loan Agreement



--------------------------------------------------------------------------------




“Use Fee” means, with respect to each Portfolio Railcar, all periodic payments
made by a TSA Party under the TSA that are payable in respect of the use by a
TSA Party of such Portfolio Railcar.
SECTION 1.02.    Computation of Time Periods and Other Definitional Provisions.
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. All references to time herein shall be references to Eastern
Standard time or Eastern Daylight time, as the case may be, unless specified
otherwise. References in this Agreement to Articles, Sections, Schedules,
Appendices or Exhibits shall be to Articles, Sections, Schedules, Appendices or
Exhibits of or to this Agreement unless otherwise specifically provided. Unless
the context otherwise requires, a reference to any agreement or other contract
includes supplements, modifications or amendments thereto. The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.
ARTICLE II    

THE CREDIT FACILITY
SECTION 2.01.    Commitment to Lend Loans.
Each Lender severally agrees to make a Loan to the Borrower pursuant to this
Section 2.01 on each Funding Date prior to the Termination Date in an amount
equal to such Lender’s Commitment Percentage of the Loans to be made on such
Funding Date in order to fund the Borrower’s acquisition of Eligible Railcars on
or prior to such Funding Date. The Loans advanced on any Funding Date with
respect to any Eligible Railcars shall not: (i) in the case of any Lender and
with respect to the Loans advanced by it, exceed (after giving effect to all
Loans of such Lender outstanding concurrently with the making of such Loans
and/or having been repaid in accordance with Section 2.07) its Available
Commitment; or (ii) exceed the lesser of (A) the Unused Commitment Amount and
(B) the sum of all Borrowing Bases for all Eligible Railcars to be added to the
Portfolio on such Funding Date. Each Loan shall be in a minimum aggregate
principal amount of $1,500,000 (or such lesser amount as shall constitute the
Unused Commitment Amount on such Funding Date) and shall be made from the
several Lenders ratably in proportion to their respective Commitments. The
Lenders have no obligation to make any Loan hereunder except as expressly set
forth in this Agreement. Each Lender’s Commitment shall expire upon, and all
Loans and all other amounts owed hereunder with respect to the Loans shall be
paid in full no later than, the Termination Date.
SECTION 2.02.    Procedures for Loan Borrowing.
The Borrower may, subject to the terms and conditions of this Agreement, borrow
Loans to add additional Eligible Railcars to the Portfolio. In such event, the
Borrower shall give the Administrative Agent a Notice of Borrowing signed by a
Responsible Officer of the Borrower not later than 11:00 A.M. on the fifth (5th)
Business Day prior to the date of the proposed Funding Date, specifying:

23    Loan Agreement



--------------------------------------------------------------------------------




(a)    the proposed Funding Date of such Loan, which shall be any Business Day
not earlier than five Business Days (unless otherwise approved by the
Administrative Agent) following receipt by the Administrative Agent of the
Notice of Borrowing with respect to such Eligible Railcars;
(b)    the aggregate amount of the Loan to be made on such Funding Date;
(c)    the Advance Rate;
(d)    a description of such Eligible Railcars; and
(e)    each of the Appraised Value and the Purchase Price of such Eligible
Railcars.
SECTION 2.03.    Notice to Lenders; Funding of Loans.
(a)    Notice to Lenders. Upon receipt of a Notice of Borrowing, the
Administrative Agent shall deliver to each Lender not later than 11:00 A.M. on
the third Business Day prior to the date of the proposed Funding Date a notice
from the Administrative Agent notifying such Lender of any Funding Date and of
such Lender’s ratable share of the Loans referred to therein.
(b)    Funding of Loans. Not later than 11:00 A.M. on the applicable Funding
Date, each Lender shall make available or instruct (followed by diligent
attention to such instruction until such time as the Administrative Agent shall
have received such Loan) its correspondent bank, if any, to make available its
share of such Loan, in immediately available funds, to the Administrative Agent
at the Administrative Agent’s Office. Unless the Administrative Agent reasonably
determines that any applicable condition specified in Article IV has not been
satisfied or waived, the Administrative Agent shall, by 2:30 P.M make the amount
of such Loan available to the Borrower at the general deposit account in the
United States designated by the Borrower in immediately available funds in a
wire transfer. In the event that the conditions as set forth in Section 4.01
and/or 4.02, as applicable, for such Loans are not satisfied or waived on the
applicable Funding Date, the Administrative Agent shall return to the Lenders
their respective Loans advanced pursuant to this Section 2.03(b).
Following receipt by the Administrative Agent of a Notice of Borrowing, the
Borrower shall indemnify each Lender pursuant to Section 3.04 as a result of any
failure to fulfill, on or before the proposed applicable Funding Date specified
in the Notice of Borrowing, the conditions set forth in Section 4.01 and/or
4.02.
(c)    Funding by the Administrative Agent in Anticipation of Amounts Due from
the Lenders. Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Loan that such Lender will not make available
such Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on the applicable Funding Date of such Loan
and the Administrative Agent may, in reliance upon such assumption make
available to the Borrower on such date a corresponding amount on the
Administrative Agent’s behalf. If and to the extent that such Lender shall not
have so made such share available, such Lender and the Borrower (if and to the
extent such corresponding amount

24    Loan Agreement



--------------------------------------------------------------------------------




was made available by the Administrative Agent hereunder) severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount,
together with interest thereon for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (i) a rate per annum equal to the higher of the Federal
Funds Rate and the Applicable Rate, in the case of the Borrower, and (ii) the
Federal Funds Rate, in the case of such Lender. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Loan included in such Loan for purposes of this
Agreement.
(d)    Obligations of Lenders Several. The failure of any Lender to make a Loan
required to be made by it as part of any Loan hereunder shall not relieve any
other Lender of its obligation, if any, hereunder to make any Loan on the
Funding Date of such Loan, but no Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on such
Funding Date
(e)    Failed Loans. If any Lender shall fail to make any Loan (a “Failed Loan”)
which such Lender is otherwise obligated hereunder to make to the Borrower on
the Funding Date of any Loan and the Administrative Agent shall not have
received written notice from the Borrower or such Lender that any condition
precedent to the making of the Failed Loan has not been satisfied, then, until
such Lender shall have made or be deemed to have made (pursuant to the last
sentence of this subsection (e)) the Failed Loan in full or the Administrative
Agent shall have received written notice from the Borrower or such Lender that
any condition precedent to the making of the Failed Loan was not satisfied at
the time the Failed Loan was to have been made, whenever the Administrative
Agent shall receive any amount from the Borrower for the account of such Lender,
(i) the amount so received (up to the amount of such Failed Loan) will, upon
receipt by the Administrative Agent, be deemed to have been paid to the Lender
in satisfaction of the obligation for which paid, without actual disbursement of
such amount to the Lender, (ii) the Lender will be deemed to have made the same
amount available to the Administrative Agent for disbursement as a Loan to the
Borrower (up to the amount of such Failed Loan) and (iii) the Administrative
Agent will disburse such amount (up to the amount of the Failed Loan) to the
Borrower or, if the Administrative Agent has previously made such amount
available to the Borrower on behalf of such Lender pursuant to the provisions
hereof, reimburse itself (up to the amount made available to the Borrower);
provided, however, that the Administrative Agent shall have no obligation to
disburse any such amount to the Borrower or otherwise apply it or deem it
applied as provided herein unless the Administrative Agent shall have determined
in its sole discretion that to so disburse such amount will not violate any law,
rule, regulation or requirement applicable to the Administrative Agent. Upon any
such disbursement by the Administrative Agent, such Lender shall be deemed to
have made a Loan to the Borrower in satisfaction, to the extent thereof, of such
Lender’s obligation to make the Failed Loan. For the avoidance of doubt, it is
understood that nothing in this Section 2.03(e) or elsewhere in this Agreement
shall prejudice the Borrower’s right to bring a claim or cause of action against
a Lender of a Failed Loan.
SECTION 2.04.    Evidence of Loans.

25    Loan Agreement



--------------------------------------------------------------------------------




(a)    Lender Accounts. Each Lender shall maintain on its internal records an
account or accounts evidencing the Credit Obligations of the Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided that the failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Commitments or the Borrower’s Credit Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.
(b)    Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it will record (i) the amount of each Loan made hereunder,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.
(c)    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to Administrative Agent) at least two Business Days prior to the
Closing Date, or at any time thereafter, the Borrower shall execute and deliver
to such Lender on the Closing Date (or, if such notice is delivered after the
Closing Date, promptly after the Borrower’s receipt of such notice) Notes to
evidence such Lender’s Loans advanced by such Lender to the Borrower. The Note
may only be transferred in whole or in part by registration of such transfer on
the Register.
(d)    Note Endorsements. Each Lender having a Note shall record the date and
amount of each Loan made by it and the date and amount of each payment of
principal made by the Borrower with respect thereto, and may, if such Lender so
elects in connection with any transfer or enforcement of its Note, endorse on
the reverse side or on the schedule, if any, forming a part thereof appropriate
notations to evidence the foregoing information with respect to each outstanding
Loan evidenced thereby; provided that the failure of any Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under any such Note. Each Lender is hereby irrevocably authorized
by the Borrower so to endorse its Note and to attach to and make a part of its
Note a continuation of any such schedule as and when required. When a Note has
been paid in full by the Borrower and the applicable Lender no longer has any
Commitment outstanding, such Lender will promptly return such Note to the
Administrative Agent, who will return such Note to the Borrower, against receipt
therefor, marked “PAID IN FULL”.
(e)    Lost, Mutilated and Destroyed Notes, etc. If any Note issued to a Lender
pursuant to this Agreement shall become mutilated, destroyed, lost or stolen,
the Borrower shall, upon the written request of the holder of such Note, execute
and deliver to the Administrative Agent, who shall endorse and deliver to the
applicable Lender in replacement thereof a new Note, payable to the same holder
in the same principal amount and dated the same date as the Note so mutilated,
destroyed, lost or stolen. If the Note being replaced has become mutilated, such
Note shall be surrendered to the Borrower for cancellation and if the Note being
replaced has been destroyed, lost or stolen, the holder of such Note shall
furnish to the Borrower such indemnification as may

26    Loan Agreement



--------------------------------------------------------------------------------




be required by the Borrower to hold the Borrower harmless and evidence
reasonably satisfactory to the Borrower of the destruction, loss or theft of
such Note and of the ownership thereof.
SECTION 2.05.    Interest.
(a)    Rate of Interest.
(i)    Subject to Section 3.05, each Loan shall bear interest on the outstanding
principal amount thereof, for each day (excluding the last day) during each
Interest Period applicable thereto, at a rate per annum equal to the One Month
LIBOR plus the applicable Facility Margin. By delivery of a Notice of Interest
Period Election to the Lenders not later than three (3) Business Days prior to
the first (1st) day of any Interest Period, at the election of the Borrower, the
Borrower may elect that such Interest Period shall be a Corporate Base Rate
Interest Period, instead of a One Month LIBOR Interest Period, and the
outstanding principal amount of the Loans shall bear interest at the Corporate
Base Rate plus the applicable Facility Margin for such Interest Period; provided
that, if the Borrower elects a Corporate Base Rate Interest Period for the
initial Interest Period for a Loan, the Borrower shall deliver the first such
notice with respect to such Loan to the Lenders together with the Notice of
Borrowing for such Loan. If the Borrower shall fail to deliver a timely Notice
of Interest Period Election as described in the foregoing sentence, then the
Interest Period as to which the Borrower has not delivered such notice shall be
a One Month LIBOR Interest Period. All interest shall be payable in arrears at
the end of each applicable Interest Period and on the Termination Date.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Lender so notifies the Borrower, then, so
long as such Event of Default is continuing, the Loans shall accrue interest at
the Corporate Base Rate plus the applicable Facility Margin.
(ii)    At any time during which an Event of Default pursuant to Section 8.01(a)
has occurred and is continuing, and upon request of the Required Lenders with
respect to any other Event of Default that has occurred and is continuing, each
Loan shall bear additional interest (in addition to the interest payable
pursuant to Section 2.05(a)(i)) on the outstanding principal amount thereof, for
each day (excluding the last day) during each Interest Period applicable
thereto, at a rate per annum equal to 200 basis points and such accrued
additional interest shall be aggregated on the last day of such Interest Period.
Payment or acceptance of the increased rates of interest provided for in this
Section 2.05(a) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.
(b)    All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Corporate Base
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day); provided that any Loan
that is repaid on the same day on which it is made shall bear interest for one
day.  Each

27    Loan Agreement



--------------------------------------------------------------------------------




determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
(c)    Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Payment Date
with respect to interest accrued on and to such Payment Date; (ii) shall accrue
on a daily basis and shall be payable in arrears upon any prepayment of that
Loan, whether voluntary or mandatory, to the extent accrued on the amount being
prepaid; and (iii) shall accrue on a daily basis and shall be payable in arrears
at maturity of the Loans, including final maturity of the Loans.
SECTION 2.06.    Repayment of Loans.
The Loans shall be repaid by the Borrower on the Termination Date in an amount
equal to the principal of, and all accrued but unpaid interest on, its
outstanding Loans, together with any other amounts owed to any Lender pursuant
to this Agreement or any other Loan Document.
SECTION 2.07.    Prepayments; Application of Payments.
(a)    Voluntary Prepayments. On any Business Day, the Borrower shall have the
right to voluntarily prepay Loans in whole or in part, without penalty or
premium; provided, however, that the Borrower shall have given prior written or
telecopy notice (or telephone notice promptly confirmed by written or telecopy
notice) to the Administrative Agent by 10:00 A.M., at least five (5) Business
Days prior to the date of prepayment. Each notice of prepayment shall specify
the Business Day for such prepayment and the principal amount to be prepaid.
Each notice of prepayment shall be irrevocable and shall commit the Borrower to
prepay the Loans by the amount stated therein on the date stated therein;
provided, however, that if the Loans are to be repaid with proceeds of a
different financing, then, at the election of the Borrower, such notice of
prepayment may be continued upon such different financing being available. All
prepayments under this Section 2.07(a) shall be accompanied by accrued interest
on the principal amount being prepaid to the date of payment (and any amounts
owed to any Lender pursuant to Article III hereof, if any).
(b)    Mandatory Prepayments. The Borrower shall be required to prepay Loans as
provided in clauses (i) and (ii) of this Section 2.07(b). All payments under
this Section 2.07(b) shall be accompanied by accrued interest on the principal
amount being prepaid to the date of payment (and any amounts owed to any Lender
pursuant to Article III hereof, if any).
(i)    Following the existence of an Event of Default and acceleration of the
Loans as provided in Section 8.02(b), the outstanding Loans shall be paid
immediately together with all other Credit Obligations owed hereunder.
(ii)    Subject to Section 7.05, the Borrower shall prepay an amount equal to
the sum of the Loans Allocable to each of the Eligible Railcars subject to
consummated Asset Dispositions in accordance with Section 2.07(c)(ii) on the Net
Cash Proceeds Distribution Date.

28    Loan Agreement



--------------------------------------------------------------------------------




(c)    Application of Collections.
(i)    Not later than ten (10) Business Days prior to each Payment Date or three
(3) Business Days prior to each Net Cash Proceeds Distribution Date, as
applicable, the Borrower shall prepare a schedule substantially in the form of
Exhibit K (the “Payment Date Schedule”) setting forth the payments, transfers,
deposits and distributions to be made pursuant to Section 2.07(c)(ii) setting
forth separately the amounts to be applied on such Payment Date to pay all the
amounts due under clauses first through seventh as of such Payment Date or such
Net Cash Proceeds Distribution Date, as applicable, and, in the case of a
Payment Date, the total expected revenue for the Borrower as of such Payment
Date. The Payment Date Schedule shall be signed by a Responsible Officer of the
Borrower and communicated to the Administrative Agent, the applicable Account
Bank and the Collateral Agent as provided in Section 10.01 via facsimile or
email in pdf format or in such other form as the Administrative Agent, the
applicable Account Bank, the Collateral Agent and the Borrower agree.
(ii)    On each Payment Date, Net Cash Proceeds Distribution Date or
Post-Acceleration Distribution Date, as applicable, the Collateral Agent shall
distribute from the Collection Account, in each case (other than a
Post-Acceleration Distribution Date) in accordance with the Payment Date
Schedule, the applicable amounts set forth below in the order of priority set
forth below but, in each case, only to the extent that all amounts then required
to be paid (or retained in the Cash Collateral Reserve Account, as applicable)
ranking prior thereto have been paid in full:
first, with respect to each Payment Date and each Post-Acceleration Distribution
Date, an amount equal to the Commitment Fee and any fees and expenses incurred
by either of the Collateral Agent or the Administrative Agent (including
attorneys’ fees and expenses) in connection with the Loan Documents reimbursable
pursuant to their terms to the Collateral Agent or the Administrative Agent, as
applicable, to reimburse the Collateral Agent and the Administrative Agent, as
applicable, for such fees and expenses;
second, with respect to each Payment Date and each Post-Acceleration
Distribution Date, an amount equal to any amounts owed in respect of
indemnification payments to which the Collateral Agent or the Administrative
Agent are entitled under the Loan Documents to indemnify the Collateral Agent
and the Administrative Agent for any such amounts;
third, with respect to each Payment Date and each Post-Acceleration Distribution
Date, ratably, to the Administrative Agent for payment to each Lender, an amount
equal to all fees and indemnities owed to any Lender by the Borrower pursuant to
Article III and losses, costs and expenses referred to in Section 2.03(b) and
other amounts, other than principal of or interest on the Loans;

29    Loan Agreement



--------------------------------------------------------------------------------




fourth, with respect to each Payment Date, each Net Cash Proceeds Distribution
Date and each Post-Acceleration Distribution Date, ratably, to the
Administrative Agent for payment to the Lenders (in accordance with the
respective amount of interest then due and payable to each), an amount equal to
the accrued and unpaid interest on the Loans due and payable on such Payment
Date, such Net Cash Proceeds Distribution Date or such Post-Acceleration
Distribution Date, as applicable;
fifth, (a) with respect to each Net Cash Proceeds Distribution Date, to the
Administrative Agent for payment to the Lenders ratably (in accordance with the
respective amount of principal then due and payable to each) the payment of an
amount equal to the sum of the Loans Allocable to each of the Portfolio Railcars
that are the subject of the Asset Disposition(s) related to the Net Cash
Proceeds to be distributed on such Net Cash Proceeds Distribution Date and (b)
with respect to each Post-Acceleration Distribution Date, to the Administrative
Agent for the Lenders, ratably, the payment of an amount equal to the Loans then
outstanding and held by each Lender;
sixth, with respect to each Payment Date, the Cash Collateral Reserve Account,
an amount equal to the Cash Collateral Top-Up Amount; and
seventh, with respect to each Payment Date and each Net Cash Proceeds
Distribution Date, the balance, if any, remaining thereafter, to the holder of
the Equity Interests of the Borrower.
SECTION 2.08.    Adjustment of Commitments.
The Borrower may from time to time permanently reduce or terminate the
Commitments in whole or in part without penalty or premium (in minimum amounts
of $5,000,000 or in integral multiples of $1,000,000 in excess thereof (or, if
less, the full remaining amount of the then applicable Commitment)) upon three
(3) Business Days’ prior written or telecopy notice to the Administrative Agent,
which notice shall be irrevocable once delivered to the Administrative Agent;
provided that, if such reduction is in part, after giving effect to such
reduction the Commitments shall not be less than $100,000,000. The
Administrative Agent shall promptly notify each affected Lender of the receipt
by the Administrative Agent of any notice from the Borrower pursuant to this
Section 2.08(a). Any partial reduction of the Commitment pursuant to this
Section 2.08(a) shall be applied to the Commitments of the Lenders pro rata
based upon their respective Commitment Percentages.
SECTION 2.09.    Commitment Fees.
The Borrower shall pay to the Administrative Agent (or at the direction of the
Administrative Agent) for the account of each Lender a fee (the “Commitment
Fee”) on such Lender’s daily average Available Commitment for the period
beginning on each Payment Date and ending on the immediately succeeding Payment
Date, computed at a per annum rate for each day at a rate equal to 50 basis
points (calculated on the basis of a year of 360 days and actual

30    Loan Agreement



--------------------------------------------------------------------------------




days elapsed). The Commitment Fee shall commence to accrue on the Closing Date
and shall be due and payable in arrears on each Payment Date on or prior to the
Termination Date.
SECTION 2.10.    Pro Rata Treatment. Except to the extent otherwise provided
herein (including as set forth in Sections 2.08(b), 3.01, 3.02, 3.03, 3.04,
3.05, 10.04 and 10.06), each Loan, each payment or prepayment of principal of or
interest on any Loan, each payment of fees, each reduction or increase of the
Commitments, shall be allocated pro rata among the relevant Lenders in
accordance with the respective Commitment Percentages of such Lenders (or, if
the Commitments of such Lenders have expired or been terminated, in accordance
with the respective principal amounts of the outstanding Loans of such Lenders);
provided that, in the event any amount paid to any Lender pursuant to this
Section 2.10 is rescinded or must otherwise be returned by the Administrative
Agent, each Lender shall, upon the request of the Administrative Agent, repay to
the Administrative Agent the amount so paid to such Lender, with interest for
the period commencing on the date such payment is returned by the Administrative
Agent until the date the Administrative Agent receives such repayment at a rate
per annum equal to, during the period to but excluding the date two Business
Days after such request, the Federal Funds Rate, and thereafter, the Corporate
Base Rate plus two percent (2.00%) per annum.
SECTION 2.11.    Sharing of Payments. The Lenders agree among themselves that,
except to the extent otherwise provided herein (including as set forth in
Sections 2.08(b), 3.01, 3.02, 3.03, 3.04, 3.05, 10.04 and 10.06), if any Lender
shall obtain payment in respect of any Loan or any other obligation owing to
such Lender under this Agreement through the exercise of a right of setoff,
banker’s lien or counterclaim, or pursuant to a secured claim under Section 506
of the Bankruptcy Code or other security or interest arising from, or in lieu
of, such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, in excess
of its pro rata share of such payment as provided for in this Agreement, such
Lender shall promptly pay in cash or purchase from the other Lenders a
participation in such Loans and other obligations in such amounts, and make such
other adjustments from time to time, as shall be equitable to the end that all
Lenders share such payment in accordance with their respective ratable shares as
provided for in this Agreement. The Lenders further agree among themselves that
if payment to a Lender obtained by such Lender through the exercise of a right
of setoff, banker’s lien, counterclaim or other event as aforesaid shall be
rescinded or must otherwise be restored, each Lender which shall have shared the
benefit of such payment shall, by payment in cash or a repurchase of a
participation theretofore sold, return its share of that benefit (together with
its share of any accrued interest payable with respect thereto) to each Lender
whose payment shall have been rescinded or otherwise restored. The Borrower
agrees that any Lender so purchasing such a participation may, to the fullest
extent permitted by law, exercise all rights of payment, including setoff,
banker’s lien or counterclaim, with respect to such participation as fully as if
such Lender were a holder of such Loan or other obligation in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section 2.11 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders under this Section 2.11 to share in the benefits of any recovery
on such secured claim.

31    Loan Agreement



--------------------------------------------------------------------------------




SECTION 2.12.    Payments; Computations; Proceeds of Collateral, Etc.
(a)    Payments by the Borrower. Unless otherwise expressly provided in a Loan
Document, all payments by the Borrower to the Protected Parties pursuant to each
Loan Document shall be made by the Borrower (or by its designee) to the
Administrative Agent for the pro rata account of the Protected Parties entitled
to receive such payment or, at the direction of the Administrative Agent,
directly to such Protected Parties. All payments shall be made without setoff,
deduction (except for Taxes which are expressly addressed in Section 3.01) or
counterclaim not later than 11:00 A.M. New York City time on the date due in
Dollars in same day or immediately available funds to such account or accounts
(if payment is to be made directly to the Protected Parties) as the
Administrative Agent shall specify from time to time by notice to the Borrower.
Funds received after that time shall be deemed to have been received by the
Administrative Agent or a Protected Party, as the case may be, on the next
succeeding Business Day. In the event that a payment is made to Administrative
Agent for the pro rata account of the Protected Parties entitled to such
payment, the Administrative Agent shall promptly remit in same day funds to each
Protected Party its share, if any, of such payments received by the
Administrative Agent for the account of such Protected Party. Whenever any
payment is to be made hereunder or under any Loan, or whenever the last day of
any Interest Period would otherwise occur on a day other than a Business Day,
such payment shall be made, and the last day of such Interest Period shall
occur, on the Business Day immediately preceding such day, and interest at the
Applicable Rate shall accrue on such amount from the original due date to such
next Business Day; provided that with respect to any payments to be made on a
Payment Date, such Payment Date shall occur on the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Payment Date shall occur on the next preceding Business Day.
(b)    Distributions by the Administrative Agent. Each such distribution by the
Administrative Agent to such Protected Party shall be made in accordance with
Section 2.07 or Section 2.12(a), as applicable. Upon the request of any
Protected Party, the Administrative Agent in its sole discretion may cause to be
distributed to such Protected Party on such due date a corresponding amount with
respect to the amount then due such Protected Party. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative Agent
and the Administrative Agent shall have so caused to be distributed to such
Protected Party a corresponding amount with respect to the amount then due such
Protected Party, such Protected Party shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Protected Party together
with interest thereon, for each day from the date such amount is distributed to
such Protected Party until the date such Protected Party repays such amount, at
the Federal Funds Rate for the first three Business Days after demand by the
Administrative Agent and at the Applicable Rate thereafter until the date such
Protected Party repays such amount to the Administrative Agent.
(c)    Computations. All computations of interest and fees hereunder shall be
made on the basis of the actual number of days elapsed over a year of 360 days,
except that interest computed by reference to the Corporate Base Rate shall be
computed on the basis of a year

32    Loan Agreement



--------------------------------------------------------------------------------




of 365 days (or 366 days in a leap year). Interest shall accrue from and include
the date of borrowing but exclude the date of payment.
ARTICLE III    

TAXES, YIELD PROTECTION AND ILLEGALITY
SECTION 3.01.    Taxes.
(a)    Payments Net of Certain Taxes. Unless required by Applicable Law, any and
all payments by the Borrower to or for the account of any Lender or the
Administrative Agent hereunder or under any other Loan Document shall be made
free and clear of and without deduction or withholding for any and all present
or future Taxes. If the Borrower shall be required by law to deduct or withhold
any Indemnified Taxes from or in respect of any sum payable under this Agreement
or any other Loan Document to any Lender or the Administrative Agent, the sum
payable shall be increased as necessary so that, after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 3.01), such Lender or the
Administrative Agent receives an amount equal to the sum it would have received
had no such deductions or withholdings been required. The Borrower shall pay the
full amount of any Taxes deducted or withheld from any payment to a Lender or
the Administrative Agent to the relevant Governmental Authority or taxation
authority in accordance with Applicable Law and furnish to the Administrative
Agent the original or a certified copy of a receipt evidencing payment thereof
to the extent one is so provided by the applicable Governmental Authority,
provided however, if the Governmental Authority does not provide such a receipt,
the Borrower shall furnish the Administrative Agent with a certified statement
or other form of substantiation from an officer of the Borrower evidencing the
payment of such Tax.
(b)    Additional Taxes. Without duplication of any additional amounts paid
pursuant to Section 3.01(a), the Borrower agrees to indemnify each Lender and
the Administrative Agent, within 10 days after demand therefor, for the full
amount of Indemnified Taxes and Other Taxes (and for all Indemnified Taxes
payable by the Lender and the Administrative Agent as a result of the receipt or
accrual of the indemnity payable pursuant to this Section 3.01) paid by such
Lender or the Administrative Agent and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(c)    Indemnification by the Lenders. Each Lender shall indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender, (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.06(e) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or

33    Loan Agreement



--------------------------------------------------------------------------------




with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (c).
(d)    Treatment of Certain Refunds. If any Lender or the Administrative Agent
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay over such refund to the Borrower,
net of all taxes payable by such Lender and the Administrative Agent as a result
of the receipt or accrual of such refund and all out-of-pocket expenses of such
Lender and the Administrative Agent incurred as a result of obtaining such
refund and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such amount); provided that, in no event
will the Lender or the Administrative Agent be required to pay any amount to an
indemnifying party pursuant to this paragraph (d) the payment of which would
place the Lender or the Administrative Agent in a less favorable net after-Tax
position than the Lender or the Administrative Agent would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld, or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid, and provided
further that the Borrower, upon the request of such Lender or the Administrative
Agent, agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Lender and the Administrative Agent in the event such Lender and the
Administrative Agent is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any Lender or the
Administrative Agent to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(e)    Tax Forms and Certificates.
(i)    Each Lender and the Administrative Agent shall deliver to the Borrower
and the Administrative Agent (or in the case of a participant, to the Lender
from which the related participation shall have been purchased), on or prior to
the date of its execution and delivery of this Agreement in the case of each
Lender listed on the signature pages thereof and on or prior to the date on
which it becomes a Lender in the case of each other Lender, and from time to
time thereafter upon the written request of the Borrower (or the applicable
Lender, in the case of a participation), true, properly complete and executed
documentation reasonably requested by the Borrower or the Administrative Agent
(or the applicable Lender, in the case of a participation) as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent

34    Loan Agreement



--------------------------------------------------------------------------------




as will enable the Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding
sentences, the completion, execution and submission of such documentation shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense.
(ii)    In furtherance of the foregoing, at the times described in the first
sentence of this section (i), each Lender and the Administrative Agent:
(a)    that is a “United States Person” as defined in Section 7701(a)(30) of the
Code shall deliver to the Borrower and the Administrative Agent (or in the case
of a participant, to the Lender from which the related participation shall have
been purchased) two copies of U.S. Internal Revenue Service Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal
withholding tax; or;
(b)    that is not a “United States Person” as defined in Section 7701(a)(30) of
the Code (a “Foreign Lender”) shall deliver to the Borrower and the
Administrative Agent (or, in the case of a participant, to the Lender from which
the related participation shall have been purchased):
(1)    two properly completed and duly signed copies of Internal Revenue Service
Form W-8BEN (or any successor forms) claiming eligibility for benefits of an
income tax treaty to which the United States of America is a party and such
other documentation as required under the Code,
(2)    two properly completed and duly signed copies of Internal Revenue Service
Form W-8ECI (or any successor forms),
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x),
a certificate showing such Foreign Lender is not (i) a “bank” within the meaning
of section 881(c)(3)(A) of the Code, (ii) a “10 percent shareholder” of any
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (iii) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
(a “United States Tax Compliance Certificate”) and (y) two properly completed
and duly signed copies of the applicable Internal Revenue Service Form W-8 (or
any successor forms), or
(4)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a participating Lender), Internal
Revenue Service Form W-8IMY (or any successor forms) of the Foreign Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W 8IMY (or other successor forms) or any other required
information from each beneficial owner that would be required under this Section
3.01(e)(i) if such beneficial owner were a Lender, as applicable (provided that,
if the Lender is a

35    Loan Agreement



--------------------------------------------------------------------------------




partnership (and not a participating Lender) and one or more beneficial owners
are claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Lender on behalf of such beneficial
owner(s)).
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this subsection, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(f)    Mitigation. If the Borrower is required to pay additional amounts to or
for the account of or indemnify any Lender or the Administrative Agent pursuant
to this Section 3.01, then such Lender or the Administrative Agent will agree to
use reasonable efforts to eliminate or reduce any such additional payment which
may thereafter accrue (including by changing the Lender’s applicable lending
office or assigning the Lender’s interest to another Affiliate or branch of the
Lender) if such change, in the judgment of such Lender or the Administrative
Agent, is not otherwise economically or legally disadvantageous to such Lender.
(g)    Tax Receipts. Within thirty days after the date of any payment of Taxes,
the Borrower shall furnish to the Administrative Agent the original or a
certified copy of a receipt evidencing such payment (to the extent one is so
provided).
(h)    Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
subsections (a) through (g) above shall survive the resignation or replacement
of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitment and the repayment, satisfaction
or discharge of any instrument delivered hereunder.
SECTION 3.02.    Illegality.
If, on or after the date of this Agreement, the adoption of any Applicable Law,
or any change in any Applicable Law, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for any Lender to make, maintain or fund any of its Loans
at a rate based upon the Adjusted Eurodollar Rate (such event being hereinafter
referred to as an

36    Loan Agreement



--------------------------------------------------------------------------------




“Illegality Event”) and Lenders whose aggregate Credit Exposure constitutes more
than 30% of the Credit Exposure of all Lenders shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Borrower, whereupon until such Lenders
whose aggregate Credit Exposure constitutes more than 30% of the Credit Exposure
of all Lenders notify the Borrower and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, interest on the
Loans of such Lenders shall accrue and be payable at the Corporate Base Rate;
provided that any Lender affected by an Illegality Event, regardless of the
percent of Credit Exposure of such Lender, may assign its Loans to an Affiliate
that is an Eligible Assignee if such assignment would avoid an Illegality Event
with respect to such Lender. If an Illegality Event does not affect all Lenders,
the Administrative Agent shall make a good faith effort to cause the Lenders
that are not affected by such Illegality Event to purchase the Loans held by the
affected Lenders. The foregoing shall not delay or otherwise affect the
Borrower’s obligation to pay interest at the Corporate Base Rate as provided in
this paragraph.
SECTION 3.03.    Increased Costs and Reduced Return.
(a)    If, on or after the date hereof, a Change in Law:
(i)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of a Lender which is
not otherwise included in the determination of the Adjusted Eurodollar Rate
hereunder; or
(ii)    shall impose on a Lender any other condition;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender and the Administrative Agent
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender, the Borrower will pay to such Lender and the
Administrative Agent such additional amount or amounts as will compensate such
Lender and the Administrative Agent for such additional costs incurred or
reduction suffered.
(b)    If any Lender shall have determined that a Change in Law regarding
capital adequacy, or compliance by such Lender and the Administrative Agent, or
its parent corporation, with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s (or parent corporation’s) capital or assets as a consequence of
its commitments or obligations hereunder to a level below that which such
Lender, or its parent corporation, could have achieved but for such Change in
Law, then, upon notice from such Lender to the Borrower, the Borrower shall be
obligated to pay to such Lender in accordance with Section 2.12(a), such
additional amount or amounts as will compensate such Lender on an after-tax
basis (after taking into account applicable deductions and credits in respect of
the amount indemnified) for such reduction.

37    Loan Agreement



--------------------------------------------------------------------------------




(c)    A certificate of each Lender setting forth such amount or amounts as
shall be necessary to compensate such Lender or its holding company as specified
in subsection (a) or (b) above, as the case may be, shall be delivered to the
Borrower and shall be prima facie evidence of the facts set forth therein absent
manifest error. The Borrower shall pay each Lender and the Administrative Agent
the amount shown as due on any such certificate delivered by it on the next
succeeding Payment Date in accordance with Section 2.12(a).
(d)    Failure on the part of any Lender so to notify the Borrower or to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to any period shall
not constitute a waiver of such Lender’s right to demand compensation with
respect to such period or any other period; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
SECTION 3.04.    Funding Losses.
The Borrower shall indemnify each Lender against any loss or reasonable expense
(but excluding in any event loss of anticipated profit) which such Protected
Party effectively sustains or incur as a consequence of (i) any failure by the
Borrower to fulfill on the date of any Loan hereunder the applicable conditions
set forth in Article IV, so long as any such failure is not solely due to the
failure of the Administrative Agent or any Lender to comply with its obligations
hereunder in all material respects, (ii) any failure by the Borrower to borrow
any Loan hereunder after notice of such Loan, or refinancing has been given
pursuant to Section 2.02, so long as any such failure is not solely due to the
failure of the Administrative Agent or any Lender to comply with its obligations
hereunder in all material respects, (iii) any payment or prepayment of a Loan,
whether voluntary or involuntary, pursuant to any other provision of this
Agreement or otherwise made on a date other than a Payment Date, so long as any
such payment, prepayment or conversion is not solely due to the failure of the
Administrative Agent or any Lender to comply with its obligations hereunder in
all material respects or (iv) the failure to prepay Loans after providing a
notice of prepayment (each such loss or expense, a “Funding Loss”). Such Funding
Losses shall be determined by each Lender in its sole discretion and shall
include an amount equal to the excess, if any, as reasonably determined by such
Protected Party, of (i) its cost of obtaining the funds for the Loan being paid,
prepaid or not borrowed (based on One Month LIBOR), for the period from the date
of such payment, prepayment or failure to borrow to the last day of the then
applicable Interest Period (or, in the case of a failure to borrow, the Interest
Period for such Loan which would have been applicable to such Loan on the date
of such failure to borrow) over (ii) the amount of interest (as reasonably
determined by such Lender) that would be realized by such Lender in reemploying
the funds so paid, prepaid or not borrowed or continued for such period or
Interest Period, as the case may be. For the avoidance of doubt, any amounts
payable under this Section 3.04 shall be calculated on the basis of the Lender
obtaining funds for its Loans based on borrowing for a one-month period. A
certificate of any Protected

38    Loan Agreement



--------------------------------------------------------------------------------




Party setting forth any amount or amounts which such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
prima facie evidence of the facts set forth therein absent manifest error.
SECTION 3.05.    Market Disruption.
(a)    If a Market Disruption Event (as defined in subsection (b) of this
Section 3.05) exists with respect to any Loan, then the portion of such Loan
held by each Lender for such Interest Period shall bear interest on the
outstanding principal amount thereof, for each day (excluding the last day)
during each Interest Period applicable thereto, at a rate per annum (in lieu of
the Applicable Rate with respect to such Loan prior to giving effect to such
Market Disruption Event) equal to the sum of:
(i)    the Facility Margin; plus
(ii)    the cost of funds of such Lender(s) for such Interest Period (the
“Market Disruption Cost of Funds”).
(b)    For purposes of this Section 3.05, “Market Disruption Event” means, with
respect to any Interest Period (i) the Administrative Agent reasonably
determines (which determination shall be binding and conclusive on all parties)
in good faith that, by reason of circumstances affecting the One Month LIBOR
market, adequate and reasonable means do not exist for ascertaining One Month
LIBOR for such period, or (ii) the Required Lenders advise the Administrative
Agent that the cost of obtaining matching deposits in the relevant interbank
market for such period would exceed the One Month LIBOR rate for such interest
period other than reasons relating to the creditworthiness or financial
condition of such Lenders.
(c)    Each affected Lender shall provide a certificate from an authorized
officer of such Lender having financial responsibilities to the Administrative
Agent of its Market Disruption Cost of Funds for each Interest Period with
respect to which interest is computed in accordance with Section 3.05(a) shall
apply. Such certificate shall be conclusive and shall constitute a certification
by such Lender that the interest rate so provided is an accurate and fair
calculation of its funding costs for such period, which assessment has been made
on a fair and non-discriminatory basis relative to similarly situated borrowers.
(d)    Each Market Disruption Event shall be deemed to be in existence only for
the Interest Period in respect of which the notice to the Borrower provided for
above was given, and shall be deemed to cease to occur for any subsequent
Interest Period unless the Administrative Agent or affected Lenders (as
applicable) make the determination that a Market Disruption Event exists for
such subsequent Interest Period, in which case the applicable procedures
described above shall be followed again for such subsequent Interest Period,
including the notice by the Administrative Agent to the Borrower and delivery of
the officer’s certificate described above. There cannot be more than one Market
Disruption Event applicable for any Interest Period.
(e)    The Borrower shall have the right to require the Administrative Agent and
each affected Lender to consult with the Borrower in good faith for a period of
not less than 30

39    Loan Agreement



--------------------------------------------------------------------------------




Business Days with a view to agreeing a substitute basis for determining the
rate of interest for the relevant Interest Period (which substitute basis may
include alternative currencies, interest periods and/or alternative rates of
interest, without limitation).
Each Lender shall refund any excess amount received from the Borrower as a
result of the Market Disruption Cost of Funds to the extent such amount was
received by such Lender in respect of an Interest Period in which the Market
Disruption Cost of Funds was not applicable.
SECTION 3.06.    Mitigation and Matters Applicable to All Requests for
Compensation. The Administrative Agent or any Lender claiming compensation under
this Article III shall deliver a certificate to the Borrower setting forth the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of demonstrable error. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.
ARTICLE IV    

CONDITIONS
SECTION 4.01.    Conditions to Facility Closing.
The obligation of each Lender to enter into the Loan Documents is subject to the
satisfaction of the following conditions:
(a)    Executed Loan Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Agreement; (ii) the Notes (if requested under
Section 2.04(c)); (iii) the Collateral Documents; (iv) the Independent Appraisal
and (v) all other Loan Documents (including the TSA).
(b)    Organization Documents. After giving effect to the transactions
contemplated by the Loan Documents, the capital, organizational and legal
structure of the Borrower shall be as set forth on Schedule 4.01, and the
Administrative Agent shall have received: (i) a copy of the Organization
Documents of each Obligor, certified as of a recent date by the Secretary of
State of its respective state of organization, and a certificate as to the good
standing of each Obligor from such Secretary of State, as of a recent date;
(ii) a certificate of the Secretary or Assistant Secretary of each Obligor dated
the Closing Date and certifying (A) that the certificate or articles of
incorporation or other Organization Documents, as applicable, of such Obligor as
applicable, have not been amended since the date of the last amendment thereto
shown on the related certificate furnished pursuant to clause (i) above;
(B) that attached thereto is a true and complete copy of the agreement of
limited partnership, operating agreement or by-laws of such Obligor, as
applicable, as in effect on the Closing Date and at all times since a date prior
to the date of the resolutions described in clause (C) below, (C) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors or other governing body of such Obligor, as applicable, authorizing
the execution, delivery and performance of the Loan Documents to which it is to
be a party and, in the case of each Obligor, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect; and

40    Loan Agreement



--------------------------------------------------------------------------------




(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith or
therewith on behalf of such Obligor; and (iii) a certificate of another officer
as to the incumbency and specimen signature of the Secretary or Assistant
Secretary executing the certificate pursuant to clause (ii) above.
(c)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, substantially in the form of Exhibit G hereto.
(d)    Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received an opinion of Kirkland & Ellis LLP, counsel to the Borrower, PBF
Holdings, PBF Transportation Company LLC and the TSA Guarantors, addressed to
the Administrative Agent, the Collateral Agent and each Lender, dated the
Closing Date, substantially in the form of Exhibit D-1 hereto;
(e)    Perfection of Security Interests; Search Reports. On or prior to the
Closing Date, the Administrative Agent and the Collateral Agent shall have
received:
(i)    appropriate financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local law) fully executed
for filing under the Uniform Commercial Code or other applicable local law of
each jurisdiction in which the filing of a financing statement or giving of
notice may be required, to perfect the security interests intended to be created
by the Collateral Documents;
(ii)    copies of reports from CSC The United States Corporation Company or
other independent search service reasonably satisfactory to the Administrative
Agent listing all effective financing statements that name each Grantor, as such
(under its present name and any previous name used within the last five (5)
years and, if requested by the Administrative Agent, under any trade names), as
debtor or seller that are filed in the jurisdictions wherein such filing would
be effective to perfect a Lien in the Collateral or any portion thereof,
together with copies of such financing statements (none of which shall cover the
Collateral except, with respect to the Borrower only, to the extent evidencing
Permitted Liens or for which the Administrative Agent and the Collateral Agent
shall have received termination statements (Form UCC-3 or such other termination
statements as shall be required by local law) fully executed for filing); and
(iii)    evidence of the completion of all other filings and recordings of or
with respect to the Collateral Documents, including, without limitation, all
filings and recordings specified in Schedule 3.02 to the Security Agreement, and
of all other actions as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the security interests intended to be
created by the Collateral Documents (or, as applicable, authorization from the
applicable Grantors to make each such registration, recordation or filing or
take such action and confirmation that such registration, recordation, filing or
action shall be made or taken on the Closing Date).

41    Loan Agreement



--------------------------------------------------------------------------------




(f)    TSA. The Administrative Agent shall have received the duly executed TSA
and each duly executed TSA Guaranty.
(g)    Consents and Approvals. On the Closing Date, all necessary governmental
(domestic or foreign), regulatory and third party consents, authorizations and
approvals in connection with the transactions contemplated by the Loan Documents
and otherwise referred to herein or therein shall have been obtained and remain
in full force and effect.
(h)    Material Adverse Change. Since December 31, 2013, other than events
occurring on or after December 31, 2013 that are disclosed by PBF Holdings or
its Subsidiaries in a Form 10-K, Form 10-Q and/or Form 8-K, in each case filed
with the Securities and Exchange Commission prior to the Closing Date, and
solely to the extent disclosed, there shall not have occurred any material
adverse change in the business, financial condition or operations of PBF
Holdings and its Subsidiaries, taken as a whole.
(i)    Litigation; Judgments. There shall not exist any judgment, order,
injunction or other restraint issued or filed or a hearing seeking injunctive
relief or other restraint pending or notified prohibiting or imposing materially
adverse conditions upon the consummation of the transactions contemplated by the
Loan Documents.
(j)    Payment of Fees. All costs, fees and expenses due and payable to the
Administrative Agent, the Collateral Agent and the Lenders on or before the
Closing Date on account of the Loan Documents shall have been paid, in each case
to the extent invoiced at least two Business Days prior to the Closing Date to
the Borrower in writing.
(k)    Counsel Fees. The Administrative Agent shall have received full payment
of the fees and expenses of Milbank, Tweed, Hadley & McCloy LLP and Thompson
Hine LLP described in Section 10.04 which are billed through the Closing Date to
the extent invoiced at least two Business Days prior to the Closing Date.
(l)    Know Your Customer. The Lenders, the Administrative Agent and the
Collateral Agent shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Patriot Act.
(m)    Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Borrower evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Collateral Agent as sole
lender loss payee on behalf of the Lenders and/or as additional insured, as the
case may be, substantially consistent with the terms and conditions of the
certificates of insurance attached as Schedule B to the TSA.
SECTION 4.02.    Conditions to Each Funding Date.
The obligation of any Lender to make a Loan on the occasion of any Loan is
subject to the satisfaction of the following conditions:

42    Loan Agreement



--------------------------------------------------------------------------------




(a)    Notice of Borrowing. The Borrower shall have delivered to the
Administrative Agent an appropriate Notice of Borrowing, duly executed and
completed, by the time specified in Section 2.02.
(b)    Representations and Warranties. The representations and warranties made
by each Obligor in any Loan Document to which it is a party are true and correct
in all material respects at and as if made as of such date except to the extent
they expressly relate to an earlier date.
(c)    No Default. No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.
(d)    Bill of Sale; Etc. Receipt by the Administrative Agent (or its custodian,
as directed by the Administrative Agent) of (i) the Bill of Sale with respect to
each relevant Eligible Railcar and (ii) each executed Security Agreement
Supplement and Grantor Supplement and/or Collateral Supplement (as defined in
the Security Agreement) (as applicable) and each other document, instrument or
other item required to be entered into and/or delivered by a Grantor pursuant to
the Security Agreement relating to the perfection of the security interests of
the Collateral Agent in the Eligible Railcars that are becoming Portfolio
Railcars on such Funding Date, and any related Equity Interests and other
related Collateral.
(e)    Recordations and Filings. The Administrative Agent shall have received
evidence satisfactory to it in its reasonable discretion from special STB
counsel to the Borrower and from special Canadian counsel to the Borrower, that
no Liens exist on the applicable Eligible Railcars to be acquired by the
Borrower on the applicable Funding Date which would have priority over the Liens
granted to the Collateral Agent on such Funding Date and an opinion addressed to
the Administrative Agent, the Collateral Agent and each Lender, dated the
applicable Funding Date, substantially in the form of Exhibits D-2 and D-3
hereto, respectively, and covering such additional matters incident to the
transactions contemplated hereby as the Administrative Agent or Collateral Agent
may reasonably request.
(f)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Funding Date and signed by a Responsible Officer of the
Borrower, substantially in the form of Exhibit G attached hereto.
(g)    TSA.
(i)    On or prior to the Funding Date, the Administrative Agent and the
Collateral Agent shall have received a duly executed counterpart of any
agreement required to establish a perfected first priority Lien in favor of the
Collateral Agent for the benefit of the Lenders relating to use of each Eligible
Railcar being funded on the Funding Date by a TSA Party under the TSA,
satisfactory in form and substance to the Administrative Agent, and evidence
from the official records of the STB and the Registrar General of Canada (or a
legal opinion in form and substance reasonably acceptable to the Collateral
Agent) that such agreement (or a memorandum thereof) has been registered,
recorded or filed for recordation in accordance with Applicable Law (or

43    Loan Agreement



--------------------------------------------------------------------------------




authorization to make such registration, recordation or filing from the
applicable Grantors and confirmation that such evidence or opinion shall be
received on the Funding Date).
(ii)    On or prior to the Funding Date, the Borrower shall amend, or shall
cause to be amended, Exhibit A to the TSA to include the Eligible Railcars to be
added to the Portfolio on such Funding Date as Units (as defined in the TSA) and
as part of the Equipment (as defined in the TSA), in each case, as of such
Funding Date.
(h)    Account Control Agreements. On or prior to the earlier to occur of the
initial Funding Date and the date that is 30 days after the Closing Date, the
execution and delivery by the Borrower Account Bank of an effective securities
account control agreement with respect to the Borrower Equity Account that
specifies that the Borrower Account Bank shall not be required to follow any
instruction of the Borrower in respect of the Borrower Equity Account upon the
occurrence and during the continuance of an Event of Default and in form and
substance reasonably satisfactory to the Administrative Agent.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent, Collateral Agent and each Lender to
enter into this Agreement and to make each Loan to be made thereby, the Borrower
represents and warrants to each of the Administrative Agent, the Collateral
Agent and each Lender, on the Closing Date and each Funding Date, as follows:
SECTION 5.01.    Organization and Good Standing.
The Borrower (a) is duly formed, validly existing and in good standing under the
laws of Delaware, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby, and (c) is qualified to do business
and in good standing in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.
SECTION 5.02.    Power; Authorization; Enforceable Obligations.
The Borrower has the limited liability power and authority, and the legal right
to execute, deliver and perform the Loan Documents to which it is a party and to
obtain extensions of credit hereunder, and has taken all necessary corporate or
other action to authorize the borrowings and other actions on the terms and
conditions of this Agreement and to authorize the execution, delivery and
performance by it of the Loan Documents to which it is a party. No consent,
approval, licenses, validation or authorization of, filing, recording or
registration with, notice to, exemption by or other similar act by or in respect
of, any Governmental Authority or any other Person (including, without
limitation, any equityholder, certificate holder or creditor of the

44    Loan Agreement



--------------------------------------------------------------------------------




Borrower) is required to be obtained or made by or on behalf of the Borrower in
connection with the borrowings or other extensions of credit hereunder, the
execution, delivery, performance, validity or enforceability by or against it of
the Loan Documents or the exercise of the rights and remedies of the
Administrative Agent, the Collateral Agent or any other Protected Party pursuant
to this Agreement or any other Loan Document, except for (i) consents,
authorizations, notices and filings disclosed in Schedule 5.02, all of which
have been obtained or made, (ii) filings to perfect and maintain the perfection
of the Liens created by the Collateral Documents, (iii) consents,
authorizations, notices and filings in connection with the disposal of
Collateral required by laws affecting the offering and sale of securities and
(iv) consents, authorizations, notices and filings that failure to obtain or
perform which would not reasonably be expected to result in a Material Adverse
Effect. This Agreement has been, and each other Loan Document to which the
Borrower is a party will be, duly executed and delivered on behalf of the
Borrower. This Agreement constitutes, and each other Loan Document to which the
Borrower is a party when executed and delivered will constitute, a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law).
SECTION 5.03.    No Conflicts.
Neither the execution and delivery by the Borrower of the Loan Documents to
which it is a party, nor the consummation of the transactions contemplated
therein, nor performance of and compliance with the terms and provisions thereof
by the Borrower, nor the exercise of remedies by the Administrative Agent, the
Collateral Agent or the Lenders under the Loan Documents, will (i) violate or
conflict with any provision of the Organization Documents of the Borrower,
(ii) violate, contravene or conflict with any Applicable Law (including
Regulation U or Regulation X), (iii) violate, contravene or conflict with any
Contractual Obligation to which the Borrower is a party or by which the Borrower
or its assets may be bound, or (iv) result in or require the creation of any
Lien (other than the Lien of the Collateral Documents) upon or with respect to
the properties of the Borrower, except in the case of clauses (ii), (iii) and
(iv), for any such contraventions, conflicts, violations or creations that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
SECTION 5.04.    No Default.
The Borrower is not in default in any respect under any Contractual Obligation
to which it is a party or by which it or any of its properties is bound, in each
case which default has had or could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
SECTION 5.05.    Financial Condition.
(a)    Audited Financial Statements. The consolidated balance sheet of PBF
Holdings and its consolidated Subsidiaries as of December 31, 2011 through
December 31, 2013 and the

45    Loan Agreement



--------------------------------------------------------------------------------




related consolidated statements of operations and cash flows for each fiscal
year then ended, reported on by PBF Holdings’ independent auditors, copies of
which have been made publicly available on the Securities and Exchange
Commission website, to the knowledge of the Borrower after due inquiry, fairly
present in all material respects, in conformity with GAAP, the consolidated
financial position of PBF Holdings and its consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.
(b)    Post-Closing Financial Statements. The financial statements to be
delivered to the Lenders pursuant to Section 6.01 (a) and (b), (i) will be
prepared in accordance with GAAP (except as may otherwise be permitted under
Section 6.01(a) and (b)) and (ii) will present fairly (on the basis disclosed in
the footnotes to such financial statements, if any) in all material respects the
consolidated financial condition, results of operations and cash flows of the
Borrower and PBF Holdings and its Subsidiaries, as applicable, as of the
respective dates thereof and for the respective periods covered thereby.
SECTION 5.06.    No Material Change.
Since December 31, 2013, other than events occurring on or after December 31,
2013 that are disclosed by PBF Holdings or its Subsidiaries in a Form 10-K, Form
10-Q and/or Form 8-K, in each case filed with the Securities and Exchange
Commission prior to the Closing Date, and solely to the extent disclosed, there
shall not have occurred any material adverse change in the business, financial
condition or operations of PBF Holdings and its Subsidiaries, taken as a whole.
SECTION 5.07.    Title to Properties.
On the Closing Date and during the term of this Agreement, the Borrower shall be
the sole legal and beneficial owner of and shall have good and marketable title
to each Portfolio Railcar owned by it and all of its other material properties
and assets, except, in the case of assets other than Portfolio Railcars, for
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or otherwise would not result, either
individually or in the aggregate, in a Material Adverse Effect. All such
Portfolio Railcars and other material properties and assets are and will be free
and clear of Liens other than Permitted Liens.
SECTION 5.08.    Litigation.
There are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings pending or, to the knowledge of the Borrower,
threatened in writing against the Borrower that (i) involve any Loan Document or
(ii) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.
SECTION 5.09.    Taxes.
The Borrower has filed, or caused to be filed, (or has had filed on its behalf)
all Tax returns required to be filed by or with respect to it (including
federal, state, local and foreign Tax

46    Loan Agreement



--------------------------------------------------------------------------------




returns) the failure of which to be filed could reasonably be expected to result
in a Material Adverse Effect and paid Taxes (including mortgage recording taxes,
documentary stamp taxes and intangible taxes) owing by it, in each case except
for such Taxes (A) which are not yet delinquent, (B) that are being contested in
good faith and by proper proceedings diligently pursued, and against which
adequate reserves are being maintained in accordance with GAAP or (C) which
could not, individually or in the aggregate, result in a Material Adverse
Effect. The Borrower does not know of any pending investigation of the Borrower
(or combined or affiliated group) by any taxing authority that would result in
material Tax assessments against the Borrower or its assets.
SECTION 5.10.    Compliance with Law.
The Borrower is in compliance with all requirements of Applicable Law (including
Environmental Laws) applicable to it or to its properties, except where such
failures to comply could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. Neither the Borrower nor any
of its material properties or assets is subject to or in default with respect to
any judgment, writ, injunction, decree or order of any court or other
Governmental Authority, except where such defaults could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. The Borrower has not received any written communication from any
Governmental Authority that alleges that any of them is not in compliance in any
material respect with any Applicable Law, except for allegations that have been
satisfactorily resolved and are no longer outstanding.
SECTION 5.11.    ERISA.
Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, (i) each Obligor and its ERISA
Affiliates is in compliance with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder; (ii) no ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, could reasonably be expected to result in any
liability of any Obligor or the imposition of a Lien on any of the property of
any Obligor; (iii) the present value of all accumulated benefit obligations
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) of each Pension Plan did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the property of such Pension Plan; (iv) using actuarial assumptions and
computation methods consistent with subpart I of subtitle E of Title IV of
ERISA, no Obligor would have liability to any Multiemployer Plan in the event of
a complete withdrawal therefrom, as of the close of the most recent fiscal year
of such Multiemployer Plan.
SECTION 5.12.    Governmental Regulations, Etc.
(a) The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock” within the meaning of Regulation U. No proceeds of the
Loans will be used, directly, or indirectly, for the purpose of purchasing or
carrying any “margin stock” within the meaning of Regulation U.

47    Loan Agreement



--------------------------------------------------------------------------------




None of the transactions contemplated by this Agreement (including the direct or
indirect use of the proceeds of the Loans) will violate or result in a violation
of the Regulation T, U or X.
(b)    The Borrower is not (i) an “investment company” registered or required to
be registered under the Investment Company Act of 1940, as amended,
(ii) controlled by such a company, or (iii) a “holding company”, a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary” of a “holding company”, within the meaning of the Public Utility
Holding Company Act of 1935, as amended.
SECTION 5.13.    Purpose of Loans.
The proceeds of the Loans made on each Funding Date will be used solely to fund
(in whole or in part) the acquisition of Eligible Railcars that are added to the
Portfolio on such Funding Date, to pay fees and expenses incurred in connection
therewith and to pay fees, costs and expenses incurred in connection with the
negotiation, documentation and consummation of the transaction contemplated by
this Agreement and the other Loan Documents.
SECTION 5.14.    Special Purpose Status.
The Borrower has not engaged in any activities since its organization (other
than those incidental to its organization, the transactions contemplated by the
Loan Documents and other appropriate steps and arrangements for the payment of
fees to, and director’s and officer’s insurance for, its directors and officers,
the execution of the Loan Documents to which it is a party and the activities
referred to in or contemplated by the Loan Documents).
SECTION 5.15.    Environmental Matters.
The Borrower is in compliance in all respects with all applicable Environmental
Laws, except where the failure to comply could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. The
Borrower has not received written notice of any actual or claimed or asserted
failure so to comply with Environmental Laws which alone, or together with any
other such liability or notices which have been previously or concurrently
received, could reasonably be expected to result in a Material Adverse Effect,
other than in connection with failures which have been corrected. No hazardous
wastes, hazardous substances, hazardous materials, toxic substances or toxic
pollutants, as those terms are used in any Environmental Laws, are managed on
any property of the Borrower in violation of any Environmental Law or any other
Applicable Law, except as could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 5.16.    Intellectual Property.
Each Obligor owns, or is licensed to use, all trademarks, trade names, service
marks, copyrights, technology, trade secrets, proprietary information, know-how
and processes necessary for the conduct of its business as currently conducted,
except for those the failure to own or license which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. To the best knowledge of the Borrower, no slogan or other

48    Loan Agreement



--------------------------------------------------------------------------------




advertising devise, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower infringes upon
any rights held by any other Person except for such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or overtly threatened, and no patent, invention, device, application,
statute, law, rule, regulation, standard or code is pending or, to the knowledge
of the Borrower, proposed, which, in either case, could reasonably be expected
to have a Material Adverse Effect.
SECTION 5.17.    Solvency.
The Borrower is on the Closing Date and, immediately following the making of
each Loan and giving effect to the application of the proceeds of such Loan,
will be, Solvent.
SECTION 5.18.    Disclosure.
No statement, information, report, representation, or warranty made by the
Borrower in any Loan Document or furnished to the Administrative Agent or any
Lender by or on behalf of the Borrower in connection with any Loan Document
(considered together with all other such information so furnished) contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading in any material
respect.
SECTION 5.19.    Security Documents.
(a)    The Security Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the Protected Parties, a legal, valid and
enforceable (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law) security interest in the
Collateral and, when the filings, recordations or other actions described in
Section 3.02 of the Security Agreement shall have been completed, the Liens
created by the Security Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the grantors
thereunder in the Collateral, in each case to the extent provided in such
Section 3.02.
(b)    The Collateral Agent, for the ratable benefit of the Protected Parties,
will at all times have the Liens provided for in the Collateral Documents and,
subject to the filing by the Administrative Agent of continuation statements to
the extent required by the Uniform Commercial Code, the Collateral Documents
will at all times constitute valid and continuing liens of record and first
priority perfected security interests in all the Collateral referred to therein,
except as priority may be affected by Permitted Liens.
SECTION 5.20.    Ownership.
PBF Holdings has good, valid and marketable title to all outstanding common
stock or beneficial interests of the Borrower or the direct parent of the
Borrower, free and clear of all Liens of every kind, whether absolute, matured,
contingent or otherwise (other than Liens and

49    Loan Agreement



--------------------------------------------------------------------------------




restrictions on transfers imposed by applicable securities laws and Permitted
Liens described in clauses (iii) and (v) of the definition thereof). The
Borrower has no Subsidiaries.
SECTION 5.21.    Employees.
The Borrower has no employees; provided that the managers shall not be deemed to
be employees for the purposes of this Section 5.21.
SECTION 5.22.    PATRIOT Act; OFAC.
To the extent applicable, the Borrower is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
To the extent applicable, the Borrower is not in violation of any Sanctions and
the Borrower (a) is not a Sanctioned Person, (b) has no assets located in
Sanctioned Countries or (c) does not derive revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. The proceeds of
any Loans will not be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Country.
ARTICLE VI    

AFFIRMATIVE COVENANTS
The Borrower agrees that so long as any Lender has any Commitment hereunder or
any Credit Obligation or other amount payable hereunder or under any Note or
other Loan Document remains unpaid (other than indemnities and contingent
obligations):
SECTION 6.01.    Information.
The Borrower will furnish, or cause to be furnished, to the Administrative Agent
(for distribution to each of the Lenders):
(a)    Annual Financial Statements.
(i)    As soon as available, and in any event within 120 days after the end of
each fiscal year of the Borrower, an unaudited balance sheet and income
statement of the Borrower, as of the end of such fiscal year, and the related
statements of operations and retained earnings and cash flows for such fiscal
year setting forth in comparative form figures for the preceding fiscal year,
all such financial statements to be in reasonable form

50    Loan Agreement



--------------------------------------------------------------------------------




and detail and accompanied by a certificate of the Borrower to the effect that
such financial statements have been prepared in accordance with GAAP and present
fairly in all material respects the consolidated financial position and results
of operations and cash flows of the Borrower in accordance with GAAP
consistently applied.
(ii)    As soon as available, and in any event within 120 days after the end of
each fiscal year of PBF Holdings, a consolidated balance sheet and income
statement of PBF Holdings and its consolidated Subsidiaries, as of the end of
such fiscal year, and the related consolidated statements of operations and
retained earnings and cash flows for such fiscal year setting forth in
comparative form figures for the preceding fiscal year, all such financial
statements to be in reasonable form and detail and audited by Deloitte & Touche
LLP or other independent public accountants of recognized national standing
reasonably satisfactory to the Administrative Agent and accompanied by an
opinion of such accountants (which shall not be qualified or limited in any
material respect) to the effect that such financial statements have been
prepared in accordance with GAAP and present fairly in all material respects the
consolidated financial position and results of operations and cash flows of PBF
Holdings and its consolidated Subsidiaries in accordance with GAAP consistently
applied (except for changes with which such accountants concur).
(b)    Quarterly Financial Statements.
(i)    As soon as available, and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year, beginning with the
fiscal quarter ending June 30, 2014, of the Borrower, an unaudited balance sheet
of the Borrower as of the end of such fiscal quarter, together with related
unaudited statements of operations and retained earnings and cash flows for such
fiscal quarter and the then elapsed portion of such fiscal year setting forth in
comparative form figures for the corresponding periods of the preceding fiscal
year, all such financial statements to be in form and detail and reasonably
acceptable to the Administrative Agent, and accompanied by a certificate of the
Borrower, to the effect that such financial statements have been prepared in
accordance with GAAP and present fairly in all material respects the financial
position and results of operations and cash flows of the Borrower, in accordance
with GAAP consistently applied, subject to changes resulting from normal
year-end audit adjustments and the absence of footnotes required by GAAP.
(ii)    As soon as available, and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year, beginning with the
fiscal quarter ending March 31, 2014, of PBF Holdings, an unaudited consolidated
balance sheet of PBF Holdings and its consolidated Subsidiaries as of the end of
such fiscal quarter, together with related unaudited consolidated statements of
operations and retained earnings and cash flows for such fiscal quarter and the
then elapsed portion of such fiscal year setting forth in comparative form
figures for the corresponding periods of the preceding fiscal year, all such
financial statements to be in form and detail and reasonably acceptable to the
Administrative Agent, and accompanied by a certificate of the chief

51    Loan Agreement



--------------------------------------------------------------------------------




financial officer or other officer performing similar duties of PBF Holdings, to
the effect that such financial statements have been prepared in accordance with
GAAP and present fairly in all material respects the consolidated financial
position and results of operations and cash flows of PBF Holdings, in accordance
with GAAP consistently applied, subject to changes resulting from normal
year-end audit adjustments and the absence of footnotes required by GAAP.
(c)    Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 6.01(a) and 6.01(b) above, a certificate of
a Responsible Officer of the Borrower substantially in the form of Exhibit G
stating that no Default or Event of Default exists, or if any Default or Event
of Default does exist, specifying the nature and extent thereof and what action
the Borrower proposes to take with respect thereto.
(d)    Notices Regarding Collateral. Promptly upon receipt from any
Manufacturer, any insurance carrier or broker, including any TSA Party’s
insurance carrier or broker, or any TSA Party, copies of any notice,
communication, document or agreement related to any Portfolio Railcar or other
Collateral if the effect of such notice, communication, document or agreement
would materially adversely affect the interests of the Borrower or the Lenders.
Promptly upon a Responsible Officer of the Borrower obtaining knowledge thereof,
notice of Liens with respect to any Portfolio Railcar other than Permitted
Liens.
(e)    Auditor’s Reports. Promptly upon receipt thereof, a copy of any other
report or “management letter” submitted by independent accountants to the
Borrower in connection with any annual, interim or special audit of the books of
the Borrower (subject to any release letter or confidentiality letter required
by such independent accountants).
(f)    Notices. Prompt notice of: (i) the occurrence of any Default or Event of
Default and (ii) any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including: (A) any dispute, litigation,
investigation or proceeding between the Borrower and any Governmental Authority
which, if determined adversely to the Borrower, would reasonably likely result
in a Material Adverse Effect; (B) any litigation, investigation or proceeding
affecting the Borrower in which the amount involved exceeds $5,000,000 or in
which injunctive relief or similar relief is sought, which relief, if reasonably
expected to be granted, would, in each case, be reasonably expected to have a
Material Adverse Effect; (C) the occurrence of any ERISA Event; and (D) any
material change in accounting policies or financial reporting practice by the
Borrower. Each notice pursuant to this Section 6.01(g) shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto.
(g)    Domestication in Other Jurisdiction. As soon as reasonably practicable
after resolving to effect a change in the form or jurisdiction of organization
of the Borrower, written notice of such intent, and in any event not less
than ten (10) days prior to any change in the form or jurisdiction of
organization of the Borrower, a copy of all documents and certificates intended
to be filed or otherwise executed to effect such change.

52    Loan Agreement



--------------------------------------------------------------------------------




(h)    Other Information. With reasonable promptness upon request therefor, such
other information regarding the business, properties or financial condition of
any Obligor as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request.
Notwithstanding the foregoing, (i) the obligations in paragraph (a)(ii) and
(b)(ii) of this Section 6.01 may be satisfied with respect to financial
information of PBF Holdings and its Subsidiaries by furnishing PBF Holdings’ (or
any direct or indirect parent thereof, as applicable) Form 10-K and Form 10-Q,
as applicable, filed with the Securities and Exchange Commission and (ii) in no
event shall stand-alone financial statements of any TSA Guarantor be required to
be delivered.


SECTION 6.02.    Preservation of Existence and Franchises; Authorizations.
Approvals and Recordations.
The Borrower will do all things reasonably necessary to preserve the legality,
validity, binding effect or enforceability of this Agreement, the Notes or any
other Loan Document, or permit the making of any payment or the transfer or
remittance of any funds by the Borrower under this Agreement, the Notes or any
other Loan Document. The Borrower will be qualified to do business in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.
SECTION 6.03.    Books and Records.
The Borrower will keep materially complete and accurate books and records of its
transactions in accordance with good accounting practices on the basis of GAAP
(including the establishment and maintenance of appropriate reserves) and shall
keep materially complete and accurate books relating to the Collateral,
including, but not limited to, the originals of all documentation with respect
thereto, all credits granted thereon, all merchandise returned and all other
dealings therewith, and the Borrower will make the same available to the
Administrative Agent for inspection, at the Borrower’s own cost and expense, as
provided in Section 6.10(a). Upon direction of the Administrative Agent, the
Borrower shall stamp or otherwise mark such books and records in such manner as
the Administrative Agent may reasonably require in order to reflect the security
interests created by the Security Agreement. The Borrower will keep at all times
books of record and account adequate to identify the Portfolio Railcars and to
locate the Portfolio Railcars and, to the extent that the TSA Party is required
to provide such information pursuant to the TSA, to disclose its use,
maintenance, condition and the income generated to the Borrower through the use
thereof, in which full, true and correct entries will be made.
SECTION 6.04.    Compliance with Laws. The Borrower will comply in all material
respects with all Applicable Laws applicable to it or its properties, including
all Environmental Laws, the Trading with the Enemy Act, as amended, and the
PATRIOT Act, in each case except where the failure to comply, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

53    Loan Agreement



--------------------------------------------------------------------------------




SECTION 6.05.    Payment of Taxes and Other Debt.
The Borrower will pay and discharge (i) all material Taxes imposed upon it, or
upon its income or profits, or upon any of its properties, when and as due,
(ii) all lawful claims (including claims for labor, materials and supplies)
which, if unpaid, might give rise to a Lien (other than a Permitted Lien) upon
any of the Collateral and (iii) all of its other Debt as it shall become due;
provided, however, that the Borrower shall not be required to pay any such Tax,
claim or Debt (x) which is being contested or negotiated in good faith by
appropriate proceedings diligently pursued and as to which adequate reserves
have been established in accordance with GAAP or (y) if the failure to make any
such payment could not reasonably be expected to have a Material Adverse Effect.
SECTION 6.06.    Insurance; Certain Proceeds.
(a)    The Borrower will at all times maintain in full force and effect
“all-risk” physical damage insurance and comprehensive public liability
insurance (covering bodily injury, death or property damage arising out of the
use or operation of the Portfolio Railcars) in such amounts, covering such risk
and liabilities and with such deductibles or self-insurance retentions as are
required pursuant to the terms of the TSA, and in any event substantially
consistent with the terms and conditions of the certificate of insurance
attached as Schedule B to the TSA. On or prior to each anniversary of the
Closing Date, upon 5 Business Days written request from the Administrative
Agent, the Borrower will provide to the Administrative Agent a certificate or
other evidence reasonably satisfactory to the Administrative Agent that such
insurance coverage is in effect. Notwithstanding the generality of the
foregoing, with respect to any Portfolio Railcar subject to the TSA, the
Borrower agrees that it shall enforce the provisions of the TSA against the
applicable TSA Party as to all required insurance pursuant to the terms thereof.
Such insurance policy will name the Collateral Agent and the Administrative
Agent as an additional named insured and the Collateral Agent as the lender loss
payee (as the case may be) and require that the insurer give the Borrower and
its designees at least thirty (30) days prior written notice of any altered,
terminated or canceled terms of such policy. The Borrower assumes all liability
and responsibility in connection with the Portfolio and other property and
assets acquired by it and the liability of the Borrower to pay the Credit
Obligations shall in no way be affected or diminished by reason of the fact that
any such property may be lost, destroyed, stolen, damaged or for any reason
whatsoever unavailable to the Borrower.
(b)    Any cash receipts from a Casualty or Condemnation (whether by way of
Casualty Proceeds or indemnity payments or otherwise) received by the Borrower
or the Collateral Agent shall be deposited into the Collection Account.
(c)    The Borrower shall not operate any Portfolio Railcar or suffer any
Portfolio Railcar to be operated in violation of any material provision of any
insurance policy in effect with respect to such Portfolio Railcar or in any
jurisdiction where all of the insurance required hereunder shall not remain in
full force and effect.
(d)    In connection with the covenants set forth in this Section 6.06, it is
understood and agreed that:

54    Loan Agreement



--------------------------------------------------------------------------------




(i)    none of the Collateral Agent, the Administrative Agent, the Lenders or
their respective agents or employees shall be liable for any loss or damage
insured by the insurance policies required to be maintained under this
Section 6.06, it being understood that (A) the Borrower shall look solely to its
insurance companies or any other parties other than the aforesaid parties for
the recovery of such loss or damage and (B) such insurance companies shall have
no rights of subrogation against the Collateral Agent, the Administrative Agent,
the Lenders or their agents or employees; provided, however, that if the
insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Borrower hereby agrees to waive its right
of recovery, if any, against the Collateral Agent, the Administrative Agent, the
Lenders and their agents and employees, to the extent permitted by law; and
(ii)    in the event that the Borrower shall fail to maintain insurance as
herein provided, the Administrative Agent may at its option, upon prior written
notice to the Borrower (provided the Borrower has not procured the necessary
insurance in the interim and notified the Administrative Agent in reasonable
detail of the procurement, coverage and term thereof), provide such insurance
and, in such event, the Borrower shall, upon demand from time to time, reimburse
the Administrative Agent for the cost thereof together with interest from the
date of payment thereof, on the amount of the cost to the Administrative Agent
of such insurance which the Borrower shall have failed to maintain. If after the
Administrative Agent has provided such insurance, the Borrower then obtains such
coverage which was replaced by the insurance provided by the Administrative
Agent, and the Borrower provides the Administrative Agent with evidence of such
coverage reasonably satisfactory to the Administrative Agent, the Administrative
Agent shall cancel the insurance it has provided pursuant to the first sentence
of this paragraph. In such event, the Borrower shall reimburse the
Administrative Agent for all costs to the Administrative Agent of cancellation,
including without limitation any short rate penalty, together with interest from
the date of the Administrative Agent’s payment thereof. In addition, at any time
the Administrative Agent (either directly or in the name of any Lenders) or any
Lenders may at its own expense carry insurance with respect to its interest in
the Eligible Railcars, provided that such insurance does not interfere with the
Borrower’s ability to insure the Eligible Railcars as required under the Loan
Documents or adversely affect the Borrower’s insurance or the cost thereof. Any
insurance payments received from policies maintained by the Administrative Agent
or any Lender pursuant to the previous sentence shall be retained by the
Administrative Agent or such Lender, as the case may be, without reducing or
otherwise affecting the Borrower’s obligations hereunder.
SECTION 6.07.    Operation, Use and Maintenance.
(a)    Operation and Use. The Borrower will and will require each TSA Party to
(i) use the Portfolio Railcars in a careful and proper manner in accordance with
industry standards, (ii) in all material respects comply with and conform to all
material Applicable Laws relating to the Portfolio Railcars, and (iii) cause the
Portfolio Railcars to be operated in all material respects in accordance with
the manufacturer's or supplier's instructions or manuals. Without limitation to

55    Loan Agreement



--------------------------------------------------------------------------------




the generality of the foregoing, the Borrower will cause and will require each
TSA Party to cause the Portfolio Railcars to be used and maintained in material
compliance with all rules and recommendations of the A.A.R. and the FRA. The
Borrower agrees that Portfolio Railcars are to be loaded properly in compliance
with the load limit stenciled thereon. The Portfolio Railcars may not be located
or used in any country other than the United States or Canada.
(b)    Maintenance. The Borrower will and will require each TSA Party to keep
and maintain the Portfolio Railcars (i) in good repair, condition and working
order in accordance with industry standards for railcars of similar age and
vintage, (ii) in material compliance with all rules and recommendations of
A.A.R., including the interchange rules as in effect from time to time, and FRA
or other organization having jurisdiction over the Portfolio Railcars and, if
mandated, modified so that it will qualify for unrestricted interchange in the
United States and Canada and remain suitable for transporting hydrocarbons and
(y) at least as well in all material respects as the Borrower would for other
similar equipment owned or operated by it. The Borrower will require each TSA
Party to furnish all parts, replacements, mechanism, devices and servicing
required therefor so that the condition thereof will at all times be maintained
and preserved in all material respects, reasonable wear and tear excepted. All
repairs, parts, mechanisms, devices, replacements and modifications shall
immediately, without further action, become the property of the Borrower and
part of the Portfolio Railcars. In addition to (but without limitation of) the
foregoing obligation of the Borrower, the Borrower will use reasonable
commercial efforts to cause each applicable TSA Party to comply with the
maintenance requirements set forth in the TSA.
(c)    Identification Numbers. The Borrower may change or permit to be changed
the identifying number of any Portfolio Railcar in accordance with customary
business practices at the time applied in a nondiscriminatory manner. Promptly
upon request of the Administrative Agent or the Collateral Agent, the Borrower
shall deliver to the Collateral Agent a list of the identifying numbers of all
Portfolio Railcars that have been changed to the extent not previously disclosed
by the Borrower and evidence of the filing, recording or depositing in such
public offices where the Security Agreement (or memoranda or notices thereof)
have been filed, recorded or deposited reflecting any changes in identifying
numbers which have occurred within such period and prior thereto to the extent
not previously disclosed by the Borrower as may be necessary to preserve and
perfect the interest of the Collateral Agent and the Lenders in the Portfolio
Railcars whose identifying numbers have changed.
(d)    Insignia. Except as provided in Section 6.07(c), the Borrower will not
allow the name of any Person to be placed on any Portfolio Railcar as a
designation that might be interpreted as a claim of ownership; provided,
however, that the Borrower may permit any of the Portfolio Railcars to be
lettered with the names, trademarks, initials or other insignia customarily used
by the Borrower or any TSA Party or its Affiliates, on railroad equipment used
or leased by such Person of the same or a similar type for convenience of
identification of its right to use such Portfolio Railcar under the TSA, and any
of the Portfolio Railcars may be lettered in an appropriate manner for
convenience of identification of the interest of the Borrower or any TSA Party
therein.

56    Loan Agreement



--------------------------------------------------------------------------------




(e)    Filings. The Borrower shall cause to be made and maintained all filings
required pursuant to Section 4.02 of the Security Agreement with respect to each
Portfolio Railcar.
SECTION 6.08.    Replacement of Parts; Modifications and Improvements.
The Borrower will not and will require each TSA Party not to make or authorize
any improvement, change, addition or alteration to the Portfolio Railcars (i) if
such improvement, change, addition or alteration will impair in any material
respect the originally intended function or use of such Portfolio Railcar or
impair the value of such Portfolio Railcar as it existed immediately prior to
such improvement, change, addition or alteration; (ii) unless the parts
installed are in material compliance with all applicable rules and
recommendations of A.A.R. and FRA; or (iii) if any parts installed in or
attached to or otherwise becoming a part of such Portfolio Railcar as a result
of any such improvement, change, addition or alteration shall not be readily
removable without permanent damage to such Portfolio Railcar (unless such
improvement is mandated by A.A.R., FRA or other agency or organization having
jurisdiction over such Portfolio Railcar, or otherwise by Applicable Law). All
such parts shall be and remain free and clear of any Liens (other than Permitted
Liens) and shall become part of the applicable Portfolio Railcar, unless it can
be removed without damaging or diminishing the value of such Portfolio Railcar.
SECTION 6.09.    Use of Proceeds.
The Borrower will use the proceeds of the Loans solely for the purposes set
forth in Section 5.13.
SECTION 6.10.    Audits/Inspections.
Upon reasonable notice and during normal business hours, the Borrower will
permit representatives appointed by the Administrative Agent or the Collateral
Agent (at the expense of the Lenders, except as set forth in the proviso
hereto), including employees, attorneys and appraisers (a) to visit, audit and
inspect its property and operations, including its books, records, reports and
other papers related to the Collateral or to its accounts receivable and
inventory, its facilities and its other business assets, and to make photocopies
or photographs thereof and to write down and record any information such
representatives obtain and shall permit the Administrative Agent or any Lender
or such representatives to investigate and verify the accuracy of information
provided to the Administrative Agent or Lenders and to discuss all such matters
with the officers of the Borrower and (b) with respect to the Portfolio
Railcars, at any reasonable time or times, to inspect the Portfolio Railcars;
provided that, with respect to this clause (b), the representatives appointed by
the Administrative Agent or the Collateral Agent (at the expense of the
Lenders), as applicable, (i) will follow routes and paths reasonably designated
or retained security personnel, (ii) will observe all material security, fire
and safety regulations, (iii) when accessing the facilities of each TSA Party,
will at all times comply in all material respects with Applicable Law and such
safety directives and guidelines as may be furnished by such TSA Party by any
means (including in writing, orally, electronically or through the posting of
signs) from time to time and (iv) may be subject to customary access agreements
and other limitations imposed by any third party site owner or operator;
provided, further, that, with respect

57    Loan Agreement



--------------------------------------------------------------------------------




to each of clauses (a) and (b), if an Event of Default shall have occurred and
be continuing, the Borrower shall pay the documented out-of-pocket costs and
expenses of any and all such inspections conducted at the request of the
Collateral Agent or the Administrative Agent.
SECTION 6.11.    Stamp Tax.
If any jurisdiction in which any Portfolio Railcar is registered, operated or
located, from time to time, requires the payment of a stamp tax, fee or its
equivalent in order to perfect the Collateral Agent’s security interest in such
Eligible Railcar or otherwise to allow the Administrative Agent to realize upon
the Collateral, the Borrower shall pay the amount of such stamp tax, fee or its
equivalent within a reasonable period after becoming aware thereof.
SECTION 6.12.    Accounts.
(a)    The Borrower shall cause to be maintained a non-interest bearing
collections account (a “Collection Account”) with the Collateral Agent in the
name of the Borrower (but subject to the restrictions in clause (f) of this
Section 6.12), and shall cause all Collections to be deposited in the Collection
Account as and when received. The Borrower shall instruct each TSA Party and
other payor (in each case, to the extent not already so notified) that all
payments due or to become due under the TSA (except for Excepted Payments (which
shall be payable to the Persons for whose benefit any such payment is made)) or
otherwise in respect of amounts and other receivables of the Borrower are to be
made directly to the Collection Account. The Administrative Agent shall apply
amounts on deposit in the Collection Account to the repayment of the Credit
Obligations in accordance with the applicable provisions of Section 2.07(c)(ii).
The Borrower shall cause to be maintained a borrower equity account (a “Borrower
Equity Account”) with the Borrower Account Bank in the name of the Borrower.
The Collateral Agent shall establish, in the name of the Borrower, as and when
required, a non-interest bearing cash collateral account (the “Cash Collateral
Reserve Account”) and such other accounts as are required from time to time by
the terms of the Loan Documents for purposes of receiving, distributing or
otherwise administering proceeds of Collateral (together with the Collection
Account and the Borrower Equity Account, the “Accounts”). The Collateral Agent
shall provide monthly statements of activity to the Borrower and Administrative
Agent for the Collection Account and the Cash Collateral Reserve Account. The
requirements of this Section 6.12 shall be performed by the Collateral Agent
granting the Borrower and the Administrative Agent on-line read only access to
the Collection Account and the Cash Collateral Reserve Account. The Collateral
Agent shall have no obligation to invest or reinvest funds in Cash Equivalents
if funds are deposited with the Collateral Agent after 11:00 a.m. (New York City
time) on such day of deposit. Instructions received after 11:00 a.m.(New York
City time) will be treated as if received on the following business day. The
Collateral Agent shall have no responsibility for any investment losses
resulting from the investment, reinvestment or liquidation of any funds in the
Collection Account or the Cash Collateral Reserve Account. Any interest or other
income received on such investment and reinvestment of funds in the Collection
Account and the Cash Collateral Reserve Account shall become part of the
Collection Account or the Cash Collateral Reserve Account, as applicable, and
any losses incurred on such investment

58    Loan Agreement



--------------------------------------------------------------------------------




and reinvestment of the Collection Account and the Cash Collateral Reserve
Account shall be debited against the Collection Account or the Cash Collateral
Reserve Account, as applicable. If a selection is not made and a written
direction not given to the Collateral Agent, funds in the Collection Account
and/or the Cash Collateral Reserve Account shall remain un-invested with no
liability for interest therein. It is agreed and understood that the entity
serving as Collateral Agent may earn fees associated with the investments
outlined above in accordance with the terms of such investments. Notwithstanding
the foregoing, the Collateral Agent shall have the power to sell or liquidate
the foregoing investments whenever the Collateral Agent shall be required to
release all or any portion of the funds pursuant to Section 6.12(a) or Section
6.12(c) hereof, as applicable. In no event shall the Collateral Agent be deemed
an investment manager or adviser in respect of any selection of investments
hereunder. It is understood and agreed that the Collateral Agent or its
affiliates are permitted to receive additional compensation that could be deemed
to be in the Collateral Agent’s economic self-interest for (1) serving as
investment adviser, administrator, shareholder servicing agent, custodian or
sub‑custodian with respect to certain of the investments, (2) using affiliates
to effect transactions in certain investments and (3) effecting transactions in
investments.
The Borrower shall pay or reimburse the Collateral Agent upon request for any
transfer taxes or other taxes relating to the Collection Account and the Cash
Collateral Reserve Account funds incurred in connection herewith and shall
indemnify and hold harmless the Collateral Agent from any amounts that it is
obligated to pay in the way of such taxes. Any payments of income from the
Collection Account and the Cash Collateral Reserve Account shall be subject to
withholding regulations then in force with respect to United States taxes. The
Borrower will provide the Collateral Agent with appropriate W-9 forms for tax
identification number certifications, or W-8 forms for non-resident alien
certifications. It is understood that the Collateral Agent shall only be
responsible for income reporting with respect to income earned on the funds in
the Collection Account and the Cash Collateral Reserve Account and will not be
responsible for any other reporting. This paragraph shall survive
notwithstanding any termination of this Agreement or the resignation or removal
of the Collateral Agent.
(b)    Upon each Asset Disposition, the Borrower shall cause the payor of the
Net Cash Proceeds relating to such Asset Disposition to deposit such Net Cash
Proceeds into the Collection Account. Unless an Event of Default has occurred
and is continuing, such Net Cash Proceeds shall be retained in the Collection
Account until the applicable Net Cash Proceeds Distribution Date, upon which
date the Administrative Agent shall direct the Collateral Agent to distribute
such Net Cash Proceeds in accordance with the applicable provisions of Section
2.07(c)(ii).
(c)    On the Closing Date, the Borrower shall deposit $1,500,000 into the Cash
Collateral Reserve Account. On each Payment Date, the Cash Collateral Top-Up
Amount will be deposited into the Cash Collateral Reserve Account to the extent
such funds are available. Unless an Event of Default has occurred and is
continuing, if the Administrative Agent anticipates, in its reasonable
discretion, a Cash Collateral Shortfall on any Payment Date, no later than three
(3) Business Days prior to such Payment Date, the Administrative Agent shall
instruct the Collateral Agent to withdraw from the balance in the Cash
Collateral Reserve Account, if

59    Loan Agreement



--------------------------------------------------------------------------------




any, an aggregate amount equal to the lesser of (i) the amount of the Cash
Collateral Shortfall and (ii) the balance in the Cash Collateral Reserve Account
to be applied in accordance with Section 2.07(c)(ii) on such Payment Date to be
distributed, first, to the Administrative Agent and the Collateral Agent for any
fees and expenses due and payable on such Payment Date pursuant to clause first
of Section 2.07(c)(ii) and, second, to the Administrative Agent for payment to
the Lenders, ratably (in accordance with the respective amount of interest then
due and payable to each), for any accrued and unpaid interest on the Loans due
and payable on such Payment Date pursuant to clause fourth of Section
2.07(c)(ii).
(d)    Each Account will be pledged to the Secured Parties pursuant to the
Security Agreement. So long as no Event of Default has occurred and is
continuing, the Borrower Account Bank shall follow any instruction of the
Borrower in respect of the Borrower Equity Account; provided that, upon the
occurrence and during the continuance of an Event of Default, the Borrower
Account Bank shall not be required to follow any instruction of the Borrower in
respect of the Borrower Equity Account.
(e)    Any amounts from time to time held in the Accounts may be invested in
Cash Equivalents, at the Borrower’s risk as directed in writing by the Borrower,
until the application thereof in accordance with Section 2.07(c)(ii) hereof.
(f)    Other than with respect to funds available in the Collection Account
pursuant to clause seventh of Section 2.07(c)(ii) on each Payment Date (so long
as no Event of Default shall have occurred and be continuing), the Collateral
Agent shall not follow any instruction of the Borrower in respect of an Account.
Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent may notify the Account Bank of an Event of Default (a “Relevant
Notice”), and the Collateral Agent may direct by notice the Account Bank to pay
to the Administrative Agent the amount specified in such notice from the
Borrower Equity Account, and the Administrative Agent shall apply such amounts
received from the Account Bank to the repayment of the Credit Obligations in
accordance with the applicable provisions of Section 2.07(c)(ii). If at any time
after a Relevant Notice is sent by the Collateral Agent, no Event of Default is
continuing (whether because any such Event of Default has been cured by the
Borrower or waived in accordance with Section 10.03), and as of such time
neither the Administrative Agent nor Collateral Agent has taken any actions
permitted under Section 8.02 with respect to an Event of Default (other than
issuing any Relevant Notice), then the Collateral Agent shall instruct the
Account Bank that the Collateral Agent rescinds such Relevant Notice.
SECTION 6.13.    Action after an Event of Default.
Following the occurrence and during the continuance of an Event of Default, the
Borrower shall, in connection with taking any action or exercising any rights or
remedies under the TSA, comply with all applicable written instruction from the
Collateral Agent (acting at the direction of the Administrative Agent as
instructed by the Required Lenders) (it being understood that the Borrower will
not be considered in breach of this Section 6.13 or any other provision of any
Loan Document solely by virtue of complying with such written instructions).
SECTION 6.14.    Required Disclosures.

60    Loan Agreement



--------------------------------------------------------------------------------




Promptly, following a request by the Administrative Agent or any Lender, the
Borrower shall provide all documentation and other information the
Administrative Agent or any Lender reasonably requests about the Borrower or any
Affiliate thereof in order to comply with its ongoing obligations under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act.
SECTION 6.15.    Railcars Not Subject to the TSA.
All Portfolio Railcars shall be subject to the TSA. If any Portfolio Railcar is
not subject to the TSA for any reason, such Portfolio Railcar shall be placed in
a storage, insurance and maintenance program consistent with prudent industry
standards. The Borrower shall insure such Portfolio Railcars in accordance with
Section 6.06 and maintain such Portfolio Railcars in accordance with the
maintenance provisions of the Security Agreement.
SECTION 6.16.    Use Fees under the TSA.
The Borrower shall submit each invoice to the applicable TSA Party with respect
to all Use Fees and any other fees and payments due under the TSA in a timely
manner and, in any event, no later than five (5) Business Days after the end of
the applicable monthly invoice period.
SECTION 6.17.    Performance under the TSA.
The Borrower shall enforce the provisions of the TSA against PBF Holdings. In
particular, if the Borrower shall have actual knowledge that PBF Holdings shall
have failed to perform or observe any warranty, covenant, condition or other
agreement to be performed or observed by it under the TSA, then Borrower shall
provide written notice thereof to PBF Holdings triggering the 30 day grace
period referred to in Section 15 of the TSA.
ARTICLE VII    

NEGATIVE COVENANTS
The Borrower agrees that so long as any Lender has any Commitment hereunder or
any Credit Obligations or other amount payable hereunder or under any Note or
other Loan Document remains unpaid (other than indemnities):
SECTION 7.01.    Limitation on Debt.
The Borrower will not incur, create, assume or permit to exist any Debt, except
(a) Debt of the Borrower under this Agreement and the other Loan Documents, (b)
to the extent constituting Debt (if any), Debt pursuant to the TSA, (c) to the
extent constituting Debt (if any), obligations under the Eligible Railcar
purchase orders with the Manufacturer, (d) obligations for maintenance, repair
and insurance costs or expenses with respect to the Portfolio Railcars and (e)
other Debt not to exceed $1,500,000 at any time outstanding.
SECTION 7.02.    Restriction on Liens.

61    Loan Agreement



--------------------------------------------------------------------------------




The Borrower will not create, incur, assume or permit to exist any Lien on any
property or assets now owned or hereafter acquired by it or on any income or
rights in respect of any thereof, except Permitted Liens.
SECTION 7.03.    Nature of Business.
The Borrower will not engage in any business or activity other than activities
otherwise permitted by this Agreement and (i) purchasing or otherwise acquiring,
owning, holding, converting, maintaining, modifying, managing, operating,
financing, leasing, re-leasing and, subject to the limitations set forth in this
Agreement, selling or otherwise disposing of Portfolio Railcars and entering
into all contracts and engaging in all related activities incidental thereto,
including the TSA; (ii) taking out, acquiring, surrendering and assigning
policies of insurance and assurances with any insurance company or companies in
the ordinary course of business which the Borrower may think fit and to pay
premiums thereon and incur Debt in connection with such policies of insurance in
an amount no greater than such premiums; and (iii) all activities reasonably
incidental and/or ancillary to the activities described in clauses (i) and (ii).
SECTION 7.04.    Consolidation, Merger and Dissolution.
The Borrower will not consummate any transaction of merger or consolidation or
liquidate, wind up or dissolve itself or its affairs (or suffer any liquidations
or dissolutions) or sell all or substantially all of its assets, other than in
connection with a transaction that constitutes an Approved Change of Control.
SECTION 7.05.    Asset Dispositions.
The Borrower will not consummate any Asset Disposition; provided that (i) such
prohibition shall not apply to any Asset Disposition by way of Event of Loss or
Condemnation, (ii) such prohibition shall not apply to any Asset Disposition in
connection with an Approved Change of Control, (iii) the Borrower may dispose of
cash and Cash Equivalents, (iv) the Borrower may make sales of surplus, damaged
or Obsolete Portfolio Railcars, (v) the Borrower may dispose of up to $1,000,000
of assets in any Asset Disposition during each fiscal year and (vi) the Borrower
may make or permit or consent to any other Asset Disposition if (A) no Default
or Event of Default shall have occurred and be continuing immediately after
giving effect to such transaction; and (B) the Net Cash Proceeds of such Asset
Disposition shall be an amount equal to or greater than the applicable Allocable
Loan Balance and such Net Cash Proceeds shall be applied in accordance with
Section 2.07(c)(ii). Upon consummation of an Asset Disposition permitted
hereunder and the application of the proceeds thereof in accordance with this
Section 7.05, the Collateral Agent shall (to the extent applicable) deliver to
the Borrower, at the Borrower’s expense and written request, such documentation
as is reasonably necessary to evidence the release of the Collateral Agent’s
security interests, if any, in the assets being disposed of, including
amendments or terminations of Uniform Commercial Code Financing Statements to be
filed by the Borrower, if any; provided, however, that any Lien or security
interest held by the Collateral Agent in the assets subject to the Asset
Disposition shall be automatically terminated and be released without any
further action pursuant to the terms and

62    Loan Agreement



--------------------------------------------------------------------------------




conditions of the Security Agreement upon the consummation of such Asset
Disposition and application of the related Net Cash Proceeds pursuant to Section
2.07(c)(ii).
SECTION 7.06.    Maintenance of Separate Existence.
The Borrower will conduct its business such that it is a separate and readily
identifiable business from, and independent of, any Person, including PBF
Holdings and its Affiliates, and further covenants as follows:
(i)    the Borrower will observe all corporate formalities necessary to remain a
legal entity separate and distinct from, and independent of, any other Person
(except for income tax purposes and to be consolidated for tax purposes and
included in consolidated financial statements of its Affiliates);
(ii)    the Borrower will maintain its assets and liabilities separate and
distinct from those of any other Person, and will not commingle its assets with
those of any other Person;
(i)    the Borrower will maintain its accounts and funds separate and distinct
from the accounts and funds of any other Person and will receive, deposit,
withdraw and disburse its funds separately from any funds of any other Person;
(ii)    the Borrower will maintain records, books, accounts and minutes separate
from those of any other Person;
(iii)    the Borrower will conduct its own business in its own name, and not in
the name of any other Person;
(iv)    the Borrower will maintain an arm’s-length relationship with its
Affiliates except as may be permitted by Section 7.09;
(v)    the Borrower will maintain separate financial statements from any other
Person; provided that it may be included in consolidated financial statements of
its Affiliates;
(vi)    the Borrower will pay its own liabilities and obligations out of its own
funds, whether in the ordinary course of business or not, as a legal entity
separate from any other Person;
(vii)    the Borrower will use separate stationery, invoices and checks from
those of any other Person;
(viii)    the Borrower will hold itself out as a separate entity, and correct
any known misunderstanding regarding its status as a separate entity;

63    Loan Agreement



--------------------------------------------------------------------------------




(ix)    the Borrower will not agree to pay or become liable for any Indebtedness
of any other Person, other than to make payments in the form of indemnity as
required by the express terms of this Agreement or the TSA;
(x)    the Borrower will not hold out that it is a division of any other Person,
or that any other Person is a division of it;
(xi)    the Borrower will not induce any third party to rely on the
creditworthiness or any other Person in order that such third party will be
induced to contract with it except as otherwise permitted by this Agreement;
(xii)    the Borrower will not enter into any transactions between it and any
other Person that are more favorable to either party than transactions that the
parties would have been able to enter into at such time on an arm’s-length basis
with a non-affiliated third party, other than any agreements in effect on the
date hereof; and
(xiii)    the Borrower will observe all corporate or other procedures required
under applicable law and under its Organization Documents.
SECTION 7.07.    Investments. The Borrower will not hold, make or acquire, any
Investment in any Person, except that:
(i)    the Borrower may invest in cash and Cash Equivalents pursuant to this
Agreement;
(ii)    the Borrower may acquire and hold receivables owing to it, if (a)
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms or (b) consisting of
purchase orders from PBF Holdings and its Affiliates and any refinancing
thereof;
(iii)    the Borrower may acquire and own Investments (including Debt
obligations) received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business consistent with past practice;
(iv)    the Borrower may purchase Eligible Railcars and other related inventory,
machinery and equipment in the ordinary course of business;
(v)    to the extent constituting an Investment, the Borrower may make
Investments pursuant to the TSA; and
(vi)    the Borrower may make other Investments from funds available under
clause seventh of Section 2.07(c) in an aggregate amount not to exceed
$1,000,000 at any time outstanding.

64    Loan Agreement



--------------------------------------------------------------------------------




SECTION 7.08.    Restricted Payments, etc. The Borrower may not declare or pay
Restricted Payments except the Borrower may make Restricted Payments from funds
available under clause seventh of Section 2.07(c), including, without
limitation, any Restricted Payment to any direct or indirect equity holder of
the Borrower the proceeds of which will be used to pay a portion of any income
tax liability imposed on such Person as a result of either (i) the Borrower
being disregarded as separate from such Person (for a partnership in which such
Person is a partner) for income tax purposes or (ii) the Borrower being part of
a consolidated, combined or unitary tax group including such Person; provided
that, at the time of any Restricted Payments, (a) no Default or Event of Default
has occurred and is continuing or would result therefrom and (b) the balance in
the Cash Collateral Reserve Account shall be equal to or greater than the
Required Amount, determined after giving effect to the payment of such
Restricted Payments.
SECTION 7.09.    Transactions with Affiliates. The Borrower will not engage in
any transaction or series of transactions with any officer, director, holder of
any Equity Interest in or other Affiliate of the Borrower other than (A) the
transactions contemplated under the TSA, (B) payments permitted to be made
pursuant to Section 7.08, (C) transfers of assets permitted by Section 7.05 or
Investments permitted by Section 7.07, (D) as otherwise expressly provided for
or contemplated in any Loan Document and (E) unless an Event of Default has
occurred and is continuing and the Borrower has received notice from the
Administrative Agent that the Borrower shall not engage in transactions pursuant
to this clause (E), other transactions (including the purchase of Eligible
Railcars) which are engaged in by the Borrower on terms and conditions as
favorable to it as would be obtainable by it in a comparable arms’-length
transaction with an unrelated third party; provided that in no event shall any
payments be made to any Affiliate of the Borrower for management, consulting,
arranger or similar services.
SECTION 7.10.    Fiscal Year; Organization and Other Documents. The Borrower
will not (i) change its fiscal year, (ii) except with the consent of the
Administrative Agent and the Required Lenders, enter into any amendment,
modification or waiver to its Organization Documents if the same would
materially adversely affect the interests of the Lenders, or (iii) except with
the consent of the Administrative Agent, materially amend, modify, extend,
renew, cancel or terminate the TSA or any other Assigned Agreement (as defined
in the Security Agreement), waive any default under or breach of any such
agreement, compromise or settle any material dispute, claim, suit or legal
proceeding relating to any such agreement, sell or assign any such agreement or
interest therein, consent to or permit or accept any prepayment of amounts to
become due under or in connection with any such agreement, except, in each case,
as expressly provided therein, or take any other action in connection with any
such agreement which would materially impair the value of the interests or
rights of the Borrower thereunder in any material respect or which would
materially impair the interests or rights of the Administrative Agent under this
Agreement, except that, unless the Administrative Agent shall have notified the
Borrower upon the occurrence of an Event of Default that this exception is no
longer available or if the same would otherwise be adverse in any material
respect to the interests of the Administrative Agent and the Lenders, the
Borrower may modify, make adjustments with respect to, extend or renew any
Assigned Agreements in (i) the ordinary course of business consistent with the
prudent industry standards and (ii) as required by Applicable Law. The Borrower
will

65    Loan Agreement



--------------------------------------------------------------------------------




promptly provide the Lenders with copies of all amendments to the foregoing
documents and instruments as in effect as of the Closing Date.
SECTION 7.11.    Impairment of Security Interests. The Borrower will not take or
omit to take any action which action or omission might or would materially
impair the security interests in favor of the Collateral Agent with respect to
the Collateral, other than as expressly permitted by the Loan Documents
(including Section 7.05 hereof).
SECTION 7.12.    TSA Matters. (a) Except with the prior written consent of the
Administrative Agent and all of the Lenders or as expressly provided by the
terms of this Agreement, the Borrower will not (i) amend or modify Sections
1(other than any update of Exhibit A as described therein), 2 and 3 of the TSA
(other than as required by Applicable Law) or (ii) terminate the TSA and (b)
except with the prior written consent of the Administrative Agent and the
Required Lenders or as expressly provided by the terms of this Agreement, other
than with respect to the Sections of the TSA referred to in clause (a) of this
Section 7.12, (i) the Borrower will not amend or modify the TSA or any TSA
Guaranty (other than as required by Applicable Law) or (ii) waive (or permit the
waiver of) a TSA Default or TSA Event of Default; provided that, in the case of
both clause (a) and clause (b), so long as no Default under Section 8.01(a) or
Event of Default shall have occurred and be continuing, the Borrower may
terminate the TSA on or after the second anniversary of the Closing Date.
SECTION 7.13.    Independence of Covenants
All covenants contained herein shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that such action or condition would be permitted by an exception to, or
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default if such action is taken or condition exists.
SECTION 7.14.    Use of Proceeds
The Borrower will not use the proceeds of the Loans in violation of the terms
set forth in Section 5.22.


ARTICLE VIII    

DEFAULTS
SECTION 8.01.    Events of Default. An Event of Default shall exist upon the
existence of any of the following specified events or conditions (each an “Event
of Default”):
(a)    Payment.
(i)    (A)    On any date on which any interest is payable hereunder, whether by
scheduled payment, acceleration or otherwise, all accrued and unpaid interest as
of

66    Loan Agreement



--------------------------------------------------------------------------------




such date shall not be paid in full within five (5) Business Days of the due
date therefor; or
(B)    On any date on which any principal of the Loans is due, whether by
scheduled maturity, required prepayment, acceleration or otherwise such
principal shall not be paid in full; or
(ii)    on any date on which any payment is due under any Loan Document (other
than a payment of the type set forth in Section 8.01(a)) and such amount is not
paid in full within 10 Business Days after the date such amount becomes due and
payable.
(b)    Loan Documents. Except in each case (1) pursuant to the terms thereof or
(2) as a result of any action or omission by the Administrative Agent, the
Collateral Agent or any Lender, any Loan Document shall (i) fail to be in full
force and effect or any Obligor shall so assert in writing or (ii) fail to give
the Collateral Agent and/or the Lenders the security interests and liens
purported to be created thereby.
(c)    Representations. Any representation or warranty made or deemed to be made
by any Obligor herein, in any of the other Loan Documents, or in any officer’s
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove untrue in any material respect on the date as of which it was made
or deemed to have been made.
(d)    Covenants. The Borrower shall:
(i)    default in the due performance or observance by it of any term, covenant
or agreement contained in Article VII of this Agreement;
(ii)    default in the due performance or observance by it of any term, covenant
or agreement contained in Sections 6.01, 6.02, 6.06, 6.09 or 6.12 and such
default, if capable of being cured and provided that the Borrower is making good
faith efforts to cure such default, has continued unremedied for a period of 10
days after written notice thereof given by the Administrative Agent, or
(iii)    default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b), (c)
or (d) of this Section 8.01) contained in this Agreement or in any other Loan
Document and such default, if capable of being cured and provided that the
Borrower is making good faith efforts to cure such default, has continued
unremedied for a period of 30 days after notice thereof given by the
Administrative Agent.
(e)    TSA Payments. An “Event of Default” under the TSA shall have occurred and
be continuing.
(f)    TSA Guaranty. (i) Any TSA Guarantor shall default in the due performance
or observance (after giving effect to any applicable cure or grace periods) by
it of any material term, covenant or agreement contained in the TSA Guaranty to
which it is a party or (ii) except

67    Loan Agreement



--------------------------------------------------------------------------------




pursuant to the terms thereof, any TSA Guaranty shall fail to be in full force
and effect or any party thereto shall so assert.
(g)    Insolvency Events. (i) The Borrower, PBF Holdings or any TSA Guarantor
shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing, or (ii) an involuntary case or other
proceeding shall be commenced against the Borrower, PBF Holdings or any TSA
Guarantor seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 90 days, or any order for relief shall
be entered against the Borrower, PBF Holdings or any TSA Guarantor, as
applicable, under the federal bankruptcy laws as now or hereafter in effect.
(h)    Judgments. One or more final, non-appealable judgments, orders, decrees
or arbitration awards is entered by a court of competent jurisdiction or other
arbitral body against the Borrower involving in the aggregate a liability (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage or for which adequate reserves have not been
set aside), as to any single or related series of transactions, incidents or
conditions, of $2,500,000 or more, and the same shall remain undischarged,
unvacated and unstayed pending appeal for a period of 30 days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower to
enforce any such judgment.
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect or in the imposition of any Lien on any property of
an Obligor.
(j)    Impairment of Collateral. Any security interest purported to be created
by any Collateral Document shall cease to be, or shall be asserted in writing by
any Grantor not to be, a valid, perfected, first-priority (except as otherwise
expressly provided in such Collateral Document, including as a result of a
Permitted Lien) security interest in the securities, assets or properties
covered thereby and, if capable of being cured and provided that the Borrower is
making good faith efforts to cure such default, has continued unremedied for a
period of ten (10) days after notice thereof given by the Administrative Agent.
(k)    Ownership. There shall occur a Change of Control other than an Approved
Change of Control.

68    Loan Agreement



--------------------------------------------------------------------------------




(l)    Acceleration. Any Debt described in clause (i) of the definition thereof
of PBF Holdings or any TSA Guarantor in an aggregate principal amount equal to
or greater than $40 million shall be accelerated pursuant to the terms of the
applicable agreements.
SECTION 8.02.    Acceleration; Remedies. Upon the existence of an Event of
Default, and at any time thereafter unless and until such Event of Default has
been waived in writing by the Required Lenders (or all of the Lenders as may be
required pursuant to Section 10.03), the Collateral Agent (at the instruction of
the Administrative Agent acting on the written request and direction of the
Required Lenders), or the Administrative Agent, upon the written request and
direction of the Required Lenders, shall by written notice to the Borrower take
any or all of the following actions:
(a)    Termination of Commitments. Declare the Commitments terminated whereupon
the Commitments shall be immediately terminated.
(b)    Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans, all amounts due under Section 3.04, and any
and all other indebtedness or obligations of any and every kind owing by the
Borrower to any of the Lenders hereunder to be due whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.
(c)    Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Loan Documents, including, without limitation, directing
the Collateral Agent to enforce all rights and remedies existing under the
Collateral Documents (including, without limitation, the seizure and liquidation
of any Collateral) and all rights of set-off.
Notwithstanding the foregoing, if an Event of Default specified in
Section 8.01(g) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all amounts due under
Section 3.04 and all accrued and unpaid fees and other indebtedness or
obligations owing to the Lenders hereunder and under the other Loan Documents
shall immediately become due and payable without the giving of any notice or
other action by the Collateral Agent, the Administrative Agent or the Lenders,
which notice or other action is expressly waived by the Borrower.
Notwithstanding the fact that enforcement powers reside with the Collateral
Agent and the Administrative Agent (a) any Lender may exercise setoff rights in
accordance with, and subject to, the terms of this Agreement and (b) any Lender
may file proofs of claim or appear and file pleadings on its own behalf during
the pendency of a proceeding relative to any Obligor under any bankruptcy or
insolvency law.
In case any one or more of the covenants and/or agreements set forth in this
Agreement or any other Loan Document shall have been breached by the Borrower,
then the Collateral Agent and the Administrative Agent may proceed to protect
and enforce the Lenders’ rights either by suit in equity and/or by action at
law, including an action for damages as a result of any such breach and/or an
action for specific performance of any such covenant or agreement contained in
this Agreement or such other Loan Document. Without limitation of the foregoing,
the Borrower

69    Loan Agreement



--------------------------------------------------------------------------------




agrees that failure to comply with any of the covenants contained herein may
cause irreparable harm and that specific performance shall be available as a
remedy in the event of any breach thereof. Each of the Administrative Agent and
the Collateral Agent acting pursuant to this paragraph shall be indemnified by
the Borrower against all liability, loss or damage, together with all reasonable
costs and expenses related thereto (including reasonable legal and accounting
fees and expenses) in accordance with Sections 10.04 and 10.05.
In the event a required rescission payment is received in the Collection
Account, then the Collateral Agent, upon the direction of the Administrative
Agent and at the expense of the Borrower, will agree to release to the Borrower,
free and clear of the lien of the Security Agreement, the relevant Eligible
Railcar(s) the subject of such rescission payment.
ARTICLE IX    
AGENCY PROVISIONS
SECTION 9.01.    Appointment; Authorization.
(a)    Appointment. Each Lender hereby designates and appoints CA-CIB, as
Administrative Agent of such Lender to act as specified herein and in the other
Loan Documents, and each such Lender hereby authorizes the Administrative Agent,
as the agent for such Lender, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated by the terms hereof
and of the other Loan Documents, together with such other powers as are
reasonably incidental thereto, including but not limited to the appointing of
the Collateral Agent under the Security Agreement. Notwithstanding any provision
to the contrary elsewhere herein and in the other Loan Documents, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein and therein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any of the other
Loan Documents, or shall otherwise exist against the Administrative Agent. In
performing its functions and duties under this Agreement and the other Loan
Documents, the Administrative Agent shall act solely as an agent of the Lenders
and does not assume and shall not be deemed to have assumed any obligation or
relationship of agency or trust with or for the Borrower. Without limiting the
generality of the foregoing two sentences, the use of the term “agent” herein
and in the other Loan Documents with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties. The
provisions of this Article IX (other than Section 9.09) are solely for the
benefit of the Administrative Agent and the Lenders and neither the Borrower nor
the Collateral Agent shall have any rights as a third party beneficiary of the
provisions hereof (other than Section 9.09).
(b)    Collateral Documents. Without limiting the generality of clause (a) of
this Section 9.01, each Lender hereby further authorizes the Administrative
Agent to appoint Deutsche Bank Trust Company Americas as Collateral Agent to
enter into any Collateral Document as secured party on behalf of and for the
benefit of such Lender or otherwise and to

70    Loan Agreement



--------------------------------------------------------------------------------




require the delivery of any Collateral Document which the Administrative Agent
determines is necessary or advisable to protect or perfect the interests of the
Protected Parties in any Collateral and agrees to be bound by the terms of each
of the Collateral Documents. Anything contained in any of the Loan Documents to
the contrary notwithstanding, but subject to Section 10.08, each Lender agrees
that no Lender shall have any right individually to realize upon any of the
Collateral under any Collateral Document or Loan Document, it being understood
and agreed that all powers, rights and remedies under the Collateral Documents
may be exercised solely by the Administrative Agent or the Collateral Agent (or,
if applicable, its designee) for the benefit of Protected Parties in accordance
with the terms thereof. Each Lender hereby authorizes the Administrative Agent
or the Collateral Agent (or, if applicable, its designee) (i) to release
Collateral as permitted or required under this Agreement or the Collateral
Documents or by Applicable Laws, and agrees that a certificate or other
instrument executed by the Administrative Agent or the Collateral Agent
evidencing such release of Collateral shall be conclusive evidence of such
release as to any third party, and (ii) except as otherwise expressly provided
in Section 10.03 hereof, to enter into any amendments or waivers of the
Collateral Documents which the Administrative Agent determines are necessary or
advisable, including, without limitation, those Collateral Documents the form of
which are exhibits to this Agreement
SECTION 9.02.    Delegation of Duties. The Administrative Agent and the
Collateral Agent may execute any of their respective duties hereunder or under
the other Loan Documents by or through agents, employees or attorneys-in-fact
and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent and
the Collateral Agent may perform any and all of its duties and exercise its
rights and powers under this Agreement or under any other Loan Document by or
through any one or more sub-agents appointed by it. The Administrative Agent and
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates.
The exculpatory, indemnification and other provisions of this Section 9.02 and
of Sections 9.03 and 9.07 shall apply to such Affiliates. All of the rights,
benefits and privileges (including the exculpatory and indemnification
provisions) of this Section 9.02 and of Sections 9.03 and 9.07 shall apply to
any such sub-agent and to the Affiliates of any such sub-agent, and shall apply
to their respective activities as sub-agent as if such sub-agent and Affiliates
were named herein. Notwithstanding anything herein to the contrary, with respect
to each sub-agent appointed by the Administrative Agent or Collateral Agent, (i)
such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against the Borrower and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent or
Collateral Agent, as applicable, and not to the Borrower, Lender or any other
Person and none of the Borrower, any Lender or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent. Neither the Administrative Agent nor the Collateral
Agent shall be responsible for the negligence or misconduct of any agents, sub-

71    Loan Agreement



--------------------------------------------------------------------------------




agents or attorneys-in-fact selected by it in the absence of gross negligence or
willful misconduct.
SECTION 9.03.    Exculpatory Provisions. Neither the Administrative Agent, the
Collateral Agent nor any of their respective directors, officers, employees or
agents shall be (i) liable for any action lawfully taken or omitted to be taken
by any of them under or in connection herewith or in connection with any of the
other Loan Documents or the transactions contemplated hereby or thereby (except
for its own gross negligence or willful misconduct in connection with its duties
expressly set forth herein, as determined by a final, non-appealable judgment of
a court or other arbitral body of competent jurisdiction) or (ii) responsible in
any manner to any of the Lenders or participants for any recitals, statements,
representations or warranties made by any of the Borrower contained herein or in
any of the other Loan Documents or in any certificate, report, document,
financial statement or other written or oral statement referred to or provided
for in, or received by the Administrative Agent or the Collateral Agent under or
in connection herewith or in connection with the other Loan Documents, or
enforceability or sufficiency therefor of any of the other Loan Documents, or
for any failure of the Borrower to perform its obligations hereunder or
thereunder or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default or Event of Default or to
inspect the properties, books or records of the Borrower.
SECTION 9.04.    Reliance on Communications. Each of the Administrative Agent
and the Collateral Agent shall be entitled to conclusively rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, facsimile or e-mail message (“.pdf” format
only), statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel selected by them
(including, without limitation, counsel to any of the Borrower, independent
accountants and other experts selected by the Administrative Agent in the
absence of gross negligence or willful misconduct). The Administrative Agent may
deem and treat each Lender as the owner of its interests hereunder for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent in accordance with
Section 10.06(b). Each of the Collateral Agent and the Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or under any of the other Loan Documents unless it shall first receive
such advice or concurrence of the Required Lenders as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each of the Administrative Agent and the
Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or under any of the other Loan Documents in
accordance with a request of the Required Lenders (or to the extent specifically
provided in Section 10.03, all the Lenders) and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
(including their successors and assigns). Where this Agreement expressly permits
or prohibits an action unless the Required Lenders (or to the extent
specifically provided in Section 10.03, all the Lenders) otherwise determine,
each of the

72    Loan Agreement



--------------------------------------------------------------------------------




Administrative Agent and the Collateral Agent shall, and in all other instances
the Administrative Agent and the Collateral Agent may, but shall not be required
to, initiate any solicitation for the consent or vote of the Lenders. No Lender
shall have any right of action whatsoever against the Administrative Agent or
the Collateral Agent as a result of such agent acting or (where so instructed)
refraining from acting hereunder or any of the other Loan Documents in
accordance with the instructions of the Required Lenders (or such other Lenders
as may be required to give such instructions under Section 10.03).
SECTION 9.05.    Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default, except, in the case of the Administrative
Agent only, with respect to defaults in the payment of principal, interest and
fees required to be paid to the Administrative Agent for the accounts of the
Lenders, unless the Administrative Agent or a Responsible Officer of the
Collateral Agent (as applicable) has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. Each of the Administrative Agent and the
Collateral Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders (or, in the case
of the Collateral Agent, as directed by the Administrative Agent as reasonably
directed by the Required Lenders); provided, however, that unless and until the
Administrative Agent or the Collateral Agent, as the case may be, has received
any such direction, the Administrative Agent or the Collateral Agent, as the
case may be, may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default.
SECTION 9.06.    Credit Decision; Disclosure of Information by the
Administrative Agent or Collateral Agent. Each Lender expressly acknowledges
that neither the Administrative Agent nor the Collateral Agent has made any
representations or warranties to it and that no act by the Administrative Agent
or Collateral Agent hereinafter taken, including any consent to and acceptance
of any assignment or review of the affairs of the Borrower or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by the
Administrative Agent or Collateral Agent to any Lender as to any matter,
including whether the Administrative Agent or Collateral Agent has disclosed
material information in its possession. Each Lender represents to the
Administrative Agent and Collateral Agent that it has, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other condition, prospects and
creditworthiness of the Borrower, and all requirements of Applicable Law, and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent, the Collateral Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the

73    Loan Agreement



--------------------------------------------------------------------------------




Borrower. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent or Collateral Agent
hereunder, neither the Administrative Agent nor the Collateral Agent shall have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial or
other conditions, prospects or creditworthiness of the Borrower or its
Affiliates which may come into the possession of the Administrative Agent or
Collateral Agent, as the case may be. Each Lender, by delivering its signature
page to this Agreement or an Assignment and Acceptance, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by the Administrative Agent, the
Required Lenders or the Lenders, as applicable.
SECTION 9.07.    Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders agree, severally but not jointly, to
indemnify the Administrative Agent and the Collateral Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Commitments (or if the
Commitments have expired or been terminated, in accordance with the respective
principal amounts of outstanding Loans of the Lenders), from and against any and
all Indemnified Liabilities which may at any time (including without limitation
at any time following payment in full of the Credit Obligations) be imposed on,
incurred by or asserted against the Administrative Agent or the Collateral Agent
in each of their respective capacities as such in any way relating to or arising
out of this Agreement or the other Loan Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent or Collateral
Agent under or in connection with any of the foregoing; provided that no Lender
shall be liable for the payment to the Administrative Agent or Collateral Agent
of any portion of such Indemnified Liabilities resulting from such Person’s
gross negligence or willful misconduct; provided, however, that no action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
If any indemnity furnished to the Administrative Agent or Collateral Agent for
any purpose shall, in the opinion of the Administrative Agent or Collateral
Agent, as the case may be, be insufficient or become impaired, each of the
Administrative Agent or Collateral Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished. Without limitation of the foregoing, each Lender shall
reimburse each of the Administrative Agent and Collateral Agent upon demand for
its ratable share of any costs or out-of-pocket expenses (including fees and
disbursements of counsel) incurred by each of the Administrative Agent and
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent or Collateral Agent is not reimbursed for such expenses by
or on behalf of the Borrower. The agreements in this Section shall survive the
payment of the Credit Obligations and all other obligations and amounts payable
hereunder and under the other Loan Documents and the termination and resignation
or removal of the Administrative Agent or the Collateral Agent.

74    Loan Agreement



--------------------------------------------------------------------------------




SECTION 9.08.    Administrative Agent and Collateral Agent in Their Individual
Capacities. The Administrative Agent, the Collateral Agent and their respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting and other business with the
Borrower as though the Administrative Agent or Collateral Agent were not the
Administrative Agent or Collateral Agent hereunder or under another Loan
Document. The Lenders acknowledge that, pursuant to any such activities, the
Administrative Agent or its Affiliates may receive information regarding the
Borrower or its Affiliates (including information that may be subject to
confidentiality obligations in favor of the Borrower or such Affiliate) and
acknowledge that neither the Administrative Agent nor the Collateral Agent shall
not be under any obligation to provide such information to them. With respect to
the Loans made by and all obligations owing to it, each of the Administrative
Agent and the Collateral Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it was not the
Administrative Agent or Collateral Agent, and the terms “Lender” and “Lenders”
shall include the Administrative Agent or Collateral Agent, as the case may be,
in their respective individual capacities.
SECTION 9.09.    Successor Administrative Agent. The Administrative Agent may,
at any time, resign by giving written notice to the Lenders (which such
resignation shall then automatically include the resignation of each of its
agents and sub-agents). Upon a request of the Required Lenders in writing, the
entity that is the Administrative Agent may be removed. If the Administrative
Agent resigns or is removed under a Loan Document, the Required Lenders shall
appoint from among the Lenders a successor Administrative Agent, which successor
Administrative Agent, if other than a Lender, shall be consented to by the
Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed).
If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment prior to the
effective date of the resignation of the resigning Administrative Agent, then
the resigning Administrative Agent shall have the right, after consulting with
the Lenders and the Borrower, to appoint a successor Administrative Agent;
provided such successor Administrative Agent is a Lender hereunder or a
commercial bank organized under the laws of the United States and has a combined
capital and surplus of at least $200,000,000. If no successor Administrative
Agent is appointed prior to the effective date of the resignation of the
resigning Administrative Agent, the resigning Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor Administrative
Agent from among the Lenders. Upon the acceptance of any appointment as an
Administrative Agent hereunder by a successor, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations as an
Administrative Agent, as appropriate, under this Agreement and the other Loan
Documents and the provisions of this Section 9.09 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was an Administrative
Agent under this Agreement. Such retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums and items
of Collateral held by it under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative

75    Loan Agreement



--------------------------------------------------------------------------------




Agent under the Loan Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. If no successor Administrative Agent has accepted appointment as
Administrative Agent within 30 days after the retiring Administrative Agent’s
giving notice, of resignation or written notice by the Required Lenders of the
removal of the retiring Administrative Agent, as applicable, the retiring
Administrative Agent’s resignation shall nevertheless become effective and the
Lenders shall perform all duties of the Administrative Agent hereunder until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.
SECTION 9.10.    Withholding Taxes. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any other Governmental Authority asserts a claim that the Borrower or
the Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Lender because the appropriate form was not delivered or
was not properly executed or because such Lender failed to notify the Borrower
or the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason, such Lender shall indemnify the Borrower or the Administrative Agent, as
applicable, fully for all amounts paid, directly or indirectly, by the Borrower
or the Administrative Agent, as applicable, as tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.
SECTION 9.11.    Request for Documents. Each of the Administrative Agent and the
Collateral Agent shall from time to time upon reasonable request therefor
furnish each Lender with copies of Loan Documents (to the extent such Loan
Documents are provided by the Borrower or other third parties, in the form and
to the extent provided to the Administrative Agent or the Collateral Agent by
the Borrower or such third parties).
ARTICLE X    

MISCELLANEOUS
SECTION 10.01.    Notices and Other Communications.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing in English
(including by facsimile transmission) and mailed, faxed or delivered, to the
address, facsimile number or electronic mail address specified for notices as
set forth on Schedule 10.01 or at such other address as shall be designated by
such party in a notice to the Borrower and the Administrative Agent. Notices
sent by hand or overnight courier service, or mailed by certified or registered
mail, shall be deemed to have been given when received; notices sent by
telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

76    Loan Agreement



--------------------------------------------------------------------------------




Any notice or other communication permitted to be given, made or confirmed by
telephone hereunder shall be given, made or confirmed by means of a telephone
call to the intended recipient at the number specified on Schedule 10.01, it
being understood and agreed that a voicemail message shall in no event be
effective as a notice, communication or confirmation hereunder.
(b)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to requirements of Applicable Law, have
the same force and effect as manually- signed originals and shall be binding on
the Borrower, the Administrative Agent and the Lenders. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
(c)    Reliance by Administrative Agent, Collateral Agent and Lenders. The
Administrative Agent, the Collateral Agent and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, Collateral Agent and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
SECTION 10.02.    No Waiver; Cumulative Remedies. No failure or delay on the
part of the Administrative Agent, Collateral Agent or any Lender in exercising
any right, power or privilege hereunder or under any other Loan Document and no
course of dealing between the Administrative Agent, Collateral Agent or any
Lender and the Borrower shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, power or privilege hereunder or under any
other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Administrative Agent, Collateral Agent or any
Lender would otherwise have. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent, Collateral Agent or the Lenders to any other or further
action in any circumstances without notice or demand.
SECTION 10.03.    Amendments, Waivers and Consents. Neither this Agreement nor
any other Loan Document nor any of the terms hereof or thereof may be amended,
changed, waived, discharged or terminated except pursuant to an agreement or
agreements or a consent or consents in writing entered into by the Borrower, to
the extent it is a party thereto, the Required Lenders, and the Administrative
Agent; provided that;

77    Loan Agreement



--------------------------------------------------------------------------------




(a)    no such amendment, change, waiver, discharge or termination shall,
without the consent of each Lender adversely affected thereby:
(i)    extend the Termination Date or extend or waive any scheduled payment of
the Loans due on any Payment Date;
(ii)    reduce the rate, or extend the time of payment, of interest (other than
as a result of waiving the applicability of any post-default increase in
interest rates or waiving the related Event of Default) thereon or fees
hereunder, including, for the avoidance of doubt, the Facility Margin;
(iii)    reduce or waive the repayment of the principal amount of any Loan;
(iv)    increase the Commitment of a Lender over the amount thereof in effect
(it being understood and agreed that a waiver of any Default or Event of Default
or a mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);
(v)    release any material amount of the Collateral securing the Credit
Obligations hereunder (provided that the Collateral Agent may, without consent
from any other Lender, release any Collateral that is sold or transferred by
Borrower in compliance with Section 7.05 and any such sale or transfer will
result in the automatic release of the Lien of the Collateral Agent and the
security interest pursuant to Section 8.12 of the Security Agreement);
(vi)    release either the Borrower or PBF Holdings from its respective
obligations under the Loan Documents or release any TSA Guarantor which is then
a Subsidiary of PBF Holdings from its obligations under its related TSA
Guaranty;
(vii)    amend, modify or waive any provision of this Section 10.03 or reduce
any percentage specified in, or otherwise modify, the definition of Required
Lenders;
(viii)    amend or modify or, if applicable, waive the effects of the definition
of, “Advance Rate”, “Borrowing Base” or “Eligible Railcar”;
(ix)    consent to the assignment or transfer by any Obligor of any of its
rights and obligations under (or in respect of) the Loan Documents, except as
permitted hereby or thereby; or
(x)    alter or modify the pro rata sharing of payments required under Section
2.10, Section 2.11 or any other provision of this Agreement; and
(b)    no provision of (i) Article X may be amended without the consent of the
Administrative Agent and (if such amendment relates to its duties and
obligations or the Collateral Documents) the Collateral Agent and (ii) Section
2.07 may not be amended without the consent of the Administrative Agent and the
Collateral Agent.

78    Loan Agreement



--------------------------------------------------------------------------------




Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (i) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein
and (ii) the Required Lenders may consent to allow the Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
The various requirements of this Section 10.03 are cumulative. Each Lender and
each holder of a Note shall be bound by any waiver, amendment or modification
authorized by this Section 10.03 regardless of whether its Note shall have been
marked to make reference therein, and any consent by any Lender or holder of a
Note pursuant to this Section 10.03 shall bind any Person subsequently acquiring
a Note from it, whether or not such Note shall have been so marked.
SECTION 10.04.    Expenses. The Borrower shall pay promptly on demand all
reasonable and documented out-of-pocket fees, costs and expenses (including,
without limitation, all reasonable and documented attorneys’ fees of Milbank,
Tweed, Hadley & McCloy LLP, Thompson Hine LLP, one STB counsel and one Canadian
counsel) incurred by the Administrative Agent (and its Affiliates), the
Collateral Agent and the Lenders then due and payable: in connection with
(i) the preparation, execution, delivery, administration, modification and
amendment of the Loan Documents including, without limitation, (A) due
diligence, collateral review, syndication, transportation, computer,
duplication, audit, insurance, consultant, search, filing and recording fees and
expenses and (B) the reasonable fees and expenses of counsel set forth in the
first sentence of this Section 10.04 of the Administrative Agent and the
Collateral Agent with respect thereto, with respect to advising the
Administrative Agent or the Collateral Agent as to their respective rights and
responsibilities, or the perfection, protection or preservation of rights and
interests, under the Loan Documents and the TSA, (ii) wire transfers to be made
by the Administrative Agent or the Collateral Agent in connection with the
distribution of proceeds under this Agreement and (iii) any amendment,
modification, supplement (or, if related to a request by the Borrower or the TSA
Parties, interpretation), or waiver under any of the Notes or other Loan
Documents and the TSA whether or not such amendment, modification, supplement,
interpretation or waiver is obtained or becomes effective, and in connection
with the consideration of any potential, actual or proposed restructuring or
workout of the transactions contemplated hereby or by the other Loan Documents.
The Borrower shall pay promptly on demand when due (i) all reasonable and
documented filing fees and attorneys’ fees and expenses incurred by the
Collateral Agent and the Administrative Agent and all reasonable fees and
expenses of special STB or other collateral or regulatory counsel (and other
local counsel reasonably engaged by the Collateral Agent or the Administrative
Agent), as the case may be, in connection with the preparation and review of the
Collateral Documents and the other Loan Documents and the TSA from time to time
entered into or reviewed pursuant to this Agreement and all documents related
thereto, the search of railcar conveyance and Lien records, the recordation of
documents with the STB or other applicable Governmental Authority, inspection
and appraisal fees and the making of the Loans hereunder, whether or not any
Funding Date or other transaction contemplated hereby closes and (ii) all

79    Loan Agreement



--------------------------------------------------------------------------------




Other Taxes which the Collateral Agent may be required to pay by reason of the
security interests granted in the Collateral (including any applicable transfer
taxes) or to free any of the Collateral from the lien thereof.
In addition, the Borrower shall pay promptly on demand all reasonable and
documented out of pocket expenses (including, without limitation, reasonable
attorneys’ fees and expenses and fees and expenses of any expert witnesses)
incurred by (a) the Administrative Agent and the Collateral Agent in connection
with the enforcement and protection of the rights of the Administrative Agent
and the Collateral Agent under any of the Loan Documents and any amendments
thereto and waivers thereof and any Default or Event of Default, including
without limitation, the performance by the Administrative Agent or the
Collateral Agent of any act the Borrower has covenanted to do under the Loan
Documents to the extent the Borrower fails to comply with any such covenant and
(b) the Lenders in connection with the enforcement and protection of the rights
of the Lenders under any of the Loan Documents and any amendments thereto and
waivers thereof after the occurrence of an Event of Default, including without
limitation, the performance by any Lenders of any act the Borrower has
covenanted to do under the Loan Documents to the extent the Borrower fails to
comply with any such covenant.
The Borrower shall pay all fees and expenses to each Account Bank in connection
with the Accounts, including, without limitation, all fees, expenses and any
indemnity payments to each Account Bank, and all fees and expenses in creating,
maintaining and administrating the Accounts.
SECTION 10.05.    Indemnification. The Borrower agrees to indemnify, save and
hold harmless the Protected Parties from and against, and hold each Protected
Party harmless from, (and without duplication of amounts payable or the
provisions which relate to such payment under the other provisions of the Loan
Documents): any and all losses, claims, damages, liabilities and reasonable
out-of-pocket related expenses (including the reasonable out-of-pocket fees,
charges and disbursements of one counsel for the Protected Parties, and if
reasonably necessary, one local counsel to the Protected Parties in each
relevant jurisdiction, and solely, in the case of conflicts of interest,
appropriate counsel in each applicable material jurisdiction to the affected
Protected Parties) incurred by any Protected Parties or asserted against any
Protected Parties by any party hereto or any third party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release or threatened Release of Hazardous Materials on, at, under or from any
property owned, leased or operated by the Borrower at any time, or any
Environmental Claim related in any way PBF Holdings or any of its Subsidiaries,
including the Borrower, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any TSA Party or any other Person, and regardless of whether any
Protected Party is a party thereto; provided that such indemnity shall

80    Loan Agreement



--------------------------------------------------------------------------------




not, as to any Protected Party, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such Protected
Party, (y) result from a claim brought by the Borrower, any TSA Party or any
other Person against a Protected Party for material breach in bad faith of such
Protected Party’s obligations hereunder or under any other Loan Document, if the
Borrower, such TSA Party or such other Person, as applicable, has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) result from any dispute solely among
Protected Parties other than claims against the Administrative Agent, the
Collateral Agent or the Lead Arranger in its capacity or fulfilling its role as
Administrative Agent, Collateral Agent or Lead Arranger, as the case may be, and
other than claims arising out of any act or omission on the part of the
Borrower, any TSA Party or their respective Affiliates (all the foregoing,
collectively; the “Indemnified Liabilities”). THE FOREGOING INDEMNIFICATION
SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND COSTS ARE IN ANY WAY OR TO ANY
EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY
OR CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY
ANY PROTECTED PARTY. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Borrower, its directors, shareholders or creditors or a
Protected Party or any other Person or any Protected Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
The Borrower and each of the Protected Parties agrees not to assert any claim
against the Borrower, the Administrative Agent, the Collateral Agent, any
Lender, any other Protected Party, any of their Affiliates or any of their
respective directors, officers, employees, attorneys, agents and advisers, on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Loan Documents, any of the
transactions contemplated herein or therein or the actual or proposed use of the
proceeds of the Loans. Without prejudice to the survival of any other agreement
of the Borrower hereunder and under the other Loan Documents, the agreements and
obligations of the Borrower contained in this Section 10.05 shall survive the
repayment of the Loans and other obligations under the Loan Documents, the
termination of the Commitments hereunder and the termination and resignation or
removal of the Administrative Agent or Collateral Agent.
The Borrower shall promptly following demand (and after receiving reasonable
evidence of the amount of such Indemnified Liability), reimburse any Protected
Party for any Indemnified Liability referred to above or, upon request from any
Protected Party, shall pay such amounts directly. To the extent that the
Borrower in fact indemnifies any Protected Party pursuant to the provisions of
this Section 10.05, the Borrower shall be subrogated to such Protected Party’s
rights in the affected transaction and shall have a right to determine the
settlement of claims therein.
If a claim of the type described above is made against a Protected Party and
such Protected Party has notice thereof, such Protected Party shall promptly,
upon receiving such notice, give notice of such claim to the Borrower; provided
that the failure to provide such notice

81    Loan Agreement



--------------------------------------------------------------------------------




shall not release the Borrower from any of its obligations hereunder except if
and to the extent that such failure results in an increase in the Borrower’s
indemnification obligations hereunder. The Borrower shall be entitled, in each
case at its sole cost and expense, acting through counsel reasonably acceptable
to the relevant Protected Party: (i) in any judicial or administrative
proceeding that involves solely a claim of the type described above, to assume
responsibility for and control thereof; (ii) in any judicial or administrative
proceeding involving a claim of the type described above and other claims
related or unrelated to the transactions contemplated by this Agreement or any
other Loan Document, to assume responsibility for and control of such claim, to
the extent that the same may be and is severed from such other claims (and such
Protected Party shall use its best efforts to obtain such severance); and
(iii) in any other case, to be consulted by such Protected Party with respect to
judicial proceedings subject to the control of such Protected Party.
Notwithstanding anything in the foregoing to the contrary, the Borrower shall
not be entitled to assume responsibility for and control of any such judicial or
administrative proceedings: (A) while an Event of Default shall have occurred
and be continuing; (B) if such proceedings will involve any risk of criminal
liability or a material risk of the sale, forfeiture or loss of any part of the
Collateral; or (C) to the extent that the Protected Party has defenses available
to it which are not available to the Borrower and allowing the Borrower to
assert such defenses will be prejudicial to the interests of such Protected
Party; provided that the limitation on the Borrower’s ability to control such
judicial or administrative proceeding shall apply only to those aspects of such
proceeding which address issues with respect to which such defenses are
available.
The relevant Protected Party shall supply the Borrower with such information
reasonably requested by the Borrower as is necessary or advisable for the
Borrower to control or participate in any proceeding to the extent permitted by
this Section 10.05. Such Protected Party shall not enter into a settlement or
other compromise with respect to any covered claim without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed) unless such Protected Party waives its right to be protected with
respect to such covered claim.
SECTION 10.06.    Successors and Assigns.
(a)    Generally. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the respective successors and permitted assigns of the
parties hereto; provided that the Borrower may not assign or transfer any of its
interests and obligations without the prior written consent of either the
Required Lenders or the Lenders, as the terms set forth in Section 10.03 may
require;
(b)    Assignments. Any Lender may assign all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Loans and its Commitments); provided, however, that
(i)    each such assignment shall be to an Eligible Assignee who assumes a
proportionate percentage of Commitments and Loans;
(ii)    except in the case of an assignment to another Lender, an Affiliate of
an existing Lender (A) the aggregate amount of the Commitment and Loans of the
assigning

82    Loan Agreement



--------------------------------------------------------------------------------




Lender subject to such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not, without the consent of the Borrower and the Administrative
Agent, be less than $5,000,000 and an integral multiple of $1,000,000 (or such
other amount as shall equal the assigning Lender’s entire Commitment) and
(B) after giving effect to such assignment, unless otherwise consented to by the
Borrower, the aggregate amount of the Commitment and/or Loans of the assigning
Lender shall not be less than $2,500,000 (unless the assigning Lender shall have
assigned its entire Commitment and/or the entire balance of the outstanding
Loans); and
(iii)    the parties to such assignment shall execute and deliver to the
Administrative Agent for its acceptance an Assignment and Acceptance in the form
of Exhibit C, together with any Note subject to such assignment and a processing
fee of $3,500, payable or agreed between the assigning Lender and the assignee.
(c)    Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance in accordance with this Section 10.06, the assigning Lender
thereunder and the assignee thereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows: (i) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and the assignee warrants
that it is an Eligible Assignee; (ii) except as set forth in clause (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, any of the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any of the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto or the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement, any of the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (iii) such assignee
represents and warrants that it is legally authorized to enter into such
assignment agreement; (iv) such assignee confirms that it has received a copy of
this Agreement, the other Loan Documents, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Borrower, the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents; (vi) such assignee
appoints and authorizes each of the Administrative Agent and the Collateral
Agent to take such action on its behalf and to exercise such powers under this
Agreement or any other Loan Document as are delegated to each of the
Administrative Agent and the Collateral Agent by the terms hereof or thereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Agreement and the other Loan Documents
are required to be performed by it as a Lender. Upon execution, delivery, and

83    Loan Agreement



--------------------------------------------------------------------------------




acceptance of such Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of such assignment, have the obligations,
rights, and benefits of a Lender hereunder and the assigning Lender shall, to
the extent of such assignment, relinquish its rights and be released from its
obligations under this Agreement. Upon the consummation of any assignment
pursuant to this Section 10.06(c), the assignor, the Administrative Agent and
the Borrower shall make appropriate arrangements so that, if required, new Notes
are issued to the assignor and the assignee. The assignee shall deliver to the
Borrower and the Administrative Agent certification described in Section
3.01(c).
(d)    Register. The Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent, solely for purposes of this Section 10.06(d), to
(i) maintain a register (the “Register”) on which the Administrative Agent will
record the Commitments from time to time of each Lender, the name and address of
each Lender, the Loans made by each Lender and each repayment in respect of the
principal amount of the Loans of each Lender and to (ii) retain a copy of each
Assignment and Acceptance delivered to the Administrative Agent pursuant to this
Section. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person in whose name a Loan and the Note evidencing the same is
registered as the owner thereof for all purposes of this Agreement,
notwithstanding notice or any provision herein to the contrary. The Register
shall be available at the offices where kept by the Administrative Agent for
inspection by the Borrower and any Lender at any reasonable time upon reasonable
prior notice to the Administrative Agent.
(e)    Participations. Each Lender may, without the consent of the Borrower or
the Administrative Agent, sell participations to one or more Persons, in all or
a portion of its rights, obligations or rights and obligations under this
Agreement (including all or a portion of its Commitment or the Loans owing to it
and any Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the participant shall be entitled to the benefit of right
of setoff contained in Section 10.08 and the yield protection provisions
contained in Sections 3.01 (provided that the participant delivers the forms or
documentation in 3.01(e) to the Lender, the Administrative Agent or the
Borrower), 3.03 and 3.04 to the same extent that the Lender from which such
participant acquired its participation would be entitled to the benefits of such
yield protections; provided that the Borrower shall not be required to reimburse
any participant pursuant to Sections 3.01, 3.03 or 3.04 in an amount which
exceeds the amount that would have been payable thereunder to such Lender had
such Lender not sold such participation and (iv) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Credit Obligations owing
to such Lender and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing the amount of principal of or the rate at which interest is payable
on such Loans or Notes, extending any scheduled principal payment date or date
fixed for the payment of interest on such Loans or Notes or extending its
Commitment); provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,

84    Loan Agreement



--------------------------------------------------------------------------------




modification or waiver that affects such Participant. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(f)    Other Assignments. Any Lender may at any time without the consent of the
Borrower (i) assign all or any portion of its rights under this Agreement and
any Loans or Notes to a Federal Reserve Bank or other similar central bank; and
(ii) pledge or assign a security interest in all or any portion of its interest
and rights under this Agreement (including all or any portion of its Loans or
Notes, if any) to secure obligations of such Lender and provided that no such
assignment, option, pledge or security interest shall release a Lender from any
of its obligations hereunder or substitute any such Federal Reserve Bank or
other similar central bank or other person to which such option, pledge or
assignment has been made for such Lender as a party hereto.
(g)    Information. Any Lender may furnish any information concerning the
Borrower in the possession of such Lender from time to time to permitted
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of Section 10.07.
SECTION 10.07.    Confidentiality. Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors who have a bona fide need to know
such information (“Representatives”) (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and will agree to keep such Information confidential); (ii) to the
extent requested by any supervisory or regulatory authority with jurisdiction
over the Administrative Agent, the Collateral Agent or Lender, as applicable;
(iii) to the extent required by Applicable Laws or regulations or by any
subpoena or similar legal process; (iv) to any other party to this Agreement;
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Documents or
the enforcement of rights hereunder or thereunder; (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any Eligible Assignee of or participant in, or any prospective Eligible

85    Loan Agreement



--------------------------------------------------------------------------------




Assignee of or participant in, any of its rights or obligations under this
Agreement, or (B) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of the Borrower; (vii) with the written consent of the Borrower;
(viii) to the extent such information (without knowledge that such Information
was so made available in violation of confidentiality or other obligations of
secrecy owing to the Borrower) (A) becomes publicly available other than as a
result of a breach of this Section by the Administrative Agent, the Collateral
Agent or any Lender or their respective Representatives or (B) becomes available
to the Administrative Agent, the Collateral Agent, any Lender or any of their
Representatives on a nonconfidential basis from a source other than the
Borrower; or (ix) to the National Association of Insurance Commissioners or any
other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates. For the purposes of this Section, “Information” means all
information received from or on behalf of the Borrower relating to the Borrower
or its respective business, other than any such information that is available to
the Administrative Agent, the Collateral Agent or any Lender on a
nonconfidential basis prior to disclosure by or on behalf of the Borrower
(without knowledge that such Information was so made available in violation of
confidentiality or other obligations of secrecy owing to the Borrower); provided
that, in the case of information received from or on behalf of the Borrower
after the date hereof, such information is clearly identified in writing at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
SECTION 10.08.    Set-off. In addition to any rights now or hereafter granted
under Applicable Law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender (and each of its Affiliates) is authorized at any time and from time
to time, without presentment, demand, protest or other notice of any kind (all
of such rights being hereby expressly waived), to set-off and to appropriate and
apply any and all deposits (general or specific) and any other indebtedness at
any time held or owing by such Lender (including, without limitation, branches,
agencies or Affiliates of such Lender wherever located) to or for the credit or
the account of the Borrower against obligations and liabilities of the Borrower
to the Lenders hereunder, under the Loans and Notes, under the other Loan
Documents or otherwise, irrespective of whether the Administrative Agent or the
Lenders shall have made any demand hereunder and although such obligations,
liabilities or claims, or any of them, may be contingent or unmatured, and any
such set-off shall be deemed to have been made immediately upon the occurrence
of an Event of Default even though such charge is made or entered on the books
of such Lender subsequent thereto. The Borrower hereby agrees that to the extent
permitted by law any Person purchasing a participation in the Loans and
Commitments hereunder may exercise all rights of set-off with respect to its
participation interest as fully as if such Person were a Lender hereunder and
any such set-off shall reduce the amount owed by the Borrower to such Lender.

86    Loan Agreement



--------------------------------------------------------------------------------




SECTION 10.09.    Interest Rate Limitation. The Administrative Agent, the
Lenders and the Borrower and any other parties to the Loan Documents intend to
contract in strict compliance with applicable usury law from time to time in
effect. In furtherance thereof such Persons stipulate and agree that none of the
terms and provisions contained in the Loan Documents shall ever be construed to
create a contract to pay, for the use, forbearance or detention of money,
interest in excess of the maximum amount of interest permitted to be charged by
Applicable Law from time to time in effect. Neither the Borrower nor any present
or future guarantors, endorsers, or other Persons hereafter becoming liable for
payment of any Credit Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
maximum amount that may be lawfully charged under Applicable Law from time to
time in effect, and the provisions of this Section 10.09 shall control over all
other provisions of the Loan Documents which may be in conflict or apparent
conflict herewith. The Lenders and the Administrative Agent expressly disavow
any intention to charge or collect excessive unearned interest or finance
charges in the event the maturity of any Credit Obligation is accelerated. If
(i) the maturity of any Credit Obligation is accelerated for any reason,
(ii) any Credit Obligation is prepaid and as a result any amounts held to
constitute interest are determined to be in excess of the legal maximum, or
(iii) any Lender of any other holder of any or all of the Credit Obligations
shall otherwise collect moneys which are determined to constitute interest which
would otherwise increase the interest on any or all of the Credit Obligations to
an amount in excess of that permitted to be charged by Applicable Law then in
effect, then all sums determined to constitute interest in excess of such legal
limit shall, without penalty, be promptly applied to reduce the then outstanding
principal of the related Credit Obligations or, at such Lender’s or holder’s
option, promptly returned to the Borrower or the other payor thereof upon such
determination. In determining whether or not the interest paid or payable, under
any specific circumstance, exceeds the maximum amount permitted under Applicable
Law, the Administrative Agent, the Lenders and the Borrower (and any other
payors thereof) shall to the greatest extent permitted under Applicable Law,
(i) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (ii) exclude voluntary prepayments and the effects thereof,
and (iii) amortize, prorate, allocate, and spread the total amount of interest
throughout the entire contemplated term of the instruments evidencing the Credit
Obligations in accordance with the amounts outstanding from time to time
thereunder and the maximum legal rate of interest from time to time in effect
under Applicable Law in order to lawfully charge the maximum amount of interest
permitted under Applicable Law. As used in this Section 10.09 the term
“Applicable Law” includes, without limitation the laws of the State of New York
or the laws of the United States of America, whichever laws allow the greatest
interest, as such laws now exist or may be changed or amended or come into
effect in the future.
SECTION 10.10.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
SECTION 10.11.    Integration. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT OF THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR,

87    Loan Agreement



--------------------------------------------------------------------------------




CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, EXCEPT THAT EACH EXISTING
NON-DISCLOSURE AGREEMENT ENTERED INTO WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREUNDER BY THE LENDERS (INCLUDING WITHOUT LIMITATION PARAGRAPHS 8
AND 9 THEREOF) SHALL SURVIVE TO THE EXTENT EXPRESSLY PROVIDED THEREIN WITH
RESPECT TO PROVISIONS NOT RELATING TO CONFIDENTIALITY (WHICH CONFIDENTIALITY
PROVISIONS SHALL BE SUPERSEDED HEREBY). In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent, the
Collateral Agent or the Lenders in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
SECTION 10.12.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof and any
subsequent making or deemed making thereof. Such representations and warranties
have been or will be relied upon by the Administrative Agent, the Collateral
Agent and each Lender, regardless of any investigation made by the
Administrative Agent, the Collateral Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent, the Collateral Agent or any
Lender may have had notice or knowledge of any Default or Event of Default at
the time of any Loan, and shall continue in full force and effect as long as any
Loan or any other Obligation shall remain unpaid or unsatisfied.
SECTION 10.13.    Severability. Any provision of this Agreement and the other
Loan Documents to which the Borrower is a party that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
SECTION 10.14.    Headings. The headings of the sections and subsections hereof
are provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
SECTION 10.15.    Marshalling; Payments Set Aside. None of the Administrative
Agent, the Collateral Agent or any Lender shall be under any obligation to
marshal any assets in favor of the Borrower or any other party or against or in
payment of any or all of the Credit Obligations. To the extent that the Borrower
makes a payment or payments to the Administrative Agent or the Collateral Agent
(or to the Administrative Agent for the benefit of the Lenders or the Collateral
Agent for the benefit of the Protected Parties), or the Administrative Agent or
the Collateral Agent enforces any security interests or exercises its rights of
set-off, and such

88    Loan Agreement



--------------------------------------------------------------------------------




payment or payments or the proceeds of such enforcement or set-off or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
set-off had not occurred.
SECTION 10.16.    Performance by the Administrative Agent. If the Borrower fails
to perform any of its obligations under this Agreement or any other Loan
Document in a timely fashion, the Administrative Agent shall be entitled, but
not obliged, to perform such obligation at the expense of the Borrower and
without waiving any rights that it may have with respect to such breach.
SECTION 10.17.    Limited Recourse. All amounts payable by the Borrower in
respect of the obligations secured by the Loan Documents shall be recoverable
only from the Borrower and from and to the extent of the Collateral. No recourse
under any obligation of the Borrower secured by the Loan Documents shall be had
against any shareholder, officer, agent or director of the Borrower, by the
enforcement of any assessment or by any proceeding by virtue of any statute or
otherwise, unless any obligation is the result of the gross negligence or
willful misconduct of such shareholder, officer, agent or director of the
Borrower.
SECTION 10.18.    Third Party Beneficiaries. Each Protected Party, including
without limitation each Support Party, is an express third party beneficiary
hereof.
SECTION 10.19.    Governing Law; Submission to Jurisdiction. (a) THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF. SUBJECT TO
CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY
OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, THE BORROWER, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY
AGENT IN RESPECT OF RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED BY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE

89    Loan Agreement



--------------------------------------------------------------------------------




BORROWER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.01; (D) AGREES
THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE BORROWER IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E)
AGREES THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION
IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR
THE ENFORCEMENT OF ANY JUDGMENT.
SECTION 10.20.    Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
SECTION 10.21.    Binding Effect. This Agreement (as amended on the Closing
Date) shall become effective at such time when it shall have been executed by
the Borrower, the Collateral Agent and the Administrative Agent, and the
Administrative Agent shall have received copies hereof (telefaxed or otherwise)
which, when taken together, bear the signatures of each Lender, and thereafter
this Agreement shall be binding upon and inure to the benefit of the Borrower,
the Administrative Agent, the Collateral Agent and each Lender and their
respective successors and assigns. For the avoidance of doubt, any amendment or
amendment and restatement of this Agreement is not intended to be and should not
be construed as a novation of any of the obligations of the Borrower in
existence on the date of such amendment or amendment and restatement.
SECTION 10.22.    The Patriot Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act and any comparable law applicable to any Lender, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Administrative Agent and/or any Lender to identify the Borrower in
accordance with the Patriot Act.

90    Loan Agreement



--------------------------------------------------------------------------------




[Signature Pages Follow]



91    Loan Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
PBF RAIL LOGISTICS COMPANY LLC, as Borrower


By:    _____________________
Name:
Title:

92    Loan Agreement



--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent, Lead
Arranger and Lender
By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:

93    Loan Agreement



--------------------------------------------------------------------------------






DEUTSCHE BANK SECURITIES INC., as Syndication Agent
By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:

94    Loan Agreement



--------------------------------------------------------------------------------






DEUTSCHE BANK AG, NEW YORK BRANCH, as Lender
By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:
 

95    Loan Agreement



--------------------------------------------------------------------------------




DVB BANK SE, as Co-Documentation Agent and Lender
By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:

96    Loan Agreement



--------------------------------------------------------------------------------




ING BANK NV, as Co-Documentation Agent and Lender
By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:

97    Loan Agreement



--------------------------------------------------------------------------------




SIEMENS FINANCIAL SERVICES, INC, as Co-Documentation Agent and Lender
By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:



98    Loan Agreement



--------------------------------------------------------------------------------




BTMU CAPITAL LEASING & FINANCE, INC., as Lender
By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:



99    Loan Agreement



--------------------------------------------------------------------------------




KEY EQUIPMENT FINANCE, as Lender
By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:



100    Loan Agreement



--------------------------------------------------------------------------------




SANTANDER BANK, N.A., as Lender
By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:



101    Loan Agreement



--------------------------------------------------------------------------------




FIFTH THIRD BANK, as Lender
By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:



102    Loan Agreement



--------------------------------------------------------------------------------




THE HUNTINGTON NATIONAL BANK, as Lender
By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:



103    Loan Agreement



--------------------------------------------------------------------------------




HSBC BANK USA, N.A., as Lender
By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:



104    Loan Agreement



--------------------------------------------------------------------------------






DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent
By: Deutsche Bank National Trust Company
By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:

105    Loan Agreement



--------------------------------------------------------------------------------




Schedule 2.01


LENDERS AND COMMITMENTS


Lender
Total Commitment
Share
Credit Agricole Corporate and Investment Bank
     33,000,000.00
13.20000%
Deutsche Bank AG, New York Branch
     30,000,000.00
12.00000%
DVB Bank SE
     28,000,000.00
11.20000%
ING Bank N.V.
     28,000,000.00
11.20000%
Siemens Financial Services, Inc.
     28,000,000.00
11.20000%
BTMU Capital Leasing & Finance, Inc.
     24,000,000.00
9.60000%
Key Equipment Finance
     20,000,000.00
8.00000%
Santander Bank, N.A.
     20,000,000.00
8.00000%
Fifth Third Bank
     18,000,000.00
7.20000%
The Huntington National Bank
     14,000,000.00
5.60000%
HSBC Bank USA, N.A.
        7,000,000.00
2.80000%
Total
   250,000,000.00
100.00000%
















106    Loan Agreement



--------------------------------------------------------------------------------




Schedule 4.01


ORGANIZATIONAL AND CAPITAL STRUCTURE




Borrower
Registered Holder
Percentage of LLC or Trust Interests Held by Registered Holder
PBF Rail Logistics Company LLC
PBF Transportation Company LLC
100%


107    Loan Agreement



--------------------------------------------------------------------------------




Schedule 5.02


REQUIRED CONSENTS, AUTHORIZATIONS, NOTICES AND FILINGS






None.

108    Loan Agreement



--------------------------------------------------------------------------------




Schedule 6.06


INSURANCE


See attached.

109    Loan Agreement



--------------------------------------------------------------------------------




Schedule 7.01


EXISTING DEBT


None.

110    Loan Agreement



--------------------------------------------------------------------------------




Schedule 7.07


INVESTMENTS




None.

111    Loan Agreement



--------------------------------------------------------------------------------




Schedule 10.01


NOTICE ADDRESSES; ADMINISTRATIVE AGENT’S OFFICE


If to PBF Rail Logistics Company LLC, to:


PBF Holding Company LLC
1 Sylvan Way, 2nd Floor
Parsippany, NJ 07054-3887
Attention: Jeffrey Dill
Telecopier No.: (973) 455-7562
Email:   jeffrey.dill@pbfenergy.com
with a copy to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Andres C. Mena, Esq. Telecopier No.:   (212) 446-4900
Email:   andres.mena@kirkland.com


If to Administrative Agent, to:


Credit Agricole Corporate and Investment Bank
SFI Agency and Middle Office
1301 Avenue of the Americas
New York, NY 10019


Attention: Justine Ventrelli


Facsimile: (917) 849-5054
Telephone: (212) 261-7886
E-mail: justine.ventrelli@ca-cib.com


If to Borrower Account Bank, to:


Wells Fargo Bank, National Association
Mail Address Code: D1129-072
301 South Tryon Street, 7th Floor
Charlotte, NC 28282-1915
Attn: DACA Team


Facsimile: (704) 374-4224


with a copy to:

112    Loan Agreement



--------------------------------------------------------------------------------






Wells Fargo Bank, National Association
Mail Address Code: C7300-061
1700 Lincoln Street, 6th Floor
Denver, CO 80203-4500
Attn: Christin Bogg


Facsimile: (303) 863-5196


If to Collateral Agent, to:


Deutsche Bank Trust Company Americas

60 Wall Street, 16th Floor
Mail Stop NYC 60-1630
New York, New York 10005


Attention: Trust & Agency Services – Project Finance, PBF Rail Logistics Company
LLC


Facsimile: (732) 578-4636

113    Loan Agreement



--------------------------------------------------------------------------------






Exhibit A


FORM OF NOTICE OF BORROWING




Credit Agricole Corporate and Investment Bank, as Administrative Agent
1301 Avenue of the Americas
New York, NY 10019
Attention: [__________]
[__________]
Attention: [__________]




Ladies and Gentlemen:


Reference is made to the Loan Agreement dated as of March 26, 2014 among PBF
Rail Logistics Company LLC, the banks and other lending institutions from time
to time party thereto, Credit Agricole Corporate and Investment Bank (“CA-CIB”),
as Administrative Agent, Deutsche Bank Trust Company Americas, as Collateral
Agent, CA-CIB, as Lead Arranger, Deutsche Bank AG, New York Branch, as
Syndication Agent, and DVB Bank SE, ING Bank NV and Siemens Financial Services,
Inc., as Co-Documentation Agents (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Loan Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in the Loan Agreement. This notice constitutes a Notice
of Borrowing pursuant to Section 2.02 of the Loan Agreement.


1.
The date of the Loan will be ______________.



2.
The aggregate principal amount of the Loan will be $_____________.



3.
The Eligible Railcars to be financed on the Funding Date are described on
Schedule A hereto, including the Appraised Value for each such Eligible Railcar,
the Purchase Price for each such Eligible Railcar, the aggregate Appraised Value
for all such Eligible Railcars and the aggregate Purchase Price for all such
Eligible Railcars.



4.
For each of the Eligible Railcars described on Schedule A hereto, the lesser of
(a) the Appraised Value of such Eligible Railcar and (b) the Purchase Price of
such Eligible Railcar is described on Schedule A hereto.



5.
The Advance Rate is [70/65]%.




114    Loan Agreement



--------------------------------------------------------------------------------




6.
Schedule A describes the Dollar amount equal to the product of (4) and (5) for
each Eligible Railcar described on Schedule A hereto (for each such Eligible
Railcar, the “Borrowing Base”).



7.
The interest rate applicable to the Loan pursuant to Section 2.05(a) of the Loan
Agreement shall be [One Month LIBOR/ Corporate Base Rate].



8.
All search reports (or oral confirmation thereof) as of a recent date from all
public offices (including, without limitation, the STB and the Office of the
Registrar General of Canada) in which a filing or recording is required or would
be effective to perfect a Lien on the interests of the Borrower in such Eligible
Railcar are attached hereto as Schedule B.



Attached hereto is the pledge of all Eligible Railcars referred to in paragraph
3 above.






PBF RAIL LOGISTICS COMPANY LLC


By:___________________________
Name:
Title:

115    Loan Agreement



--------------------------------------------------------------------------------




SCHEDULE A TO NOTICE OF BORROWING


SCHEDULE OF RAILCARS


            
[pbfrailloanagreementimage1.gif]

























116    Loan Agreement



--------------------------------------------------------------------------------






SCHEDULE B TO NOTICE OF BORROWING


SEARCH REPORTS





117    Loan Agreement



--------------------------------------------------------------------------------




      
Exhibit B


FORM OF LOAN NOTE


THIS NOTE HAS NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR PURSUANT TO THE SECURITIES LAWS OF ANY STATE.
ACCORDINGLY, THIS NOTE MAY NOT BE SOLD UNLESS EITHER REGISTERED UNDER THE ACT
AND SUCH APPLICABLE STATE LAWS, OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.
Principal Sum: $_____________________
_________ __, 20__
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ (the “Lender”) or its registered assigns for its account,
at the office of Credit Agricole Corporate and Investment Bank (the
“Administrative Agent”) as set forth in that certain Loan Agreement dated as of
March 26, 2014 among PBF Rail Logistics Company LLC, the banks and other lending
institutions from time to time party thereto, Credit Agricole Corporate and
Investment Bank (“CA-CIB”), as Administrative Agent, Deutsche Bank Trust Company
Americas, as Collateral Agent, CA-CIB, as Lead Arranger, Deutsche Bank AG, New
York Branch, as Syndication Agent, and DVB Bank SE, ING Bank NV and Siemens
Financial Services, Inc., as Co-Documentation Agents (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Loan Agreement”), the Principal Sum set forth above (or such lesser amount as
shall equal the aggregate unpaid principal amount of all Loans made by the
Lender to the Borrower under the Loan Agreement), in lawful money of the United
States of America and in immediately available funds, on the dates and in the
principal amounts provided in the Loan Agreement, and to pay interest on the
unpaid principal amount of such Loan, at such office, in like money and funds,
for the period commencing on the date of such Loan until such Loan shall be paid
in full, at the rates per annum and on the dates provided in the Loan Agreement.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, payable on demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the rates per
annum set forth in the Loan Agreement.


This Note is one of the Notes referred to in the Loan Agreement and evidences
the Loans made by the Lender thereunder. Capitalized terms used in this Note and
not otherwise defined shall have the respective meanings assigned to them in the
Loan Agreement and the terms and conditions of the Loan Agreement are expressly
incorporated herein and made a part hereof.


The Loan Agreement provides for the acceleration of the maturity of the Loans
evidenced by this Note upon the occurrence of certain events (and for payment of
collection costs in connection therewith) and for prepayments of the Loans upon
the terms and conditions specified therein. In the event this Note is not paid
when due at any stated or accelerated maturity, the Borrower agrees to pay, in
addition to the principal and interest, all costs of collection, including
reasonable attorney fees, in each case as provided in the Loan Agreement.



118    Loan Agreement



--------------------------------------------------------------------------------




The date, amount and interest rate of each Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, if the Lender so elects in connection
with any transfer or enforcement hereof, endorse on the reverse side of this
Note or on the schedule attached hereto and made a part hereof appropriate
notations to evidence the foregoing information with respect to each outstanding
Loans evidenced hereby; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Loan Agreement or under
this Note in respect of the Loans to be evidenced by this Note, and each such
recordation or endorsement shall be prima facie evidence of such information.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


This Note and the Loans evidenced hereby may be transferred in whole or in part
only by registration of such transfer on the Register maintained for such
purpose by or on behalf of the Borrower as provided in Section 10.06(d) of the
Loan Agreement.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.



119    Loan Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
date first above written.


PBF RAIL LOGISTICS COMPANY LLC
By:     
Name:
Title:

120    Loan Agreement



--------------------------------------------------------------------------------




LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount of Loan
Amount
of Principal
Repaid
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




121    Loan Agreement



--------------------------------------------------------------------------------




Exhibit C


FORM OF ASSIGNMENT AND ACCEPTANCE
Reference is made to the Loan Agreement dated as of March 26, 2014 among PBF
Rail Logistics Company LLC, the banks and other lending institutions from time
to time party thereto, Credit Agricole Corporate and Investment Bank (“CA-CIB”),
as Administrative Agent, Deutsche Bank Trust Company Americas, as Collateral
Agent, CA-CIB, as Lead Arranger, Deutsche Bank AG, New York Branch, as
Syndication Agent, and DVB Bank SE, ING Bank NV and Siemens Financial Services,
Inc., as Co-Documentation Agents (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Loan Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in the Loan Agreement.
The “Assignor” and the “Assignee” referred to on Schedule 1 agree as follows:
1.    The Assignor hereby sells and assigns, without recourse, to the Assignee,
and the Assignee hereby purchases and assumes, without recourse, from the
Assignor, effective as of the effective date of the assignment as designated in
paragraph 4 below (the “Effective Date”), the interests set forth on Schedule 1
hereto (collectively, the “Assigned Interest”) in the Assignor’s rights and
obligations under the Loan Agreement, including, without limitation, (i) the
interests set forth on Schedule 1 hereto in the Commitment Percentage of the
Assignor on the Effective Date, and (ii) the Loans owing to the Assignor in
connection with the Assigned Interest which are outstanding on the Effective
Date. The purchase of the Assigned Interest shall be at __% of par and periodic
payments made with respect to the Assigned Interest which (i) accrued prior to
the Effective Date shall be remitted to the Assignor and (ii) accrue from and
after the Effective Date shall be remitted to the Assignee. From and after the
Effective Date, the Assignee, if it is not already a Lender under the Loan
Agreement, shall become a “Lender” for all purposes of the Loan Agreement and
the other Loan Documents and, to the extent of such assignment, the assigning
Lender shall be relieved of its obligations under the Loan Agreement.
2.    The Assignor: (i) represents and warrants that it is the legal and
beneficial owner of the Assigned Interest being assigned by it hereunder and
that such Assigned Interest is free and clear of any adverse claim; (ii) makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement, any of the other Loan Documents or any other instrument or document
furnished pursuant thereto, or for the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Agreement, any of
the other Loan Documents or any other instrument or document furnished pursuant
thereto or the financial condition of the Borrower or the performance or
observance by the Borrower or other Person of any of its obligations under the
Loan Agreement, any of the other Loan Documents or any other instrument or
document furnished pursuant thereto; and (iii) attaches the Note(s) held by the
Assignor (if any) and

122    Loan Agreement



--------------------------------------------------------------------------------




requests that the Administrative Agent exchange such Note(s) for [a] new Note(s)
payable to the order of the Assignee in the amount specified on line (j) of
Schedule 1, and to the order of the Assignor in the amounts, if any, specified
on line (i) of Schedule 1.
3.    The Assignee: (i) confirms that it is an Eligible Assignee; (ii)
represents and warrants that it is legally authorized to enter into this
Assignment and Acceptance; (iii) confirms that it has received a copy of the
Loan Agreement, the other Loan Documents, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 of the Loan
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance; (iv) agrees that it will, independently and without reliance upon
the Administrative Agent, the Collateral Agent, Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Agreement and the other Loan Documents; (v) appoints and
authorizes each of the Administrative Agent and the Collateral Agent to take
such action on its behalf and to exercise such powers under the Loan Agreement
or any other Loan Document as are delegated to each of the Administrative Agent
and the Collateral Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (vi) represents and warrants that it has
delivered the applicable tax forms described in Section 3.01(e) of the Loan
Agreement in accordance with such Section; and (vii) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Loan Agreement and the other Loan Documents are required to be performed by it
as a Lender.
4.    Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance
shall be the date of acceptance hereof by the Administrative Agent, unless
otherwise specified on Schedule 1.
5.    Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date (i) the Assignee shall be a party to the Loan Agreement and, to
the extent provided in this Assignment and Acceptance, have the obligations,
rights and benefits of a Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Loan Agreement.
6.    Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Loan Agreement and the Notes in respect of the interests assigned hereby
(including, without limitation, all payments of principal, interest, Commitment
Fees and other fees with respect thereto) to the Assignee. The Assignor and
Assignee shall make all appropriate adjustments in payments under the Loan
Agreement and the Notes for periods prior to the Effective Date directly between
themselves.
7.    This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York. This Assignment and
Acceptance

123    Loan Agreement



--------------------------------------------------------------------------------




may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.
8.    This Assignment and Acceptance shall be effective only upon consent of the
Administrative Agent (and, if applicable, the Borrower) and delivery to the
Administrative Agent of this Assignment and Acceptance, together with the
processing fee payable pursuant to Section 10.06(b)(iii) of the Loan Agreement
in connection herewith and recordation in the Register pursuant to
Section 10.06(d) of the Loan Agreement of the terms hereof.
9.    Attached hereto as Schedule 2 is all contact, address, account and other
administrative information relating to the Assignee.
[Signature Page to Follow]

124    Loan Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed by their officers thereunto duly authorized as of
the date specified thereon.
[                         ], as Assignor
By: ____________________________________
Name:
Title:
[Tax forms required by    [                         ], as Assignee
Section 3.01(e) of the
Loan Agreement included]
By: ____________________________________
Name:
Title:
CONSENTED TO [include to the extent required under the Loan Agreement]:
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Administrative Agent
By: ____________________________________
Name:
Title:
PBF RAIL LOGISTICS COMPANY LLC,
as Borrower
By: ____________________________________
Name:
Title:



125    Loan Agreement



--------------------------------------------------------------------------------




SCHEDULE 1 TO ASSIGNMENT AND ACCEPTANCE


(a)    Date of Assignment:    __________________
(b)    Legal Name of Assignor: ______________________________
(c)    Legal Name of Assignee: ______________________________
(d)    Effective Date of Assignment: __________________
(e)
Commitment Percentage Assigned (expressed as a ______________%
percentage set forth to at least 8 decimals)

(f)
Commitment Percentage of Assignee after giving effect to ______________%
this Assignment and Acceptance as of the Effective Date
(set forth to at least 8 decimals)

(g)
Commitment Percentage of Assignor after giving effect to ______________%
this Assignment and Acceptance as of the Effective Date
(set forth to at least 8 decimals)

(h)
Commitment Amount as of Effective Date $___________

(i)
Dollar Amount of Assignor’s Commitment Percentage as of $___________
the Effective Date (the amount set forth in (h) multiplied by
the percentage set forth in (g))

(j)
Dollar Amount of Assignee’s Commitment Percentage as of $___________
the Effective Date (the amount set forth in (h) multiplied by
the percentage set forth in (f))


126    Loan Agreement



--------------------------------------------------------------------------------




SCHEDULE 2 TO ASSIGNMENT AND ACCEPTANCE
Administrative Details
(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)







127    Loan Agreement



--------------------------------------------------------------------------------




Exhibit D-1


FORM OF OPINION OF COUNSEL FOR THE BORROWER/PBF HOLDINGS/PBF TRANSPORTATION
COMPANY LLC AND THE TSA GUARANTORS


[See attached]

128    Loan Agreement



--------------------------------------------------------------------------------


















March [ ], 2014
To the Agent, the Collateral Agent
and each of the Lenders under the Loan Agreement
(referred to below) on the date hereof (the “Lenders”):
Re:
Loan Agreement dated as of March [ ], 2014, by and among PBF Rail Logistics
Company LLC, a Delaware limited liability company (the “Borrower”), the banks
and other lending institutions from time to time party thereto (the “Lenders”),
Credit Agricole Corporate and Investment Bank (“CA-CIB”), in its capacity as
Administrative Agent for the Lenders (in such capacity, and together with its
successors and assigns, the “Agent”), Deutsche Bank Trust Company Americas, in
its capacity as Collateral Agent for the Protected Parties referred to therein
(in such capacity, and together with its successors and assigns, the “Collateral
Agent”), CA-CIB, as Lead Arranger (in such capacity, the “Lead Arranger”),
Deutsche Bank AG, as Syndication Agent (in such capacity, the “Syndication
Agent”), and [_____], [_____] and [_____], as Co-Documentation Agents (in such
capacity, the “Co-Documentation Agents”) (such loan agreement herein referred to
as the “Loan Agreement”)

Ladies and Gentlemen:
We are issuing this opinion letter in our capacity as counsel to and at the
request of the Borrower in respect of the Loan Agreement. The Borrower, PBF
Holding Company LLC, a Delaware limited liability company (“Holdings”), Delaware
City Refining Company LLC, a Delaware limited liability company (“Delaware
City”), Paulsboro Refining Company LLC, a Delaware limited liability company
(“Paulsboro”), Toledo Refining Company LLC, a Delaware limited liability company
(“Toledo” and together with Delaware City and Paulsboro, the “TSA Guarantors”)
and PBF Transportation Company LLC, a Delaware limited liability company
(“Parent”) are collectively referred to herein as the “Credit Parties”.
The opinions expressed herein are being provided pursuant to Section 4.01(d) of
the Loan Agreement. Capitalized terms used but not otherwise defined herein
shall have the meanings given to such terms in the Loan Agreement (with
references herein to the Loan Agreement and each

129    Loan Agreement



--------------------------------------------------------------------------------




document defined therein meaning the Loan Agreement and each such document as
executed and delivered on the date hereof). The Lenders and the Agent are
sometimes referred to in this opinion letter as “you”.
In connection with the preparation of this letter, we have, among other things,
reviewed executed counterparts of:
(a)
the Loan Agreement;

(b)
[the Notes delivered to the Lenders on the date hereof];

(c)
the Security Agreement;

(d)
the TSA; and

(e)
[the TSA Guaranty].

We have also reviewed [unfiled/acknowledgement] copies of UCC Form‑1 Financing
Statements naming each of Parent and the Borrower, as debtor, and the [Agent or
Collateral Agent], as secured party, copies of which are attached hereto on
Exhibit 1 (the “Delaware Financing Statements”) to be filed in the Uniform
Commercial Code filing office of the Secretary of State of Delaware (the
“Delaware UCC Filing Office”).
References in this opinion letter to the “New York UCC” mean the Uniform
Commercial Code as in effect on the date hereof in the State of New York. For
purposes hereof, (a) the documents listed in items (a) through ([e]) above (each
in the form reviewed by us for purposes of this opinion letter) are called the
“Operative Documents”. The term “Organizational Documents” whenever used in the
letter means the certificates of formation and the limited liability company
agreements of each Credit Party, as in effect on the date hereof.
Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this opinion letter, we advise you, and with respect to
each legal issue addressed in this opinion letter, it is our opinion, that:
1.
Each of the Credit Parties is a limited liability company existing and in good
standing under the Delaware Limited Liability Company Act (“DLLCA”). For
purposes of this opinion, we have relied exclusively upon certificates issued by
a governmental authority in the relevant jurisdiction, and such opinions are not
intended to provide any conclusion or assurance beyond that conveyed by those
certificates.

2.
Each of the Credit Parties has the limited liability company power to execute,
deliver and perform its obligations under the Operative Documents to which it is
a party.

3.
Each of the Credit Parties has taken the limited liability company action
necessary to authorize its execution, delivery and performance of the Operative
Documents to which it is a party.

4.
Each Operative Document has been duly executed and delivered on behalf of each
Credit Party that is a party thereto.


130    Loan Agreement



--------------------------------------------------------------------------------




5.
Each of the Operative Documents is a valid and binding obligation of each Credit
Party that is a party thereto and is enforceable against such Credit Party in
accordance with its terms.

6.
The execution and delivery by any Credit Party of the Operative Documents to
which it is a party, and the performance by any Credit Party of the Operative
Documents to which it is a party, and the granting of any security interests
pursuant to the Security Agreement to which it is a party, will not (i)
constitute a violation of the Organizational Documents of such Credit Party,
(ii) constitute a violation of any applicable provision of existing State of New
York law or United States federal statutory law or published governmental
regulation applicable to such Credit Party, in each case to the extent covered
by this opinion letter, or of any applicable provision of the DLLCA, or (iii)
result in a violation of, or result in the creation of any lien upon or security
interest in any Credit Party’s properties pursuant to the terms of, any
agreement or instrument identified on Exhibit 2 attached hereto, provided that
we express no opinion with respect to breaches, violations or defaults under any
cross-default provision or with respect to any financial covenants or tests in
any such agreement or instrument.

7.
No consent, approval, authorization or order of, or filing with, any United
States federal or New York governmental authority or body or any Delaware
governmental agency or body acting pursuant to the DLLCA is required in order
for any Credit Party to obtain the right to execute and deliver, or perform its
obligations under, any Operative Document to which it is a party, except for (i)
those obtained or made prior to the date hereof, (ii) filings required for the
perfection of security interests granted under the Security Agreement or to
release existing liens, (iii) consents, approvals, authorizations, orders or
filings required in connection with the ordinary course of conduct by the Credit
Parties of their respective businesses and ownership or operation by the Credit
Parties of their respective assets in the ordinary course of business (as to
which we express no opinion), (iv) those that may be required under federal
securities laws and regulations or state “blue sky” laws and regulations (as to
which we express no opinion) or any other laws, regulations or governmental
requirements which are excluded from the coverage of this opinion letter and (v)
consents, approvals, authorizations, orders or filings that may be required by
any banking, insurance or other regulatory statutes to which you may be subject
(as to which we express no opinion).

8.
The Security Agreement creates a valid security interest in favor of the Agent,
for the benefit of the Secured Parties in the “Collateral” (as defined in the
Security Agreement) of each Credit Party which is a party thereto described
therein in which a security interest may be created under Article 9 of the New
York UCC (the “Code Collateral”).

9.
Upon the filing in the Delaware UCC Filing Office of the Delaware Financing
Statements, together with the payment of all filing and recordation fees
associated therewith, the [Agent and the Collateral Agent] will have a perfected
security interest (for the benefit of the Secured Parties) in that portion of
the Code Collateral in which a security interest can be perfected by the filing
of a Uniform Commercial Code financing statement in the Delaware UCC Filing
Office.

10.
[Upon delivery to the Collateral Agent for the benefit of the Secured Parties in
the State of Delaware of the certificates identified on Exhibit 3 attached
hereto (the “Pledged Securities”, indorsed in blank or to the Collateral Agent
by an effective indorsement or accompanied by membership powers with respect
thereto indorsed in blank by an effective indorsement, the Collateral Agent will
have a perfected security interest (for the benefit of the Secured Parties)


131    Loan Agreement



--------------------------------------------------------------------------------




in the Pledged Securities under the New York UCC to the extent they are
“securities” (as such term is defined in Section 8-102(a)(15) of the New York
UCC). Assuming neither the Collateral Agent nor any Secured Party has notice of
any adverse claim (as such term is defined in Section 8-102(a)(1) of the New
York UCC) to the Pledged Securities, the Collateral Agent will acquire the
security interest in the Pledged Securities for the benefit of the Secured
Parties free of any adverse claim (as such term is defined in Section
8-102(a)(1) of the New York UCC).]
11.
Assuming application of the proceeds of the Loans as contemplated by the Loan
Agreement and, for purposes of Regulation X of the Board of Governors of the
Federal Reserve System, no Lender or Agent is subject to Regulation T of the
Board of Governors of the Federal Reserve System, the execution and delivery of
the Loan Agreement by the Borrower and the making of the Loans under the Loan
Agreement will not violate Regulation U or X of the Board of Governors of the
Federal Reserve System.

With your consent, we have assumed for purposes of this letter and the opinions
herein:
(a) that each document we have reviewed for purposes of this letter is accurate
and complete, each such document that is an original is authentic, each such
document that is a copy conforms to an authentic original, and all signatures on
each such document are genuine, and that all natural persons who have signed any
document have the legal capacity to do so;
(b) that each Operative Document and every other agreement we have examined for
purposes of this letter has been duly authorized, executed and delivered by the
parties thereto and constitutes a valid and binding obligation of each party to
that document, enforceable against each such party in accordance with its
respective terms and that each such party has satisfied all legal requirements
that are applicable to such party to the extent necessary to entitle such party
to enforce such agreement and that each party to any Operative Document is in
good standing and duly incorporated or organized under the laws of its
jurisdiction of organization (except that we make no such assumption in this
paragraph (b) with respect to the Credit Parties);
(c) there are no agreements or understandings among the parties, written or oral
(other than the Operative Documents), and there is no usage of trade or course
of prior dealing among the parties that would, in either case, define,
supplement or qualify the terms of the Operative Documents; and
(d) that the status of the Operative Documents as legally valid and binding
obligations of the parties is not affected by any (i) breaches of, or defaults
under, agreements or instruments, (ii) violations of statutes, rules,
regulations or court or governmental orders, or (iii) failures to obtain
required consents, approvals or authorizations from, or make required
registrations, declarations or filings with, governmental authorities, provided
that we make no such assumption to the extent we have opined as to such matters
with respect to the Credit Parties herein.
In addition, for purposes of this letter and the opinions herein we have also
assumed with your consent: (i) each Credit Party has the requisite rights to any
Collateral existing on the date hereof and will have the requisite rights to
each item of Collateral arising after the date hereof, (ii) value (as defined in
Section 1-201(44) of the New York UCC) has been given by you to the Credit
Parties for the security interests and other rights in and assignments of
Collateral described in or

132    Loan Agreement



--------------------------------------------------------------------------------




contemplated by the Operative Documents, (iii) any Pledged Securities issued by
an issuer not organized under the laws of one of the states of the United States
or the District of Columbia are “certificated securities” within the meaning of
Section 8-102(a)(4) of the New York UCC, (iv) all Deposit Accounts are “deposit
accounts” within the meaning of Section 9-102(a)(29) of the New York UCC; (v)
all Depositary Banks are “banks” within the meaning of Section 1-201(4) of the
New York UCC; (vi) all Securities Intermediaries are “securities intermediaries”
within the meaning of Section 8-102(a)(14) of the New York UCC, (vii) all
Securities Accounts are “securities accounts” within the meaning of Section
8-501 of the New York UCC and (viii) all information regarding the secured party
on the Delaware Financing Statements is accurate and complete in all respects.
In preparing this letter, we have relied without any independent verification
upon: (i) information contained in certificates obtained from governmental
authorities; (ii) factual information represented to be true in the Operative
Documents; (iii) factual information provided to us in a support certificate
signed by each of the Credit Parties; and (iv) factual information we have
obtained from such other sources as we have deemed reasonable; and we have
examined the originals or copies certified to our satisfaction, of such
Organizational Documents and other limited liability company records of the
Credit Parties as we deem necessary for or relevant to our opinions. We have
assumed without investigation that the information upon which we have relied is
accurate and does not omit disclosures necessary to prevent such information
from being misleading.
The terms “knowledge,” “actual knowledge” and “aware” whenever used in this
letter with respect to our firm mean conscious awareness at the time this letter
is delivered on the date it bears by the following Kirkland & Ellis LLP lawyers
who are the only lawyers at Kirkland & Ellis LLP that have had significant
involvement with the negotiation or preparation of the Operative Documents
(herein called our “Designated Transaction Lawyers”): Andres Mena and David
Tarr.
Each opinion (an “enforceability opinion”) in this letter that any particular
contract is a valid and binding obligation, is enforceable in accordance with
its terms or creates a security interest is subject to: (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and judicially
developed doctrines in this area such as substantive consolidation and equitable
subordination; (ii) the effect of general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity); (iii) an
implied covenant of good faith and fair dealing; and (iv) other commonly
recognized statutory and judicial constraints on enforceability including
statutes of limitations. “General principles of equity” include but are not
limited to: principles limiting the availability of specific performance and
injunctive relief; principles which limit the availability of a remedy under
certain circumstances where another remedy has been elected; principles
requiring reasonableness, good faith and fair dealing in the performance and
enforcement of an agreement by the party seeking enforcement; principles which
may permit a party to cure a material failure to perform its obligations; and
principles affording equitable defenses such as waiver, laches and estoppel.
Each enforceability opinion is also subject to the qualification that certain
provisions of the Operative Documents may not be enforceable in whole or in
part, although the inclusion of such provisions does not render the Operative
Documents invalid, and the Operative Documents and the

133    Loan Agreement



--------------------------------------------------------------------------------




law of the State of New York contain adequate remedial provisions for the
practical realization of the rights and benefits afforded thereby.
Each enforceability opinion is further subject to the effect of rules of law
that may render guaranties or other similar instruments or agreements
unenforceable under circumstances where your actions, failures to act or
waivers, amendments or replacement of the Operative Documents (i) so radically
change the essential nature of the terms and conditions of the guaranteed
obligations and the related transactions that, in effect, a new relationship has
arisen between you and the Credit Parties which is substantially and materially
different from that presently contemplated by the Operative Documents, (ii)
release the primary obligor, or (iii) impair the guarantor’s recourse against
the primary obligor.
We also express no opinion regarding the enforceability of any “fraudulent
conveyance or fraudulent transfer savings clauses” and any similar provisions in
any Operative Document, to the extent such provisions purport to limit the
amount of the obligations of any party or the right to contribution of any other
party with respect to such obligations.
We render no opinion regarding the validity, binding effect or enforceability of
any Operative Document with respect to any Credit Party to the extent such
Operative Document involves any obligation (including any guaranty) of such
Credit Party with respect to any “swap” (as such term is defined in the
Commodity Exchange Act) if such Credit Party is not an “eligible contract
participant” (as such term is defined in the Commodity Exchange Act) at the time
such obligation is incurred by such Credit Party.
We render no opinion with regard to usury or other laws limiting or regulating
the maximum amount of interest that may be charged, collected, received or
contracted for other than the internal laws of the State of New York, and
without limiting the foregoing, we expressly disclaim any opinion as to the
usury or other such laws of any other jurisdiction (including laws of other
states made applicable through principles of Federal preemption or otherwise)
which may be applicable to the transactions contemplated by the Operative
Documents.
Our opinions regarding the creation and perfection of security interests are
subject to the effect of (i) the limitations on the existence and perfection of
security interests in proceeds resulting from the operation of Section 9-315 of
the New York UCC and (ii) certain provisions of the Bankruptcy Code, including
Section 547 with respect to preferential transfers and Section 552 with respect
to any Collateral acquired by a Credit Party subsequent to the commencement of a
case under the Bankruptcy Code with respect to such Credit Party.
We express no opinion [(i) as to the priority of any security interest, except
as provided in opinion paragraph 10, (ii) as to what law governs perfection of
the security interests granted in the Collateral, except as provided in opinion
paragraph 10, (iii)] regarding the perfection of any security interest in money,
letter of credit rights, Collateral of a type represented by a certificate of
title, any property for which a federal statute or treaty provides for
registration or specifies a place of filing different from that specified in
Section 9-501 of any applicable Uniform Commercial Code, commercial tort claims,
crops, farm products, timber to be cut, as-extracted collateral, or consumer

134    Loan Agreement



--------------------------------------------------------------------------------




goods and (iv) the effectiveness of any supergeneric description of the
Collateral in the Security Agreement.
Nothing contained in this letter covers or otherwise addresses any of the
following types of provisions which may be contained in the Operative Documents:


(i) provisions mandating contribution towards judgments or settlements among
various parties;


(ii) waivers of benefits and rights to the extent they cannot be waived under
applicable law;


(iii) provisions providing for penalties, liquidated damages, acceleration of
future amounts due (other than principal) without appropriate discount to
present value, late charges, prepayment charges, interest upon interest, or
increased interest rates upon default;


(iv) provisions which might require indemnification or contribution in violation
of general principles of equity or public policy, including, without limitation,
indemnification or contribution obligations which arise out of the failure to
comply with applicable state or federal securities laws;


(v) agreements to submit to the jurisdiction of any particular court or other
governmental authority (either as to personal or subject matter jurisdiction),
except to the extent such submission to the courts of the State of New York is
made in compliance with the statutory laws of the State of New York; provisions
restricting access to courts; waiver of service of process requirements which
would otherwise be applicable; waiver of the right to a jury trial and
provisions otherwise purporting to affect the jurisdiction and venue of courts;
 
(vi) choice-of-law provisions, except to the extent such choice of law of New
York law as the governing law is made in compliance with the statutory laws of
the State of New York;


(vii) provisions regarding arbitration;


(viii) provisions that authorize you to set off and apply any deposits at any
time held, and any other indebtedness at any time owing, by you to or for the
account of the Company, or


(ix) requirements in the Operative Documents specifying that provisions thereof
may only be waived in writing.


Except as expressly otherwise set forth in this letter, our advice on every
legal issue addressed in this letter is based exclusively on the internal laws
of the State of New York or the Federal law of the United States which, in each
case, in our experience is generally applicable both to general business
organizations which are not engaged in regulated business activities and to
transactions of the type contemplated in the Operative Documents between the
Credit Parties, on the one hand, and you, on the other hand (but without our
having made any special investigation as to any other laws), except that we
express no opinion or advice as to any law or legal issue (a) which might be

135    Loan Agreement



--------------------------------------------------------------------------------




violated by any misrepresentation or omission or a fraudulent act, or (b) to
which any Credit Party may be subject as a result of your legal or regulatory
status, your sale or transfer of the Loans or interests therein or your
involvement in the transactions contemplated by the Operative Documents.
Our opinions in paragraphs 8 and 9 are limited to Article 9 of the New York UCC,
or Article 9 of the Uniform Commercial Code as adopted in Delaware, as the case
may be, and our opinions in paragraph 10 are limited to Articles 8 and 9 of the
New York UCC.
For purposes of the opinion expressed in paragraph 9, we have reviewed the
statutory provisions of the Uniform Commercial Code as adopted in Delaware, as
set forth in the Commerce Clearing House, Inc. Secured Transactions Guide as
supplemented through March 11, 2014 (the “Guide”) and, with respect to such
Delaware Credit Parties, our opinion in such paragraph 9 is based solely on such
review and on the assumption that such statutory provisions are given the same
interpretation and application in Delaware as the corresponding provisions of
the New York Uniform Commercial Code are given in New York.
For purposes of paragraphs 1 through 4 and 6(i) our opinions are based on the
DLLCA (without regard to judicial interpretation thereof or rules or regulations
promulgated thereunder), as published by Aspen Publishers, Inc., as supplemented
through February, 2014. We note however that we are not admitted to practice law
in the State of Delaware, and without limiting the forgoing we expressly
disclaim any opinions regarding Delaware contract law or general Delaware law
that may be incorporated expressly or by operation of law into the DLLCA or into
any Organizational Document entered into pursuant thereto.
None of the opinions or other advice contained in this letter considers or
covers: (i) any federal or state securities (or “blue sky”) laws or regulations
or Federal Reserve Board margin regulations (other than our opinion in paragraph
11) or (ii) federal or state antitrust and unfair competition laws and
regulations, pension and employee benefit laws and regulations, compliance with
fiduciary duty requirements, federal and state environmental, land use and
subdivision, tax, racketeering (e.g., RICO), health and safety (e.g., OSHA), and
labor laws and regulations, federal and state laws, regulations and policies
concerning national and local emergency, possible judicial deference to acts of
sovereign states and criminal and civil forfeiture laws, and other federal and
state statutes of general application to the extent they provide for criminal
prosecution (e.g., mail fraud and wire fraud statutes).
We also express no opinion regarding any laws relating to terrorism or money
laundering, including Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) (the “Terrorism Executive Order”) or any related enabling
legislation or any other similar executive order (collectively with the
Terrorism Executive Order, the “Executive Orders”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”), any
sanctions and regulations promulgated under authority granted by the Trading
with the Enemy Act, 50 U.S.C. App. 1-44, as amended from time to time, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, as amended
from time to time, the Iraqi Sanctions Act, Publ. L. No. 101-513; United Nations
Participation Act, 22 U.S.C. § 287c, as amended from time to time, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349 aa-9,
as amended from time to time, The

136    Loan Agreement



--------------------------------------------------------------------------------




Cuban Democracy Act, 22 U.S.C. §§ 6001-10, as amended from time to time, The
Cuban Liberty and Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 2339b, as
amended from time to time, and The Foreign Narcotics Kingpin Designation Act,
Publ. L. No. 106-120, as amended from time to time.
We express no opinion as to what law might be applied by any other courts to
resolve any issue addressed in this letter. We advise you that issues addressed
by this letter may be governed in whole or in part by other laws, but we express
no opinion as to whether any relevant difference exists between the laws upon
which our opinions are based and any other laws which may actually govern.
This opinion letter speaks as of the time of its delivery on the date it bears.
We do not assume any obligation to provide you with any subsequent opinion or
advice by reason of any fact about which our Designated Transaction Lawyers did
not have actual knowledge at that time, by reason of any change subsequent to
that time in any law covered by any of our opinions, or for any other reason.
You may rely upon this letter only for the purpose served by the provision in
the Loan Agreement cited in the second paragraph of this opinion letter in
response to which it has been delivered. Without our written consent: (i) no
person other than you may rely on this opinion letter for any purpose; (ii) this
opinion letter may not be cited or quoted in any financial statement,
prospectus, private placement memorandum or other similar document; (iii) this
opinion letter may not be cited or quoted in any other document or communication
which might encourage reliance upon this opinion letter by any person or for any
purpose excluded by the restrictions in this paragraph; and (iv) copies of this
opinion letter may not be furnished to anyone for purposes of encouraging such
reliance. Notwithstanding the foregoing, financial institutions which
subsequently become Lenders in accordance with the terms of Section 10.06 of the
Loan Agreement may rely on this opinion letter as of the time of its delivery on
the date hereof as if this letter were addressed to them.
Sincerely,







137    Loan Agreement



--------------------------------------------------------------------------------




EXHIBIT 1
UCC Financing Statements

138    Loan Agreement



--------------------------------------------------------------------------------




EXHIBIT 2
Contracts
1.    Second Amended and Restated Revolving Credit Agreement dated as of October
26, 2012 (as amended, amended and restated, supplemented or otherwise modified
from time to time) among Holdings and the TSA Guarantors, as borrowers, the
subsidiary guarantors, the lenders party thereto, UBS Securities LLC, Morgan
Stanley Senior Funding, Inc., Deutsche Bank Securities, Inc. and Credit Suisse,
as joint lead arrangers, Morgan Stanley Senior Funding, Inc., as
co-documentation agent, UBS Securities LLC, as co-documentation agent and as
co-syndication agent, Credit Suisse AG, Cayman Islands Branch, as co-syndication
agent, UBS Loan Finance LLC, as swingline lender, UBS AG, Stamford Branch, as
issuing bank, as administrative agent for the lenders, the secured parties and
the issuing bank, and as co-collateral agent, Deutsche Bank Trust Company
Americas, as co-collateral agent and as co-documentation agent, and Wells Fargo
Bank, NA, as co-collateral agent.
2.     Indenture, dated as of February 9, 2012, among Holdings, PBF Finance
Corporation, a Delaware corporation, the Guarantors listed on the signature
pages thereto, Wilmington Trust, National Association, as Trustee and Deutsche
Bank Trust Company Americas as Paying Agent, Registrar, Transfer Agent,
Authenticating Agent and Notes Collateral Agent.

139    Loan Agreement



--------------------------------------------------------------------------------




EXHIBIT 3
Pledged Securities]
Issuer
Holder
Certificate No.
No. of Shares or Interests
PBF Rail Logistics LLC
PBF Transportation Company LLC
[__]
[__]






140    Loan Agreement



--------------------------------------------------------------------------------




Exhibit D-2




FORM OF OPINION OF SPECIAL STB COUNSEL FOR THE BORROWER


[See attached]









141    Loan Agreement



--------------------------------------------------------------------------------








March [__], 2014


Credit Agricole Corporate and Investment Bank, Administrative Agent under the
Loan Agreement
described below
1301 Avenue of the Americas
New York, NY 10019




Re:
Loan Agreement, dated as of March [__], 2014, by and among PBF Rail Logistics
Company LLC, a Delaware limited liability company (the “Borrower”), the Lenders
party thereto, Credit Agricole Corporate and Investment Bank, as Administrative
Agent (the “Administrative Agent”), and [____________] as Collateral Agent (the
“Collateral Agent”), JPMorgan Chase Bank, N.A., as Syndication Agent, and Credit
Agricole Corporate and Investment Bank, as Lead Arranger (the “Loan Agreement”)





Ladies and Gentlemen:


We have acted as special counsel to the Borrower referenced above. Unless
otherwise defined herein, or the context otherwise requires, all capitalized
terms used herein shall have the meanings assigned to them in the Loan Agreement
and the Security Agreement, as defined in the Loan Agreement. This opinion is
rendered pursuant to Section 4.02(e) and (g) of the Loan Agreement, and is
subject to a number of definitions, qualifications, and limitations, all as more
particularly described herein.
A.Corporate Proceedings and Loan Documents. In rendering this opinion, we have
examined the following:
1.the Loan Agreement;
2.the Security Agreement;
3.the search result of the Rail Recordations of the STB relative to the Initial
Railcars, a copy of which is attached hereto as Exhibit A (the “Search Result”);
and
4.[the Memorandum of Security Agreement dated as of March [__], 2014, by and
among the Borrower, PBF Holding, the Collateral Agent, [_______], as the
Collection Bank, and the Administrative Agent, recorded in the Rail Recordations
of the STB, a copy of which is attached hereto as Exhibit B (the “Memorandum”).
The documents referred to in items 1 through 2 above, inclusive, are hereinafter
collectively referred to as the “Loan Documents,” and the documents referred to
in items 3 through 4 above, inclusive, are hereinafter collectively referred to
as the “Lien Documents.”
B.Reliance and Assumptions. In rendering this opinion, we have, with your
permission, relied solely on the Lien Documents as to factual matters. In
examining the Loan Documents and the Lien Documents, we have assumed without
investigation, verification or inquiry that:
1.All signatures of parties are genuine.
2.All natural persons are of legal capacity.
3.All documents submitted to us as originals are authentic.
4.All documents submitted to us as copies conform to the original documents.
5.Value has been and will be received by the Borrower as loans are funded in
accordance with the terms of the Loan Documents.

142    Loan Agreement



--------------------------------------------------------------------------------




6.Each the Search Result, Schedule 3.03 of the Security Agreement, and the
Memorandum contains an accurate and complete description of the Initial
Railcars.
7.No other Person holds or is claiming a Lien on the Initial Railcars the
perfection of which is made by means other than filing with the STB under 49
U.S.C. §11301(a).
8.The Initial Railcars constitute “railroad cars,” as that term is used in 49
U.S.C. §11301(a).
9.The Borrower has rights in the Initial Railcars, and the Collateral Agent has
been granted a valid security interest in the Initial Railcars, which security
interest has attached to the Initial Railcars.
10.Each of the Initial Railcars is intended for use related to interstate
commence.
11.The representations and warranties in the Loan Documents are true and
correct.
12.The statements contained in the Lien Documents are true and correct.
13.Each of the parties to the Loan Documents and the Memorandum, has the
appropriate capacity and is duly organized, validly existing, and in good
standing under the laws of its respective jurisdiction of organization.
14.Each of the parties to the Loan Documents and the Memorandum of Security
Agreement has the requisite organizational power and authority to execute,
deliver and perform the obligations of the Loan Documents and the Memorandum,
and each has duly executed and delivered the Loan Documents and the Memorandum
to which it is a party.
15.The Loan Documents are enforceable against all parties thereto.
16.All material terms and conditions of the relationship among the Borrower and
the other parties to the Loan Documents and the Memorandum are correctly and
completely reflected in the Loan Documents and the Memorandum, and there are no
oral or other written documents that would expand or otherwise modify the
respective rights and obligations of the parties set forth in the Loan Documents
and the Memorandum, or that would have an effect on the opinions expressed
herein.
17.There has been no waiver of any of the provisions of the Loan Documents or
the Memorandum by actions or conduct of the parties thereto or otherwise.


C.Opinions.    These opinions are based on and are limited to the relevant laws
of the United States of America. On the basis of the aforementioned Reliance and
Assumptions, and in reliance thereon, and subject to the Qualifications,
Limitations and Exclusions set forth below, we are of the opinion that:
1.The Collateral Agent has, for the benefit of the Secured Parties, a perfected
security interest in the Initial Railcars as described in the Memorandum in
which a security interest may be perfected under 49 U.S.C. §11301(a) by filing a
memorandum of security interest with the STB (the “Agent’s Perfected Security
Interest”). For purposes of our opinion in this paragraph C.1, we have assumed
that the Memorandum was filed with the STB on the date indicated thereon and has
not been amended or terminated.
2.There are no perfected Liens that are required be perfected pursuant 49 U.S.C.
§11301(a) by recordation at the STB on the Initial Railcars that have priority
over the Agent’s Perfected Security Interest.


D.Qualifications, Limitations and Exclusions. Our opinion is subject to the
following qualifications, limitations and exclusions:
1.For purposes of the opinions expressed in Paragraphs C.1 and C.2 above, we
have relied solely upon the Lien Documents, copies of which were delivered to
you. We have assumed that the Lien Documents have remained accurate from the
date thereof until the date hereof.

143    Loan Agreement



--------------------------------------------------------------------------------




2.We express no opinion with respect to any Collateral or the perfection of any
security interest in any Collateral other than the Initial Railcars, and we
express no opinion herein in respect of the perfection of any security interest
which perfection is not governed by or deemed to be governed by 49 U.S.C.
§11301(a).
3.This opinion letter is limited to the matters stated herein and no opinion may
be implied or inferred beyond those opinions expressly stated. The opinions
expressed herein are matters of professional judgment and not a guarantee of
result.
4.Paragraph headings used herein are for convenience of reference only and are
not to affect the construction of or to be taken into consideration in
interpreting this opinion.
5.The opinions expressed herein are solely for the benefit of the Administrative
Agent and the Lenders now and hereafter parties to the Loan Agreement
(hereinafter collectively referred to as the “Lender Parties”) in connection
with the transactions set forth in the Loan Documents and may not be relied upon
in any manner or for any other purpose by any other person.
6.The Lender Parties may rely upon the opinions expressed herein, without taking
steps to verify the conclusions reached, with respect to the specific legal
issues that the opinions affirmatively address. Neither the Lender Parties nor
any agent acting for them in connection with the Loan Documents may rely on the
opinions of the law firm of Scopelitis Garvin Light Hanson & Feary, P.C. (the
“Firm”) for any legal or other analysis beyond that set forth in this opinion.
7.Without the Firm’s prior written consent, this opinion may not be used or
relied upon by any other person, and may not be disclosed, quoted, filed with a
governmental agency or otherwise referred to except (a) to your bank examiners,
your legal counsel, the National Association of Insurance Commissioners,
auditors and professional advisers and any other Governmental Authority to which
you report or to which you are subject to review, and (b) as required by law or
pursuant to legal process.
8.This opinion speaks only as of its date. The Firm has no obligation to advise
the Lender Parties (or any third party) of changes of law or fact that occur
after the date of this opinion, even though the change may affect the legal
analysis, a legal conclusion or an informational confirmation in the opinion.
Questions or comments concerning this opinion should be directed to [_____].


Very truly yours,







144    Loan Agreement



--------------------------------------------------------------------------------




Exhibit A




[Search Result]







145    Loan Agreement



--------------------------------------------------------------------------------




Exhibit B




[Memorandum]







146    Loan Agreement



--------------------------------------------------------------------------------




Exhibit D-3


FORM OF OPINION OF SPECIAL CANADIAN COUNSEL FOR THE BORROWER


[See attached]






            

147    Loan Agreement



--------------------------------------------------------------------------------




                                    


_________, 2014


Crédit Agricole Corporate and Investment Bank, as Administrative Agent and Lead
Arranger (each as defined below)
Deutsche Bank Trust Company Americas, as Collateral Agent (as defined below)
Each of the Lenders (as defined below) on the date hereof


Ladies and Gentlemen:
Re:    PBF Rail Logistics Company LLC
We have acted as special Canadian counsel to PBF Rail Logistics Company LLC (the
"Borrower") in connection with the Canadian aspects of the security contemplated
by the loan agreement dated as of March __, 2014 (the "Loan Agreement") among
the Borrower as borrower, the banks and other lending institutions from time to
time party thereto as lenders, Crédit Agricole Corporate and Investment Bank in
its capacity as administrative agent (in such capacity, the "Administrative
Agent"), Deutsche Bank Trust Company Americas in its capacity as collateral
agent (in such capacity, the "Collateral Agent"), and Crédit Agricole Corporate
and Investment Bank in its capacity as lead arranger.
Capitalized terms used in this opinion that we do not define have the meanings
given to them in the Loan Agreement. Headings have been inserted for reference
only, and are not to affect interpretation.
This opinion is being provided to you pursuant to the Loan Agreement.
Documentary Review
We have examined executed copies (or copies thereof established to our
satisfaction) of the following documents (the "Security Documents"):
(a)
the security agreement dated as of March __, 2014 (the "Security Agreement")
among the Borrower, PBF Transportation Company LLC, and the additional grantors
who from time to time become grantors under such agreement pursuant to a grantor
supplement, as grantors, the Collateral Agent, and the Administrative Agent,
which inter alia provides for a security interest in the railcars described in
Schedule 3.03 thereto;

(b)
the memorandum of security agreement dated as of March __, 2014 (the "Memorandum
of Security Agreement") among the parties to the Security Agreement and in
respect of such agreement, for purposes of being deposited pursuant to section
105 of the Canada Transportation Act with the Office of the Registrar General of
Canada, which memorandum gives notice of the security interests provided for in
the Security Agreement with respect to


148    Loan Agreement



--------------------------------------------------------------------------------




inter alia (i) the railcars described in Schedule 1 to such memorandum (the
"Subject Railcars"), and (ii) the TSA; and
(c)
the memorandum of collateral assignment of lease dated as of March __, 2014 (the
"Memorandum of Collateral Assignment of Lease", and together with the Memorandum
of Security Agreement, the "Memoranda") among the parties to the Security
Agreement and in respect of the assignment (by way of security) granted by the
Borrower pursuant to the Security Agreement with respect to the TSA, for
purposes of being deposited pursuant to section 105 of the Canada Transportation
Act with the Office of the Registrar General of Canada, which memorandum gives
notice of the above-described assignment of the TSA.



Assumptions
In examining all documents and in providing our opinions below we have assumed
that:
(d)
all individuals had the requisite legal capacity;

(e)
all signatures are genuine;

(f)
all documents submitted to us as originals are complete and authentic and all
photostatic, certified, telecopied, notarial or other copies conform to the
originals;

(g)
all facts set forth in the official public records, certificates and documents
supplied by public officials or otherwise conveyed to us by public officials are
complete, true and accurate;

(h)
each of the Security Documents has been duly authorized, executed and delivered
by each party thereto, and each such party validly exists and has all requisite
power and capacity;

(i)
each of the Security Documents is a legal, valid and binding agreement of each
party thereto enforceable against each such party in accordance with its terms
under the stated governing law thereof;

(j)
the terms used in the Security Agreement have the same meanings under the laws
of the Jurisdictions as they do under the laws of New York and would be
interpreted and understood under the laws of the Jurisdictions in the same way
as they are interpreted and understood under the laws of New York;

(k)
value has been given by the Secured Parties (as defined in the Security
Agreement), and the parties to the Security Agreement have not agreed orally or
in any written agreement to postpone the time for attachment of any security
interest expressed to have been created thereunder; and

(l)
the Security Agreement creates a valid security interest in the Subject Railcars
and the TSA under the stated governing law thereof;

(m)
there is no agreement, waiver, course of dealing or other facts or circumstances
since the date of execution of the Security Documents that had or may have had
the effect of modifying or limiting the enforceability of the Security
Documents;

(n)
performance of the obligations would not be illegal under the law of the place
of performance if that is a place other than the Jurisdictions;

(o)
each of the Subject Railcars is used in more than one province;

(p)
the Borrower is not a "railway company" for the purposes of Part III of the
Canada Transportation Act (and the relevant definition in such Part is: “railway
company” means a person who holds a certificate of fitness under section 92, a
partnership of such persons or a person who is mentioned in subsection 90(2));

(q)
the Borrower is not authorized under any provincial legislation of the
Jurisdictions to construct, own or operate a railway, street railway or incline
railway;


149    Loan Agreement



--------------------------------------------------------------------------------




(r)
each of the Subject Railcars is equipment (as opposed to inventory) or is
inventory leased or held for lease by the Borrower to others;

(s)
the Borrower has more than one place of business and its chief executive office
(within the meaning of the PPSAs, as defined below) is in the United States; and

(t)
no law of another jurisdiction (i.e. of a jurisdiction other than the
"Jurisdictions" as defined below) provides that the law of any of the
Jurisdictions governs the validity or perfection of the security interests
granted by the Borrower in the Subject Railcars and the TSA.



Laws Addressed
Our opinions below are expressed only with respect to the laws of the provinces
of Ontario, Alberta and British Columbia (the "Jurisdictions") and of the laws
of Canada applicable therein. Any reference to the laws of a Jurisdiction
includes the laws of Canada that apply in such Jurisdiction. Our opinions are
expressed with respect to the laws of the Jurisdictions in effect on the date of
this opinion. We have no responsibility or obligation to: (i) update this
opinion, (ii) take into account or inform the addressees, or any other person,
of any changes in law, facts or other developments subsequent to this date that
do or may affect the opinions we express, or (iii) advise the addressees or any
other person of any other change in any matter addressed in this opinion. Nor do
we have any responsibility or obligation to consider the applicability or
correctness of this opinion to any person other than the addressees.
Without limiting the generality of the immediately preceding paragraph, we
express no opinion with respect to the laws of any other jurisdiction to the
extent that those laws may govern the validity, perfection, effect of perfection
or non-perfection, priority or enforcement of the security interests created by
the Security Agreement as a result of the application of the conflict of laws
rules of the Jurisdictions, including, without limitation, sections 5 to 8.1 of
the Ontario Personal Property Security Act (the "Ontario PPSA"), the Alberta
Personal Property Security Act (the "Alberta PPSA") and the British Columbia
Personal Property Security Act (the "B.C. PPSA", and together with the Ontario
PPSA and the Alberta PPSA, the "PPSAs").
We have also considered the interplay between section 7 of the respective PPSAs
and section 105 of the Canada Transportation Act. The latter section is
uncertain as to its scope and whether, with respect to security interests in
rolling stock, it ousts the jurisdiction of provincial personal property
security legislation. Due to this uncertainty, secured parties may decide to
register their security interests in rolling stock pursuant to the applicable
PPSA and the Canada Transportation Act.
We have also considered whether any of the PPSAs, as a result of their relevant
conflicts of laws rules, are applicable to the validity or perfection of the
security interests granted by the Borrower in the Subject Railcars and the TSA.


Confirmation of Instructions
We confirm that your U.S. counsel has instructed us as follows:
(a)
that the Security Agreement (or appropriate notices or filings in respect
thereof) be registered pursuant to the applicable Canadian federal statute in
respect of the security interests provided for in the Security Agreement with
respect to the Subject Railcars and the TSA, and that no registrations are to be
effected under any applicable provincial legislation in respect of the security
interests provided for in the Security Agreement; and


150    Loan Agreement



--------------------------------------------------------------------------------




(b)
that searches are to be conducted in the records of the appropriate Canadian
federal registry for security and other interests in the Subject Railcars and/or
the TSA, and that no searches are to be conducted under any applicable
provincial legislation in respect of security or other interests.

Opinion
Based on the above, and subject to the qualifications below, we are of the
opinion that:
1.
Federal Registrations re Security Interests: Each of the Memoranda has been
submitted for deposit with the office of the Registrar General of Canada
pursuant to section 105 of the Canada Transportation Act and, upon completion of
recordation by such office, each of the Memoranda will have been validly
deposited and recorded with the office of the Registrar General of Canada
pursuant to section 105 of the Canada Transportation Act. [NTD: If recordation
has been completed, this paragraph will simply read as follows: Each of the
Memoranda has been validly deposited and recorded with the office of the
Registrar General of Canada pursuant to section 105 of the Canada Transportation
Act.]

2.
Governing Law re Security Interests: If and to the extent any PPSA applies to a
security interest in a Subject Railcar and/or the TSA, such PPSA provides that
the validity, perfection, and effect of perfection or non-perfection of a
security interest in such applicable collateral is governed by the law Section 7
of the Ontario PPSA refers to "the law of the jurisdiction [of the debtor's
chief executive office]", whereas the similar sections of the Alberta PPSA and
the B.C. PPSA refer to "the law, including the conflict of law rules, of the
jurisdiction [of the debtor's chief executive office]". of the jurisdiction in
which the Borrower has its chief executive office (within the meaning of the
PPSAs) at the time the security interest attaches.

3.
Creation of Security Interests (if any PPSA applies to the validity of such
security). If and to the extent any PPSA applies to the validity of a security
interest in any particular personal property described in the Security Agreement
as being subject to a security interest therein, the Security Agreement creates
a valid security interest in favour of the Collateral Agent, for the benefit of
the Secured Parties, in any such personal property in which the Borrower now has
rights and is sufficient to create a valid security interest in favour of the
Collateral Agent, for the benefit of the Secured Parties, in any such personal
property in which the Borrower acquires rights after the date of this opinion
when those rights are acquired by the Borrower, in each case to secure payment
and performance of the obligations of the Borrower described in the Security
Agreement as being secured thereby.

4.
Governmental Authorizations: No authorization, consent or approval of any
Governmental Authority having jurisdiction in the Jurisdictions is required in
connection with the execution and delivery of and or performance by the Borrower
of the Security Documents.

5.
Application of Governing Law of Contract: In any proceeding in a court of
competent jurisdiction in the province of British Columbia, Alberta or Ontario
(a "Court") for the enforcement of the Security Agreement, the Court would apply
the laws of the State of New York (the “Chosen Jurisdiction”) in accordance with
the parties’ choice of the law of the Chosen Jurisdiction, to all issues that
under the laws of the relevant Jurisdiction are to be determined in accordance
with the chosen law of the contract, provided that:

(a)
the parties’ choice of the laws of the Chosen Jurisdiction is bona fide and
legal and there is no reason for avoiding the choice of law on the grounds of
public policy under laws of the relevant Jurisdiction; and

(b)
in any such proceeding, and notwithstanding the parties’ choice of law, the
Court:

(i)
will not take judicial notice of the provisions of the law of the Chosen
Jurisdiction, but will apply such provisions if they are pleaded and proven by
expert testimony;

(ii)
will apply the laws of the relevant Jurisdiction that under the laws of such
Jurisdiction would be characterized as procedural and will not apply any law of
the Chosen


151    Loan Agreement



--------------------------------------------------------------------------------




Jurisdiction that under the laws of the relevant Jurisdiction would be
characterized as procedural;
(iii)
will apply provisions of the laws of the relevant Jurisdiction that have
overriding effect;

(iv)
will not apply any law of the Chosen Jurisdiction if such application would be
characterized under the laws of the relevant Jurisdiction as a direct or
indirect enforcement of a foreign revenue, expropriatory, penal or other public
law or if its application would be contrary to public policy under the laws of
such Jurisdiction; and

(v)
will not enforce the performance of any obligation that is illegal under the
laws of any jurisdiction in which the obligation is to be performed.



Searches
Based on the above, we have conducted the searches identified in Schedule A (the
"Searches"), against the search criteria listed in Schedule A, for documents
deposited in the office of the Registrar General of Canada pursuant to section
104 or 105 of the Canada Transportation Act. The results of the Searches are set
out in Schedule A.


Qualifications
Our opinions are subject to the following qualifications:
(a)
No opinion is given with respect to the validity, perfection, or effect of
perfection or non-perfection (except as expressed in paragraphs 2 and 3 above),
or the priority, of the security interests, assignments and/or other charges
provided for in the Security Agreement.

(b)
Our opinion expressed in paragraph 4 above does not address or extend to any
consent or approval required pursuant to any agreement (excluding the Security
Documents) to which the Borrower is a party or is bound.

(c)
To the extent the collateral under the Security Agreement includes collateral in
respect of which perfection of a security interest in the same is governed by
the laws of any of the PPSAs (for example, goods that are not of a type that are
normally used in more than one jurisdiction), the Collateral Agent's security
interests in such collateral have not been perfected by filings pursuant to the
PPSAs.

(d)
Enforceability of the Security Agreement may be limited by bankruptcy,
winding-up, insolvency, arrangement, fraudulent preference and conveyance,
assignment and preference and other similar insolvency or corporate laws of
general application affecting the enforcement of creditors’ rights.

(e)
Enforceability of the Security Agreement may be limited by general principles of
law and equity relating to the conduct of the Collateral Agent or other Secured
Parties prior to execution of or in the administration or performance of the
Security Agreement, including, without limitation, (i) undue influence,
unconscionability, duress, misrepresentation and deceit, (ii) estoppel and
waiver, (iii) laches, and (iv) reasonableness and good faith in the exercise of
discretionary powers.

(f)
We express no opinion as to the enforceability of, nor as to the manner in which
a court would interpret and apply, any provision of the Security Agreement which
(i) refers to, incorporates by reference, or requires compliance with any law,
statute, rule or regulation of a jurisdiction


152    Loan Agreement



--------------------------------------------------------------------------------




other than the Jurisdictions, or (ii) incorporates by reference a document or
agreement governed by a law other than the law of the Jurisdictions.
(g)
We express no opinion as to the enforceability by or against a person who is not
a party to the Security Agreement of any provision therein which purports to
bind or affect or confer a benefit upon that person.

(h)
The Collateral Agent and other Secured Parties may be required to give the
Borrower a reasonable time to repay following a demand for payment prior to
taking any action to enforce right of repayment or before exercising any of the
rights and remedies expressed to be exercisable by the Collateral Agent or other
Secured Parties in the Security Agreement.

(i)
The PPSAs, the Registry Act (Ontario), the Land Titles Act (Ontario), the Law of
Property Act (Alberta), and the Judicature Act (Alberta), and other laws of
general application to creditors impose certain obligations on secured creditors
which cannot be varied by contract. Such legislation and other laws may also
affect the enforcement of certain rights and remedies under the Security
Agreement to the extent that these rights and remedies are inconsistent with or
contrary to the legislation (including without limitation sections of the PPSA
which provide that all rights, duties and obligations arising under a security
agreement, the PPSA or any other law applicable to security agreements or
security interests must be exercised or discharged in good faith and in a
commercially reasonable manner).

(j)
The Courts in the Jurisdictions have a discretion to enjoin the enforcement of
any private right of sale, lease or receivership provided for in security
documents and to require that the collateral be sold or leased, or that the
receiver (or similar official) be appointed, pursuant to a court-supervised
proceeding.

(k)
We express no opinion as to the creation or perfection of a security interest
in, nor have we effected any registrations or given any notices in respect of,
any security interest in any property to which the relevant PPSA does not apply
pursuant to section 4 of such PPSA.

(l)
We express no opinion as to whether any security interest is created or
perfected by the Security Agreement with respect to any property or assets which
are not identifiable or traceable.

(m)
We express no opinion as to whether a security interest may be created or
perfected in permits, quotas, licences or other property which is neither
personal property nor an interest in land.

(n)
We have not effected any registrations under the following federal intellectual
property statutes: the Patent Act, the Trade-marks Act, the Integrated Circuit
Topography Act, the Industrial Designs Act, the Copyright Act and the Plant
Breeders’ Rights Act (collectively, the "IP Statutes"). There is some
uncertainty as to whether, as a matter of constitutional law, the federal
government has occupied the field of security interests in intellectual
property. To the extent that it has done so, security interests in intellectual
property that are created and perfected pursuant to the PPSAs but not pursuant
to the IP Statutes may be ineffective.

(o)
We express no opinion as to the creation or perfection of any security interest
in, nor have we effected any registrations in respect of, any property or assets
to the extent that security interests with respect to such property are governed
by the provisions of an Act of the Parliament of Canada except for the opinion,
expressed in paragraph 1 above, as to the deposits and recordations under the
Canada Transportation Act.

(p)
We express no opinion as to the creation of any security interest in:

(i)
property consisting of a receivable (other than any receivable subject to
section 40(4) of the Ontario PPSA, section 41(7) of the Alberta PPSA, or section
41(9) of the B.C. PPSA), licence, approval, privilege, franchise, permit, lease,
security or agreement (collectively, "Special Property") to the extent that the
terms of the Special Property or any applicable law prohibit the assignment,
transfer or giving of a security interest, or require, as a condition of
assignability, transfer, or giving of a security interest, a consent, approval
or other authorization or registration which has not been made or


153    Loan Agreement



--------------------------------------------------------------------------------




given;
(ii)
federal Crown debts to the extent the Financial Administration Act (Canada) has
not been complied with; and

(iii)
Alberta Crown debts to the extent the Financial Administration Act (Alberta) has
not been complied with.

(q)
A receiver, manager or receiver-manager appointed pursuant to the Security
Document may, for certain purposes, be treated as agent for the Collateral Agent
and not solely as agent for the Borrower, notwithstanding any provision in the
Security Agreement to the contrary.

(r)
We express no opinion as to the enforceability of any provision of the Security
Agreement that is inconsistent with any provision of the Loan Agreement except,
where that inconsistency is addressed by a paramountcy clause, the paramountcy
clause would be enforceable.

(s)
The enforceability of the Security Agreement is subject to the limitations
contained in the Limitations Act, 2002 (Ontario), the Limitations Act (Alberta),
and the Limitation Act (British Columbia).

(t)
A court might not allow the Collateral Agent or other Secured Parties to
exercise rights to accelerate the performance of obligations or otherwise seek
the enforcement of the Security Agreement based upon the occurrence of a default
deemed immaterial.

Reliance
This opinion is solely for the benefit of the addressees and not for the benefit
of any other person except that it may be relied on by a person who hereafter
becomes the Administrative Agent, the Collateral Agent or a Lender under the
Loan Agreement on the condition that such reliance must be actual and reasonable
under the circumstances existing at the time such person becomes the
Administrative Agent, the Collateral Agent or a Lender. This opinion is rendered
solely in connection with the transactions to which it relates and it may not be
quoted, in whole or in part, or otherwise referred to or used for any purpose
without our prior written consent.
Yours truly,


 
4



154    Loan Agreement



--------------------------------------------------------------------------------




SCHEDULE A


SEARCHES AND SEARCH RESULTS
To the extent indicated below, we have conducted searches against:
- the following names only (collectively, the "Specified Name(s)") (and if any
entity below has had any predecessors (direct or indirect), or any such entity
or predecessor has had any other legal names, then searches should be conducted
against such predecessor/former names):
- PBF Rail Logistics Company LLC;


- the following marks only: (collectively, the "Specified Marks"):
- the marks listed in Appendix I to the Memorandum of Security Agreement (and a
copy of such appendix is attached hereto).




    


OFFICE OF THE REGISTRAR GENERAL OF CANADA
Searches with respect to the search criteria indicated below in the records of
the Office of the Registrar General of Canada regarding documents deposited
pursuant to section 104 or 105 of the Canada Transportation Act disclosed, as of
the currency date(s) and time(s) indicated below, no such deposited documents
other than the following:
Search Criteria:    the Specified Name(s) and the Specified Marks.
Currency Date(s):    March __, 2014, as of the time(s) indicated on the
search(es).
Disclosed Deposit(s): the documents summarized in the following table:
REC. NO.,
 REC. DATE, &
LEGISLATIVE REF.
DOCUMENT TITLE & DATE
DOCUMENT PARTIES
 
 
 
 
 
 
 
 
 








155    Loan Agreement



--------------------------------------------------------------------------------




Exhibit E


FORM OF SECURITY AGREEMENT


[See attached]





156    Loan Agreement



--------------------------------------------------------------------------------




EXECUTION VERSION














SECURITY AGREEMENT
dated as of March 26, 2014
among
PBF RAIL LOGISTICS COMPANY LLC,


PBF TRANSPORTATION COMPANY LLC,


and


the additional grantors referred to herein,
as the Grantors,




DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent,
and
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Administrative Agent
TABLE OF CONTENTS
(continued)

157    Loan Agreement



--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE I DEFINITIONS                    
Section 1.01    Definitions    
Section 1.02    UCC Terms    
Section 1.03    Terms Generally    
ARTICLE II SECURITY INTERESTS    
Section 2.01    Grant of Security Interests    
Section 2.02    Continuing Liability of the Grantors    
Section 2.03    Security Interests Absolute    
ARTICLE III REPRESENTATIONS AND WARRANTIES    
Section 3.01    Title to Collateral    
Section 3.02    Validity, Perfection and Priority of Security Interests    
Section 3.03    Initial Railcars    
Section 3.04    Grantor Identity    
Section 3.05    Pledged Equity    
Section 3.06    Pledged Agreements    
Section 3.07    Accounts    
Section 3.08    No Other Liens    
ARTICLE IV COVENANTS
Section 4.01    Change of Name, Identity, Structure or Jurisdiction of
Organization    
Section 4.02    Further Actions    
Section 4.03    Delivery of Instruments and Pledged Agreements    
Section 4.04    Relevant Collateral    
Section 4.05    Supplements    
Section 4.06    Control    
ARTICLE V VOTING; DISTRIBUTIONS ON PLEDGED EQUITY    
Section 5.01    Voting    
ARTICLE VI GENERAL AUTHORITY; REMEDIES    
Section 6.01    General Authority    
Section 6.02    Remedies upon Event of Default    
Section 6.03    Limitation on Duty of Collateral Agent in Respect of
Collateral    
Section 6.04    Application of Proceeds    
Section 6.05    Pledged Agreements    

158    Loan Agreement



--------------------------------------------------------------------------------




Section 6.06    Securities Act    23
ARTICLE VII THE COLLATERAL AGENT SECTION    
Section 7.01    Appointment of Collateral Agent    
Section 7.02    Actions by Collateral Agent    
Section 7.03    Replacement of Collateral Agent: Appointment of Successor    
Section 7.04    Collateral Agent Required; Eligibility    
Section 7.05    Collateral Agent Has No Duty    
Section 7.06    Reasonable Care    
Section 7.07    Appointment of Co-Agent    
Section 7.08    Indemnity and Expenses    
ARTICLE VIII MISCELLANEOUS    
Section 8.01    Notices    
Section 8.02    Effectiveness of Facsimile Documents and Signatures    
Section 8.03    No Waivers: Non-Exclusive Remedies    
Section 8.04    Protection of Collateral    
Section 8.05    Enforcement    
Section 8.06    Amendments and Waivers    
Section 8.07    Successors and Assigns    
Section 8.08    Governing Law    
Section 8.09    Waiver of Jury Trial    
Section 8.10    Limitation of Law: Severability    
Section 8.11    Counterparts; Effectiveness    
Section 8.12    Termination    
Section 8.13    Entire Agreement    
Section 8.14    Limited Recourse    
Section 8.15    Patriot Act    
Section 8.16    No Discretion    
Section 8.17    No Reliance On Collateral Agent    



159    Loan Agreement



--------------------------------------------------------------------------------








Schedules:
Schedule 1.01 -    Claims
Schedule 3.03 -    Description of Initial Railcars
Schedule 3.04 -    Description of Grantors
Schedule 3.06 -    Pledged Equity
Schedule 3.10 -    Pledged Agreements
Exhibits:
Exhibit A -    Form of Security Agreement Supplement
Exhibit B -    Form of Collateral Supplement
Exhibit C -    Form of Grantor Supplement


    

160    Loan Agreement



--------------------------------------------------------------------------------




                                                


SECURITY AGREEMENT
This SECURITY AGREEMENT dated as of March 26, 2014 (as amended, supplemented,
amended and restated or otherwise modified from time to time, this “Agreement”)
is among PBF RAIL LOGISTICS COMPANY LLC, a Delaware limited liability company
(“PBF Rail” or the “Borrower”), pbf transportation company llc, a Delaware
limited liability company (“PBF Transportation” or “Parent”), the ADDITIONAL
GRANTORS who from time to time become grantors under this Agreement pursuant to
a Grantor Supplement (together with the Borrower and PBF Transportation, each a
“Grantor” and collectively the “Grantors”), DEUTSCHE BANK TRUST COMPANY AMERICAS
(“DBTCA”), a New York banking corporation, in its capacity as Collateral Agent
for the Secured Parties referred to herein (in such capacity, together with its
successors and assigns, the “Collateral Agent”) and CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK (“CA-CIB”), in its capacity as Administrative Agent for the
Lenders (in such capacity, and together with its successors and assigns, the
“Administrative Agent”).
RECITALS
The Borrower entered into a Loan Agreement dated as of the date hereof (as
amended, supplemented or modified from time to time and including any agreement
extending the maturity of, refinancing or otherwise restructuring all or any
portion of the obligations of the Borrower under such agreement or any successor
agreement, the “Loan Agreement”) among the Borrower, the banks and other lending
institutions from time to time party thereto (each a “Lender” and, collectively,
the “Lenders”), the Administrative Agent, DBTCA, as the Collateral Agent,
CA-CIB, as the lead arranger, Deutsche Bank Securities Inc., as syndication
agent, and DVB Bank SE, ING Bank NV and Siemens Financial Services, Inc., as
co-documentation agents.
To induce the Lenders to enter into the Loan Agreement, and as a condition
precedent to the Lenders’ obligations thereunder, and because each Grantor will
derive substantial direct and indirect benefit from the transactions
contemplated by the Loan Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Grantors have agreed to grant to the Collateral Agent, for benefit of the
Secured Parties, a continuing security interest in and to the Collateral (as
hereinafter defined) to secure the Secured Obligations (as hereinafter defined).
Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01 Definitions. Capitalized terms defined in the Loan Agreement and
not otherwise defined herein have, as used herein, the respective meanings
provided for therein. The following additional terms, as used herein, have the
following respective meanings:
“Account Debtor” means an “account debtor” (as defined in the UCC), and also
means and includes Persons obligated to pay negotiable instruments and other
Receivables.
“Account Receivables” means all “accounts” (as defined in the UCC) and all
accounts receivable, contract rights, book debts, notes, drafts, indebtedness
and other monetary obligations (including, without limitation, any such
obligation which might be characterized as an account, contract right or general
intangible under the UCC as in effect in any jurisdiction), owing to the
Borrower arising from the lease, license, assignment, exchange or other
disposition, or the performance of services, in each case of or relating to any
Pledged Railcars, all of the rights of the

161    Loan Agreement



--------------------------------------------------------------------------------




Borrower in, to and under all purchase orders for goods, services or other
property relating to any Pledged Railcars (including returned or repossessed
goods and unpaid seller’s rights of rescission, replevin, reclamation and rights
to stoppage in transit), and all monies due to or to become due to the Borrower
under all or any contracts for the foregoing (in each case, whether or not yet
earned by performance on the part of the Borrower), including, without
limitation, the right to receive the proceeds of said purchase orders and
contracts and all collateral security, guarantees and other Supporting
Obligations of any kind given by any Person with respect to all or any of the
foregoing.
“Additional Railcars” means the Eligible Railcars that become Portfolio
Railcars, which Eligible Railcars shall be listed on Schedule I of a Security
Agreement Supplement executed after the Closing Date.
“Administrative Agent” has the meaning set forth in the introductory paragraphs
hereof.
“Agreement” means this Security Agreement, as the same may be amended, modified
or supplemented from time to time.
“Borrower” has the meaning set forth in the introductory paragraphs hereof.
“Certificated Security” means a Security that is represented by a Security
Certificate.
“Chattel Paper” means all “chattel paper” (as defined in the UCC), whether
constituting “electronic chattel paper”, “tangible chattel paper” (as each such
term is defined in the UCC) or otherwise, including (i) all leases and (ii) all
records evidencing both (A) a monetary obligation and (B) a security interest in
specific goods and/or a lease of specific goods.
“Claims” means all “commercial tort claims” (as defined in the UCC) and also
means and includes all commercial tort claims described on Schedule 1.01 to this
Agreement and all other claims, causes of action and similar rights and
interests (however characterized) of the Borrower, whether arising in contract,
tort or otherwise, and whether or not subject to any action, suit, investigation
or legal, equitable, arbitration or administrative proceedings.
“Collateral” means, collectively, the Grantor Collateral and the Parent
Collateral.
“Collateral Accounts” means the the Collection Account, the Cash Collateral
Reserve Account and the Borrower Equity Account and any other Securities
Accounts or Deposit Accounts of the Borrower established with or in the
possession or under the control of the Collateral Agent and/or the Borrower
Account Bank into which cash or cash proceeds (including cash proceeds of
insurance policies, awards of condemnation or other compensation) of any
Collateral are deposited from time to time, collectively.
“Collateral Agent” has the meaning set forth in the introductory paragraphs
hereof.
“Collateral Supplement” means a Collateral Supplement in substantially the form
of Exhibit B to this Agreement.
“Delivery” when used with respect to any item of Collateral means:
(i)in the case of Collateral constituting Certificated Securities, transfer
thereof to the Collateral Agent or its nominee or custodian by physical delivery
to the Collateral Agent or its nominee or custodian, such Collateral to be in
suitable form for transfer by delivery, or

162    Loan Agreement



--------------------------------------------------------------------------------




accompanied by duly executed instruments of transfer or assignment in blank,
with signatures appropriately guaranteed;
(ii)in the case of Collateral constituting Uncertificated Securities,
(A) registration thereof on the books and records of the issuer thereof in the
name of the Collateral Agent or its nominee or custodian (who may not be a
Securities Intermediary) or (B) the execution and delivery by the issuer thereof
of an effective issuer control agreement, in form and substance reasonably
satisfactory to the Collateral Agent, pursuant to which such issuer agrees that
it will comply with instructions originated by the Collateral Agent or such
nominee or custodian without further consent of the registered owner of such
Collateral or any other Person;
(iii)in the case of Collateral constituting Security Entitlements or other
Financial Assets deposited in or credited to a Securities Account,
(A) completion of all actions necessary to constitute the Collateral Agent or
its nominee or custodian the entitlement holder with respect to each such
Security Entitlement or (B) the execution and delivery by the relevant
Securities Intermediary of an effective securities account control agreement, in
form and substance reasonably satisfactory to the Collateral Agent, pursuant to
which such Securities Intermediary agrees to comply with all entitlement orders
originated by the Collateral Agent or such nominee or custodian without further
consent by the relevant entitlement holder or any other Person;
(iv)in the case of limited liability company membership interests and
partnership interests which do not constitute Securities, (A) compliance with
the provisions of clause (i) above for each such item of Collateral which is
represented by a certificate and (B) compliance with the provisions of
clause (ii) above for each such item of Collateral which is not evidenced by a
certificate;
(v)in the case of Collateral which constitute Instruments, transfer thereof to
the Collateral Agent or its nominee or custodian by physical delivery to the
Collateral Agent or its nominee or custodian indorsed to, or registered in the
name of, the Collateral Agent or its nominee or custodian or indorsed in blank;
and
(vi)in the case of cash constituting Collateral, transfer thereof to the
Collateral Agent or its nominee or custodian by physical delivery to the
Collateral Agent or its nominee or custodian or deposit into an Account.


“Financial Assets” means all “financial assets” (as defined in the UCC),
including, without limitation: (i) all Securities; (ii) all obligations of a
Person or shares, participations or other interests in a Person or in property
or an enterprise of a Person which is, or is of a type, dealt in or traded on
financial markets or which is recognized in any area in which it is issued or
dealt in as a medium for investment and (iii) all property that is held by a
Securities Intermediary in a Securities Account and which the Securities
Intermediary has expressly agreed to treat as a “financial asset” under
Article 8 of the UCC. As the context requires, the term “Financial Asset” means
either the interest itself or the means by which the Borrower’s claim to it is
evidenced, including a Certificated Security, an Uncertificated Security, a
Security Certificate or a Security Entitlement.


“General Intangibles” means all “general intangibles” (as defined in the UCC)
relating to any Pledged Railcars.


“Government Security” means any Security that is issued or guaranteed by the
United States of America or an agency or instrumentality thereof and that is
maintained in book-entry on the records of the Federal Reserve Bank of New York
and is subject to any of 31 C.F.R. § 357 (Treasury bills, notes and bonds); 12
C.F.R. § 615 (book-entry securities of the Farm Credit Administration); 12
C.F.R. §§ 910 and 912 (book-entry securities of the Federal Home Loan Banks); 24
C.F.R. § 81

163    Loan Agreement



--------------------------------------------------------------------------------




(book-entry securities of the Federal National Mortgage Association and the
Federal Home Loan Mortgage Corporation); 12 C.F.R. § 1511 (book-entry securities
of the Resolution Funding Corporation or any successor thereto); 31 C.F.R. § 354
(book-entry securities of the Student Loan Marketing Association); and any
substantially comparable book-entry rules of any other Federal agency or
instrumentality of the United States.


“Grantor” and “Grantors” have the meaning set forth in the introductory
paragraphs hereof.
 
“Grantor Collateral” has the meaning set forth in Section 2.01(a) of this
Agreement.
“Grantor Supplement” means a Grantor Supplement in substantially the form of
Exhibit C to this Agreement.


“Initial Railcars” means the Portfolio Railcars as of the Closing Date, which
Portfolio Railcars are listed on Schedule 3.03 to this Agreement.
“Insolvency Event” means any condition or event set forth in Section 8.01(g) of
the Loan Agreement.
“Instruments” means all “instruments” (as defined in Article 9 of the UCC),
Chattel Paper, “letters of credit” (as defined in Article 5 of the UCC) or
Letter-of-Credit Rights, including (but not limited to) promissory notes,
drafts, bills of exchange and trade acceptances relating to any Pledged Railcar,
whether such assets evidence, represent, arise from or exist in respect of,
relate to, secure or otherwise support the payment of, any of the Receivables or
otherwise.
“Insurances” means all physical damage policies and contracts of insurance which
are from time to time taken out by the Borrower in respect of any Pledged
Railcars other than any directors and officers insurance.
“Investment Property” means all “investment property” (as defined in the UCC),
including, without limitation all Certificated Securities, all Uncertificated
Securities, all Security Entitlements and all Securities Accounts.
“Judgments” means all judgments, decrees, verdicts, decisions or orders issued
in resolution of or otherwise in connection with a Claim, whether or not final
or subject to appeal, and including all rights of enforcement relating thereto
and any and all proceeds thereof.
“Letter-of-Credit Right” means all “letter-of-credit rights” (as defined in the
UCC) and also means and includes all rights of the Borrower to payment or
performance under a letter of credit, whether or not the Borrower has demanded
or is then entitled to demand payment or performance, and all rights of the
Borrower to demand payment or performance under any such letter of credit.
“Loan Agreement” has the meaning set forth in the introductory paragraphs
hereof.
“Parent” has the meaning set forth in the introductory paragraphs hereof.
“Parent Collateral” has the meaning set forth in Section 2.01(b) of this
Agreement.
“Payment Intangibles” means all “payment intangibles” (as defined in the UCC)
relating to any Collateral.

164    Loan Agreement



--------------------------------------------------------------------------------




“Pledged Accounts” means all rights of the Borrower in and to the Collection
Account, the Cash Collateral Reserve Account and the Borrower Equity Account at
any time or from time to time established, all cash and other funds held
therein, all passbooks related thereto and all certificates and instruments, if
any, from time to time representing, evidencing or deposited into such deposit
accounts, Investment Property, Investments permitted pursuant to Section 7.07 of
the Loan Agreement, and other Financial Assets at any time or from time to time
credited to any such Account.
“Pledged Agreements” means each agreement pursuant to which any Pledged Railcar
is or was acquired (including any sale agreement and any Bill of Sale) except,
with respect to any provision thereof, to the extent a third party consent to
the assignment thereof would be expressly required, and the TSA Documents, as
the same may be amended, amended and restated, supplemented or modified from
time to time.
“Pledged Beneficial Interest” means the beneficial interests identified in any
of Schedule 3.06, any Collateral Supplement or Grantor Supplement, all
certificates, if any, from time to time representing all of the Parent’s right,
title and interest in such beneficial interests of the Borrower (and its
Subsidiaries, if any), any contracts and instruments pursuant to which any such
beneficial interests are created or issued and all distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
beneficial interests, and all of the Borrower’s right, title and interest in all
additional beneficial interests in any of its Subsidiaries (whether now existing
or hereafter created), from time to time acquired by the Borrower in any manner,
and all certificates, if any, from time to time representing such additional
beneficial interests and all distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all such additional beneficial interests.


“Pledged Equity” means the Pledged Shares, the Pledged Membership Interests and
the Pledged Beneficial Interests.


“Pledged Membership Interests” means the membership interests identified in any
of Schedule 3.06, any Collateral Supplement or Grantor Supplement, all
certificates, if any, from time to time representing any of any Grantor’s right,
title and interest in such membership interests of such Grantor’s Subsidiaries,
any contracts and instruments pursuant to which any such membership interests
are created or issued and all distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such membership interests, and all
of the Borrower’s right, title and interest in all additional membership
interests in any of its Subsidiaries (whether now existing or hereafter created)
from time to time acquired by the Borrower in any manner, all certificates, if
any, from time to time representing such additional membership interests and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such additional membership interests.


“Pledged Railcars” means and includes the Initial Railcars and the Additional
Railcars, collectively, in each case together with related appliances, parts,
accessories, appurtenances, additions, improvements and other equipment or
component of any nature installed thereon and replacements thereof and
substitutions therefore, all additions to, substitutions for, replacements of or
accessions to any of the foregoing, all attachments, components, parts
(including spare parts) and accessories whether installed thereon or affixed
thereto and all fuel for any thereof and all options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights and indemnifications relating to any of the foregoing,
excluding each Initial

165    Loan Agreement



--------------------------------------------------------------------------------




Railcar and Additional Railcar that has been released from the Lien of this
Agreement pursuant to and in accordance with the terms of the Loan Documents.
“Pledged Shares” means the shares or capital stock identified in any of Schedule
3.06, any Collateral Supplement or Grantor Supplement and the certificates
representing such shares or capital stock issued by the Borrower and its
Subsidiaries (if any) and all dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such shares or capital stock, all additional
shares or capital stock of any Subsidiary of the Borrower (whether now existing
or hereafter created) from time to time acquired by the Borrower in any manner,
and all certificates, if any, representing such additional shares or capital
stock and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all such additional shares.


“Proceeds” means all “proceeds” (as defined in the UCC), and also means and
includes all proceeds of, and all other profits, products, rents, dividends,
distributions or receipts, in whatever form, arising from the collection, sale,
lease, license, exchange, assignment or other disposition of or other
distribution on account of, realization upon, payment for the use of or rights
arising out of Collateral or any Supporting Obligation, including (without
limitation) all claims of any Grantor against third parties for loss of,
nonconformity of, interference with the use of, defects or infringement of
rights in, damage to or destruction of, or for proceeds payable under, or
unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral, in each case whether now existing or hereafter arising.
“Receivables” means all Account Receivables, all Payment Intangibles, all
Instruments and all Supporting Obligations supporting or otherwise relating to
any of the foregoing.
“Secured Obligations” means all Credit Obligations.
“Secured Parties” means the Lenders, the Administrative Agent and the Collateral
Agent.
“Securities Account” means all “securities accounts” (as defined in the UCC),
including each and every account into which Financial Assets are or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise such Financial Assets.
“Securities Intermediary” means (i) a “clearing corporation” (as defined in
Section 8-102(5) of the UCC); or (ii) a Person, including a bank or broker, that
in the ordinary course of its business maintains Securities Accounts for others
and is acting in that capacity.
“Security” means a “security” (as defined in the UCC), and also means and
includes any obligation of an issuer or a share, participation or other interest
in an issuer or in property or an enterprise of an issuer which: (i) is
represented by a Security Certificate in bearer or registered form, or the
transfer of which may be registered upon books maintained for that purpose by or
on behalf of the issuer; (ii) is one of a class or series or by its terms is
divisible into a class or series of shares, participations, interests or
obligations; (iii) (A) is, or is of a type, dealt in or traded on securities
exchanges or securities markets or (B) is a medium for investment and by its
terms expressly provides that it is a security governed by Article 8 of the UCC;
and (iv) is not excluded from the definition of “security” (as defined in the
UCC) pursuant to the provisions of Section 8-103 of the UCC.

166    Loan Agreement



--------------------------------------------------------------------------------




“Security Agreement Supplement” means a supplement to this Agreement,
substantially in the form of Exhibit A hereto, duly executed and delivered by a
Grantor and accepted by the Collateral Agent listing Eligible Railcars which are
to become (and upon effectiveness of such Security Agreement Supplement will
become) Portfolio Railcars.
“Security Certificate” means a “security certificate” (as defined in the UCC).
“Security Entitlements” means all “security entitlements” (as defined in the
UCC), including all rights and property interests with respect to Financial
Assets deposited in or credited to Securities Accounts.
“Security Interests” means the security interests in the Collateral granted
under this Agreement securing the Secured Obligations.
“Settlements” means all right, title and interest of each Grantor in, to and
under any settlement agreement or other agreement executed in settlement or
compromise of any Claim, including all rights to enforce such agreements and all
payments thereunder or arising in connection therewith.
“Supporting Obligation” means a Letter-of-Credit Right, guarantee or other
secondary obligation supporting or any Lien securing the payment or performance
of one or more Receivables, General Intangibles, Pledged Agreements or
Investment Property.
“TSA Documents” means, collectively, the TSA and each TSA Guaranty.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the Security
Interests in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than New York, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection.
“Uncertificated Security” means a Security that is not represented by a Security
Certificate.
SECTION 1.02 UCC Terms. Unless otherwise defined herein or in the Loan Agreement
or the context otherwise requires, uncapitalized terms used herein which are
defined in the UCC have the respective meanings provided in the UCC.


SECTION 1.03 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Unless the context otherwise
requires, a reference to any agreement or other contract includes supplements,
modifications or amendments thereto. Unless otherwise expressly provided herein,
the word “day” means a calendar day.


ARTICLE II
SECURITY INTERESTS



167    Loan Agreement



--------------------------------------------------------------------------------




SECTION 2.01 Grant of Security Interests. (a) To secure the due and punctual
payment of all Secured Obligations, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing or
due or to become due, in accordance with the terms thereof and to secure the
performance of all of the Secured Obligations and all of the obligations of the
Borrower hereunder and under the other Loan Documents, each Grantor (other than
Parent) hereby grants, pledges and assigns to the Collateral Agent for the
benefit of the Secured Parties a security interest in all of such Grantor’s
right, title and interest in, to and under (including but not limited to the
right to enforce), the following, whether now owned or existing or hereafter
acquired, created or arising, whether tangible or intangible, and regardless of
where located (all of which are herein collectively called the “Grantor
Collateral”):
(i)all Receivables;
(ii)all Pledged Railcars;
(iii)all General Intangibles;
(iv)all Pledged Equity;
(v)all Pledged Agreements;
(vi)all Insurances;
(vii)all Marks and all Railroad Mileage Credits;
(viii)all Pledged Accounts and all other monies and property of any kind of any
Grantor maintained with or in the possession of or under the control of the
Collateral Agent;
(ix)all books and records (including, without limitation, customer lists, credit
files, computer programs, printouts and other computer materials and records)
pertaining to any of the Collateral described in clauses (i) through (viii) and
(x); and
(x)all Proceeds of all or any of the Grantor Collateral described in clauses (i)
through (ix) hereof.
(b) To secure the due and punctual payment of all Secured Obligations, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing or due or to become due, in accordance
with the terms thereof and to secure the performance of all of the Secured
Obligations and all of the obligations of the Parent hereunder and under the
other Loan Documents, the Parent hereby grants, pledges and assigns to the
Collateral Agent for the benefit of the Secured Parties a security interest in
all the Parent’s right, title and interest in, to and under (including but not
limited to the right to enforce), the following, whether now owned or existing
or hereafter acquired, created or arising, whether tangible or intangible, and
regardless of where located (all of which are herein collectively called the
“Parent Collateral”):
(i)     all Pledged Equity to the extent issued by the Borrower; and
(ii)     all Proceeds of all or any of the Parent Collateral described in the
preceding clause (i).


Notwithstanding anything to the contrary, the Collateral granted by the Parent
to the Collateral Agent for the benefit of the Secured Parties shall consist
only of the equity interests in the Borrower owned by the Parent and all
Proceeds thereof.


SECTION 2.02. Continuing Liability of the Grantors. Anything herein to the
contrary notwithstanding, each Grantor shall remain liable to observe and
perform all the terms and conditions to be observed and performed by it under
any contract, agreement, warranty or other obligation with respect to the
Collateral of such Grantor, and unless otherwise permitted hereunder shall do
nothing to impair the security interests herein granted by such Grantor with
respect to such Collateral. Neither the Collateral Agent nor any other Secured
Party shall have any obligation or liability under any such contract, agreement,
warranty or obligation by reason of or arising out of this Agreement or

168    Loan Agreement



--------------------------------------------------------------------------------




the receipt by the Collateral Agent or any other Secured Party of any payment
relating to any Collateral, nor shall the Collateral Agent or any other Secured
Party be required to perform or fulfill any of the obligations of any Grantor
with respect to any of the Collateral, to make any inquiry as to the nature or
sufficiency of any payment received by it or the sufficiency of the performance
of any party’s obligations with respect to any Collateral. Furthermore, neither
the Collateral Agent nor any other Secured Party shall be required to file any
claim or demand to collect any amount due or to enforce the performance of any
party’s obligations with respect to the Collateral.


SECTION 2.03. Security Interests Absolute. All rights of the Collateral Agent,
all security interests hereunder and all obligations of each Grantor hereunder
with respect to the Collateral of such Grantor are unconditional and absolute
and independent and separate from any other security for or guaranty of the
Secured Obligations, whether executed by any Grantor or any other Person.
Without limiting the generality of the foregoing, the obligations of each
Grantor hereunder shall not be released, discharged or otherwise affected or
impaired by:
(xi)any extension, renewal, settlement, compromise, acceleration, waiver or
release in respect of any Secured Obligation under the Loan Agreement, the
Notes, any other Loan Document or any other agreement or instrument evidencing
or securing any Secured Obligation, by operation of law or otherwise;
(xii)any change in the manner, place, time or terms of payment of any Secured
Obligation or any other amendment, supplement or modification to the Loan
Agreement, the Notes, any other Loan Document or any other agreement or
instrument evidencing or securing any Secured Obligation;
(xiii)any release, non-perfection or invalidity of any other security for any
Secured Obligation, any sale, exchange, surrender, realization upon, offset
against or other action in respect of any security for any Secured Obligation or
any release of any other obligor in respect of any Secured Obligation;
(xiv)any change in the existence, structure or ownership of any Grantor, or any
insolvency, bankruptcy, reorganization, arrangement, readjustment, composition,
liquidation or other similar proceeding affecting a Grantor or its assets or any
resulting disallowance, release or discharge of all or any portion of any
Secured Obligation;
(xv)the existence of any claim, set-off or other right which the any Grantor may
have at any time against the Collateral Agent, any other Secured Party or any
other Person, whether in connection herewith or any unrelated transaction;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;
(xvi)any invalidity or unenforceability relating to or against any Grantor for
any reason of the Loan Agreement, any Note, any other Loan Document or any other
agreement or instrument evidencing or securing any Secured Obligation (other
than this Agreement), or any Pledged Agreement, Instrument or Security
Certificate, or any provision of Applicable Law or regulation purporting to
prohibit the payment by any Grantor of any Secured Obligation;
(xvii)any failure by the Collateral Agent or any other Secured Party: (A) to
file or enforce a claim against any Grantor or its estate (in a bankruptcy or
other proceeding); (B) to give notice of the existence, creation or incurrence
by any Grantor of any new or additional indebtedness or obligation under or with
respect to the Secured Obligations; (C) to commence any action against any
Grantor; (D) to disclose to any Grantor any facts which such Collateral Agent or
such other Secured Party may now or hereafter know with regard to any Grantor;
or (E) to proceed with due diligence in the collection, protection or
realization upon any collateral securing the Secured Obligations;
(xviii)any direction as to application of payment by any Grantor or any other
Person;

169    Loan Agreement



--------------------------------------------------------------------------------




(xix)any subordination by any Secured Party of the payment of any Secured
Obligation to the payment of any other liability (whether matured or unmatured)
of any Grantor to its creditors;
(xx)any act or failure to act by the Collateral Agent or any other Secured Party
under this Agreement or otherwise which may deprive any Grantor of any right to
recover full indemnity for any payments made by any Grantor in respect of the
Secured Obligations; or
(xxi)any other act or omission to act or delay of any kind by any Grantor, the
Collateral Agent or any other Secured Party or any other Person or any other
circumstance whatsoever (other than payment and performance in full of the
Secured Obligations) which might, but for the provisions of this clause,
constitute a legal or equitable discharge of any Grantor’s obligations
hereunder.
Each Grantor has irrevocably and unconditionally delivered this Agreement to the
Collateral Agent, for the benefit of the Secured Parties, and the failure by any
other Person to sign this Agreement or a security agreement similar to this
Agreement or otherwise shall not discharge the obligations of any Grantor
hereunder.
This Agreement shall remain fully enforceable against each Grantor irrespective
of any defenses that any Grantor may have or assert in respect of the Secured
Obligations, including, without limitation, failure of consideration, breach of
warranty, statute of frauds, statute of limitations, accord and satisfaction and
usury but excluding payment of the Secured Obligations.


ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each of the Borrower and (with respect to Sections 3.01, 3.04 and 3.05 only) the
Parent represents and warrants that:
SECTION 3.01. Title to Collateral. Each Grantor has good and marketable title to
all of the Collateral in which it has granted a security interest hereunder,
free and clear of any Liens other than Permitted Liens.


SECTION 3.02. Validity, Perfection and Priority of Security Interests. The
Security Interests constitute valid security interests under the UCC securing
the Secured Obligations. When UCC financing statements stating that the same
covers “all assets”, “all personal property” or words of similar import shall
have been filed in the offices specified in Schedule 3.04 hereto, the Security
Interests shall constitute perfected security interests in all right, title and
interest of the Borrower in the Collateral to the extent that a security
interest therein may be perfected by filing pursuant to the UCC, prior to all
other Liens and rights of others therein except for Permitted Liens. When this
Agreement (or a memorandum thereof) and each applicable Security Agreement
Supplement (or a memorandum thereof) have been registered or recorded with the
STB and the Registrar General of Canada, the Security Interests shall constitute
perfected security interests in all right, title and interest of the Borrower in
the Portfolio Railcars described herein and therein, prior to all other Liens
and rights of others therein except for Permitted Liens.


SECTION 3.03. Initial Railcars. Schedule 3.03 hereto sets forth a complete and
correct list of the Portfolio Railcars as of the Closing Date





170    Loan Agreement



--------------------------------------------------------------------------------




SECTION 3.04. Grantor Identity. Schedule 3.04 hereto or Annex II to a Grantor
Supplement sets forth the jurisdiction of organization, organizational
identification number (if applicable), the chief place of business and chief
executive or registered office of each Grantor and the office where such Grantor
keeps records of the Collateral are located (where applicable) opposite the name
of such Grantor.


SECTION 3.05. Pledged Equity. (a) The Pledged Shares constitute the percentage
of the issued and outstanding shares or capital stock of the issuers thereof
indicated on Schedule 3.06 hereto (as of the Closing Date) or Annex I of a
Grantor Supplement or a Collateral Supplement. The Pledged Membership Interests
constitute the percentage of the membership interest of the issuer thereof
indicated on Schedule 3.06 hereto (as of the Closing Date) or Annex I of a
Grantor Supplement or a Collateral Supplement. The Pledged Beneficial Interests
constitute the percentage of the beneficial interest of the issuer thereof
indicated on Schedule 3.06 hereto (as of the Closing Date) or Annex I of a
Grantor Supplement or a Collateral Supplement.
(b)    The Pledged Shares, the Pledged Membership Interests and the Pledged
Beneficial Interests (i) have been duly authorized and validly issued and are
fully paid up and nonassessable (or, in the case of the Pledged Beneficial
Interests or Pledged Membership Interests, not subject to any capital call or
other additional capital requirement) and not subject to any preemptive rights,
warrants, options or similar rights or restrictions in favor of third-parties or
any contractual or other restrictions upon transfer other than as permitted
under the Loan Agreement and (ii) constitute all of the outstanding shares or
capital stock, all of the beneficial interests and, as applicable, all of the
membership interests in all owners of Pledged Railcars as of the date hereof.
(c)    The Pledged Shares, the Pledged Beneficial Interests and the Pledged
Membership Interests constitute “certificated securities” within the meaning of
Section 8-102(4) of the UCC. The terms of any Pledged Membership Interests
expressly provide that such Pledged Membership Interest shall be governed by
Article 8 of the UCC as in effect in the jurisdiction of the issuer of such
Pledged Membership Interest.
SECTION 3.06. Pledged Agreements. Each Pledged Agreement included in the Grantor
Collateral is listed on Schedule 3.10 (as supplemented from time to time) and a
true and complete copy of each such Pledged Agreement has been delivered to the
Collateral Agent, except as otherwise provided in the Loan Agreement. Each
Pledged Agreement upon its inclusion in the Grantor Collateral will have been
duly authorized, executed and delivered by the Borrower, will be in full force
and effect and will be binding upon and enforceable against all parties thereto
in accordance with their terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, examination, fraudulent
conveyance or transfer and other similar laws relating to or affecting the
rights of creditors generally and except as the enforceability against the
Borrower is subject to general principles of equity (regardless of whether
considered in a proceeding in equity or at law).
SECTION 3.07. Accounts. (a) Each Account constitutes a “securities account”
within the meaning of Section 8-501(a) of the UCC or a “deposit account” within
the meaning of Section 9-102(29) of the UCC.
SECTION 3.08. No Other Liens. Other than the security interests granted to the
Collateral Agent pursuant to this Agreement and other than Permitted Liens, the
Grantors have not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Collateral. The Grantors have not authorized the
filing of, and are not aware of, any financing statement, title reservation
agreement, mortgage, security agreement or other instrument of similar effect
against any Grantor that include a description of collateral covering the
Collateral other than any financing

171    Loan Agreement



--------------------------------------------------------------------------------




statement, title reservation agreement, mortgage, security agreement or other
instrument of similar effect relating to the security interests granted to the
Collateral Agent hereunder or that has been terminated.


ARTICLE IV
COVENANTS
Each of the Borrower and the Parent, as applicable, covenants and agrees that
until the payment in full of all Secured Obligations (other than indemnities not
then known or payable and contingent Secured Obligations) and until there is no
commitment by any Secured Party to make further advances, incur obligations or
otherwise give value, such Grantor will comply with the following:
SECTION 4.01. Change of Name, Identity, Structure or Jurisdiction of
Organization. No Grantor will change its name, identity, structure or
jurisdiction of organization in any manner unless it shall have given the
Administrative Agent and the Collateral Agent not less than 10 days’ prior
written notice thereof. In such event, each Grantor shall, prior to taking any
action or effecting any change referred to in the preceding sentence,
(i) provide all documentation and other information the Administrative Agent,
the Collateral Agent or any Lender reasonably requests about any Grantor or any
Affiliate thereof in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, and (ii) take all actions which are necessary or
advisable (including the filing of financing statements and amendments and
supplements thereto) in order to perfect and maintain the perfection of the
Security Interests.
SECTION 4.02. Further Actions.
(a)Further Actions. At all times after the Closing Date, each Grantor will, at
the Borrower’s expense, comply with the following:
(i)as to all Collateral as to which perfection of a security interest under the
UCC may be achieved by the filing of a financing statement, it will cause UCC
financing statements to be filed and to be on file and hereby consents to the
Collateral Agent filing continuation statements (at the Borrower’s expense) in
all applicable jurisdictions as required to perfect and maintain the perfection
of the Security Interests, it being understood that the Collateral Agent shall
have no obligation to file any financing statements;
(ii)as to all Collateral pertaining to Pledged Railcars the Borrower shall cause
all filings, deposits, registrations and other acts to have been accomplished
with respect to this Agreement and each applicable Security Agreement Supplement
in the United States and Canada as may be required by Applicable Law to
establish and perfect the Collateral Agent’s rights in and to the Collateral
described herein and/or therein, and shall give any notice or take any other
action to such end required by Applicable Law;
(iii)as to all Pledged Railcars, the Borrower will cause each Pledged Railcar to
be kept numbered with the road number serial number as shall be set forth on
Schedule 3.03 hereto or the applicable Security Agreement Supplement. The
Borrower will not allow the name of any other Person to be placed on any Pledged
Railcar as a designation that might be identified as a claim of any interest
therein except as permitted by the Loan Agreement or the TSA; provided, however,
that nothing herein contained shall prohibit any Grantor or its permitted
Lessees from placing its name, trademarks, initials, customary colors and other
insignia on any Pledged Railcar or from naming each Pledged Railcar. The
Borrower will not change the identification number of any Pledged Railcar unless
and until (A) a statement of a new number or numbers to be substituted therefore
shall have been delivered to the Collateral Agent and filed, recorded and
deposited by the Borrower in all appropriate public offices,

172    Loan Agreement



--------------------------------------------------------------------------------




including the public offices where this Agreement shall have been filed,
recorded and deposited and (B) the Borrower shall have furnished to the
Collateral Agent an opinion of counsel in form and substance reasonably
satisfactory to the Collateral Agent to the effect that such statement has been
filed, recorded and deposited, that such filing, recordation and deposit will
protect the Collateral Agent’s interest in the Pledged Railcars, and that no
other filing, recording, deposit or giving of notice to any Governmental
Authority is necessary to protect such interest;
(iv)as to any Collateral which is Securities, Securities Entitlements or
Instruments, the Borrower will comply with the delivery requirements set forth
in Section 4.03; and
(v)as to all Claims arising or otherwise becoming known after the date hereof,
the Borrower will deliver to the Collateral Agent a supplement to Schedule 1.01
hereto describing such Claim and expressly subjecting such Claim, all Judgments
and/or Settlements with respect thereto and all Proceeds thereof to the Security
Interests hereunder.
(b)Further Assurances. In addition to the foregoing actions described in
subsection (a) above, each Grantor will, from time to time at its expense and in
such manner and form as may be reasonably required, execute, deliver, file and
record any financing statement, specific assignment, instrument, document,
agreement or other paper and take any other action (including, without
limitation, any filings of financing or continuation statements under the UCC)
that from time to time may be necessary or advisable, or that may be reasonably
required by the Administrative Agent or the Collateral Agent, in order to
create, preserve, perfect, confirm or validate the Security Interests or to
enable the Collateral Agent and the other Secured Parties to obtain the full
benefit of this Agreement or to exercise and enforce any of its rights, powers
and remedies created hereunder or under Applicable Law with respect to any of
the Collateral of such Grantor. To the extent permitted by Applicable Law, each
Grantor hereby authorizes the Collateral Agent to file, in the name of such
Grantor or otherwise and without the signature or other separate authorization
or authentication of such Grantor appearing thereon, such UCC financing
statements or continuation statements as the Administrative Agent or the
Collateral Agent may reasonably deem necessary or appropriate to further perfect
or maintain the perfection of the Security Interests. The Borrower hereby
authorizes the Collateral Agent to file financing and continuation statements
describing as the Collateral covered thereby “all of the debtor’s personal
property or assets” or words to similar effect, notwithstanding that such
description may be broader in scope than the Collateral described in this
Agreement, it being understood that the Collateral Agent shall have no
obligation to file such financing statements. Each Grantor agrees that a carbon,
photographic, photostatic or other reproduction of this Agreement or of a
financing statement is sufficient as a financing statement. Each Grantor shall
pay the costs of, or incidental to, any recording or filing of any financing or
continuation statements or other assignment documents concerning the Collateral.
SECTION 4.03. Delivery of Instruments and Pledged Agreements. (a) Each Grantor
will promptly Deliver each Instrument that is Collateral and each Certificated
Security to the Collateral Agent or its nominee, in each case appropriately
indorsed to the Collateral Agent and accompanied by any required transfer tax
stamps.
(b)     Upon (i) the inclusion of any Pledged Agreement in the Collateral or
(ii) the amendment or replacement of any Pledged Agreement or (iii) the entering
into of any new Pledged Agreement, the Borrower will deliver a copy thereof to
the Collateral Agent and will take such other action as may be necessary or
desirable to perfect the lien of this Agreement as to such Pledged Agreement.
Without limiting the foregoing, upon the inclusion of any Pledged Agreement in
the Collateral, the Borrower shall deliver to the Collateral Agent a consent
executed by each party to such Pledged Agreement or (where the terms of such
Pledged Agreement contains general consents to assignment (including as to
collateral assignment) by the Borrower) will give due notice to each such other
party to such Pledged Agreement of its assignment pursuant to this Agreement.

173    Loan Agreement



--------------------------------------------------------------------------------






SECTION 4.04. Relevant Collateral. All Securities constituting Collateral,
Pledged Equity and Investment Property (the “Relevant Collateral”) shall be
delivered to the Collateral Agent as follows:
(i) in the case of each Certificated Security or Instrument, by (A) causing the
delivery of such Certificated Security or Instrument to the Collateral Agent in
the State of New York, registered in the name of the Collateral Agent or its
nominee or duly endorsed by an appropriate person to the Collateral Agent or in
blank and, in each case, held by the Collateral Agent in the State of New York,
or (B) if such Certificated Security or Instrument is registered in the name of
any Securities Intermediary on the books of the issuer thereof or on the books
of any securities intermediary of any Securities Intermediary, by causing such
Securities Intermediary to continuously credit by book entry such Certificated
Security or Instrument to a Securities Account maintained by such Securities
Intermediary in the name of the Collateral Agent or its nominee and confirming
to the Collateral Agent that it has been so credited;


(ii) in the case of each Uncertificated Security, by (A) causing such
Uncertificated Security to be continuously registered on the books of the issuer
thereof in the name of the Collateral Agent or its nominee or (B) if such
Uncertificated Security is registered in the name of a Securities Intermediary
on the books of the issuer thereof or on the books of any securities
intermediary of a Securities Intermediary, by causing such Securities
Intermediary to continuously credit by book entry such Uncertificated Security
to a Securities Account maintained by such Securities Intermediary in the name
of the Collateral Agent or its nominee and confirming in writing to the
Collateral Agent that it has been so credited;


(iii) in the case of each Government Security registered in the name of any
Securities Intermediary on the books of the Federal Reserve Bank of New York or
on the books of any securities intermediary of such Securities Intermediary, by
causing such Securities Intermediary to continuously credit by book entry such
security to the Securities Account maintained by such Securities Intermediary in
the name of the Collateral Agent or its nominee and confirming to the Collateral
Agent in writing that it has been so credited;


(iv) in the case of any Pledged Equity by (a) to the extent that the grant of
the security interest to the Collateral Agent in any Pledged Equity or the
transfer of any Pledged Equity upon exercise of remedies by the Collateral Agent
is subject to any restrictions on transfer or any consent requirements, by
obtaining all necessary consents and approvals thereof and (b)(1) if Pledged
Equity constitutes a Certificated Security, Instrument or Uncertificated
Security, complying with clauses (i) or (ii) above, as applicable or (2) if
Pledged Equity constitutes a General Intangible, by causing an appropriate
financing statement covering each such Pledged Equity to be filed in the
appropriate office necessary to perfect the security interest of the Collateral
Agent therein. Each Grantor consents to the transfer of any Pledged Equity to
the Collateral Agent or its designee following the exercise of remedies by the
Collateral Agent and to the substitution of the Collateral Agent or its designee
as a partner in any partnership or as a member in any limited liability company
with all the rights and powers related thereto; and


(vi)    No Grantor (other than PBF Transportation) shall issue, deliver or sell
any shares, interests, participations or other equivalents other than as
permitted under the Loan Documents. Except as otherwise permitted under the Loan
Documetns, any beneficial interest, shares or capital stock or other securities
or interests issued in respect of or in

174    Loan Agreement



--------------------------------------------------------------------------------




substitution for the Pledged Shares, Pledged Membership Interest or the Pledged
Beneficial Interest shall be issued or delivered (with any necessary
endorsement) to the Collateral Agent.


SECTION 4.05. Supplements. No later than the date any Additional Railcar becomes
a Portfolio Railcar, the Person owning such Additional Railcar shall execute and
deliver to the Administrative Agent and the Collateral Agent a Security
Agreement Supplement, and cause such Security Agreement Supplement (or a
memorandum thereof) to be filed with the STB and the Registrar General of
Canada. If such Person was a Grantor hereunder prior to the execution and
delivery of such Security Agreement Supplement, then no later than the date of
such Security Agreement Supplement, such Grantor shall also execute and deliver
to the Administrative Agent and the Collateral Agent a Collateral Supplement;
provided that the failure of any Grantor to deliver any Collateral Supplement as
to any such Collateral shall not impair the lien of this Agreement as to such
Collateral. If such Person was not a Grantor hereunder prior to the execution
and delivery of such Security Agreement Supplement, then no later than the date
of such Security Agreement Supplement, such Person shall become a Grantor and
execute and deliver to the Administrative Agent and the Collateral Agent a
Grantor Supplement and the Grantor holding the Pledged Equity in such Grantor
shall execute and deliver to the Administrative Agent and the Collateral Agent a
Collateral Supplement reflecting the Pledged Equity in such new Grantor;
provided that the failure of any Grantor to deliver any Collateral Supplement as
to any such Collateral shall not impair the lien of this Agreement as to such
Collateral. The equity interests in each Grantor hereunder (other than PBF
Transportation) shall be directly 100% owned by another Grantor and shall be
Pledged Equity.
SECTION 4.06. Control. No Grantor shall cause or permit any Person other than
the Collateral Agent to have “control” (as defined in Section 9‑104, 9‑105,
9 106, or 9‑107 of the UCC) of any “deposit account,” “electronic chattel
paper,” “investment property,” “supporting obligations” or “letter of credit
right” (as such terms are defined in Article 9 of the UCC) other than with
respect to Permitted Liens.


ARTICLE V
VOTING; DISTRIBUTIONS ON PLEDGED EQUITY
SECTION 5.01. Voting. So long as no Event of Default shall have occurred and be
continuing, each Grantor shall be entitled to exercise any and all voting,
management, administration and other consensual rights pertaining to any
Investment Property constituting Collateral, including without limitation Equity
Interests or any part thereof and the receipt of Restricted Payments, for any
purpose not inconsistent with the terms of this Agreement or the other Loan
Documents; provided, however, that such Grantor shall not exercise or refrain
from exercising any such right if such action would violate or be inconsistent
with any of the terms of this Agreement or any other Loan Document applicable to
such Grantor, or would impair the position or interests of the Collateral Agent
or any other Secured Party hereunder or thereunder. Upon the occurrence and
during the continuance of an Event of Default following one Business Day prior
written notice to that effect by the Collateral Agent to each Grantor, all
rights of each Grantor to exercise the voting, management, administration and
other consensual rights which it would otherwise be entitled to exercise
pursuant to this Section 5.01 shall cease, all such rights shall thereupon
become vested in the Collateral Agent, who shall thereupon have the sole right
to exercise such voting and other consensual rights at the direction of the
Administrative Agent, and each Grantor shall take all actions as may be
necessary or appropriate to effect such right of the Collateral Agent.











175    Loan Agreement



--------------------------------------------------------------------------------




ARTICLE VI
GENERAL AUTHORITY; REMEDIES
SECTION 6.01. General Authority. Each Grantor hereby irrevocably appoints the
Collateral Agent and any officer or agent thereof as its true and lawful
attorney-in-fact, with full power of substitution, in the name of such Grantor,
the Collateral Agent, the other Secured Parties or otherwise, for the sole use
and benefit of the Collateral Agent and the other Secured Parties, but at such
Grantor’s expense, to the extent permitted by law, to exercise at any time and
from time to time while an Event of Default has occurred and is continuing all
or any of the following powers with respect to all or any of the Collateral of
such Grantor, all acts of such attorney being hereby ratified and confirmed;
such power, being coupled with an interest, is irrevocable until the Secured
Obligations are paid in full and until there is no commitment by any Secured
Parties to make further advances, incur obligations or otherwise give value:
(i)to take any and all appropriate action and to execute any and all documents
and instruments which may be necessary or desirable to carry out the terms of
this Agreement;
(ii)to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, acceptances, documents and other negotiable and non-negotiable
Instruments taken or received by any Grantor as, or in connection with,
Collateral;
(iii)to accelerate any Receivable which may be accelerated in accordance with
its terms, and to otherwise demand, sue for, collect, receive and give
acquittance for any and all monies due or to become due on or by virtue of
Collateral;
(iv)to commence, settle, compromise, compound, prosecute, defend or adjust any
Claim, suit, action or proceeding with respect to, or in connection with, the
Collateral;
(v)to sell, transfer, assign, manage (or appoint a manager to manage) or
otherwise deal in or with the Pledged Railcars and the other Collateral or the
proceeds or avails thereof, as fully and effectually as if the Collateral Agent
were the absolute owner thereof;
(vi)to cause any or all of the Equity Interests to be transferred of record into
the name of the Collateral Agent or its nominee, in each case without notice to
any Grantor;
(vii)to extend the time of payment of any or all of the Collateral and to make
any allowance and other adjustments with respect thereto; and
(viii)to do, at its option, but at the expense of such Grantor, at any time or
from time to time, all acts and things which the Collateral Agent deems
necessary to protect or preserve the Collateral and to realize upon the
Collateral;
provided that the Collateral Agent shall give the Administrative Agent and such
Grantor not less than 10 days’ prior notice of the time and place of any sale or
other intended disposition of any of the Collateral, except any Collateral which
is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market. Each of the Collateral Agent, the
Administrative Agent and each Grantor agrees that such notice constitutes
reasonable notification within the meaning of Section 9-611 of the UCC. Except
as otherwise provided herein, each Grantor hereby waives, to the extent
permitted by Applicable Law, notice and judicial hearing in connection with the
Collateral Agent’s taking possession or disposition of any of the Collateral,
including, without limitation, any and all prior notice and hearing for any
prejudgment remedy or remedies and any such right which the any Grantor would
otherwise have under the Constitution or any statute of the United States or of
any state. Other than with respect to the proviso in this Section 6.01, the
rights and remedies set forth in this Section 6.01 shall not create any
additional obligations for the Collateral Agent.
SECTION 6.02. Remedies upon Event of Default. (a) If any Event of Default has
occurred and is continuing, the Collateral Agent, upon being instructed to do so
by the Administrative Agent, acting at the direction of the Required Lenders,
may, in addition to all other rights and remedies granted to it in this
Agreement and any other agreement securing, evidencing or relating to the

176    Loan Agreement



--------------------------------------------------------------------------------




Secured Obligations: (i) exercise on behalf of the Secured Parties all rights
and remedies of a secured party under the UCC (whether or not in effect in the
jurisdiction where such rights are exercised) and, in addition, (ii) without
demand of performance or other demand or notice of any kind (except as herein
provided or as may be required by mandatory provisions of law) to or upon any
Grantor or any other Person (all of which demands and/or notices are hereby
waived by each Grantor), (A) withdraw all cash and Cash Equivalents in the
Collateral Accounts and apply such cash and Cash Equivalents and other cash, if
any, then held by it as Collateral as specified in Section 6.04, and (B) if
there shall be no such cash, Cash Equivalents or other amounts or if such cash,
Cash Equivalents and other amounts shall be insufficient to pay all the Secured
Obligations in full or cannot be so applied for any reason, collect, receive,
appropriate and realize upon the Collateral and/or sell, assign, give an option
or options to purchase or otherwise dispose of and deliver the Collateral (or
contract to do so) or any part thereof at public or private sale, at any office
of the Collateral Agent or elsewhere in such manner as is commercially
reasonable, for cash, on credit or for future delivery, without assumption of
any credit risk and at such price or prices as the Administrative Agent may deem
satisfactory. The Collateral Agent or any other Secured Party may be the
purchaser of any or all of the Collateral so sold at any public sale (or, if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations, at any
private sale). Each Grantor will execute and deliver such documents and take
such other action as the Administrative Agent deems necessary or advisable in
order that any such sale may be made in compliance with law. Upon any such sale,
the Collateral Agent shall have the right to deliver, assign and transfer to the
purchaser thereof the Collateral so sold. Each purchaser at any such sale shall
hold the Collateral so sold to it absolutely and free from any claim or right of
whatsoever kind. The notice (if any) of such sale required by Section 6.01 shall
(i) in the case of a public sale, state the time and place fixed for such sale,
and (ii) in the case of a private sale, state the day after which such sale may
be consummated. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix in the notice of such sale. At any such sale, the Collateral may be sold in
one lot as an entirety or in separate parcels, as the Administrative Agent may
determine. The Collateral Agent shall not be obligated to make any such sale
pursuant to any such notice other than as required by law. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
same may be so adjourned without further notice other than as required by law.
In the case of any sale of all or any part of the Collateral on credit or for
future delivery, the Collateral so sold may be retained by the Collateral Agent
until the selling price is paid by the purchaser thereof, but the Collateral
Agent shall not incur any liability in the case of the failure of such purchaser
to take up and pay for the Collateral so sold and, in the case of any such
failure, such Collateral may again be sold upon like notice.
(b) For the purpose of enforcing any and all rights and remedies under this
Agreement the Collateral Agent may, if any Event of Default has occurred and is
continuing, (i) require any Grantor to, and each Grantor agrees that it will, at
its expense and upon the request of the Collateral Agent, forthwith assemble,
store and keep all or any part of the Collateral of such Grantor as directed by
the Collateral Agent and make it available at a place designated by the
Collateral Agent which is, in the Administrative Agent’s opinion, reasonably
convenient to the Collateral Agent and such Grantor, whether at the premises of
such Grantor or otherwise, it being understood that such Grantor’s obligation so
to deliver the Collateral is of the essence of this Agreement and that,
accordingly, upon application to a court of equity having jurisdiction, the
Collateral Agent shall be entitled to a decree requiring specific performance by
such Grantor of such obligation; (ii) to the extent permitted by Applicable Law,
enter, with or without process of law and without breach of the peace, any
premise where any of the Collateral of such Grantor is or may be located, and
without charge or liability to

177    Loan Agreement



--------------------------------------------------------------------------------




such Grantor, seize and remove such Collateral from such premises; (iii) have
access to and use such Grantors’ books and records relating to the Collateral;
and (iv) prior to the disposition of the Collateral, store or transfer it
without charge in or by means of any storage or transportation facility owned or
leased by such Grantor, process, repair or recondition it or otherwise prepare
it for disposition in any manner and to the extent the Collateral Agent deems
appropriate and, in connection with such preparation and disposition, use
without charge any technical process used by such Grantor. The Collateral Agent
may also render any or all of the Collateral unusable at any Grantor’s premises
and may dispose of such Collateral on such premises without liability for rent
or costs.
(c)If any Event of Default has occurred and is continuing, the Collateral Agent,
instead of exercising the power of sale conferred upon it pursuant to this
Section 6.02. may proceed by a suit or suits at law or in equity to foreclose
the Security Interests and sell the Collateral, or any portion thereof, under a
judgment or decree of a court or courts of competent jurisdiction, and may in
addition and at the request of the Administrative Agent acting at the direction
of the Required Lenders pursuant to this Section 6.02, institute and maintain
such suits and proceedings as the Required Lenders may deem appropriate to
protect and enforce the rights vested in the Collateral Agent by this Agreement.
(d)If any Event of Default has occurred and is continuing, at the direction of
the Administrative Agent, the Collateral Agent shall, to the extent permitted by
Applicable Law, without notice to any Grantor or any party claiming through any
Grantor, without regard to the solvency or insolvency at such time of any Person
then liable for the payment of any of the Obligations, without regard to the
then value of the Collateral and without requiring any bond from any complainant
in such proceedings, be entitled as a matter of right to the appointment of a
receiver or receivers (who may be the Collateral Agent) of the Collateral or any
part thereof, and of the profits, revenues and other income thereof, pending
such proceedings, with such powers as the court making such appointment shall
confer, and to the entry of an order directing that the profits, revenues and
other income of the property constituting the whole or any part of the
Collateral be segregated, sequestered and impounded for the benefit of the
Collateral Agent and the Secured Parties, and each Grantor irrevocably consents
to the appointment of such receiver or receivers and to the entry of such order.
(e)Each Grantor agrees, to the extent it may lawfully do so, that it will not at
any time in any manner whatsoever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, moratorium, turnover or redemption law,
or any law permitting it to direct the order in which the Collateral shall be
sold, now or at any time hereafter in force which may delay, prevent or
otherwise affect the performance or enforcement of this Agreement, and each
Grantor hereby waives all benefit or advantage of all such laws. Each Grantor
covenants that it will not hinder, delay or impede the execution of any power
granted to the Collateral Agent or any other Secured Party in the Loan
Agreement, the Notes, this Agreement or any other Loan Document.
(f)Each Grantor, to the extent it may lawfully do so, on behalf of itself and
all who claim through or under it, including, without limitation, any and all
subsequent creditors, vendees, assignees and lienors, waives and releases all
rights to demand or to have any marshalling of the Collateral upon any sale,
whether made under any power of sale granted herein or pursuant to judicial
proceedings or under any foreclosure or any enforcement of this Agreement, and
consents and agrees that all of the Collateral may at any such sale be offered
and sold as an entirety.
(g)Each Grantor waives, to the extent permitted by Applicable Law, presentment,
demand, protest and any notice of any kind (except the notices expressly
required hereunder) in connection with this Agreement and any action taken by
the Collateral Agent with respect to the Collateral of such Grantor.
SECTION 6.03. Limitation on Duty of Collateral Agent in Respect of Collateral.
Beyond the exercise of reasonable care in the custody thereof, neither the
Collateral Agent nor the other Secured Parties shall have any duty to exercise
any rights or take any steps to preserve the rights of

178    Loan Agreement



--------------------------------------------------------------------------------




any Grantor in the Collateral in its or their possession or control or in the
possession or control of any agent or bailee or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto, nor shall the Collateral Agent or any other Secured Party be liable to
any Grantor or any other Person for failure to meet any obligation imposed by
Section 9-207 of the UCC or any successor provision. Each Grantor agrees that
the Collateral Agent shall at no time be required to, nor shall the Collateral
Agent be liable to any Grantor for any failure to, account separately to any
Grantor for amounts received or applied by the Collateral Agent from time to
time in respect of the Collateral pursuant to the terms of this Agreement.
Without limiting the foregoing, the Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property, and shall not be
liable or responsible for any loss or damage to any of the Collateral, or for
any diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee or other agent or bailee
selected by the Collateral Agent in good faith.


SECTION 6.04. Application of Proceeds.
(h)Priority of Distributions. The proceeds of any sale of, or other realization
upon, all or any part of the Collateral and any cash held in the Collateral
Accounts shall be applied as provided in Section 2.07 of the Loan Agreement.
(i)Deficiencies. It is understood that the Borrower shall remain liable to the
extent of any deficiency between the amounts received by the Secured Parties
(including from the proceeds of the Collateral applied in accordance with the
Loan Documents) and the amount of the Secured Obligations.
SECTION 6.05. Pledged Agreements. Each Grantor hereby irrevocably authorizes and
empowers the Collateral Agent, in the Administrative Agent’s sole discretion, if
an Event of Default has occurred and is continuing, to assert, either directly
or on behalf of such Grantor, any claims such Grantor may have from time to time
against any other party to any Pledged Agreement or to otherwise exercise any
right or remedy of such Grantor under any Pledged Agreement (including without
limitation, the right to enforce directly against any party to an Pledged
Agreement all of such Grantor’s rights thereunder, to make all demands and give
all notices and make all requests required or permitted to be made by such
Grantor under any Pledged Agreements) as the Administrative Agent may deem
proper. Each Grantor hereby irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful attorney-in-fact for the
purpose of enabling the Collateral Agent to assert and collect such claims and
to exercise such rights and remedies.
SECTION 6.06. Securities Act. In view of the position of each Grantor in
relation to the Collateral constituting Securities, or because of other present
or future circumstances, a question may arise under the Securities Act of 1933,
as now or hereafter in effect, or any similar statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being herein called the “Federal Securities Laws”) with
respect to any disposition of the any Securities permitted hereunder. Each
Grantor understands that compliance with the Federal Securities Laws might very
strictly limit the course of conduct of the Collateral Agent if the Collateral
Agent were to attempt to dispose of all or any part of such Collateral, and
might also limit the extent to which or the manner in which any subsequent
transferee of any such Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Collateral Agent in
any attempt to dispose of all or part of the Collateral constituting Securities
under applicable Blue Sky or other state securities laws or similar laws
analogous in purpose or effect. Under Applicable Law, in the absence of an
agreement to the contrary, the Collateral Agent may be held to have certain
general duties and obligations to any relevant Grantor to make some effort

179    Loan Agreement



--------------------------------------------------------------------------------




toward obtaining a fair price even though the obligations of such Grantor may be
discharged or reduced by the proceeds of a sale at a lesser price. The parties
hereto acknowledge and agree that the Collateral Agent is not to have any such
general duty or obligation to any Grantor, and no Grantor will attempt to hold
the Collateral Agent responsible for selling all or any part of the Collateral
constituting Securities at any inadequate price even if the Collateral Agent
shall accept the first offer received or does not approach more than one
possible purchaser.
Accordingly, each Grantor expressly agrees that the Collateral Agent is
authorized, in connection with any sale of Collateral constituting Securities,
if the Administrative Agent deems it advisable so to do, (i) to restrict the
prospective bidders on or purchasers of any of such Collateral to a limited
number of sophisticated investors who will represent and agree that they are
purchasing for their own account for investment and not with a view to the
distribution or sale of any of such Collateral, (ii) to cause to be placed on
certificates for any or all of such Collateral or on any other securities
pledged hereunder a legend to the effect that such security has not been
registered under the Securities Act of 1933 and may not be disposed of in
violation of the provision of said Act and (iii) to impose such other
limitations or conditions in connection with any such sale as the Administrative
Agent deems necessary or advisable in order to comply with said Act or any other
law. Each Grantor acknowledges and agrees that such limitations may result in
prices and other terms less favorable to the seller than if such limitations
were not imposed, and, notwithstanding such limitations, agrees that any such
sale shall be deemed to have been made in a commercially reasonable manner, it
being the agreement of each Grantor and the Collateral Agent that the provisions
of this Section 6.06 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells the Collateral
constituting Securities. The Collateral Agent shall under no obligation to delay
a sale of any Collateral for a period of time necessary to permit the issuer of
any securities contained therein to register such securities under the Federal
Securities Laws, or under applicable state securities laws, even if the issuer
would agree to do so.


ARTICLE VII
THE COLLATERAL AGENT SECTION
SECTION 7.01. Appointment of Collateral Agent.
(j)The Administrative Agent (and each Secured Party by its acceptance of the
benefits of this Agreement) hereby appoints DBTCA as Collateral Agent hereunder,
and DBTCA accepts such appointment, and the Administrative Agent (and each
Secured Party by its acceptance of the benefits of this Agreement) hereby
authorizes the Collateral Agent to act as its agent in accordance with the terms
of this Agreement and the other Loan Documents to hold, administer and enforce
its interests in the Collateral in accordance with the terms of this Agreement.
(i)The Collateral Agent agrees to act upon the express conditions contained in
this Agreement.
(ii)The Collateral Agent agrees to comply with its obligations under this
Agreement and agrees that (A) any action to be taken not otherwise required
under this Agreement or any other Loan Document or consent to be given under
this Agreement or any other Loan Document by the Collateral Agent shall only be
taken or given, as the case may be, upon direction of the Administrative Agent,
(B) any notice received by the Collateral Agent under this Agreement or any
other Loan Document from any party other than the Administrative Agent shall be
promptly delivered to the Administrative Agent by the Collateral Agent, and
(C) upon the written instructions at any time and from time to time of

180    Loan Agreement



--------------------------------------------------------------------------------




the Administrative Agent, the Collateral Agent shall take any action that it is
otherwise permitted to take under this Agreement and the other Loan Documents.
(iii)The Collateral Agent, upon receipt of documents or instruments furnished to
the Collateral Agent pursuant to the provisions of this Agreement or the other
Loan Documents shall examine the same to determine (using commercially
reasonable efforts typically used by collateral agents) whether or not such
instruments or documents reasonably conform to any schedules or exhibits
attached to this Agreement or the other Loan Documents, as the case may be.
(iv)The provisions of this Section 7.01 are solely for the benefit of the
Collateral Agent and the other Secured Parties and no Grantor shall have any
rights under any of such provisions. In performing its functions and duties
under this Agreement and the other Loan Documents, the Collateral Agent shall
act solely as an agent of the Secured Parties, and shall not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for any Grantor.
(v)In the event that the Collateral Agent is uncertain as to any action to be
taken under this Agreement or any other Loan Document, it may request, and shall
be fully entitled to rely upon, an instruction from the Administrative Agent as
to such course of action and shall be fully indemnified pursuant to Section 7.08
hereof to the extent that it acts in accordance with such action.
(k)With the delivery of this Agreement, the Administrative Agent shall furnish
to the Collateral Agent and from time to time thereafter as the Collateral Agent
may request duly executed incumbency certificates showing the names, titles and
specimen signatures of the persons authorized on behalf of the Administrative
Agent to take the actions and give the notifications and approvals required by
this Agreement.
(l)The Administrative Agent shall notify the Collateral Agent when the
Administrative Agent has actual notice that a Default or Event of Default has
occurred.


SECTION 7.02. Actions by Collateral Agent.
(m)Nothing contained in this Agreement or any other Loan Document shall require
the Collateral Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers unless it is indemnified to its
reasonable satisfaction. The Collateral Agent shall not be required to take any
action under this Agreement, nor shall any other provision of this Agreement be
deemed to impose a duty on the Collateral Agent to take any action, if the
Collateral Agent shall have been advised in writing by counsel of its selection
that such action is contrary to the terms hereof or is otherwise contrary to
law.
(n)The Collateral Agent shall not have any duty or obligation to take or refrain
from taking any action under, or in connection with, this Agreement or any other
Loan Document, except as expressly provided by the terms of this Agreement or
such other Loan Document and no implied duties or obligations shall be read into
this Agreement or any other Loan Document against the Collateral Agent. The
Collateral Agent shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with any direction of the
Administrative Agent given under this Agreement or any other Loan Document.
(o)The Collateral Agent shall not be responsible for and makes no representation
as to the existence, genuineness, value or protection of any Collateral, for the
legality, effectiveness or sufficiency of any Loan Document, or for the
creation, perfection, priority, sufficiency or protection of any liens securing
the Loans.
(p)For the avoidance of doubt, nothing herein shall require the Collateral Agent
to file financing statements or continuation statements, or be responsible for
maintaining the security

181    Loan Agreement



--------------------------------------------------------------------------------




interests purported to be created as described herein (except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder or under any other Loan Document) and such
responsibility shall be solely that of the Borrower.
(q)The Collateral Agent shall not incur any liability for not performing any act
or fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Collateral Agent (including but not limited
to any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility).
(r)The Collateral Agent shall not be deemed to have notice of any Default or
Event of Default unless a Responsible Officer has actual knowledge thereof.
(s)In no event shall the Collateral Agent be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Collateral Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.
(t)The Collateral Agent may refuse to perform any duty or exercise any right or
power unless it receives indemnity satisfactory to it against the costs,
expenses and liabilities which might be incurred by it in performing such duty
or exercising such right or power.
(u)The Collateral Agent may consult with legal counsel of its own choosing, at
the expense of the Borrower, as to any matter relating to the Loan Documents,
and the Collateral Agent shall not incur any liability in acting in good faith
in accordance with any advice from such counsel.


SECTION 7.03. Replacement of Collateral Agent: Appointment of Successor.
(v)Subject to clause (f) of this Section 7.03, the Collateral Agent may resign
at any time for any reason upon 30 days’ prior notice to the Administrative
Agent, with a copy of such notice delivered to the Borrower, such resignation to
be effective upon the later of the date specified in such notice and the date a
successor Collateral Agent has been appointed by the Administrative Agent or by
a court (as provided in clause (e) of this Section 7.03) and has accepted such
appointment. The Administrative Agent may remove the Collateral Agent for cause
by so notifying the Collateral Agent and may appoint a successor Collateral
Agent, in each case, unless an Event of Default has occurred and is continuing,
with the consent of the Borrower (not to be unreasonably withheld or delayed).
Without limiting the generality of the foregoing, the Administrative Agent shall
have cause to remove the Collateral Agent if (a) the Collateral Agent fails to
satisfy or otherwise comply with Section 7.04; (b) the Collateral Agent fails to
satisfy any of its material duties hereunder; (c) an Insolvency Event occurs
with respect to the Collateral Agent; or (e) the Collateral Agent otherwise
becomes incapable of acting as a Collateral Agent. In the event that the
Collateral Agent is required to acquire title to an asset, or take any
managerial action of any kind in regard thereto, in order to perform any
obligation under any Collateral Documents, which in the Collateral Agent’s sole
determination may cause the Collateral Agent to incur potential liability under
any environmental law, the Collateral Agent reserves the right, instead of
taking such action, to resign as the Collateral Agent.
(w)If the Collateral Agent resigns or is removed or if a vacancy exists in the
office of the Collateral Agent for any reason (the Collateral Agent in such
event being referred to herein as the retiring Collateral Agent), the
Administrative Agent shall promptly appoint a successor Collateral Agent;
provided that, unless an Event of Default has occurred and is continuing at such
time, the Borrower’s consent (not to be unreasonably withheld or delayed) shall
be required to make such appointment.
(x)Any entity into which the Collateral Agent may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Collateral Agent shall be a party, or
any corporation to which substantially all the corporate

182    Loan Agreement



--------------------------------------------------------------------------------




trust business of the Collateral Agent may be transferred, shall, subject to the
terms of Section 7.04, be the Collateral Agent hereunder.
(y)A successor Collateral Agent shall deliver a written acceptance of its
appointment as the Collateral Agent hereunder to the retiring Collateral Agent,
the Administrative Agent and the Borrower, and the successor Collateral Agent
shall have all the rights, powers and duties of the Collateral Agent under this
Agreement and the other Loan Documents. The successor Collateral Agent shall
mail a notice of its succession to the Administrative Agent. The retiring
Collateral Agent shall promptly transfer all Collateral to the successor
Collateral Agent, together with all of the retiring Collateral Agent’s rights
under any and all of the Collateral held by it as the Collateral Agent to the
successor Collateral Agent. All monies and other amounts owed in accordance with
Section 7.08 hereunder to the retiring Collateral Agent shall be paid by the
Borrower promptly upon demand of the retiring Collateral Agent.
(z)If a successor Collateral Agent does not take office within 45 days after the
retiring Collateral Agent resigns or is removed, the retiring Collateral Agent
or the Administrative Agent may petition any court of competent jurisdiction for
the appointment of a successor Collateral Agent.
(aa)Notwithstanding the foregoing, no resignation or removal of the Collateral
Agent shall be effective unless and until a successor has been appointed.


SECTION 7.04. Collateral Agent Required; Eligibility. Any successor Collateral
Agent shall be a corporation or other institution organized and doing business
under the laws of the United States of America or of any State or the District
of Columbia having a combined capital and surplus of at least $50,000,000. Such
institution shall be a citizen of the United States and shall be authorized
under the laws of the United States or any State thereof or of the District of
Columbia to exercise corporate trust powers and shall be subject to supervision
or examination by federal, state or District of Columbia authorities. If such
institution publishes reports of condition at least annually, pursuant to law or
to the requirements of any of the aforesaid supervising or examining
authorities, then, for the purposes of this Section 7.04, the combined capital
and surplus of such institution shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.
SECTION 7.05. Collateral Agent Has No Duty. The powers conferred on the
Collateral Agent hereunder are solely to protect its interest (on behalf of the
Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or responsibility for
(i)ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Investment Property,
whether or not the Collateral Agent has or is deemed to have knowledge of such
matters, or
(ii)taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.


SECTION 7.06. Reasonable Care. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property.
SECTION 7.07. Appointment of Co-Agent. At any time or times, in order to comply
with any legal requirement in any jurisdiction, the Administrative Agent may
appoint another bank or trust company or one or more other persons, either to
act as co-agent or co-agents, jointly with the Administrative Agent, or to act
as separate agent or agents on behalf of the Secured Parties with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and may be specified in the instrument of appointment (which may, in the
discretion of the Administrative

183    Loan Agreement



--------------------------------------------------------------------------------




Agent, include provisions for the protection of such co-agent or separate agent
similar to the provisions of Section 7.01).


SECTION 7.08. Indemnity and Expenses. Notwithstanding anything to the contrary
contained in any other Loan Document, each Grantor jointly and severally hereby
agrees to indemnify and hold harmless the Collateral Agent from and against any
and all claims, losses and liabilities arising out of or resulting from this
Agreement (including enforcement of this Agreement), except claims, losses or
liabilities resulting directly or primarily from the Collateral Agent’s gross
negligence or willful misconduct. Upon demand, each Grantor jointly and
severally agrees to pay to the Collateral Agent the amount of any and all
reasonable expenses, including the reasonable fees and disbursements of its
counsel and of any experts and agents, which the Collateral Agent may incur in
connection with the exercise or enforcement of any of the rights of the
Collateral Agent hereunder (including a sale of the Collateral), as well as the
failure by any Grantor to perform or observe any of the provisions hereof. The
Grantors’ obligations in this Section 7.08 shall survive the resignation or
removal of the Collateral Agent or the termination of this Agreement.


ARTICLE VIII
MISCELLANEOUS
SECTION 8.01. Notices. Unless otherwise specified herein, all notices, requests
or other communications to any party hereunder shall be given in accordance with
Section 10.01 of the Loan Agreement.


SECTION 8.02. Effectiveness of Facsimile Documents and Signatures. This
Agreement may be transmitted and/or signed by facsimile and, if so transmitted
or signed shall, subject to requirements of Applicable Law, have the same force
and effect as a manually-signed original and shall be binding on each Grantor,
the Collateral Agent, the Administrative Agent and the other Secured Parties.
The Collateral Agent may also require that this Agreement be confirmed by a
manually-signed original hereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.


SECTION 8.03. No Waivers: Non-Exclusive Remedies. No failure or delay on the
part of the Collateral Agent or any other Secured Party to exercise, no course
of dealing with respect to, and no delay in exercising, any right, power or
privilege under this Agreement or any other Loan Document or any other document
or agreement contemplated hereby or thereby and no course of dealing between the
Collateral Agent or any other Secured Party and any of the Grantors shall
operate as a waiver thereof nor shall any single or partial exercise of any such
right, power or privilege hereunder or under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights and remedies provided herein and
in the other Loan Documents are cumulative and are not exclusive of any other
remedies provided by law. Without limiting the foregoing, nothing in this
Agreement shall impair the right of any Secured Party to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of any Grantor other than its
indebtedness under the Loan Agreement and the other Loan Documents. Each Grantor
agrees, to the fullest extent it may effectively do so under Applicable Law,
that any holder of a participation in a Loan, whether or not acquired pursuant
to the terms of the Loan Agreement, may exercise rights of set-off or
counterclaim or other rights with respect to such participation as fully as if
such holder of a participation were a direct creditor of such Grantor in the
amount of such participation.



184    Loan Agreement



--------------------------------------------------------------------------------




SECTION 8.04. Protection of Collateral. If any Grantor fails to comply with the
provisions of the Loan Agreement, this Agreement or any other Loan Document,
such that the value of any Collateral or the validity, perfection, rank or value
of any Security Interest is thereby diminished or put at risk, the Collateral
Agent if requested by the Administrative Agent (acting at the direction of the
Required Lenders) may, but shall not be required to, effect such compliance on
behalf of the Grantors, and the Borrower shall reimburse the Collateral Agent
for the costs thereof on demand. All insurance expenses and all expenses of
protecting, storing, warehousing, appraising, handling, maintaining and shipping
the Collateral, any and all excise, property, sales and use taxes imposed by any
state, federal or local authority on any of the Collateral, or in respect of
periodic appraisals and inspections of the Collateral to the extent the same may
be requested by the Administrative Agent (acting at the direction of the
Required Lenders) in accordance with the Loan Agreement from time to time, or in
respect of the sale or other disposition thereof shall be borne and paid by the
Borrower in accordance with the Loan Agreement from time to time. If the
Borrower fails to promptly pay any portion thereof when due, the Collateral
Agent may, at its option, but shall not be required to, pay the same and charge
the Borrower’s account therefore, and the Borrower agrees to reimburse the
Collateral Agent therefor on demand. All sums so paid or incurred by the
Collateral Agent, if any, for any of the foregoing and any and all other sums
for which any Grantor may become liable hereunder and all costs and expenses
(including attorneys’ fees, legal expenses and court costs) reasonably incurred
by the Collateral Agent or any other Secured Party in enforcing or protecting
the Security Interests or any of their rights or remedies under this Agreement,
shall, together with interest thereon until paid at a rate per annum equal to
the Corporate Base Rate plus the Default Margin, be additional Secured
Obligations hereunder.


SECTION 8.05. Enforcement. The Secured Parties agree that this Agreement may be
enforced only by the action of the Collateral Agent, acting upon the
instructions of the Administrative Agent and with the approval of the Required
Lenders, and that no other Secured Party shall have any right individually to
seek to enforce this Agreement or to realize upon the security to be granted
hereby, it being understood and agreed that such rights and remedies may be
exercised by the Collateral Agent for the benefit of the Secured Parties upon
the terms of this Agreement.


SECTION 8.06. Amendments and Waivers. Any provision of this Agreement may be
amended, changed, discharged, terminated or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrower and the
Administrative Agent (with the consent of the Required Lenders or, to the extent
required by Section 10.03 of the Loan Agreement, all of the Lenders), at all
times prior to the time on which all Credit Obligations have been paid in full
and all Commitments with respect thereto have been terminated. Notwithstanding
the foregoing, any amendment or waiver which shall affect the duties,
protections or rights of the Collateral Agent shall require the Collateral
Agent’s written consent.


SECTION 8.07. Successors and Assigns. This Agreement shall be binding upon each
of the parties hereto and inure to the benefit of the Collateral Agent and the
other Secured Parties and their respective successors and assigns. In the event
of an assignment of all or any of the Secured Obligations, the rights hereunder,
to the extent applicable to the indebtedness so assigned, may be transferred
with such indebtedness. No Grantor will assign or delegate any of its rights and
duties hereunder without the prior written consent of all of the Lenders.


SECTION 8.08. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE

185    Loan Agreement



--------------------------------------------------------------------------------




STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES. Any legal action or proceeding with respect to
this Agreement or any ether Loan Document may be brought in the courts of the
State of New York in New York County, or of the United States for the Southern
District of New York and, by execution and delivery of this Agreement, each
Grantor hereby irrevocably accepts for itself and in respect of its property,
generally and unconditional, the nonexclusive jurisdiction of such courts. Each
Grantor irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such court and any claim that any such proceeding
brought in any such court has been brought in an inconvenient forum.


SECTION 8.09. Waiver of Jury Trial. EACH GRANTOR HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHT THAT SUCH GRANTOR MAY HAVE TO A TRIAL BY JURY
IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS AGREEMENT, OR ANY
OTHER STATEMENTS OR ACTIONS OF THE LENDER. EACH GRANTOR ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT FOR THE AGENT TO DISBURSE THE LOAN AND TO ENTER
INTO THE OTHER LOAN DOCUMENTS. BY ITS ACCEPTANCE OF THIS AGREEMENT, EACH OF THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES AND RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
ARISING IN ANY WAY IN CONNECTION WITH THIS AGREEMENT.


SECTION 8.10. Limitation of Law: Severability. (a) All rights, remedies and
powers provided in this Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law, and all the
provisions of this Agreement are intended to be subject to all applicable
mandatory provisions of law which may be controlling and be limited to the
extent necessary so that they will not render this Agreement invalid,
unenforceable in whole or in part, or not entitled to be recorded, registered or
filed under the provisions of any Applicable Law
(b) If any provision hereof is invalid or unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Collateral Agent and the other Secured
Parties in order to carry out the intentions of the parties hereto as nearly as
may be possible; and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provisions in any other jurisdiction.


SECTION 8.11. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective with respect to each Grantor when the
Collateral Agent shall receive counterparts hereof (or, with respect to a
Grantor joining by Grantor Supplement, such Grantor Supplement) executed by
itself, the Administrative Agent and such Grantor.


SECTION 8.12. Termination. Upon the full, final and irrevocable payment and
performance of all Secured Obligations (other than indemnities not then known or
payable and contingent Secured Obligations) and the termination of all
Commitments under the Loan Agreement, the Security Interests shall terminate and
all rights to the Collateral shall revert to the applicable Grantor. In
addition, (i) upon consummation of any Asset Disposition and the application of
the proceeds thereof in compliance with the Loan Agreement, the Collateral
subject to such Asset

186    Loan Agreement



--------------------------------------------------------------------------------




Disposition shall be released automatically from the Liens hereunder, without
any further action or consent by the Collateral Agent, and (ii) at any time and
from time to time prior to such termination of the Security Interests, the
Collateral Agent may release any of the Collateral with the prior written
consent of the Administrative Agent acting at the direction of the Required
Lenders; provided that the release of all, or substantially all, of the
Collateral shall require the consent of all of the Lenders. Upon any such
termination of the Security Interests or release of Collateral, the Collateral
Agent will, upon request by and at the expense of any Grantor, execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence the termination of the Security Interests or the release of such
Collateral, as the case may be. Any such documents shall be without recourse to
or warranty by the Collateral Agent or the other Secured Parties. The Collateral
Agent shall have no liability whatsoever to any Secured Party as a result of any
release of Collateral by it as permitted by this Section 9.12. Upon any release
of Collateral pursuant to this Section 9.12, none of the Secured Parties shall
have any continuing right or interest in such Collateral or, except in the case
of Collateral subject to an Asset Disposition, the proceeds thereof.


SECTION 8.13. Entire Agreement. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AND UNDERSTANDING AMONG THE PARTIES
HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.


SECTION 8.14. Limited Recourse. All amounts payable in respect of the
obligations secured by the Loan Documents shall be recoverable from the Parent
only to the extent of the Parent Collateral. No recourse under any obligation of
the Parent shall be had against any member, manager, officer, agent or director
of the Parent, by the enforcement of any assessment or by any proceeding by
virtue of any statute or otherwise, unless any obligation is the result of the
gross negligence or willful misconduct of such shareholder, officer, agent or
director of the Parent.


SECTION 8.15. Patriot Act. Promptly, following a request by the Collateral
Agent, each Grantor shall provide all documentation and other information the
Collateral Agent reasonably requests about such Grantor or any Affiliate thereof
in order to comply with its ongoing obligations under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act.


SECTION 8.16. No Discretion. Notwithstanding anything else to the contrary
herein, whenever reference is made in any Loan Document to any discretionary
action by, consent, designation, specification, requirement or approval of,
notice, request or other communication from, or other direction given or action
to be undertaken or to be (or not to be) suffered or omitted by the Collateral
Agent or to any election, decision, opinion, acceptance, use of judgment,
expression of satisfaction, reasonable satisfaction or other exercise of
discretion, rights or remedies to be made (or not to be made) by the Collateral
Agent, it is understood that in all cases the Collateral Agent shall be fully
justified in failing or refusing to take any such action under any Loan Document
if it shall not have received such written instruction, advice or concurrence of
the Administrative Agent or the Required Lenders as it deems appropriate. This
provision is intended solely for the benefit of the Collateral Agent and its
successors and permitted assigns and is not intended to and will not entitle the
other parties hereto to any defense, claim or counterclaim, or confer any rights
or benefits on any party hereto.





187    Loan Agreement



--------------------------------------------------------------------------------




SECTION 8.17. No Reliance On Collateral Agent. Each Secured Party expressly
acknowledges that neither the Collateral Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Collateral Agent hereafter taken, including any review of the affairs of the
Borrower or any of its Affiliates, shall be deemed to constitute any
representation or warranty by the Collateral Agent to any Secured Party. Each
Secured Party represents to the Collateral Agent and each other Secured Party
that it has, independently and without reliance upon any other Secured Party,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Secured Party also represents that it will, independently
and without reliance upon the Collateral Agent or any other Secured Party, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and its Affiliates. Except for notices, reports
and other documents expressly required to be furnished to the Secured Parties by
the Collateral Agent hereunder, the Collateral Agent shall not have any duty or
responsibility to provide any Secured Party with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower or any of its
Affiliates that may come into the possession of the Collateral Agent or any of
their officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates.


[Signature Pages Follow]

188    Loan Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.


PBF RAIL LOGISTICS COMPANY LLC, as Grantor
By:    _____________________
Name:
Title:

189    Loan Agreement



--------------------------------------------------------------------------------




PBF TRANSPORTATION COMPANY LLC, as Grantor
By:    _____________________
Name:
Title:





190    Loan Agreement



--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent
By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:

191    Loan Agreement



--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent
By: Deutsche Bank National Trust Company


By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:

192    Loan Agreement



--------------------------------------------------------------------------------




SCHEDULE 1.01 TO SECURITY AGREEMENT
SCHEDULE OF CLAIMS




None.

193    Loan Agreement



--------------------------------------------------------------------------------




SCHEDULE 3.03 TO SECURITY AGREEMENT
DESCRIPTION OF INITIAL RAILCARS


None.

194    Loan Agreement



--------------------------------------------------------------------------------




SCHEDULE 3.04 TO SECURITY AGREEMENT
DESCRIPTION OF GRANTORS


Grantor
Organizational ID
Jurisdiction of Organization
Chief Executive Office, Chief Place of Business, Registered Office and Office
Where Grantor Keeps Records of Collateral:
Jurisdiction of UCC filing
PBF Rail Logistics Company LLC
5298787
Delaware
1 Sylvan Way, 2nd Floor, Parsippany NJ, 07054-3887
Delaware
PBF Transportation Company LLC
5496033
Delaware
1 Sylvan Way, 2nd Floor, Parsippany NJ, 07054-3887
Delaware









TRADE NAMES




None.

195    Loan Agreement



--------------------------------------------------------------------------------




SCHEDULE 3.06 TO SECURITY AGREEMENT


PLEDGED EQUITY


PLEDGED SHARES


Stock Issuer
Par Value
Certificate No(s).
Number of Shares
Percentage of Outstanding Shares
None.
 
 
 
 



PLEDGED BENEFICIAL INTERESTS


Issuer
Certificate No.
Percentage of
Beneficial Interest
None.
1
100%





PLEDGED MEMBERSHIP INTERESTS


Issuer
Certificate No.
Percentage of
Membership Interest
PBF Rail Logistics Company LLC
1
100%








196    Loan Agreement



--------------------------------------------------------------------------------




SCHEDULE 3.10 TO SECURITY AGREEMENT


Pledged Agreements


 
1.
Transportation Services Agreement, dated as of March 26, 2014, by and between
PBF Rail Logistics Company LLC, a Delaware limited liability company, and PBF
Holding Company LLC, a Delaware limited liability company.

2.
Guaranty, dated as of March 26, 2014, in favor of PBF Holding Company LLC, a
Delaware limited liability company, by Paulsboro Refining Company LLC, with
respect to the Transporation Services Agreement.

3.
Guaranty, dated as of March 26, 2014, in favor of PBF Holding Company LLC, a
Delaware limited liability company, by Toledo Refining Company LLC, with respect
to the Transporation Services Agreement.

4.
Guaranty, dated as of March 26, 2014, in favor of PBF Holding Company LLC, a
Delaware limited liability company, by Delaware City Refining Company LLC, with
respect to the Transporation Services Agreement.


197    Loan Agreement



--------------------------------------------------------------------------------




EXHIBIT A TO
SECURITY AGREEMENT
FORM OF SECURITY AGREEMENT SUPPLEMENT
SECURITY AGREEMENT SUPPLEMENT NO. ________(this “Supplement”) dated as of
_____________, to the Security Agreement, dated as of March 26, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”) among PBF RAIL LOGISTICS COMPANY LLC, a Delaware limited liability
company (“PBF Rail” and the “Borrower”), PBF TRANSPORTATION COMPANY LLC, a
Delaware limited liability company (“PBF Transportation”), the ADDITIONAL
GRANTORS who from time to time become grantors under the Security Agreement
(together with the Borrower and PBF Transportation, each a “Grantor” and
collectively the “Grantors”), DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), in
its capacity as Collateral Agent for the Secured Parties referred to herein (in
such capacity and, together with its successors and assigns, the “Collateral
Agent”) and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“CA-CIB”), in its
capacity as Administrative Agent for the Lenders (in such capacity, and together
with its successors and assigns, the “Administrative Agent”).
The parties hereto refer to the Loan Agreement, dated as of March 26, 2014,
among the Borrower, the banks and other lending institutions from time to time
party hereto, CA-CIB, in its capacity as Administrative Agent for the Lenders
(in such capacity, and together with its successors and assigns, the
“Administrative Agent”), DBTCA, in its capacity as Collateral Agent for the
Secured Parties referred to therein, (as amended, supplement or otherwise
modified from time to time, the “Loan Agreement”).
The Security Agreement (or a memorandum thereof) was recorded with the Surface
Transportation Board (the “STB”) on ____________, under Recordation No. ______,
and with the Registrar General of Canada on _____________, at ________.
Each Grantor has entered into the Security Agreement in order to induce the
Lenders to make extensions of credit to the Borrower and as consideration for
credit extensions previously and hereafter made pursuant to, and upon the terms
and subject to the conditions specified in, the Loan Agreement, and each Grantor
will derive substantial direct and indirect benefit from the transactions
contemplated by the Loan Agreement. Terms used herein without definition which
are defined in the Security Agreement are used herein with the respective
meanings set forth therein. Among other items of Collateral in which each
Grantor has granted a security interest to the Collateral Agent for the ratable
benefit of the Secured Parties is all of its now existing and hereafter acquired
rights, title and interest in and to all Pledged Railcars. The Borrower has
acquired rights in certain Additional Railcars in which it desires to confirm
the grant of security interest under the Security Agreement in favor of the
Collateral Agent for the ratable benefit of the Secured Parties. Accordingly,
the undersigned Grantor hereby agrees that the Security Agreement is hereby
supplemented as follows:
SECTION 1. Grant of Security Interest. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, to secure all of the
Secured Obligations as set forth in the Security Agreement, the undersigned
Grantor hereby grants to the Collateral Agent for the ratable benefit of the
Secured Parties, a security interest in and Lien on all of such Grantor’s right,
title and interest in and to the Additional Railcars and the other Collateral
described herein.
(a)The Additional Railcars covered by this Supplement are more specifically
described in Schedule I attached hereto (which is incorporated herein by this
reference) shall be subject to the

198    Loan Agreement



--------------------------------------------------------------------------------




security interest and lien granted under and on the terms and conditions of the
Security Agreement and Loan Agreement.
(b)Together with all substitutions or replacements of and additions,
improvements, accessories and accumulations to the property above described for
which title vests in such Grantor and all property which shall hereafter become
attached to or incorporated in the property above described, whether the same
are now owned by such Grantor or shall hereafter be acquired by it.
SECTION 2. Security Agreement. This Supplement has been executed and delivered
by the undersigned Grantor for the purpose of recording the security interest of
the Collateral Agent in the Collateral with the STB and Registrar General of
Canada. The security interest granted hereby has been granted as a supplement
to, and not in limitation of, the security interest granted to the Collateral
Agent for its benefit and the benefit of each Secured Party under the Security
Agreement, and the rights and remedies of the Collateral Agent with respect to
the security interest granted hereby are without prejudice to, and are in
addition to those set forth in the Security Agreement. The Security Agreement
(and all rights and remedies of the Collateral Agent and each Secured Party
thereunder) shall remain in full force and effect in accordance with its terms.
In the event that any provisions of this Supplement arc deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall govern.
SECTION 3. Representations. The undersigned Grantor hereby represents and
warrants as follows:
(a)Ownership. Such Grantor is the owner of each Additional Railcar listed in
Schedule I hereto.
(b)Binding Obligation. This Supplement has been duly authorized, executed and
delivered by such Grantor and constitutes a legal, valid and binding obligation
of such Grantor, enforceable against it in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
examination, fraudulent conveyance or transfer and other similar laws relating
to or affecting the rights of creditors generally and except as the
enforceability against any Grantor is subject to general principles of equity
(regardless of whether considered in a proceeding in equity or at law).
(c)Each of the representations and warranties contained in the Security
Agreement is true and correct in all material respects as of the date hereof,
with the same effect as though such representations and warranties had been made
on and as of the date hereof after giving effect to the execution and delivery
of this Supplement.
SECTION 4. Miscellaneous.
(a)Successors and Assigns. This Supplement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
(b)Full Force and Effect; Limited Supplement. Except as expressly supplemented
hereby, the Security Agreement shall remain unchanged and shall continue to be,
and shall remain, in full force and effect in accordance with its terms.
(c)Loan Document, etc. This Supplement constitutes a Loan Document executed
pursuant to the Loan Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Loan Agreement.
(d)Acknowledgment. Such Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Collateral Agent with respect to the security
interest in the Additional Railcars granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which (including the
remedies provided for therein) are incorporated by reference herein as if fully
set forth herein.
(e)Counterparts; Effectiveness. This Supplement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement. This
Supplement shall become effective when

199    Loan Agreement



--------------------------------------------------------------------------------




the Collateral Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of such Grantor, the Collateral Agent
and the Administrative Agent.
(f)Severability. In the event any one or more of the provisions contained in
this Supplement should be held invalid, illegal or enforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired.
(g)Fees. Without limiting the provisions of the Loan Agreement (or any other
Loan Document, including the Security Agreement), the undersigned Grantor agrees
to reimburse the Collateral Agent for its reasonable out-of-pocket expenses in
connection with this Supplement, including reasonable attorneys’ fees and
expenses of the Collateral Agent.
(h)Governing Law. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
[Signature Pages Follow]



200    Loan Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed by their respective authorized officers, as of the day and year first
above written.
[__________], as a Grantor
By:    _____________________
Name:
Title:
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent
By: Deutsche Bank National Trust Company


By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:

201    Loan Agreement



--------------------------------------------------------------------------------




SCHEDULE I TO SECURITY
AGREEMENT SUPPLEMENT
DESCRIPTION OF ADDITIONAL RAILCARS

202    Loan Agreement



--------------------------------------------------------------------------------




EXHIBIT B TO
SECURITY AGREEMENT




FORM OF COLLATERAL SUPPLEMENT




COLLATERAL SUPPLEMENT ________(this “Supplement”) dated as of _____________, to
the Security Agreement, dated as of March 26, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Security Agreement”) among PBF RAIL
LOGISTICS COMPANY LLC, a Delaware limited liability company (“PBF Rail” and the
“Borrower”), PBF TRANSPORTATION COMPANY LLC, a Delaware limited liability
company (“PBF Transportation”), the ADDITIONAL GRANTORS who from time to time
become grantors under the Security Agreement (together with the Borrower and PBF
Transportation, each a “Grantor” and collectively the “Grantors”), DEUTSCHE BANK
TRUST COMPANY AMERICAS (“DBTCA”), in its capacity as Collateral Agent for the
Secured Parties referred to herein (in such capacity and, together with its
successors and assigns, the “Collateral Agent”) and CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK (“CA-CIB”), in its capacity as Administrative Agent for the
Lenders (in such capacity, and together with its successors and assigns, the
“Administrative Agent”).


The undersigned Grantor hereby delivers, as of the date first above written, the
duly completed attached Annexes I and II pursuant to Section 4.05 of the
Security Agreement. Annex I describes Pledged Equity (if any) acquired by such
Grantor and not previously described in the Security Agreement or a Grantor
Supplement or Collateral Supplement. Annex II attaches a copy of the Security
Agreement Supplement (if any) dated on or about the date hereof, setting forth
Additional Railcars owned by the undersigned Grantor and granted as Collateral
under the Security Agreement.


The undersigned Grantor hereby confirms that the property included in the
attached Annexes constitutes part of the Collateral and hereby makes each
representation and warranty set forth in Article III of the Security Agreement
(as supplemented by the attached Annexes).


THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.



203    Loan Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed by their respective authorized officers, as of the day and year first
above written.
[__________], as a Grantor
By:    _____________________
Name:
Title:
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent
By: Deutsche Bank National Trust Company


By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:

204    Loan Agreement



--------------------------------------------------------------------------------




ANNEX I to
COLLATERAL SUPPLEMENT




PLEDGED SHARES


Stock Issuer
Par Value
Certificate No(s).
Number of Shares
Percentage of Outstanding Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



PLEDGED BENEFICIAL INTERESTS


Issuer
Certificate No.
Percentage of
Beneficial Interest
 
 
 
 
 
 





PLEDGED MEMBERSHIP INTERESTS


Issuer
Certificate No.
Percentage of
Membership Interest
 
 
 
 
 
 








205    Loan Agreement



--------------------------------------------------------------------------------




ANNEX II to
COLLATERAL SUPPLEMENT




SECURITY AGREEMENT SUPPLEMENT



206    Loan Agreement



--------------------------------------------------------------------------------




EXHIBIT C to
SECURITY AGREEMENT




FORM OF GRANTOR SUPPLEMENT




GRANTOR SUPPLEMENT ________(this “Supplement”) dated as of _____________, to the
Security Agreement, dated as of March 26, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Security Agreement”) among PBF RAIL
LOGISTICS COMPANY LLC, a Delaware limited liability company (“PBF Rail” and the
“Borrower”), PBF TRANSPORTATION COMPANY LLC, a Delaware limited liability
company (“PBF Transportation”), the ADDITIONAL GRANTORS who from time to time
become grantors under the Security Agreement (together with the Borrower and PBF
Transportation, each a “Grantor” and collectively the “Grantors”), DEUTSCHE BANK
TRUST COMPANY AMERICAS (“DBTCA”), in its capacity as Collateral Agent for the
Secured Parties referred to herein (in such capacity and, together with its
successors and assigns, the “Collateral Agent”) and CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK (“CA-CIB”), in its capacity as Administrative Agent for the
Lenders (in such capacity, and together with its successors and assigns, the
“Administrative Agent”).


The undersigned hereby agrees, as of the date first above written, to become a
Grantor under the Security Agreement as if it were an original party thereto and
agrees that each reference in the Security Agreement to “Grantor” shall also
mean and be a reference to the undersigned.


To secure the due and punctual payment of all Secured Obligations, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing or due or to become due, in accordance
with the terms thereof and to secure the performance of all of the Obligations
and all of the obligations of any Grantor hereunder and under the other Loan
Documents, the undersigned Grantor hereby grants to the Collateral Agent for the
benefit of the Secured Parties a security interest in, and each Grantor hereby
pledges and assigns to the Collateral Agent for the benefit of the Secured
Parties all of such Grantor’s right, title and interest in, to and under
(including but not limited to the right to enforce), the following, whether now
owned or existing or hereafter acquired, created or arising, whether tangible or
intangible, and regardless of where located (all of which are herein
collectively called the “Collateral”):


(iii)all Receivables;
(iv)all Pledged Railcars;
(v)all General Intangibles;
(vi)all Pledged Equity;
(vii)all Pledged Agreements;
(viii)all Insurances;
(ix)all Marks and all Railroad Mileage Credits;
(x)all Pledged Accounts and all other monies and property of any kind of any
Grantor maintained with or in the possession of or under the control of the
Collateral Agent;
(xi)all books and records (including, without limitation, customer lists, credit
files, computer programs, printouts and other computer materials and records)
pertaining to any of the Collateral described in clauses (i) through (viii) and
(x); and
(xii)all Proceeds of all or any of the Grantor Collateral described in
clauses (i) through (ix) hereof.

207    Loan Agreement



--------------------------------------------------------------------------------




The undersigned Grantor hereby makes each representation and warranty set forth
in Article III of the Security Agreement (as supplemented by the attached
Annexes) and hereby agrees to be bound as a Grantor by all of the terms and
provisions of the Security Agreement. Each reference in the Security Agreement
to the Collateral shall be construed to include a reference to the corresponding
Collateral hereunder.


The undersigned hereby agrees, together with the other Grantors, jointly and
severally to indemnify the Collateral Agent, its officers, directors, employees
and agents in the manner set forth in the Security Agreement.


The undersigned Grantor hereby delivers, as of the date first above written, the
duly completed attached Annexes I, II and III pursuant to Section 4.05 of the
Security Agreement. Annex I describes Pledged Equity (if any) acquired by such
Grantor and not previously described in the Security Agreement or a Grantor
Supplement or Collateral Supplement. Annex II sets forth certain information
regarding such Grantor. Annex III attaches a copy of the Security Agreement
Supplement (if any) dated on or about the date hereof, setting forth Additional
Railcars owned by the undersigned Grantor and granted as Collateral under the
Security Agreement.


THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES


[Signature Pages Follow]

208    Loan Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed by their respective authorized officers, as of the day and year first
above written.
[__________], as a Grantor
By:    _____________________
Name:
Title:
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent
By: Deutsche Bank National Trust Company


By:    _____________________
Name:
Title:
By:    _____________________
Name:
Title:

209    Loan Agreement



--------------------------------------------------------------------------------




ANNEX I
PLEDGED SHARES




Stock Issuer
Par Value
Certificate No(s).
Number of Shares
Percentage of Outstanding Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



PLEDGED BENEFICIAL INTERESTS


Issuer
Certificate No.
Percentage of
Beneficial Interest
 
 
 
 
 
 





PLEDGED MEMBERSHIP INTERESTS


Issuer
Certificate No.
Percentage of
Membership Interest
 
 
 
 
 
 
 
 
 
 
 
 






210    Loan Agreement



--------------------------------------------------------------------------------




ANNEX II to
GRANTOR SUPPLEMENT








Grantor
Organizational ID
Jurisdiction of Organization
Chief Executive Office, Chief Place of Business, Registered Office and Office
Where Grantor Keeps Records of Collateral:
Jurisdiction of UCC filing
 
 
 
 
 







TRADE NAMES





211    Loan Agreement



--------------------------------------------------------------------------------




ANNEX III to
GRANTOR SUPPLEMENT




SECURITY AGREEMENT SUPPLEMENT







212    Loan Agreement



--------------------------------------------------------------------------------







213    Loan Agreement



--------------------------------------------------------------------------------




Exhibit F


FORM OF TSA


[See attached]

214    Loan Agreement



--------------------------------------------------------------------------------










TRANSPORTATION SERVICES AGREEMENT




This TRANSPORTATION SERVICES AGREEMENT, dated as of the __ day of ____, 2014 (as
amended, amended and restated, modified, supplemented or otherwise in effect
from time to time, this "Agreement"), is entered into by and between PBF Rail
Logistics Company LLC, a Delaware limited liability company ("Operator”), and
PBF Holding Company LLC, a Delaware limited liability company (“Company”).


W I T N E S S E T H:


WHEREAS, Operator is the owner of, or has rights to use, certain railcars; and


WHEREAS, Company desires to obtain and utilize certain railcar services
(including the right to use railcars) provided by Operator; and


WHEREAS, Operator is willing to provide such railcar services to Company in
accordance with the terms of this Agreement; and


WHERAS, it is a condition to Operator entering into this Agreement that each of
the TSA Guarantors enters into a TSA Guaranty (in each case as defined in the
Loan Agreement).


NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1. Equipment. Operator shall provide the Services described in Section 4 below
to Company with respect to those units of railroad rolling stock that are
described on the Equipment Schedule attached hereto as Exhibit A, as shall be
updated by Operator from time to time (i) upon the acquisition by Operator of
additional units, (ii) to exclude units subject to an Asset Disposition pursuant
to Section 7.05 of the Loan Agreement (as hereinafter defined) or Events of Loss
or Casualty (in each case as defined in the Loan Agreement) or (iii) as
otherwise permitted by the Loan Agreement from time to time, together with all
attachments, additions, accessories, and appliances attached thereto or
incorporated therein (referred to herein collectively as the "Equipment" or
individually as a "Unit").


2. Term. The term of this Agreement (the “Term”) shall commence at 12:00:00
a.m., ET, on _____, 2014 and shall continue until 11:59:59 p.m. on ______, 2021;
provided, however, that, subject to Section 27 below, at any time on or after
March 31, 2016, Operator shall have a unilateral option to cancel and terminate
this Agreement by providing at least 45 days’ written notice of cancellation
(“Cancellation Notice”) to Company.


3. Service Fees; Invoices.


3.1 Term. During the Term, Operator shall provide and Company shall purchase
Services relating to all of the Units acquired by Operator (the “Minimum Unit
Commitment”) and Company shall pay Operator a monthly fee equal to the Monthly
Services Fee as compensation for the Services (as defined below). Each payment
of the Monthly Services Fee shall be calculated as of the [5]th day of each
month (each, a “Calculation Date”). Company's obligation to pay the Monthly
Services Fee shall remain in effect until the expiration of the Term or an
earlier termination of this Agreement in accordance with its terms. “Monthly
Services Fee” means, in respect of each monthly period ending on a Calculation
Date, an amount in United States Dollars equal to the greater of (i) $100,000
(the “Monthly Minimum Fee”) or (ii) (x) in respect of monthly periods ending on
or prior to March 31, 2016, $1,200 per Unit, or (y) in respect of monthly
periods ending after March 31, 2016, $2,000 per Unit, (subject to the adjustment
(upwards or downwards) set forth in the next sentence,

215    Loan Agreement



--------------------------------------------------------------------------------




such fee per unit, the “Monthly Unit Fee”). For each Payment Date occurring
after March 31, 2016, the Monthly Unit Fee applicable to each Unit shall be
increased or decreased, as applicable, by an amount equal to the product of (a)
$25 and (b) the quotient of (i) the LIBOR Difference divided by (ii) .50. The
“LIBOR Difference” for each Payment Date shall be an amount equal to (x) Current
LIBOR for such Payment Date minus (y) the LIBOR Benchmark; provided that, if a
LIBOR Difference is not a multiple of .50, then such LIBOR Difference shall be
rounded (1) in the case of a positive number, up to the nearest multiple of .50
and (2) in the case of a negative number, down to nearest multiple of .50. The
“LIBOR Benchmark” for each Payment Date shall be an amount equal to One Month
LIBOR (as defined in the Loan Agreement) as of March 31, 2016. “Current LIBOR”
for each Payment Date shall be an amount equal to One Month LIBOR as of such
Payment Date. The Monthly Services Fee shall be pro rated by the number of days
in that month from the day the Unit becomes “Equipment” under this Agreement
until the related Calculation Date (excluding the last day). Company’s
obligation to pay the Monthly Unit Fee, if any, shall cease with respect to a
Unit when such Unit is returned to Operator pursuant to Section 5 or upon
payment to Operator of the Casualty Value (defined below) as set forth in
Section 13.


3.2 Invoices. Operator shall invoice Company in arrears for Monthly Service Fees
under this Agreement no later than five (5) Business Days (as defined in the
Loan Agreement) prior to each Payment Date. Company shall pay Monthly Service
Fees to Operator on or prior to the [15th] day of each month (each, a “Payment
Date”), with the first such payment being due on April 15, 2014 To be confirmed.
Payment pursuant to this Section 3.2 shall be made by wire transfer of
immediately available funds to [the Collection Account; Account No. [_________];
Routing: [__________]; Swift Code: [__________]; [Bank Name and Address];
Reference: [__________]]. If any Payment Date is on a day that is not a business
day, the related payment shall be due and payable on the next succeeding
business day.


4. Railcar Equipment Use. Operator shall (i) use its commercially reasonable
efforts to procure, and (ii) once procured shall furnish and make available for
exclusive use by Company or its designee, the Equipment (collectively, the
"Services"), with Operator agreeing to provide at least 50 Units for Company’s
use (or its designee’s use) within 90 days of the date hereof. All Equipment
(e.g. all Units set forth in Exhibit A and all attachments, additions,
accessories and appliances) shall be subject to this Agreement.


5. Return. As soon as practicable on or after expiration of the Term or earlier
termination of this Agreement or promptly upon the request of Operator for the
return of a particular Unit that is subject to an Asset Disposition pursuant to
Section 7.05 of the Loan Agreement, unless such Unit has been subject of a
casualty and payment of the Casualty Value has been made therefor, Company shall
arrange for the return of the Unit at a location in North America as Operator or
its designee shall designate. After March 31, 2016, subject to the consent of
Required Lenders (as defined in the Loan Agreement) Company shall have the right
to discontinue using any or all of the Units provided that Company shall notify
Operator in writing of any election by Company to discontinue use of any Units
no less than forty five (45) days prior to the return of any Unit by Company to
Operator. The transportation and storage of such Unit after Company’s delivery
thereof to Operator shall be at the expense and risk of Company.


6. Representations and Warranties. As of the date hereof, Company represents and
warrants that: (1) it is duly formed, validly existing and in good standing
under the laws of Delaware and has all requisite power and authority to own and
operate its properties, to carry on its business, to enter into this Agreement
and to carry out the transactions contemplated thereby; (2) Company has the
limited liability power and authority, and the legal right to execute, deliver
and perform its obligations under this Agreement, and has taken all necessary
corporate or other action to authorize its actions on the terms and conditions
of this Agreement and to authorize the execution, delivery and performance by it
of this Agreement; (3) no consent, approval, licenses, validation or
authorization of, filing, recording or registration with, notice to, exemption
by or other similar act by or in respect of, any Governmental Authority or any
other Person (including, without limitation, any equityholder, certificate
holder or creditor of Company) is required to be obtained or made by or on
behalf of Company on the date hereof in connection with the execution, delivery,
performance, validity or enforceability by or against it of this Agreement,
except for (i) consents, authorizations, notices and filings which have been
obtained or made and (ii) consents, authorizations, notices and filings that the
failure to

216    Loan Agreement



--------------------------------------------------------------------------------




obtain or perform which would not reasonably be expected to result in Company’s
inability to perform its payment obligations under this Agreement (“Material
Adverse Effect”); (4) this Agreement has been duly executed and delivered on
behalf of Company; (5) this Agreement constitutes a legal, valid and binding
obligation of Company, enforceable against Company in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles of general applicability
(regardless of whether enforcement is sought by proceedings in equity or at
law); (6) neither the execution and delivery by Company of this Agreement, nor
performance of and compliance with the terms and provisions hereof by Company,
will (i) violate or conflict with any provision of the organization documents of
Company, (ii) violate, contravene or conflict with any Contractual Obligation
(as defined in the Loan Agreement) to which Company is a party or (iii) violate
any applicable laws except, in the case of any of clauses (ii) or (iiii), for
any such contraventions, conflicts, violations or creations that, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
  


7. “Hell or Highwater” Clause. This Agreement, and the obligation of Company to
use the Services described herein (including using the Units), are “hell or
highwater” obligations. As a result, Company shall pay all of the monetary
obligations hereunder (including the Monthly Services Fees and the Unit Fees)
and perform all other obligations hereunder without notice or demand (except as
otherwise expressly provided in this Agreement). Notwithstanding the foregoing,
Company’s obligation to pay all monetary obligations and to perform all other
obligations hereunder is absolute and unconditional and shall not be affected or
reduced by any circumstances or for any reason, including, without limitation,
(i) any setoff, counterclaim, recoupment, abatement, suspension, deferment,
diminution, deduction, reduction or defense (including as a result of Company
not effectively utilizing or not needing the Units or Equipment) or other right
which Company may have against Operator, manufacturer of the Units or the
Equipment (“Manufacturer”) or any person or entity providing services with
respect to any Unit, or any other person or entity, for any reason whatsoever
(whether in connection with the transactions contemplated hereby or otherwise);
(ii) any defect in the title, condition, design, operation, or fitness for use
of, or any damage to or loss or destruction of, any Unit or any portion thereof,
any interruption or cessation in the use of or possession thereof by or
availability to Company for any reason whatsoever, whether arising out of or
related to an act or omission of Operator, Manufacturer or any person or entity;
(iii) any lien with respect to any Unit or any portion thereof; (iv) the
invalidity or unenforceability or lack of due authorization or other infirmity
of this Agreement; (v) any Taxes; (vi) any change, waiver, extension, indulgence
or liability or other act or omission in respect of any liability or obligation
of Operator, Manufacturer or any person or entity; (vii) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to Company, Operator, Manufacturer or any person
or entity or any disaffirmance, rejection or other action taken with respect to
this Agreement by Operator, Manufacturer or any person or entity, or by any
court, in any such proceeding; (viii) Company at any time having immunity from
suit, prejudgment attachment, attachment in aid of execution or execution on the
grounds of sovereignty or otherwise, which immunity, if any, Company hereby
expressly waives; (ix) any Event of Loss or other casualty with respect to any
Unit or (x) any other circumstances or happening of any nature whatsoever,
whether or not similar to any of the foregoing (in each case, other than
payment); it being the express intention of Company and Operator that all
Monthly Service Fees and Unit Fees payable hereunder shall be payable in all
events, unless the obligation to pay the same shall be terminated pursuant to
the express provisions of this Agreement.


8. [Reserved].


9. Insurance. Company shall maintain, at its expense, and at all times during
its use and possession of the Equipment or any Unit the insurance maintained by
Company on the date hereof and in any event substantially consistent with the
terms and conditions of the certificate of insurance attached as Schedule B
hereto. Such insurance policy will name the Collateral Agent and the
Administrative Agent under the Loan Agreement as an additional named insured and
the Collateral Agent as lender loss payee (as the case may be), require that the
insurer give Operator and its designees at least thirty (30) days prior written
notice (at the address for notice to Operator set forth in Section 18 hereof and
the Administrative Agent) of any altered,

217    Loan Agreement



--------------------------------------------------------------------------------




terminated or canceled the terms of such policy. At Operator's option, Company
shall furnish to Operator and the Administrative Agent a certificate or other
evidence reasonably satisfactory to Operator and the Administrative Agent that
such insurance coverage is in effect.


10. Compliance with Laws; Operation and Maintenance; Additions; Taxes and other
Costs.


10.1 Use of Equipment by Company. Company will (i) use the Equipment or any Unit
in a careful and proper manner in accordance with industry standards, (ii) in
all material respects comply with and conform to all material governmental laws,
rules and regulations and industry association rules and regulations relating to
the type of equipment subject to this Agreement, and (iii) cause the Equipment
or any Unit to be operated in all material respects in accordance with
Manufacturer’s instructions or manuals. Without limitation to the generality of
the foregoing, Company will cause the Equipment or any Unit to be used and
maintained in material compliance with all rules and recommendations of The
Association of American Railroads ("AAR") and the Federal Railroad
Administration and every other state, federal or provincial agency having
jurisdiction over the condition, maintenance, repair or safety of the Equipment
("FRA"), Company agrees that Units are to be loaded properly in compliance with
the load limit stenciled thereon.


10.2 Maintenance of Equipment by Company. During the period the Equipment or any
Unit is in use by or in the possession of Company, Company will keep and
maintain the Equipment or any Unit (w) in good repair, condition and working
order in accordance with industry standards for railcars of similar age and
vintage, (x) in material compliance with all rules and recommendations of AAR,
including the interchange rules as in effect from time to time, and FRA or other
organization having jurisdiction over the Equipment and, if mandated, modified
so that it will qualify for unrestricted interchange in the United States and
Canada and remain suitable for transporting hydrocarbons and (y) at least as
well in all material respects as Company would for other similar equipment owned
or operated by it. Company shall also furnish all parts, replacements,
mechanism, devices and servicing required therefor so that the condition thereof
will at all times be maintained and preserved in all material respects,
reasonable wear and tear excepted. All repairs, parts, mechanisms, devices,
replacements and modifications shall immediately, without further action, become
the property of Operator and part of the Equipment or any Unit.
10.3 Alteration of Equipment. Company will not make or authorize any
improvement, change, addition or alteration to the Equipment or any Unit (i) if
such improvement, change, addition or alteration will impair in any material
respect the originally intended function or use of the Equipment or any Unit or
impair the value of Equipment or any Unit as it existed immediately prior to
such improvement, change, addition or alteration; (ii) unless the parts
installed are in material compliance with all applicable rules and
recommendations of AAR and FRA; or (iii) if any parts installed in or attached
to or otherwise becoming a part of the Equipment or any Unit as a result of any
such improvement, change, addition or alteration shall not be readily removable
without permanent damage to the Equipment or any Unit (unless such improvement
is mandated by AAR, FRA or other agency or organization having jurisdiction over
the Equipment, or otherwise by applicable law). Except as permitted by the Loan
Agreement, all such parts shall be and remain free and clear of any liens (other
than Liens securing obligations under the Loan Agreement and Liens permitted by
the Loan Agreement (“Permitted Liens”)) arising by or through Company and shall
become part of the Equipment or any Unit, unless it can be removed without
damaging or diminishing the value of the Equipment or any Unit, in which case
such parts shall be the property of Company or its designee.


10.4 Cost of Books and Records. Company shall be liable for, and shall pay to
Operator, promptly upon demand, the reasonable costs and expenses incurred by
Operator in maintaining books and records, as well as preparing accounting and
financial information during the Term.


10.5 Taxes. Company agrees that each payment of the Monthly Services Fee paid by
Company to Operator under this Agreement shall be free of all withholdings or
deductions with respect to all taxes, levies, duties, imposts, deductions,
assessments, charges or withholdings (including backup withholding) and all
interest and penalties thereon (“Taxes”), and in the event that Company shall be
required by applicable law to make any such withholding or deduction for any
Tax, except for any Tax imposed as a result of (i) the Operator being organized
under the laws of the jurisdiction imposing such Tax (or any political
subdivision

218    Loan Agreement



--------------------------------------------------------------------------------




thereof) or (ii) a present or former connection between the Operator and the
jurisdiction imposing such Tax (other than connections solely arising from the
Operator having executed, delivered, become a party to, performed its
obligations under this Agreement), (x) Company shall make all such withholdings
or deductions, (y) the amount payable by Company shall be increased so that
after making all required withholdings or deductions Operator receives the same
amount that it would have received had no such withholdings or deductions been
made, and (z) Company shall pay the full amount withheld or deducted to the
relevant taxing authority in accordance with applicable law.  Company shall pay,
indemnify, and hold Operator harmless from all Taxes imposed as a result of any
lien on the Equipment, any Units, or any part thereof, during the Term. 
Notwithstanding the foregoing, Company shall have no obligation to pay such
amounts to Operator pursuant to this Section 10.5 to the extent that (a) Company
is exempted from such Taxes by, or has paid or intends to pay such Taxes
directly to, the applicable taxing authority, or (b) to the extent the Operator
is entitled to an exemption from such Taxes if it had completed the applicable
documentation or registered with the appropriate taxing authority  (regardless
of whether the Operator actually completed such documentation or registration). 
For the avoidance of doubt, Company shall not be responsible or liable for any
sales, use, or similar tax on the acquisition of any Equipment, Unit, or portion
thereof by the Operator.  The provisions of this Section 10.5 shall survive the
expiration or earlier termination of this Agreement.


10.6 Access to UMLER. Company hereby authorizes Operator, and agrees that
Operator shall be entitled, to access the Universal Machine Language Equipment
Register (“UMLER”) and receive all information thereon with respect to the
Units, or the use and operation thereof, together with all other such
information as may be available from the AAR, and Company agrees to execute such
instruments or consents as may be necessary or required in order to carry out
the intent of this Section 10.6.


11. Inspection. Operator, its designee (which may include to the extent set
forth in the Loan Agreement, the Collateral Agent) or their respective
authorized representatives (“Operator’s Inspectors”) may at any reasonable time
or times inspect the Equipment or any Unit. Company will at all times requested
by Operator cooperate with and assist Operator in locating and gaining access to
the Equipment. Notwithstanding the foregoing, (a) Operator’s Inspector shall
follow routes and paths to be reasonably designated by Company or security
personnel retained by Company, (b) each of Operator’s Inspectors shall observe
all material security, fire and safety regulations, (c) when accessing the
facilities of Company, Operator’s Inspectors shall at all times comply in all
material respects with applicable law and such safety directives and guidelines
as may be furnished by Company by any means (including in writing, orally,
electronically or through the posting of signs) from time to time, and (d)
Operator or Operator’s designee shall be liable for any personal injury to its
representatives or any damage caused by such Operator’s Inspectors in connection
with such access. Operator, its designees and any Operator’s Inspector
acknowledge and agree that, notwithstanding anything to the contrary contained
in the Loan Agreement or any other Loan Document (as defined in the Loan
Agreement), access to Equipment at third party sites may be conditioned upon
execution or acknowledgment of customary access agreements and other limitations
imposed by any owner or operator of such sites.


12. Identification.
 
(a) Company shall, at its own expense, attach to and cause to be maintained on
each Unit a notice satisfactory to Operator disclosing Operator's interest in
such Unit as an owner (or, if applicable, as the holder of any other lawful
title Operator may have in the relevant Unit).


(b) Company will cause each Unit to be kept marked and numbered with the
identifying mark and number set forth in Exhibit A. No Unit will bear any
running marks other than those registered in the name of Operator, or other
marks as Operator may from time to time require.


(c) Company will not place or permit any such Unit to be placed in operation or
use the same until such marks and numbers shall have been so marked on all sides
thereof and will replace or cause to be replaced promptly any such marks and
numbers that may be removed, defaced, obliterated or destroyed.



219    Loan Agreement



--------------------------------------------------------------------------------




13. Loss or Damage. During the period the Equipment or any Unit is in use by or
in the possession of Company, all risk of loss, theft, damage or destruction to
such Equipment or Unit, however incurred or occasioned, shall be borne by
Company. If any Event of Loss of any Unit shall occur, then Company shall pay to
Operator, on the next following Payment Date, an amount equal to all Monthly
Service Fees and Unit Fees (on a pro rated basis, as applicable) and other
amounts relating to such Unit which have accrued to such Payment Date plus an
amount equal to (x) the Appraised Value (as such term is defined in the Loan
Agreement) of such Unit minus (y) the amount of the recovery, if any, from or
through Company actually received by Operator from Company’s insurance or
otherwise for such Event of Loss or from a railroad under AAR Rule 107, in which
case Company shall have no further obligation to pay the Unit Fee as to such
Unit(s) for any subsequent periods or to return such Unit(s) at the end of the
Term therefor (the “Casualty Value”).


14. General Indemnity. (a) Company assumes liability for, and shall indemnify,
protect, save and keep harmless Operator and its agents, servants, officers,
directors, employees, attorneys, affiliates, successors and assigns (each an
"Indemnitee") from and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, suits, costs and expenses, including legal
expenses, of whatsoever kind and nature, imposed on, incurred by or asserted
against any Indemnitee, in any way relating to or arising out of (i) the
enforcement of any terms of this Agreement; (ii) the Equipment, the Units or any
part thereof during the period the Equipment or any Unit is in use by or the
possession of Company, including, without limitation, with respect thereto, (1)
Manufacture, design, purchase, acceptance, nonacceptance or rejection,
ownership, registration, reregistration, deregistration, delivery, nondelivery,
lease, sublease, assignment, possession, use or non-use, operation, maintenance,
testing, repair, overhaul, condition, alteration, modification, addition,
improvement, storage, replacement, repair, sale, substitution, return,
abandonment, redelivery or other disposition of the Equipment, the Units or any
part thereof, (2) any claim or penalty arising out of violations of applicable
laws by Company, (3) tort liability, whether or not arising out of the
negligence of any Indemnitee (whether active, passive or imputed), (4) death or
property damage of passengers, shippers or others, (5) environmental control,
noise or pollution, (6) any liens (other than Permitted Liens (as defined in the
Loan Agreement)) in respect of the Equipment, the Units or any part thereof and
(7) Company's possession or use of the Equipment, any Unit or any part thereof
and (iii) any breach of or failure to perform or observe, or any other
noncompliance with, any covenant or agreement or other obligation to be
performed by Company under this Agreement or the falsity of any representation
or warranty of Company in this Agreement; provided, however, Company shall not
be required to indemnify any Indemnitee for loss or liability arising from acts
or events which occur after the Equipment or any Unit has been returned to
Operator in accordance with this Agreement, or for loss or liability resulting
solely from the willful misconduct or gross negligence of such Indemnitee.


(b) Notwithstanding anything to the contrary contained herein, neither party
shall be liable or responsible to the other party for any consequential,
punitive, special, incidental or exemplary damages, or for loss of profits or
revenues (collectively referred to as “Special Damages”) incurred by such party
or its affiliated Persons that arise out of or relate to this Agreement,
regardless of whether any such claim arises under or results from contract,
tort, or strict liability.


(c) The provisions of this Section 14 shall survive the expiration or earlier
termination of this Agreement.


15. Event of Default and Remedies. An event of default under this Agreement
("Event of Default") shall occur if (a) Company fails to pay any Monthly
Services Fee, any Unit Fee or other amount owing hereunder within five (5)
Business Days after the date the same is due or if Company fails to perform or
observe any warranty, covenant, condition or other agreement to be performed or
observed by it under this Agreement and such failure shall continue unremedied
for thirty (30) days after written notice thereof from Operator or (b) an “Event
of Default” shall have occurred and be continuing under the Loan Agreement. Upon
the occurrence and during the continuance of an Event of Default, Operator may
terminate this Agreement upon three (3) Business Days prior notice to Company.
Upon such termination, Company will pay a termination fee in an amount equal to
the sum of (A) any unpaid Monthly Unit Fees with respect to Units as of the date
of such termination and (B) the aggregate amount of Monthly Unit Fees that would

220    Loan Agreement



--------------------------------------------------------------------------------




accrue from the date of such termination until March 26, 2021 on account of the
same amount of Units as are subject to this Agreement on the date of such
termination.


16. Assignment of Duties. Operator may, without the consent of, or notice to,
Company, retain any affiliate of Operator to perform all or any part of the
Services. Operator may retain non-affiliates of Operator to perform the
Services.


17. Further Assurances. Company will, at its own expense, promptly and duly
execute and deliver to Operator such further documents and assurances and take
such further action as Operator may from time to time request in order to more
effectively carry out the intent and purpose of this Agreement and to establish
and protect the rights, interests and remedies created or intended to be created
in favor of Operator hereunder. To the extent permitted by applicable law,
Company hereby authorizes Operator to file any financing statements and
memoranda without the signature of Company.


18. Notices. Any notice required or permitted to be given by either party hereto
to the other shall be in writing, and any such notice shall become effective
upon personal delivery thereof, 24 hours following delivery to or deposit with a
recognized overnight delivery service, or three days after the date on which it
shall have been deposited in the United States mail with return receipt
requested, addressed as follows:


(i) if to Operator, at


PBF Rail Logistics Company LLC
One Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention: Chief Financial Officer / Treasurer


With a copy to the General Counsel


(ii) if to Company, at


PBF Holding Company LLC
One Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention: Senior Vice President, Logistics


With a copy to the General Counsel


19. Miscellaneous. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provision hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, Company hereby
waives any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.


20. Amendment. No term or provision of this Agreement may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against which the enforcement of the change, waiver, discharge or
termination is sought.


21. Entire Agreement. This Agreement and the Exhibits hereto referred to herein
contain the full, final and exclusive statement of the agreement between
Operator and Company relating to the Services.


22. Title and Possession. This Agreement shall constitute an agreement for the
rendering of services, and nothing herein shall be construed as conveying to
Company any right, title or interest in the Equipment or any Unit (except for
the usage thereof to the extent set forth herein). The Equipment or Units

221    Loan Agreement



--------------------------------------------------------------------------------




will at all times during the term of this Agreement be and remain personal
property and title thereto will remain with Operator as the owner thereof.
Company (or its designee) shall at all times during the Term retain title to the
products and inventory (“Products”) shipped by Company (or its designee) in the
Units, and such Products shall remain Company’s (or its designee’s) exclusive
property. Neither Operator nor any other person on its behalf (including without
limitation, any secured party) has any right, title or interest (including a
lien or security interest) in such Products.


23. Assignment. Subject to Section 27, this Agreement may be assigned by
Operator, without the consent of Company, to any of the following: (a) any party
or entity affiliated with, or an affiliate of, Operator; (b) any party or entity
with whom Operator and/or its parent company may merge or consolidate or to whom
Operator may sell all, or substantially all, of its assets, and (c) any party or
entity Operator may retain to perform the Services.


24. Captions. The headings of the Sections are for convenience of reference
only, are not a part of this Agreement and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.


25. Execution in Counterparts. This Agreement may be executed by the parties
hereto on any number of separate counterparts, but all such counterparts shall
together constitute but one and the same instrument.


26. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


27. Loan Agreement. The rights of Operator under this Agreement are subject to a
lien and security interest governed by the terms and conditions of the Loan
Agreement dated _____, 2014 (as amended, amended and restated, modified,
supplemented or otherwise in effect from time to time) the "Loan Agreement"),
between Credit Agricole Corporate & Investment Bank ("CA-CIB"), as
administrative agent (the “Administrative Agent”), Deutsche Bank Trust Company
Americas, as collateral agent on behalf of the secured parties under the Loan
Agreement (“Collateral Agent”), CA-CIB, as lead arranger, the various lenders
thereto and Operator, as borrower. Company consents and agrees to the assignment
to Deutsche Bank Trust Company Americas (as Collateral Agent) of all rights of
Operator under this Agreement, including the right to all monies due or to
become due to Operator under this Agreement (including payments of the Monthly
Services Fees and Unit Fees). Until the obligations under the Loan Agreement
have been paid in full (other than indemnities and contingent obligations), the
exercise of Operator’s rights under Section 2, Section 15, Section 20 and
Section 23 of this Agreement shall be subject to the consent of Collateral Agent
acting at the direction of the Administrative Agent in its capacity as such
pursuant to Article IX of the Loan Agreement. Upon the occurrence and during the
continuance of an “Event of Default” under the Loan Agreement and after three
(3) Business Days of receipt of written notice to that effect by the Operator,
all rights of Operator under this Agreement shall become vested in Collateral
Agent and may be exercised by the Collateral Agent on behalf of Operator until
such “Event of Default” has been cured or waived under the terms of the Loan
Agreement (whereupon such rights shall automatically and without further action
revert to Operator), who shall thereupon have the sole right to exercise such
rights, and Operator and Company shall take all actions as may be necessary or
appropriate to effect such vesting of such rights of Collateral Agent. Company
agrees and acknowledges that Deutsche Bank Trust Company Americas has not
assumed and will not have any obligation or liabilities under this Agreement to
Company or to any other person by reason of the aforementioned lien and security
interest.
[Signature pages follow.]


IN WITNESS WHEREOF, Operator and Company have each caused this Agreement to be
duly executed all as of the date first above written.



222    Loan Agreement



--------------------------------------------------------------------------------




PBF RAIL LOGISTICS COMPANY LLC


By:_________________________________
Title:_______________________________




PBF HOLDING COMPANY LLC


By: _________________________________
Title:_______________________________




Acknowledged and agreed:


DEUTSCHE BANK TRUST COMPANY AMERICAS,
not in its individual capacity, but solely as Collateral Agent


By: Deutsche Bank National Trust Company


By:_____________________________
Name:
Title:




By:_____________________________
Name:
Title:










































Signature Page to Transportation Services Agreement





223    Loan Agreement



--------------------------------------------------------------------------------




EXHIBIT A
EQUIPMENT SCHEDULE






Description        Number of Cars         Marks         Car Numbers









224    Loan Agreement



--------------------------------------------------------------------------------




EXHIBIT B
Minimum Insurance Requirements











225    Loan Agreement



--------------------------------------------------------------------------------




Exhibit G


FORM OF OFFICER’S CERTIFICATE
Credit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019
Attn: [NAME]
__________ ___, ______
Ladies and Gentlemen:
Reference is made to that certain Loan Agreement dated as of March 26, 2014
among PBF Rail Logistics Company LLC (the “Company”), the banks and other
lending institutions from time to time party thereto, Credit Agricole Corporate
and Investment Bank (“CA-CIB”), as Administrative Agent, Deutsche Bank Trust
Company Americas, as Collateral Agent, CA-CIB, as Lead Arranger, Deutsche Bank
AG, New York Branch, as Syndication Agent, and DVB Bank SE, ING Bank NV and
Siemens Financial Services, Inc., as Co-Documentation Agents (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Loan Agreement”). Capitalized terms used but not defined herein have
the meaning set forth in the Loan Agreement.
Pursuant to Section [4.01(c)]/[4.02(g)] of the Loan Agreement, the undersigned
is a Responsible Officer of the Company and, in such capacity, DOES HEREBY
CERTIFY as follows:
1.
the representations and warranties made by the Company in each Loan Document to
which it is a party are true and correct in all material respects at and as of
the date hereof except to the extent such representation or warranty expressly
relates to an earlier date;

2.
no Default or Event of Default has occurred or is continuing as of the date
hereof;

3.
[the Company has provided the Administrative Agent evidence that liability and
casualty insurance meeting the requirements set forth in Section 6.06 of the
Loan Agreement is in effect with respect to each applicable Eligible Railcar to
be added to the Portfolio on such Funding Date;] and

4.
each railcar which is to become a Portfolio Railcar on such Funding Date is an
Eligible Railcar.

PBF RAIL LOGISTICS COMPANY, LLC
By: _______________________
Name:
Title:

226    Loan Agreement



--------------------------------------------------------------------------------




Exhibit H


[RESERVED]













227    Loan Agreement



--------------------------------------------------------------------------------




Exhibit I


INDEPENDENT APPRAISAL

228    Loan Agreement



--------------------------------------------------------------------------------




Exhibit J


NOTICE OF INTEREST PERIOD ELECTION


Credit Agricole Corporate and Investment Bank, as Administrative Agent
1301 Avenue of the Americas
New York, NY 10019
Attention: [__________]
[__________]
Attention: [__________]




Ladies and Gentlemen:


This Notice of Interest Period Election is delivered to you pursuant to Section
2.05(a) of the Loan Agreement dated as of March 26, 2014 among PBF Rail
Logistics Company LLC, the banks and other lending institutions from time to
time party thereto, Credit Agricole Corporate and Investment Bank (“CA-CIB”), as
Administrative Agent, Deutsche Bank Trust Company Americas, as Collateral Agent,
CA-CIB, as Lead Arranger, Deutsche Bank AG, New York Branch, as Syndication
Agent, and DVB Bank SE, ING Bank NV and Siemens Financial Services, Inc., as
Co-Documentation Agents (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Loan Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in the Loan Agreement.
The undersigned hereby gives you notice pursuant to Section 2.05(a) of the Loan
Agreement that the undersigned hereby requests that the Interest Period
commencing on ________________, _____, be a [One Month LIBOR Interest Period]
[Corporate Base Rate Interest Period].




 
Very truly yours,


 
PBF RAIL LOGISTICS COMPANY LLC,  
as Borrower




 
By:
 
 
 
Name:
 
 
Title:




229    Loan Agreement



--------------------------------------------------------------------------------




Exhibit K


PAYMENT DATE SCHEDULE


[pbfrailloanagreementimage2.gif]



230    Loan Agreement

